Exhibit 10.1

 

 

 

SECOND AMENDED AND RESTATED TERM LOAN CREDIT AGREEMENT

dated as of

November 22, 2019

among

HOUGHTON MIFFLIN HARCOURT COMPANY,

as Holdings,

HOUGHTON MIFFLIN HARCOURT PUBLISHERS INC.,

HMH PUBLISHERS LLC

and

HOUGHTON MIFFLIN HARCOURT PUBLISHING COMPANY,

as Borrowers,

THE SUBSIDIARY GUARANTORS PARTY HERETO,

THE LENDERS PARTY HERETO,

CITIBANK, N.A.,

as Administrative Agent

and

CITIBANK, N.A.,

as Collateral Agent

 

 

CITIGROUP GLOBAL MARKETS INC.,

MORGAN STANLEY SENIOR FUNDING, INC.,

BOFA SECURITIES, INC.

and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Lead Bookrunners

and

CITIZENS BANK, N.A.,

as Co-Manager



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I   Definitions

 

SECTION 1.01

  Defined Terms      1  

SECTION 1.02

  Terms Generally      46  

SECTION 1.03

  Pro Forma Calculations      46  

SECTION 1.04

  Classification of Loans and Borrowings      47  

SECTION 1.05

  Delaware LLC Division      47  

SECTION 1.06

  Limited Condition Transactions      48  

SECTION 1.07

  Compliance with Article VI      49  

SECTION 1.08

  Cashless Rolls      49  

SECTION 1.09

  Certain Calculations and Tests      49   ARTICLE II   The Credits

 

SECTION 2.01

  Commitments      49  

SECTION 2.02

  Loans and Borrowings      50  

SECTION 2.03

  Borrowing Procedure      51  

SECTION 2.04

  Evidence of Debt; Repayment of Loans      51  

SECTION 2.05

  Fees      52  

SECTION 2.06

  Interest on Loans      52  

SECTION 2.07

  Default Interest      53  

SECTION 2.08

  Alternate Rate of Interest      53  

SECTION 2.09

  Termination and Reduction of Commitments      54  

SECTION 2.10

  Conversion and Continuation of Borrowings      54  

SECTION 2.11

  Repayment of Borrowings      56  

SECTION 2.12

  Optional Prepayment; Prepayment Premium      56  

SECTION 2.13

  Mandatory Prepayments      57  

SECTION 2.14

  Reserve Requirements; Change in Circumstances      60  

SECTION 2.15

  Change in Legality      61  

SECTION 2.16

  Indemnity      62  

SECTION 2.17

  Pro Rata Treatment      62  

SECTION 2.18

  Sharing of Setoffs      62  

SECTION 2.19

  Payments      63  

SECTION 2.20

  Taxes      64  

SECTION 2.21

  Assignment of Commitments Under Certain Circumstances; Duty to Mitigate     
67  

SECTION 2.22

  Extensions of Term Loans      68  

SECTION 2.23

  Refinancing Facilities      71  

SECTION 2.24

  Incremental Facilities      73  

 

-i-



--------------------------------------------------------------------------------

SECTION 2.25

  Defaulting Lenders      75  

SECTION 2.26

  Flood Compliance Event      76   ARTICLE III   Representations and Warranties

 

SECTION 3.01

  Organization; Powers      77  

SECTION 3.02

  Authorization      77  

SECTION 3.03

  Enforceability      77  

SECTION 3.04

  Governmental Approvals      77  

SECTION 3.05

  Intentionally Deleted      78  

SECTION 3.06

  No Material Adverse Change      78  

SECTION 3.07

  Title to Properties; Possession Under Leases      78  

SECTION 3.08

  Subsidiaries      78  

SECTION 3.09

  Litigation; Compliance with Laws      79  

SECTION 3.10

  Agreements      79  

SECTION 3.11

  Federal Reserve Regulations      79  

SECTION 3.12

  Investment Company Act      79  

SECTION 3.13

  Use of Proceeds      79  

SECTION 3.14

  Taxes      80  

SECTION 3.15

  No Material Misstatements      80  

SECTION 3.16

  Employee Benefit Plans      80  

SECTION 3.17

  Environmental Matters      81  

SECTION 3.18

  Insurance      81  

SECTION 3.19

  Security Documents      81  

SECTION 3.20

  Location of Real Property and Leased Premises      83  

SECTION 3.21

  Labor Matters      83  

SECTION 3.22

  Solvency      84  

SECTION 3.23

  No Default      84  

SECTION 3.24

  Intellectual Property      84  

SECTION 3.25

  Existing Indebtedness, Liens and Investments      84  

SECTION 3.26

  USA PATRIOT Act etc      85  

SECTION 3.27

  EEA Financial Institution      85  

SECTION 3.28

  Beneficial Ownership      85   ARTICLE IV   Conditions of Lending

 

ARTICLE V

 

Affirmative Covenants  

SECTION 5.01

  Existence; Compliance with Laws; Businesses and Properties      89  

SECTION 5.02

  Insurance      90  

SECTION 5.03

  Obligations and Taxes      91  

 

-ii-



--------------------------------------------------------------------------------

SECTION 5.04

  Financial Statements, Reports, etc      91  

SECTION 5.05

  Litigation and Other Notices      94  

SECTION 5.06

  [Reserved]      94  

SECTION 5.07

  Maintaining Records; Access to Properties and Inspections; Maintenance of
Ratings      94  

SECTION 5.08

  Use of Proceeds      95  

SECTION 5.09

  Employee Benefits      95  

SECTION 5.10

  Compliance with Environmental Laws      95  

SECTION 5.11

  [Reserved]      95  

SECTION 5.12

  Further Assurances      95  

SECTION 5.13

  Sanctions; Anticorruption Laws and Anti-Terrorism Laws      97   ARTICLE VI  
Negative Covenants

 

SECTION 6.01

  Indebtedness      97  

SECTION 6.02

  Liens      101  

SECTION 6.03

  Sale and Lease Back Transactions      105  

SECTION 6.04

  Investments, Loans and Advances      105  

SECTION 6.05

  Mergers, Consolidations, Sales of Assets and Acquisitions      108  

SECTION 6.06

  Restricted Payments; Restrictive Agreements      109  

SECTION 6.07

  Transactions with Affiliates      111  

SECTION 6.08

  Other Indebtedness and Agreements      112  

SECTION 6.09

  [Intentionally deleted]      113  

SECTION 6.10

  [Intentionally deleted]      113  

SECTION 6.11

  [Intentionally deleted]      113  

SECTION 6.12

  Fiscal Year      113  

SECTION 6.13

  [Intentionally deleted]      113  

SECTION 6.14

  Business of Holdings, Borrowers and Restricted Subsidiaries      113  

SECTION 6.15

  Designation of Unrestricted Subsidiaries and Re-Designation of Restricted
Subsidiaries      113   ARTICLE VII   Events of Default

 

SECTION 7.01

  Events of Default      114   ARTICLE VIII   Agents

 

SECTION 8.01

  Authorization and Action      118  

SECTION 8.02

  Agent Individually      118  

SECTION 8.03

  Duties of Agents; Exculpatory Provisions      119  

SECTION 8.04

  Reliance by Agents      120  

 

-iii-



--------------------------------------------------------------------------------

SECTION 8.05

  Indemnification      121  

SECTION 8.06

  Delegation of Duties      122  

SECTION 8.07

  Resignation of Agent      122  

SECTION 8.08

  Non-Reliance on Agent and Other Lenders      122  

SECTION 8.09

  No Other Duties, etc      123  

SECTION 8.10

  Agent May File Proofs of Claim      124  

SECTION 8.11

  Other Secured Agreements      124   ARTICLE IX   Miscellaneous

 

SECTION 9.01

  Notices      125  

SECTION 9.02

  Survival of Agreement      127  

SECTION 9.03

  Binding Effect      127  

SECTION 9.04

  Successors and Assigns      127  

SECTION 9.05

  Expenses; Indemnity      133  

SECTION 9.06

  Right of Setoff      135  

SECTION 9.07

  Applicable Law      136  

SECTION 9.08

  Waivers; Amendment      136  

SECTION 9.09

  Interest Rate Limitation      139  

SECTION 9.10

  Entire Agreement      139  

SECTION 9.11

  WAIVER OF JURY TRIAL      139  

SECTION 9.12

  Severability      140  

SECTION 9.13

  Counterparts      140  

SECTION 9.14

  Headings      140  

SECTION 9.15

  Jurisdiction; Consent to Service of Process      140  

SECTION 9.16

  Confidentiality      141  

SECTION 9.17

  USA PATRIOT Act Notice      141  

SECTION 9.18

  Joint and Several Liability of the Borrower Group      142  

SECTION 9.19

  Borrowing Agent      143  

SECTION 9.20

  LEGEND      144  

SECTION 9.21

  No Fiduciary Duty      144  

SECTION 9.22

  Release of Liens and Guarantees      144  

SECTION 9.23

  Intercreditor Agreements      145  

SECTION 9.24

  Lender Representations      145  

SECTION 9.25

  Acknowledgement and Consent to Bail-In of Certain Financial Institutions     
146  

SECTION 9.26

  Acknowledgement Regarding Any Supported QFCs      147  

SECTION 9.27

  Amendment and Restatement; No Novation      148  

SCHEDULES

 

Schedule 1.01(a)   -   Mortgaged Property Schedule 1.01(b)   -   Permitted
Investments Schedule 3.08   -   Subsidiaries

 

-iv-



--------------------------------------------------------------------------------

Schedule 3.09   -   Litigation Schedule 3.17   -   Environmental Matters
Schedule 3.18   -   Insurance Schedule 3.19(c)   -   Mortgage Filing Offices
Schedule 3.20(a)   -   Owned Real Property Schedule 3.20(b)   -   Leased Real
Property Schedule 6.01   -   Existing Indebtedness Schedule 6.02   -   Existing
Liens Schedule 6.04   -   Investments EXHIBITS   Exhibit A   -   Form of
Administrative Questionnaire Exhibit B   -   Form of Assignment and Acceptance
Exhibit C   -   Form of Borrowing Request Exhibit D   -   Form of Guarantee and
Collateral Agreement Exhibit E   -   Form of ABL Intercreditor Agreement
Exhibit F   -   Form of Mortgage Exhibit G   -   Form of Incremental Facility
Joinder Agreement Exhibit H   -   Forms of U.S. Tax Compliance Certificate
Exhibit I   -   Form of Solvency Certificate Exhibit J   -   Form of Pari Passu
Intercreditor Agreement

 

 

-v-



--------------------------------------------------------------------------------

This SECOND AMENDED AND RESTATED TERM LOAN CREDIT AGREEMENT dated as of
November 22, 2019 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, this “Agreement”), among HOUGHTON MIFFLIN
HARCOURT COMPANY, a company organized under the laws of the State of Delaware
(“Holdings”), HOUGHTON MIFFLIN HARCOURT PUBLISHERS INC., a corporation organized
under the laws of the State of Delaware (“HMHP”), HMH PUBLISHERS LLC, a limited
liability company organized under the laws of the State of Delaware
(“Publishers”), HOUGHTON MIFFLIN HARCOURT PUBLISHING COMPANY, a corporation
organized under the laws of the Commonwealth of Massachusetts (“HMCo”, and
together with HMHP and Publishers, collectively, the “Borrowers” and each a
“Borrower”), the Subsidiary Guarantors (as defined in Article I), the Lenders
(as defined in Article I), CITIBANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders and CITIBANK, N.A., as
collateral agent (in such capacity, the “Collateral Agent”) for the Lenders.

PRELIMINARY STATEMENTS

(1) Holdings, the Borrowers, the Subsidiary Guarantors, the lenders party
thereto, Citibank N.A., as administrative agent and collateral agent, and the
other parties party thereto are parties to that certain Amended and Restated
Credit Agreement dated as of May 29, 2015 (as amended, supplemented or otherwise
modified prior to the date hereof, the “Existing Credit Agreement”), pursuant to
which the lenders thereto extended or committed to extend certain credit
facilities to the Borrowers.

(2) Holdings, the Borrowers and the Subsidiary Guarantors desire to refinance
the existing outstanding indebtedness under the Existing Credit Agreement (the
“Refinancing”) and to pay fees and expenses incurred in connection with the
Refinancing and the other Transactions (as defined below) pursuant to the terms
of this Agreement.

(3) Holdings, the Borrowers and the Subsidiary Guarantors have requested that
the Lenders provide them with a senior secured term loan credit facility in an
aggregate principal amount not to exceed $380,000,000. The Lenders are willing
to extend such credit under such facility to the Borrowers, and to amend and
restate the Existing Credit Agreement, on the terms and subject to the
conditions set forth herein.

ARTICLE I

Definitions

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings specified below:

“ABL Intercreditor Agreement” shall mean the Second Amended and Restated Term
Loan/Senior Notes/Revolving Facility Lien Subordination and Intercreditor
Agreement dated as of the date hereof, among the Agents, the administrative
agent and the collateral agent in respect of the Revolving Credit Agreement, the
trustee and collateral agent in respect of the Senior Notes, the Borrowers and
the other parties thereto, substantially in the form of Exhibit E, as amended,
restated, supplemented or otherwise modified from time to time in accordance
with the requirements thereof and of this Agreement, and which shall also
include any replacement intercreditor agreement entered into in accordance with
the terms hereof.



--------------------------------------------------------------------------------

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquired Entity” shall have the meaning assigned thereto in the definition of
“Permitted Acquisition”.

“Acquisition” shall mean the acquisition by Holdings or any Restricted
Subsidiary of all or substantially all the assets of a person or product line,
division, or line of business of such person, or not less than 100% of the
Equity Interests (other than directors’ qualifying shares) not previously held
by Holdings and its Subsidiaries of a person so long as such acquisition is
permitted by Section 6.04.

“Activities” shall have the meaning assigned to such term in Section 8.02(b).

“Adjusted LIBO Rate” shall mean, for any Interest Period, an interest rate per
annum equal to the higher of (a) the product of (i) the LIBOR Screen Rate in
respect of U.S. Dollars for the applicable Class of Loans for such Interest
Period multiplied by (ii) Statutory Reserves and (b) 1.00%.

“Administrative Agent” shall have the meaning assigned to such term in the
preamble to this Agreement.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(a).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A, or such other form as may be supplied from time to time by
the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

“Agent’s Group” shall have the meaning assigned to such term in Section 8.02(b).

“Agent Parties” shall have the meaning assigned to such term in Section 9.01(c).

“Agents” shall mean, collectively, the Administrative Agent and the Collateral
Agent.

“Agreement” shall have the meaning assigned to such term in the preamble to this
Agreement.

 

-2-



--------------------------------------------------------------------------------

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
higher of (a) 1% plus the Adjusted LIBO Rate for a one-month Interest Period
commencing two Business Days after such day, as determined on such day and
(b) the higher of (i) the Prime Rate in effect on such day and (ii) the Federal
Funds Effective Rate in effect on such day plus 1/2 of 1%. If the Administrative
Agent shall have determined (which determination shall be conclusive absent
manifest error) that it is unable to ascertain the Federal Funds Effective Rate
for any reason, including the inability or failure of the Administrative Agent
to obtain sufficient quotations in accordance with the terms of the definition
thereof, the Alternate Base Rate shall be determined without regard to
clause (b)(ii) of the preceding sentence until the circumstances giving rise to
such inability no longer exist. Any change in the Alternate Base Rate due to a
change in the Adjusted LIBO Rate, Prime Rate or the Federal Funds Effective Rate
shall be effective on the effective date of such change in the Adjusted LIBO
Rate, Prime Rate or the Federal Funds Effective Rate, as the case may be.

“Anti-Terrorism Laws” shall mean any laws, statutes, regulations and orders, and
all applicable restrictions imposed by any Governmental Authority, relating to
terrorism or money laundering, including the Trading with the Enemy Act, as
amended, and each of the foreign assets control regulations of the United States
Treasury Department (31 CFR Subtitle B, Chapter V, as amended) and any other
enabling legislation or executive order relating thereto, the Executive Order
and the USA Patriot Act.

“Anticorruption Laws” shall mean the FCPA and any other laws, rules and
regulations of any applicable jurisdiction concerning or relating to bribery or
corruption including but not limited to FCPA and the UK 2010 Bribery Act.

“Applicable Percentage” shall mean, (a) in the case of ABR Loans, 5.25% per
annum and (b) in the case of Eurodollar Loans, 6.25% per annum.

“Applicable Prepayment Percentage” shall mean:

(a) in respect of any Prepayment Event that is an Asset Sale, 100%;

(b) in respect of any Prepayment Event that is a Debt Incurrence, 100%; or

(c) in respect of any prepayment based on Excess Cash Flow for any fiscal year,
50%; provided, however, that if as at the last day of any fiscal year, (i) the
Net First Lien Leverage Ratio is less than or equal to 2.00 to 1.00 but greater
than 1.50 to 1.00, the Applicable Prepayment Percentage in respect of Excess
Cash Flow for such fiscal year shall be 25% and (ii) if the Net First Lien
Leverage Ratio is less than or equal to 1.50 to 1.00, the Applicable Prepayment
Percentage in respect of Excess Cash Flow for such fiscal year shall be 0%.

“Arrangers” shall mean Citigroup Global Markets Inc., Morgan Stanley Senior
Funding, Inc., BofA Securities, Inc. and Wells Fargo Securities, LLC, each in
its capacities as joint lead arrangers and joint lead bookrunners under this
Agreement.

“Article 55 BRRD” means Article 55 of Directive 2014/59/EU establishing a
framework for the recovery and resolution of credit institutions and investment
firms.

 

-3-



--------------------------------------------------------------------------------

“Asset Sale” shall mean the sale, transfer or other disposition (by way of
merger, casualty, condemnation or otherwise, including any disposition of
property to a Delaware Divided LLC pursuant to a Delaware LLC Division (or any
comparable event under a different jurisdiction’s laws)) by Holdings or any of
the Restricted Subsidiaries of (a) any Equity Interests of any of the
Subsidiaries (other than directors’ qualifying shares) or (b) any other assets
of Holdings or any of the Restricted Subsidiaries, other than (i) inventory,
damaged, obsolete or worn out assets, and scrap, in each case disposed of in the
ordinary course of business, and dispositions of Permitted Investments,
(ii) sales, transfers and other dispositions between or among Holdings and its
Restricted Subsidiaries, (iii) sales, transfers and other dispositions the
aggregate Net Cash Proceeds of which are less than $15,000,000 with respect to
any transaction or series of related transactions, (iv) sales and dispositions
pursuant to Section 6.05(g), (v) leases, licenses, or subleases or sublicenses
of any real or personal property in the ordinary course of business,
(vi) abandonment of intellectual property of Holdings or any Restricted
Subsidiary determined in good faith by the management of the Borrowers to be no
longer useful or necessary in the operation of the business of Holdings and its
Subsidiaries and (vii) so long as the Revolving Credit Agreement or any
asset-based Permitted Refinancing Indebtedness or Revolving Substitute Facility
(as defined in the ABL Intercreditor Agreement) in respect thereof is in effect,
any sale, transfer or other disposition of Revolving Facility First Lien
Collateral (as defined in the ABL Intercreditor Agreement).

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent, in the
form of Exhibit B or such other form as shall be approved by the Administrative
Agent.

“Availability” shall have the meaning assigned to such term in the Revolving
Credit Agreement.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion
Powers.

“Bail-In Legislation” shall mean (a) with respect to any EEA Member Country
which has implemented, or which at any time implements, Article 55 BRRD, the
relevant implementing law or regulation for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule or (b) in
relation to any state other than such an EEA Member Country or (to the extent
that the United Kingdom is not such an EEA Member Country) the United Kingdom,
any analogous law or regulation from time to time which requires contractual
recognition of any Write-down and Conversion Powers contained in that law or
regulation.

“Bankruptcy Claim” shall have the meaning assigned to such term in
Section 9.04(l).

“Bankruptcy Code” shall mean Title 11 of the United States Code (11 U.S.C. §§
101 et seq.), as amended.

“Bankruptcy Laws” shall mean the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

 

-4-



--------------------------------------------------------------------------------

“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.

“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in
Section 4975 of the Internal Revenue Code or (c) any Person whose assets include
(for purposes of ERISA Section 3(42) or otherwise for purposes of Title I of
ERISA or Section 4975 of the Internal Revenue Code) the assets of any such
“employee benefit plan” or “plan”.

“BHC Act Affiliate” of a party shall mean an “affiliate” (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
party.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Bona Fide Debt Fund” means any investment fund that is primarily engaged in, or
advises funds or other investment vehicles that are engaged in, making,
purchasing, holding or otherwise investing in commercial loans, notes, bonds and
similar extensions of credit or securities in the ordinary course of its
business, and whose managers (x) are not involved with equity investment
decisions with respect to any of the persons identified in clause (i) and (ii)
of the definition of the term “Disqualified Lenders” and (y) have no access to
any information (other than information that is publicly available) relating to
Holdings or any of its Subsidiaries.

“Borrowers” shall have the meaning assigned to such term in the preamble to this
Agreement.

“Borrower Group” shall have the meaning assigned to such term in Section 9.18.

“Borrowing” shall mean Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.

“Borrowing Agent” shall have the meaning assigned to such term in Section 9.19.

“Borrowing Minimum” shall mean $1,000,000.

“Borrowing Multiple” shall mean $500,000.

“Borrowing Request” shall mean a request by a Borrower (or the Borrowing Agent
on behalf of a Borrower) in accordance with the terms of Section 2.03 and
substantially in the form of Exhibit C, or such other form as shall be approved
by the Administrative Agent.

“Breakage Event” shall have the meaning assigned to such term in Section 2.16.

“Building” means a building or structure with at least two walls and a roof or
any such building or structure in the course of construction.

 

-5-



--------------------------------------------------------------------------------

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close; provided,
however, that when used in connection with a Eurodollar Loan, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
deposits in such currency in the London interbank market.

“Capital Expenditures” shall mean, for any period, (a) the additions to
property, plant and equipment and other capital expenditures of Holdings and its
consolidated Restricted Subsidiaries that are (or should be) set forth in a
consolidated statement of cash flows of Holdings for such period prepared in
accordance with GAAP and (b) Capital Lease Obligations or Synthetic Lease
Obligations incurred by Holdings and its consolidated Restricted Subsidiaries
during such period. Notwithstanding the foregoing, Capital Expenditures shall
not include (a) the purchase price of equipment that is purchased substantially
contemporaneously with the trade-in of existing equipment to the extent that the
gross amount of such purchase price is reduced by the credit granted by the
seller of such equipment for the equipment being traded in at such time as the
proceeds of such disposition, (b) the purchase of plant, property or equipment
made within the Reinvestment Period in respect of any Asset Sale to the extent
made with the Net Cash Proceeds of such Asset Sale, (c) expenditures of proceeds
of insurance settlements, condemnation awards and other settlements in respect
of lost, destroyed, damaged or condemned assets, equipment or other property to
the extent such expenditures are made to replace or repair such lost, destroyed,
damaged or condemned assets, equipment or other property or otherwise to acquire
assets or properties useful in the business of Holdings and the Restricted
Subsidiaries within 365 days of receipt of such proceeds, (d) interest
capitalized during such period, (e) expenditures that are accounted for as
capital expenditures of such person and that actually are paid for by a third
party (excluding Holdings or any Restricted Subsidiary thereof) and for which
neither Holdings nor any Restricted Subsidiary thereof has provided, or is
required to provide or incur, any consideration or obligation to such third
party or any other person (whether before, during or after such period), (f) the
book value of any asset owned by such person prior to or during such period to
the extent that such book value is included as a Capital Expenditure during such
period as a result of such person reusing or beginning to reuse such asset
during such period without a corresponding expenditure actually having been made
in such period; provided that any expenditure necessary in order to permit such
asset to be reused shall be included as a Capital Expenditure during the period
that such expenditure actually is made and such book value shall have been
included in Capital Expenditures when such asset was originally acquired, or
(g) expenditures that constitute Permitted Acquisitions or Acquisitions. For the
avoidance of doubt, Capital Expenditure will be deemed to include the
capitalized portion of pre-publication and pre-production costs.

“Capital Lease” shall mean, as applied to any person, any lease of any property
(whether real, personal or mixed) by such person as lessee, that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of such person; provided that all obligations of Holdings and its Restricted
Subsidiaries that are or would be characterized as an operating lease as
determined in accordance with GAAP as in effect on December 15, 2018 (whether or
not such operating lease was in effect on such date) shall continue to be
accounted for as an operating lease (and not as a Capital Lease) for purposes of
this Agreement regardless of any change in GAAP following December 15, 2018 (or
any change in the implementation in GAAP for future periods that are
contemplated as of December 15, 2018) that would otherwise require such
obligation to be recharacterized as a Capital Lease.

 

-6-



--------------------------------------------------------------------------------

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as Capital
Leases on a balance sheet of such person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.14, by any lending office of such Lender or by such Lender’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided that notwithstanding anything to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and the rules and
regulations with respect thereto, and (y) all requests, rules, guidelines and
directions promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any similar or successor agency, or the
United States or foreign regulatory authorities, in each case, pursuant to Basel
III), shall in each case be deemed to be a “Change in Law”, regardless of the
date adopted or enacted.

“Change of Control” shall mean the occurrence of any of the following:

(a) the sale, lease or transfer, in one or a series of related transactions, of
all or substantially all of the assets of Holdings and its Subsidiaries, taken
as a whole, to any Person other than to one or more Loan Parties;

(b) the consummation of the acquisition by any Person or group (within the
meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any
successor provision), including any group acting for the purpose of acquiring,
holding or disposing of securities (within the meaning of Rule 13d-5(b)(1) under
the Exchange Act), in a single transaction or in a related series of
transactions, by way of merger, consolidation or other business combination or
purchase of beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act, or any successor provision) of more than 50% of the total voting
power of the Voting Stock of Holdings or any of its direct or indirect parent
companies holding directly or indirectly 100% of the total voting power of the
Voting Stock of Holdings;

(c) a majority of the seats (other than vacant seats) of the board of directors
of Holdings shall be occupied by individuals who are not Continuing Directors;
or

(d) any Borrower ceases to be a wholly owned Subsidiary of Holdings (except in a
transaction permitted under Section 6.05).

“Charges” shall have the meaning assigned to such term in Section 9.09.

 

-7-



--------------------------------------------------------------------------------

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, is a Term Loan or New Term
Loan and (b) when used in reference to any Commitment, refers to whether such
Commitment is a Term Loan Commitment or a New Term Loan Commitment.

“Closing Date” shall mean November 22, 2019.

“Co-Manager” shall mean Citizens Bank, N.A. in its capacity as co-manager under
this Agreement.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean all the “Collateral” as defined in any Security Document
and any other assets or property pledged or on which a Lien is granted pursuant
to any Security Document and shall also include the Mortgaged Properties.

“Collateral Agent” shall have the meaning assigned to such term in the preamble
to this Agreement.

“Commitment” shall mean, with respect to any Lender, such Lender’s Term Loan
Commitment and New Commitment.

“Communications” shall have the meaning assigned to such term in Section 9.01.

“Competitor” means a bona fide competitor of the Borrowers or any of their
respective Subsidiaries, that is in a similar line of business as the Borrowers,
as determined in good faith by the Borrowers.

“Compliance Certificate” shall have the meaning assigned to such term in
Section 5.04(c).

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, plus: (a) without duplication and to the extent deducted in
determining such Consolidated Net Income, the sum of: (i) consolidated interest
expense for such period; (ii) provisions for taxes based on income, profits or
losses (determined on a consolidated basis) during such period; (iii) all
amounts attributable to depreciation and amortization for such period; (iv) any
extraordinary losses for such period; (v) any fees, expenses or charges for such
period related to any equity offering, Investment, acquisition permitted
hereunder, permitted disposition, recapitalization or the incurrence of
Indebtedness permitted to be incurred hereunder including a refinancing thereof
(in each case, whether or not successful) and any amendment or modification to
the terms of any such transactions, deducted in computing Consolidated Net
Income for such period; provided that the aggregate amount of such costs added
back to Consolidated EBITDA shall not exceed $10,000,000 for any period of four
consecutive quarters; (vi) any non-cash charges for such period (for the
avoidance of doubt, including, but not limited to, purchase accounting
adjustments, assets impairments and equity compensation charges);
(vii) restructuring charges for such period relating to current or anticipated
future cash expenditures, including restructuring costs related to closure or
consolidation of facilities, and severance and other separation costs and
post-retirement medical expenses in an aggregate

 

-8-



--------------------------------------------------------------------------------

amount not to exceed $10,000,000 for any period of four consecutive fiscal
quarters; (viii) [intentionally omitted]; (ix) other non-recurring charges for
such period in an aggregate amount not to exceed $5,000,000 for any period of
four consecutive fiscal quarters (for the avoidance of doubt, including, but not
limited to, acquisition related expenses, whether or not the acquisition was
consummated); and (x) deferred financing fees (and any write-offs thereof);
provided that to the extent not reflected in Consolidated Net Income for the
period in which such cash payment is made, any cash payment made with respect to
any non-cash charges added back in computing Consolidated EBITDA for any prior
period pursuant to clause (v) above (or that would have been added back had this
Agreement been in effect during such prior period) shall be subtracted in
computing Consolidated EBITDA for the period in which such cash payment is made;
and minus (b) without duplication and to the extent included in determining such
Consolidated Net Income: (i) any extraordinary gains for such period; and
(ii) any non-cash gains for such period (excluding any non-cash gain to the
extent it represents the reversal of an accrual or reserve for a potential cash
item that reduced Consolidated EBITDA in any prior period), in each case of
clauses (a) and (b), all determined on a consolidated basis in accordance with
GAAP; provided that Consolidated EBITDA for any period shall be calculated so as
to exclude (without duplication of any adjustment referred to above) the effect
of: (A) the cumulative effect of any changes in GAAP or accounting principles
applied by management; (B) any gain or loss for such period that represents
after-tax gains or losses attributable to any sale, transfer or other
disposition or abandonment of assets by Holdings or any of the Restricted
Subsidiaries, other than dispositions or sales of inventory and other
dispositions in the ordinary course of business; (C) any income or loss for such
period attributable to the early extinguishment of Indebtedness or accounts
payable; (D) any non-cash gains or losses on foreign currency derivatives and
any foreign currency transaction non-cash gains or losses and any foreign
currency exchange translation gains or losses that arise on consolidation of
integrated operations; and (E) mark-to-market adjustments in the valuation of
derivative obligations resulting from the application of Statement of Financial
Accounting Standards No. 133, Accounting for Derivative Instruments and Hedging
Activities.

“Consolidated First Lien Debt” shall mean, without duplication, as of any date
of determination, (a) the aggregate principal amount of all Total Debt
outstanding hereunder as of such date and all other outstanding Total Debt
secured by Liens on the Collateral that are not junior in priority to the Liens
on the Collateral securing the Obligations as of such date minus (b) the
aggregate amount of cash and Permitted Investments on the consolidated balance
sheet of Holdings and the Restricted Subsidiaries on such date, excluding cash
and Permitted Investments which are or should be listed as “restricted” on the
consolidated balance sheet of Holdings and the Restricted Subsidiaries as of
such date, but which amount shall not exceed $200,000,000 in the aggregate for
the purposes of this definition (provided that such limitation shall not apply
when determining the Applicable Prepayment Percentage). It is understood that
(i) the aggregate principal amount of Total Debt outstanding under the Revolving
Credit Agreement as of the applicable date of determination shall be included in
clause (a) above, and (ii) when calculating the Net First Lien Leverage Ratio
for the purposes of adding any New Revolving Loan Commitments under
Section 2.24, the full amount of the commitments in respect of such New
Revolving Loan Commitments shall be deemed to be outstanding.

 

-9-



--------------------------------------------------------------------------------

“Consolidated Interest Expense” shall mean, for any period, the excess of
(a) the sum of (i) the interest expense (including imputed interest expense in
respect of Capital Lease Obligations and Synthetic Lease Obligations) of
Holdings and its Restricted Subsidiaries for such period (net of cash interest
income of Holdings and the Restricted Subsidiaries for such period), determined
on a consolidated basis in accordance with GAAP plus (ii) any interest accrued
during such period in respect of Indebtedness of Holdings or any Restricted
Subsidiary that is required to be capitalized rather than included in
consolidated interest expense for such period in accordance with GAAP, plus
(iii) any cash payments made during such period in respect of obligations
referred to in clause (b)(ii) below that were amortized or accrued in a previous
period, minus (b) to the extent included in the amount determined pursuant to
clause (a) above for such period, the sum of (i) non-cash amounts attributable
to amortization of financing costs paid in a previous period, plus (ii) non-cash
amounts attributable to amortization of debt discounts or accrued interest
payable in kind for such period, plus (iii) non-cash adjustments attributed to
the effects of recording debt at fair value. For purposes of the foregoing,
interest expense shall be determined after giving effect to any net payments
made or received by Holdings or any Restricted Subsidiary with respect to
interest rate Hedging Agreements and without giving effect to the movement of
mark-to-market valuation of obligations under Hedging Agreements or other
derivative instruments pursuant to GAAP (for the avoidance of doubt, up-front
payments made to enter into Hedging Agreements to provide interest rate
protection will be spread over the period of the protection provided
thereunder).

“Consolidated Net Income” shall mean, for any period, the net income or loss of
Holdings and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided that, without duplication,
there shall be (x) other than for purposes of making calculations of the
Applicable Prepayment Percentage or Net Total Leverage Ratio solely in
connection with Sections 6.06(a) and 6.08(b), included an amount equal to the
Owned Percentage of the income of any Majority-Owned Subsidiary that is
consolidated with Holdings in accordance with GAAP and (y) excluded (a) the
income of any Restricted Subsidiary to the extent that the declaration or
payment of dividends or similar distributions by the Restricted Subsidiary of
that income is not at the time permitted by operation of the terms of its
charter or any agreement, instrument, judgment, decree, statute, rule or
governmental regulation applicable to such Restricted Subsidiary, (b) the income
or loss of any person accrued prior to the date it becomes a Restricted
Subsidiary or is merged into or consolidated with Holdings or any Restricted
Subsidiary or the date that such person’s assets are acquired by Holdings or any
Restricted Subsidiary, (c) the income of any person (other than any
Majority-Owned Subsidiary) in which any other person (other than Holdings or a
wholly owned Restricted Subsidiary or any director holding qualifying shares in
accordance with applicable law) has a joint interest, except to the extent of
the amount of dividends or other distributions actually paid to Holdings or a
wholly owned Restricted Subsidiary by such person during such period, (d) any
net after-tax gains or losses attributable to sales of assets out of the
ordinary course of business (determined in good faith by the Borrowers), (e) any
net after-tax extraordinary gains or extraordinary losses, (f) the cumulative
effect of a change in accounting principles that occurs after the Closing Date,
(g) any net after-tax income or loss from disposed, abandoned, closed or
discontinued operations and any net after-tax gain or loss on disposal of
disposed, abandoned, closed or discontinued operations, (h) any net after-tax
income or loss (less all fees and expenses or charges relating thereto)
attributable to the early extinguishment of Indebtedness, Hedging Agreements or
other derivative instruments, (i) effects of purchase accounting adjustments in
component amounts required or permitted by GAAP, resulting from the application
of purchase accounting in relation to any acquisition permitted hereunder
consummated after the Closing

 

-10-



--------------------------------------------------------------------------------

Date, (j) any non-cash expenses realized or resulting from stock option plans,
employee benefit plans or post-employment benefit plans, or grants or sales of
stock, stock appreciation or similar rights, stock options, restricted stock
grants or other rights to officers, directors and employees of such person or
any of its subsidiaries, (k) any accruals and reserves that are established
within twelve months after the Closing Date and that are so required to be
established in accordance with GAAP and (l) to the extent covered by insurance
and actually reimbursed, or, so long as there exists reasonable evidence that
such amount will in fact be reimbursed by the insurer and only to the extent
that such amount is (i) not denied by the applicable carrier in writing within
180 days, and (ii) in fact reimbursed within 365 days of the date of such
evidence (with a deduction for any amount so added back to the extent not so
reimbursed within 365 days), expenses with respect to liability or casualty
events or business interruption; provided that any proceeds of such
reimbursement when received shall be excluded from the calculation of
Consolidated Net Income to the extent the expense reimbursed was previously
excluded pursuant to this clause (l).

“Consolidated Secured Debt” shall mean, without duplication, as of any date of
determination, (a) the aggregate principal amount of all Total Debt outstanding
hereunder as of such date and all other outstanding Total Debt secured by Liens
on any assets or property of Holdings or any Restricted Subsidiary minus (b) the
aggregate amount of cash and Permitted Investments on the consolidated balance
sheet of Holdings and the Restricted Subsidiaries on such date, excluding cash
and Permitted Investments which are or should be listed as “restricted” on the
consolidated balance sheet of Holdings and the Restricted Subsidiaries as of
such date, but which amount shall not exceed $200,000,000 in the aggregate for
the purposes of this definition (provided that such limitation shall not apply
when determining the Applicable Prepayment Percentage). It is understood that,
when calculating the Net First Lien Leverage Ratio for the purposes of adding
New Revolving Loan Commitments, the full amount of the commitments in respect of
such New Revolving Loan Commitments shall be deemed to be outstanding.

“Consolidated Working Capital” shall mean, at any date, (a) the Current Assets
minus (b) the Current Liabilities as of such date. Consolidated Working Capital
at any time may be a positive or negative number. Consolidated Working Capital
increases when it becomes more positive or less negative and decreases when it
becomes less positive or more negative.

“Continuing Directors” shall mean (i) the directors of Holdings on the Closing
Date and (ii) each other director (A) whose election or nomination to the board
of directors was approved by individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
the board of directors or (B) whose election or nomination to the board was
approved by individuals referred to in clause (i) and (ii)(A) above (or
individuals previously approved under this clause (B)) constituting at the time
of such election or nomination at least a majority of the board (in each case,
with such approval either by a specific vote or by approval of Holdings’ proxy
statement in which such member was named as a nominee for election as a
director).

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

 

-11-



--------------------------------------------------------------------------------

“Convertible Bond Hedge Transactions” means any bond hedge, capped call or
similar option transaction (including warrants) entered into in connection with
the issuance of Convertible Bond Indebtedness.

“Convertible Bond Indebtedness” means any notes, bonds, debentures or similar
instruments issued by Holdings, the Borrowers or one of their Subsidiaries that
are convertible into or exchangeable for (x) cash, (y) shares of Holdings’
common stock or preferred stock or other Equity Interests other than
Disqualified Stock or (z) a combination thereof.

Notwithstanding any other provision contained herein, in the case of any
Convertible Bond Indebtedness for which the embedded conversion obligation must
be settled by paying solely cash, so long as substantially concurrently with the
offering of such Convertible Bond Indebtedness, Holdings, the Borrowers or a
Subsidiary enters into a cash-settled Convertible Bond Hedge Transaction
relating to such Convertible Bond Indebtedness, notwithstanding any other
provision contained herein, for so long as such Convertible Bond Hedge
Transaction (or a portion thereof corresponding to the amount of outstanding
Convertible Bond Indebtedness) remains in effect, all computations of amounts
and ratios referred to herein shall be made as if the amount of Indebtedness
represented by such Convertible Bond Indebtedness were equal to the face
principal amount thereof without regard to any mark-to-market derivative
accounting for such Indebtedness.

“Copyrights” shall have the meaning assigned to such term in the Guarantee and
Collateral Agreement.

“Corrective Extension Agreement” shall have the meaning assigned to such term in
Section 2.22(e).

“Covered Entity” shall mean any of the following: (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Covered Party” shall have the meaning assigned to such term in Section 9.26.

“Cumulative Credit” means, at any time (the “Reference Date”), the sum (not less
than zero) of (without duplication and determined on a cumulative basis):

(a) an amount equal to (i) the cumulative amount of Excess Cash Flow (which
amount shall not be less than zero in any applicable Excess Cash Flow Period) of
Holdings and its Restricted Subsidiaries for the Cumulative Credit Reference
Period (including the retained and not previously applied aggregate Excess Cash
Flow accumulated for all fiscal years occurring during the term of the Existing
Credit Agreement as of the Closing Date) minus (ii) the portion of such Excess
Cash Flow that has been (or is required to be) applied to the prepayment of
Loans in accordance with Section 2.13(d); plus

 

-12-



--------------------------------------------------------------------------------

(b) 100% of the aggregate amount of capital contributions and net cash proceeds
from the sale or issuance of Equity Interests of Holdings permitted hereunder
(other than any amounts constituting proceeds of issuances of Disqualified
Stock) received by Holdings during the period from and including the Business
Day immediately following the Closing Date through and including the Reference
Date; plus

(c) 100% of the aggregate amount of Declined Proceeds received by Holdings or
any of its Restricted Subsidiaries during the period from and including the
Business Day immediately following the Closing Date through and including the
Reference Date; plus

(d) an amount equal to any net cash returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received by Holdings or any Restricted Subsidiary in
respect of any Investments made pursuant to clause (ii) of Section 6.04(s);
minus

(e) the aggregate amount of any Investments made pursuant to clause (ii) of
Section 6.04(s), any Restricted Payment made pursuant to Section 6.06(a)(vi) and
any distribution, payment, redemption, repurchase, retirement or acquisition of
Subordinated Indebtedness made pursuant to subclause (I) of Section 6.08(b)
during the period commencing on the Closing Date and ending on the Reference
Date (and, for purposes of this clause (e), without taking account of the
intended usage of the Cumulative Credit on such Reference Date in the
contemplated transaction).

“Cumulative Credit Reference Period” shall mean, with respect to any Reference
Date, the period commencing January 1, 2016 and ending on the last day of the
most recent fiscal year occurring thereafter for which financial statements
required to be delivered pursuant to Section 5.04(a), and the related Compliance
Certificate required to be delivered pursuant to Section 5.04(c), have been
received by the Administrative Agent.

“Current Assets” shall mean, at any time, the consolidated current assets (other
than cash and Permitted Investments) of Holdings and the Subsidiaries.

“Current Liabilities” shall mean, at any time, the consolidated current
liabilities of Holdings and the Subsidiaries at such time, but excluding, the
current portion of any long-term Indebtedness.

“Debt Incurrence” shall mean any issuance or incurrence by Holdings or any
Restricted Subsidiary of any Indebtedness, other than Indebtedness permitted by
Section 6.01.

“Debt Service” shall mean, with respect to Holdings and the Subsidiaries, on a
consolidated basis for any fiscal year, Consolidated Interest Expense for such
fiscal year plus the aggregate principal amount of Long-Term Indebtedness repaid
or prepaid during such fiscal year, excluding (i) prepayments of (A) the Term
Loan, (B) any Refinancing Debt or (C) any other Permitted Refinancing
Indebtedness in respect of the Indebtedness incurred under this Agreement (in
each case, whether optional or mandatory), (ii) repayments or prepayments of
Long-Term Indebtedness deducted in calculating the amount of Net Cash Proceeds
in connection with any Asset Sale and (iii) redemptions, purchases, repurchases
or discharges of the Senior Notes or any Permitted Refinancing Indebtedness in
respect of the Senior Notes.

 

-13-



--------------------------------------------------------------------------------

“Declined Proceeds” shall have the meaning assigned to such term in
Section 2.13(h).

“Default” shall mean any Event of Default or any event or condition which upon
notice, lapse of time or both would constitute an Event of Default.

“Default Right” shall have the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” shall mean, at any time, subject to Section 2.25(b), any
Lender that (a) has failed to (i) fund all or any portion of its Loans within
two Business Days of the date such Loans were required to be funded hereunder
unless such Lender notifies the Administrative Agent and the Borrowers in
writing that such failure is the result of such Lender’s determination that one
or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within two
Business Days of the date when due, (b) has notified the Borrowers, the
Administrative Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the
Borrowers, to confirm in writing to the Administrative Agent and the Borrowers
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon receipt of such written confirmation by the Administrative Agent
and the Borrowers), (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any Bankruptcy Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender, or (e) has defaulted on its funding
obligations under any other loan agreement or credit agreement or other
financing agreement. Any determination by the Administrative Agent that a Lender
is a Defaulting Lender under any one or more of clauses (a) through (e) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.25(b)) upon delivery of
written notice of such determination to the Borrowers and each Lender.

 

-14-



--------------------------------------------------------------------------------

“Delaware Divided LLC” shall mean any Delaware LLC which has been formed upon
consummation of a Delaware LLC Division.

“Delaware LLC” shall mean any limited liability company organized or formed
under the laws of the State of Delaware.

“Delaware LLC Division” shall mean the statutory division of any Delaware LLC
into two or more Delaware LLCs pursuant to Section 18-217 of the Delaware
Limited Liability Company Act.

“Designated Amount” shall have the meaning assigned to such term in
Section 8.11(a).

“Designated Non-Cash Consideration” shall mean the fair market value of non-cash
consideration received by Holdings or a Restricted Subsidiary in connection with
a disposition pursuant to Section 6.05(f) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Financial Officer, setting
forth the basis of such valuation (which amount will be reduced by the fair
market value of the portion of the non-cash consideration converted to cash or
Permitted Investments in connection with a subsequent sale of such non-cash
consideration within 270 days following the consummation of the applicable
disposition).

“Disqualified Lenders” shall mean (i) such Persons that have been specified in
writing to the Initial Arrangers prior to the date on which the Initial
Arrangers commenced marketing of the Term Loans to potential Lenders,
(ii) Competitors that have been specified by name in writing to the
Administrative Agent from time to time and (iii) in the case of clauses (i) and
(ii), any of their Affiliates that are (A) specified by name in writing to the
Administrative Agent from time to time or (B) reasonably identifiable on the
basis of such Affiliate’s name (in each case, other than Affiliates that are
Bona Fide Debt Funds); it being understood, that any subsequent designation of a
Disqualified Lender shall not apply retroactively to disqualify any person that
has been assigned any Loans or any participation therein in accordance with the
terms of this Agreement.

“Disqualified Stock” shall mean any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, or
requires the payment of any cash dividend or any other scheduled payment
constituting a return of capital, in each case at any time on or prior to the
first anniversary of the Latest Maturity Date (as determined at the time of
incurrence or issuance), or (b) is convertible into or exchangeable (unless at
the sole option of the issuer thereof) for (i) debt securities or (ii) any
Equity Interest referred to in clause (a) above, in each case at any time prior
to the first anniversary of the Latest Maturity Date (as determined at the time
of incurrence or issuance).

“Domestic Subsidiaries” shall mean all Subsidiaries incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia.

 

-15-



--------------------------------------------------------------------------------

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” shall mean any commercial bank, insurance company,
investment or mutual fund, financial institution or other entity that is an
“accredited investor” (as defined in Regulation D under the Securities Act of
1933, as amended) that extends credit or invests in bank loans in the ordinary
course; provided that no natural person (or a holding company, investment
vehicle or trust for, or owned and operated by or for the primary benefit of,
natural persons) and none of the Borrowers, Disqualified Lenders, Defaulting
Lenders or Potential Defaulting Lenders or any Subsidiary or Affiliate of the
Defaulting Lenders or Potential Defaulting Lenders shall be an Eligible
Assignee.

“Employee Benefit Plan” shall mean any “employee benefit plan” as defined in
Section 3(3) of ERISA (whether or not subject to ERISA) which is sponsored,
maintained or contributed to by, or required to be contributed by, the Company,
any of its subsidiaries or its ERISA Affiliates and is subject to Section 401(a)
of the Internal Revenue Code.

“Employee Equity Sales” shall mean the issuance or sale of Equity Interests of
Holdings after the Closing Date to any present or former officer or employee of
Holdings or any Restricted Subsidiary.

“Environmental Laws” shall mean all applicable former, current and future
Federal, state, local and foreign laws (including common law), treaties,
regulations, rules, ordinances, codes, decrees, judgments, directives, orders
(including consent orders), and agreements in each case, relating to protection
of the environment, natural resources, human health and safety (as it relates to
exposure to Hazardous Materials) or the presence, Release of, or exposure to,
Hazardous Materials, or the generation, manufacture, processing, distribution,
use, treatment, storage, transport, recycling or handling of, or the arrangement
for such activities with respect to, Hazardous Materials.

“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) compliance or non-compliance with any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials
Released into the environment, (d) the Release of any Hazardous Materials or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

 

-16-



--------------------------------------------------------------------------------

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any person, and any option, warrant or other
right entitling the holder thereof to purchase or otherwise acquire any such
equity interest; provided, however, that Convertible Bond Indebtedness permitted
under Section 6.01 and Convertible Bond Hedge Transactions entered into as a
part of, or in connection with, an issuance of such Convertible Bond
Indebtedness shall in no event be deemed an Equity Interest hereunder.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with a Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30 day notice period is waived), (b) any failure by
any Plan to satisfy the minimum funding standard (within the meaning of
Section 412 of the Code or Section 302 of ERISA) applicable to such Plan, in
each case whether or not waived, (c) the filing pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA, of an application for a waiver of the
minimum funding standard with respect to any Plan, (d) a determination that any
Plan is, or is expected to be, in “at risk” status (as defined in
Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code), (e) the incurrence
by a Borrower or any of its ERISA Affiliates of any liability under Title IV of
ERISA with respect to the termination of any Plan or the withdrawal or partial
withdrawal of a Borrower or any of its ERISA Affiliates from any Plan or
Multiemployer Plan, (f) the receipt by a Borrower or any of its ERISA Affiliates
from the PBGC or a plan administrator of any notice relating to the intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan,
(g) the receipt by a Borrower or any of its ERISA Affiliates of any notice, or
the receipt by any Multiemployer Plan from a Borrower or any of its ERISA
Affiliates of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA or, is in endangered
or critical status, within the meaning of Section 305 of ERISA, (h) the
occurrence of a “prohibited transaction” with respect to which the Borrower or
any of the Restricted Subsidiaries is a “disqualified person” (within the
meaning of Section 4975 of the Code) or with respect to which the Borrower or
any such Restricted Subsidiary could otherwise be liable, (i) any Foreign
Benefit Event or (j) any other event or condition with respect to any Plan,
Multiemployer Plan or Foreign Pension Plan that could result in the imposition
of a Lien or the acceleration of any statutory obligation to fund any material
unfunded accrued benefit liability of such Plan, Multiemployer Plan or Foreign
Pension Plan.

 

-17-



--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” shall have the meaning assigned to such term in Article VII.

“Excess Cash Flow” shall mean, with respect to Holdings and the Subsidiaries on
a consolidated basis for any fiscal year, Consolidated EBITDA for such fiscal
year, minus (to the extent not otherwise deducted in determining Consolidated
EBITDA) without duplication, (a) Debt Service for such fiscal year,
(b)(i) Capital Expenditures by Holdings and the Subsidiaries on a consolidated
basis during such fiscal year that are paid in cash and (ii) the aggregate
consideration paid in cash during such fiscal year in respect of Permitted
Acquisitions and other Investments permitted hereunder (other than Permitted
Investments, Investments in a Subsidiary and Investments permitted by
clause (d), (f), (i), (j) or (k) of Section 6.04) less any amounts received in
respect thereof as a return of capital, (c) taxes paid in cash by Holdings and
the Subsidiaries on a consolidated basis during such fiscal year including
income tax expense and withholding tax expense incurred in connection with
cross-border transactions involving its Foreign Subsidiaries, (d) an amount
equal to any increase in Consolidated Working Capital of Holdings and the
Subsidiaries for such fiscal year, (e) cash expenditures made in respect of
Hedging Agreements during such fiscal year, to the extent not reflected in the
computation of Consolidated Interest Expense, (f) Restricted Payments paid in
cash by Holdings during such fiscal year pursuant to clause (i) of
Section 6.06(a), (g)(i) special charges or any extraordinary or nonrecurring
losses paid in cash during such fiscal year, (ii) severance and other separation
costs and any post-retirement medical expenses, (iii) costs associated with
facility closures or vacancies for such fiscal year and (iv) payments made in
cash in respect of pension plans of Holdings and its Subsidiaries and (h) items
described in clauses (a)(v), (vi), (vii) and (ix) of the definition of
“Consolidated EBITDA” to the extent included in the calculation of Consolidated
EBITDA for such fiscal year and to the extent paid in cash during such fiscal
year; plus, without duplication, (1) an amount equal to any decrease in
Consolidated Working Capital for such fiscal year, (2) all proceeds received
during such fiscal year in respect of Long-Term Indebtedness, and any financing
of any type (including from the reinvestment of proceeds of Asset Sales), in
each case to the extent used to finance any Debt Service, Capital Expenditure,
Permitted Acquisitions or Investment referred to in clauses (a) through
(g) above, (3) all amounts referred to in clause (b) above to the extent funded
with the proceeds of the issuance of Equity Interests of, or capital
contributions to, Holdings, (4) cash payments received in respect of Hedging
Agreements during such fiscal year to the extent (A) not included in the
computation of Consolidated EBITDA or (B) reducing Consolidated Interest
Expense, (5) any extraordinary or nonrecurring gain realized in cash during such
Excess Cash Flow Period (other than in connection with a Prepayment Event), and
(6) to the extent deducted in the computation of Consolidated EBITDA, interest
income.

 

-18-



--------------------------------------------------------------------------------

“Excess Cash Flow Period” shall mean, at any date, (i) the period taken as one
accounting period beginning on January 1, 2020 and ending on December 31, 2020
and (ii) each fiscal year of Holdings thereafter.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Securities and Exchange Commission promulgated
thereunder.

“Excluded Accounts” shall mean (a) payroll accounts, employee benefit accounts,
withholding tax and other fiduciary accounts, escrow accounts in respect of
arrangements with non-affiliated third parties, customs accounts, cash
collateral accounts subject to Liens permitted under the Loan Documents and
accounts held by non-Loan Parties and (b) such other deposit accounts and other
bank or securities accounts held by Loan Parties the balance of all of which is
less than $10,000,000 in the aggregate at any time.

“Excluded Assets” shall have the meaning assigned to such term in the Guarantee
and Collateral Agreement.

“Excluded Subsidiary” shall have the meaning assigned to such term in
Section 5.12(a).

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of a Borrower hereunder, (a) Taxes imposed on (or measured) by its
net income (however denominated), franchise Taxes, and branch profits Taxes, in
each case imposed (i) by the United States of America, (ii) by the jurisdiction
(or any political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located or (iii) as a result
of a present or former connection between such recipient and the jurisdiction
imposing such Tax (or any political subdivision thereof), (b) in the case of a
Lender, any U.S. federal withholding tax that is imposed on amounts payable to
or for the account of such Lender at the time such Lender becomes a party to
this Agreement (or designates a new lending office), except to the extent that
such Lender (or its assignor, if any) was entitled, at the time of designation
of a new lending office (or assignment), to receive additional amounts from the
Borrowers with respect to such withholding tax pursuant to Sections 2.20(a), (c)
Taxes attributable to the Lender’s failure to comply with Sections 2.20(f) and
(g) and (d) any Taxes imposed under FATCA.

“Executive Order” shall mean Executive Order No. 13224 on Terrorist Financing,
effective on September 24, 2001.

“Existing Credit Agreement” shall have the meaning assigned to such term in the
preliminary statements to this Agreement.

“Existing Revolving Credit Agreement” shall mean the Amended and Restated
Revolving Credit Agreement, dated as of July 22, 2015, among Holdings, the
Borrowers, Citibank, N.A., as administrative agent and collateral agent and the
other parties thereto, as amended to the date hereof.

“Existing Term Loan Class” shall have the meaning assigned to such term in
Section 2.22(a).

 

-19-



--------------------------------------------------------------------------------

“Extended Term Loans” shall have the meaning assigned to such term in
Section 2.22(a).

“Extending Lender” shall have the meaning assigned to such term in
Section 2.22(b).

“Extension Agreement” shall have the meaning assigned to such term in
Section 2.22(c).

“Extension Date” shall have the meaning assigned to such term in
Section 2.22(d).

“Extension Election” shall have the meaning assigned to such term in
Section 2.22(b).

“Extension Series” shall mean all Extended Term Loans that are established
pursuant to the same Extension Agreement (or any subsequent Extension Agreement
to the extent such Extension Agreement expressly provides that the Extended Term
Loans provided for therein are intended to be a part of any previously
established Extension Series) and that provide for the same interest margins,
extension fees, if any, and amortization schedule.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code, any applicable
intergovernmental agreements with respect thereto and laws enacting such
intergovernmental agreements between the United States and any other
jurisdiction to implement Sections 1471 through 1474 of the Code (an “IGA”), and
any law, regulation or other official guidance enacted in any jurisdiction
implementing Sections 1471 through 1474 of the Code or an IGA.

“FCPA” shall mean the United States Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it;
provided that, for the avoidance of doubt, the “Federal Funds Effective Rate”
shall never be less than zero.

“Fee Letter” shall mean, with respect to any Agent, the applicable fee letter
then in effect between such Agent and Holdings.

“Fees” shall mean the Administrative Agent Fees and the Other Fees.

“FEMA” means the Federal Emergency Management Agency.

“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.

 

-20-



--------------------------------------------------------------------------------

“Fixed Amounts” has the meaning specified in Section 1.09.

“Flood Compliance Event” means the occurrence of any of the following: (a) a
Flood Redesignation with respect to any Mortgaged Property (if any), (b) any
increase to the Commitments pursuant to Section 2.24 at any time there is a
Mortgaged Property (if any), and (c) the addition of any Mortgaged Property as
Collateral pursuant to Section 5.12.

“Flood Hazard Determination” means a “Life-of-Loan” FEMA Standard Flood Hazard
Determination obtained by Agent.

“Flood Hazard Property” means any Mortgaged Property that on the relevant date
of determination includes a Building and, as shown on a Flood Hazard
Determination, such Building is located in a Special Flood Hazard Area.

“Flood Insurance” means (a) federally-backed flood insurance which insures both
Flood Hazard Properties and the personal property contained within them (to the
extent such personal property is Collateral) and which is available under the
National Flood Insurance Program to owners of real property improvements located
in Special Flood Hazard Areas in a community participating in the National Flood
Insurance Program or (b) to the extent permitted by the Flood Insurance Laws, a
private flood insurance policy from a financially sound and reputable insurance
company that is not an Affiliate of the Borrowers and which insures both Flood
Hazard Properties and the personal property contained within them (to the extent
such personal property is Collateral).

“Flood Insurance Documents” means (a) evidence as to whether each Mortgaged
Property is a Flood Hazard Property pursuant to a Flood Hazard Determination,
and (b) if such Mortgaged Property is a Flood Hazard Property, (i) evidence as
to whether the community in which such Mortgaged Property is located is
participating in the National Flood Insurance Program, (ii) the applicable Loan
Party’s written acknowledgment of receipt of written notification from the
Administrative Agent as to the fact that such Mortgaged Property is a Flood
Hazard Property and as to whether the community in which each such Flood Hazard
Property is located is participating in the National Flood Insurance Program and
(iii) copies of the applicable Loan Party’s application for a Flood Insurance
policy plus proof of premium payment, a declaration page confirming that Flood
Insurance has been issued, or such other evidence of Flood Insurance, in an
amount equal to at least the amount required by the Flood Insurance Laws and
naming the Collateral Agent as sole loss payee and mortgagee on behalf of the
Secured Parties, and otherwise including terms satisfactory to the Collateral
Agent and each Lender.

“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statue thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto and (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto.

 

-21-



--------------------------------------------------------------------------------

“Flood Redesignation” means the designation of any Mortgaged Property as a Flood
Hazard Property where such property was not a Flood Hazard Property previous to
such designation.

“Foreign Benefit Event” shall mean, with respect to any Foreign Pension Plan,
(a) the existence of unfunded liabilities in excess of the amount permitted
under any applicable law, or in excess of the amount that would be permitted
absent a waiver from a Governmental Authority, (b) the failure to make the
required contributions or payments, under any applicable law, on or before the
due date for such contributions or payments, (c) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Foreign
Pension Plan or to appoint a trustee or similar official to administer any such
Foreign Pension Plan, or alleging the insolvency of any such Foreign Pension
Plan, (d) the incurrence of any liability in excess of $5,000,000 by Holdings or
any Restricted Subsidiary under applicable law on account of the complete or
partial termination of such Foreign Pension Plan or the complete or partial
withdrawal of any participating employer therein, or (e) the occurrence of any
transaction that is prohibited under any applicable law and that could
reasonably be expected to result in the incurrence of any liability by Holdings
or any of the Restricted Subsidiaries, or the imposition on Holdings or any of
the Restricted Subsidiaries of any fine, excise tax or penalty resulting from
any noncompliance with any applicable law, in each case in excess of $5,000,000.

“Foreign Lender” shall mean any Lender that is not a U.S. Person.

“Foreign Pension Plan” shall mean any defined benefit pension plan maintained
outside the jurisdiction of the United States that is maintained or contributed
to by Holdings, any Restricted Subsidiary or any ERISA Affiliate and that under
applicable law is required to be funded through a trust or other funding vehicle
other than a trust or funding vehicle maintained exclusively by a Governmental
Authority.

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

“GAAP” shall mean generally accepted accounting principles. References to GAAP
shall mean GAAP in the United States, unless otherwise expressly provided.

“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.

“Granting Lender” shall have the meaning assigned to such term in
Section 9.04(i).

“Guarantee” of or by any person shall mean any obligation, contingent or
otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other monetary obligation of any other person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of such person, direct or indirect, (a) to purchase or
pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other monetary obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment of such
Indebtedness or other obligation, (b) to purchase or lease property, securities
or services for the purpose of assuring the owner of such Indebtedness or other
monetary obligation of the payment of such Indebtedness or other obligation or
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation; provided, however, that
the term “Guarantee” shall not include endorsements for collection or deposit in
the ordinary course of business.

 

-22-



--------------------------------------------------------------------------------

“Guarantee and Collateral Agreement” shall mean the Second Amended and Restated
Term Facility Guarantee and Collateral Agreement, substantially in the form of
Exhibit D, among the Loan Parties party thereto and the Collateral Agent.

“Guarantors” shall mean Holdings and the Subsidiary Guarantors.

“Hazardous Materials” shall mean (a) any petroleum products or byproducts and
all other hydrocarbons, coal ash, radon gas, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, chlorofluorocarbons and all other
ozone-depleting substances and (b) any chemical, material, substance or waste
that is prohibited, limited or regulated by or pursuant to any Environmental
Law.

“Hedging Agreement” shall mean (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement; provided, that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of Holdings, any Restricted Subsidiaries or any of their Affiliates
shall be a Hedging Agreement. Notwithstanding the foregoing, to the extent
entered into in connection with Convertible Bond Indebtedness, Convertible Bond
Hedge Transactions shall not constitute Hedging Agreements.

“HMCo” shall have the meaning assigned to such term in the preamble to this
Agreement.

“HMHP” shall have the meaning assigned to such term in the preamble to this
Agreement.

“Holdings” shall have the meaning assigned to such term in the preamble to this
Agreement.

“IGA” shall have the meaning assigned thereto in the definition of “FATCA”.

 

-23-



--------------------------------------------------------------------------------

“Immaterial Subsidiary” shall mean, at any date of determination, any Restricted
Subsidiary of Holdings (a) whose total assets (when combined with the assets of
such Restricted Subsidiary’s Subsidiaries, after eliminating intercompany
obligations) are an amount equal to or less than 5% of the consolidated total
assets of Holdings and its Restricted Subsidiaries at such date and (b) whose
gross revenues (when combined with the revenues of such Restricted Subsidiary’s
Subsidiaries, after eliminating intercompany obligations) are an amount equal to
or less than 5% of the consolidated gross revenues of Holdings, in each case
determined in accordance with GAAP.

“Incremental Amount” shall mean, at any time, the sum of:

(a) the excess (if any) of (i) $125,000,000 minus (ii) the sum of (x) the
aggregate amount of all New Commitments established after the Closing Date and
prior to such time pursuant to Section 2.24 utilizing this clause (a) and (y)
the aggregate principal amount of Indebtedness outstanding pursuant to
Section 6.01(x) at such time; plus

(b) an additional amount of Indebtedness, such that, after giving pro forma
effect to such incurrence, the Net First Lien Leverage Ratio is not greater than
2.25 : 1.00; plus

(c) an additional amount of Indebtedness equal to the aggregate principal amount
of any voluntary prepayments of any Term Loans or other Loans made pursuant to
Section 2.12 (in the case of any New Revolving Loans, solely to the extent
accompanied by a permanent reduction of the applicable New Revolving Loan
Commitments in the amount of such prepayment);

provided, that for purposes of calculating “Net First Lien Leverage Ratio”, in
clause (b), (i) to the extent the proceeds of New Loans are intended to be
applied to finance a Limited Condition Transaction, at the election of the
Borrowers, the Net First Lien Leverage Ratio shall instead be tested in
accordance with Section 1.06 and (ii) all New Loans, New Commitments and “New
Revolving Credit Commitments” (as defined in the Revolving Credit Agreement)
established on or prior to such date shall be assumed to be fully drawn for
purposes of the calculation of “Net First Lien Leverage Ratio” (without any
duplication).

In determining the Incremental Amount, the Borrowers may, at any time, in their
sole discretion, reclassify any amount incurred under clause (a) above, as
having been incurred under clause (b) above, if the Borrowers meet the
applicable ratio for clause (b) at such time on a pro forma basis in accordance
with Section 1.03.

“Incremental Facility Joinder Agreement” shall mean an agreement substantially
in the form of Exhibit G, among the Loan Parties, the Administrative Agent and
any existing Lender or one or more New Term Loan Lenders in respect of any New
Term Loan Commitment or one or more New Revolving Loan Lenders in respect of any
New Revolving Loan Commitment.

“Incurrence Based Amounts” has the meaning specified in Section 1.09.

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person under conditional sale or other title retention
agreements relating to property or assets purchased by such person, (d) all

 

-24-



--------------------------------------------------------------------------------

obligations of such person issued or assumed as the deferred purchase price of
property or services (excluding earnouts (unless such earnout is not paid after
it becomes due and payable in accordance with the terms thereof), trade accounts
payable and accrued obligations incurred in the ordinary course of business),
(e) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such person, whether or not the
obligations secured thereby have been assumed, (f) all Guarantees by such person
of Indebtedness of others, (g) Capital Lease Obligations and Synthetic Lease
Obligations of such person, (h) all obligations of such person (including
contingent obligations) as an account party in respect of letters of credit,
(i) all obligations of such person in respect of bankers’ acceptances, (j) all
net payments that such person would have to make in the event of any early
termination, on the date Indebtedness is being determined, in respect of
outstanding Hedging Agreements, and (k) all obligations of such person in
respect of Disqualified Stock. The Indebtedness of any person shall include the
Indebtedness of any partnership in which such person is a general partner to the
extent such person is liable therefor as a result of such person’s ownership
interest in or other relationship with such partnership, except to the extent
the terms of such Indebtedness expressly provide that such person is not liable
therefor. Notwithstanding the foregoing, Indebtedness will be deemed not to
include obligations under, or in respect of Qualified Capital Stock.

“Indemnified Costs” shall have the meaning assigned to such term in
Section 8.05.

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Borrowers under any Loan Document and (b) to the extent not described in (a),
Other Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05.

“Information” shall have the meaning assigned to such term in Section 9.16.

“Initial Arrangers” shall mean Citigroup Global Markets Inc. and Morgan Stanley
Senior Funding, Inc.

“Intellectual Property” shall have the meaning assigned to such term in the
Guarantee and Collateral Agreement.

“Intercreditor Agreements” shall mean, collectively, (a) the ABL Intercreditor
Agreement, (b) the Pari Passu Intercreditor Agreement, (c) to the extent
executed in connection with the incurrence of Indebtedness incurred by a Loan
Party secured with Permitted Pari Passu Collateral Liens, a customary
intercreditor agreement in form and substance reasonably satisfactory to the
Administrative Agent, which agreement shall provide that the Liens on the
Collateral securing such Indebtedness shall rank equal in priority to the Liens
on the Collateral securing the Obligations, and (d) to the extent executed in
connection with the incurrence of secured Indebtedness incurred by a Loan Party,
the Liens on the Collateral which is intended to rank junior in priority to the
Liens on the Collateral securing the Obligations, any customary intercreditor
agreement in form and substance reasonably satisfactory to the Administrative
Agent, which agreement shall provide that the Liens on the Collateral securing
such Indebtedness shall rank junior in priority to the Liens on the Collateral
securing the Obligations, as the context requires.

 

-25-



--------------------------------------------------------------------------------

“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
Business Day of each calendar month, commencing with the last Business Day of
December, 2019 and (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day that would have been an Interest Payment Date had
successive Interest Periods of three months’ duration been applicable to such
Borrowing.

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3 or 6 months thereafter (or, if made
available by all participating Lenders, 12 months, or, if made available by the
Administrative Agent and all participating Lenders, a shorter period), as a
Borrower may elect; provided, however, that (a) if any Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day and (b) any Interest Period that commences on
the last day of a calendar month (or on a day for which there is no numerically
corresponding day in the last month of such Interest Period) shall end on the
last Business Day of the last calendar month of such Interest Period. Interest
shall accrue from and including the first day of an Interest Period to but
excluding the last day of such Interest Period. For purposes hereof, the date of
a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Investments” shall have the meaning assigned to such term in Section 6.04.

“IRS” shall mean the Internal Revenue Service of the United States.

“Joint Venture” shall mean any Person in which Holdings or any of its Restricted
Subsidiaries beneficially own any Equity Interest that is not a wholly owned
Subsidiary.

“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity or expiration date applicable to any Loan or Commitment hereunder at
such date.

“LCT Election” means the Borrowers’ election to designate an Acquisition, or
similar material Investment, or an irrevocable repayment or repurchase of
Indebtedness, as a Limited Condition Transaction, pursuant to the terms hereof.

“LCT Test Date” means, for any Limited Condition Transaction, (x) the date on
which the definitive agreement is entered into (or notice of irrevocable
repayment or repurchase is given), or (y) solely in connection with an
acquisition to which the United Kingdom City Code on Takeovers and Mergers
applies (or similar law in another jurisdiction), the date on which a “Rule 2.7
announcement” of a firm intention to make an offer (or equivalent announcement
in another jurisdiction) in respect of a target of such acquisition (a “Public
Offer”).

 

-26-



--------------------------------------------------------------------------------

“Lender Appointment Period” shall have the meaning assigned to such term in
Section 8.07.

“Lenders” shall mean Term Lenders, any New Term Loan Lenders, if any, any New
Revolving Loan Lenders, if any, and any Extending Lenders, if any.

“Letter of Credit” shall mean any letter of credit issued pursuant to the
Revolving Credit Agreement.

“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent
(which determination shall be conclusive and binding absent manifest error) to
be equal to the rate that results from interpolating on a linear basis between:
(a) the LIBOR Screen Rate for the longest period (for which the LIBOR Screen
Rate is available for the applicable currency) that is shorter than such
Interest Period and (b) the LIBOR Screen Rate for the shortest period (for which
the LIBOR Screen Rate is available for the applicable currency) that exceeds
such Interest Period, in each case, at such time.

“LIBOR Screen Rate” shall mean, for any period, the rate per annum determined on
the basis of the rate for deposits in U.S. Dollars for a period equal to such
period commencing on the first day of such period appearing on Reuters Screen
Libor01 Page as of 11:00 A.M., London time, two Business Days prior to the
beginning of such period. In the event that such rate is not available at such
time for any reason, then the “LIBOR Screen Rate” shall be a rate per annum
equal to the “LIBO Rate”.

“LIBOR Successor Rate” shall have the meaning assigned to such term in
Section 2.08.

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of “Adjusted LIBO
Rate”, “Alternate Base Rate”, “Interest Period”, timing and frequency of
determining rates and making payments of interest and other administrative
matters as may be appropriate, in the discretion of the Administrative Agent in
consultation with the Borrowers, to reflect the adoption of such LIBOR Successor
Rate and to permit the administration thereof by the Administrative Agent in a
manner substantially consistent with market practice (or, if the Administrative
Agent determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as the
Administrative Agent determines in consultation with the Borrowers).

“License” shall mean any license or agreement under which a Loan Party is
authorized to use Intellectual Property in connection with any manufacture,
marketing, distribution or disposition of Collateral or any other conduct of its
business.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.

 

-27-



--------------------------------------------------------------------------------

“Limited Condition Transaction” means (a) any Acquisition or similar material
Investment, the consummation of which is not conditioned on the availability of,
or on obtaining, third party financing or (b) any redemption or repayment of
Indebtedness requiring irrevocable advance notice or any irrevocable offer to
purchase Indebtedness that is not subject to obtaining third party financing.

“Loan Document Obligations” shall mean the due and punctual payment of (i) the
principal of and interest (including interest accruing during the pendency of
any bankruptcy, examination, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) all other monetary obligations
of the Borrowers to any of the Secured Parties under this Agreement and each of
the other Loan Documents, including fees, costs, expenses and indemnities,
whether primary, secondary, direct, contingent, fixed or otherwise (including
monetary obligations incurred during the pendency of any bankruptcy,
examination, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), (iii) the due and punctual
performance of all other obligations of the Borrowers under or pursuant to this
Agreement and each of the other Loan Documents, and (iv) the due and punctual
payment and performance of all the obligations of each Loan Party under or
pursuant to the Guarantee and Collateral Agreement and each of the other Loan
Documents.

“Loan Documents” shall mean this Agreement, the Security Documents, the
Incremental Facility Joinder Agreements, the Extension Agreements, if any, the
promissory notes, if any, executed and delivered pursuant to Section 2.04(e) and
the Fee Letters (except, with respect to any Fee Letter, for the purposes of
Section 9.08).

“Loan Parties” shall mean the Borrowers and the Guarantors.

“Loans” shall mean the Term Loan, any New Loans and any Extended Term Loans, if
any.

“Local Time” shall mean with respect to a Loan or Borrowing, New York City time.

“Long-Term Indebtedness” shall mean any Indebtedness that, in accordance with
GAAP, constitutes (or, when incurred, constituted) a long-term liability.

“Majority-Owned Subsidiary” shall mean a Restricted Subsidiary of Holdings of
which securities (except for directors’ qualifying shares) or other ownership
interests representing a majority of the aggregate outstanding Equity Interests
of such Restricted Subsidiary are, at the time any determination is being made,
owned, Controlled or held by Holdings or one or more wholly owned Subsidiaries
of Holdings or by Holdings and one or more wholly owned Subsidiaries of
Holdings.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

-28-



--------------------------------------------------------------------------------

“Master Agreement” shall have the meaning provided in the definition of the term
“Hedging Agreement.”

“Material Adverse Effect” shall mean (a) a materially adverse effect on the
business, assets, properties, results of operations or financial condition of
Holdings and the Subsidiaries, taken as a whole, (b) a material impairment of
the ability of any Borrower or any other Loan Party to perform any of its
obligations under any Loan Document to which it is or will be a party or (c) a
material impairment of the rights and remedies of or benefits available to the
Lenders under any Loan Document.

“Material Indebtedness” shall mean Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of any one or more of
Holdings or any Restricted Subsidiary in an aggregate principal amount exceeding
$35,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of Holdings or any Restricted Subsidiary in respect
of any Hedging Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that Holdings or such Restricted
Subsidiary would be required to pay if such Hedging Agreement were terminated at
such time.

“Material Real Property” shall mean any parcel of owned real property with a
fair market value of at least $5,000,000.

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

“Mortgage Amendments” shall have the meaning assigned to such term in
Section 4.01(k).

“Mortgaged Properties” shall mean, initially, the owned real properties of the
relevant Loan Parties specified on Schedule 1.01(a), and shall include each
other parcel of owned real property and improvements thereto with respect to
which a Mortgage is granted pursuant to Section 5.12.

“Mortgages” shall mean (a) the existing mortgages or deeds of trust encumbering
the Mortgaged Properties under the Existing Credit Agreement, each as amended
and restated by the applicable Mortgage Amendment and (b) with respect to
mortgages required to be delivered hereafter pursuant to Section 5.12, the
mortgages, charges, deeds of trust, assignments of leases and rents and other
security documents, substantially in the form of Exhibit F (with such changes as
may be reasonably satisfactory to the Administrative Agent and its counsel in
order to account for local law matters) and otherwise pursuant to this
Agreement.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA that is maintained or contributed to by Holdings,
any Restricted Subsidiary or any ERISA Affiliate.

“National Flood Insurance Program” means the program created pursuant to the
Flood Insurance Laws.

 

-29-



--------------------------------------------------------------------------------

“Net Cash Proceeds” shall mean (a) with respect to any Asset Sale, the cash
proceeds (including cash proceeds subsequently received (as and when received)
in respect of non-cash consideration initially received), net of (i) selling
expenses (including reasonable broker’s fees or commissions, legal fees,
transfer and similar taxes and the Borrowers’ good faith estimate of income
taxes paid or payable in connection with such sale), (ii) amounts provided as a
reserve, in accordance with GAAP, against any liabilities under any
indemnification obligations or purchase price adjustment associated with such
Asset Sale (provided that, to the extent and at the time any such amounts are
released from such reserve, such amounts shall constitute Net Cash Proceeds) and
(iii) the principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness for borrowed money which is secured by the asset
sold in such Asset Sale and which is required to be repaid with such proceeds
(other than the Obligations, or any such Indebtedness assumed by the purchaser
of such asset) and (b) with respect to any issuance or incurrence of
Indebtedness or other event, the cash proceeds thereof, net of all taxes and
customary fees, commissions, costs and other expenses incurred in connection
therewith.

“Net First Lien Leverage Ratio” shall mean, as of any date of determination, the
ratio of (a) Consolidated First Lien Debt as of the last day of the test period
most recently ended on or prior to such date of determination to
(b) Consolidated EBITDA for such test period. In any test period in which a
transaction described in Section 1.03 occurs, the Net First Lien Leverage Ratio
shall be determined on a pro forma basis in accordance with Section 1.03.

“Net Secured Leverage Ratio” shall mean, as of any date of determination, the
ratio of (a) Consolidated Secured Debt as of the last day of the test period
most recently ended on or prior to such date of determination to
(b) Consolidated EBITDA for such test period. In any test period in which a
transaction described in Section 1.03 occurs, the Net Secured Leverage Ratio
shall be determined on a pro forma basis in accordance with Section 1.03.

“Net Short Lender” shall have the meaning provided in Section 9.08(c).

“Net Total Leverage Ratio” shall mean, as of any date of determination, the
ratio of (a) Total Debt minus the aggregate amount of cash and Permitted
Investments on the consolidated balance sheet of Holdings and the Restricted
Subsidiaries on such date, excluding cash and Permitted Investments which are or
should be listed as “restricted” on the consolidated balance sheet of Holdings
and the Restricted Subsidiaries as of such date as of the last day of the test
period most recently ended on or prior to such date of determination to
(b) Consolidated EBITDA for such test period. In any test period in which a
transaction described in Section 1.03 occurs, the Net Total Leverage Ratio shall
be determined on a pro forma basis in accordance with Section 1.03.

“New Commitment” shall mean New Revolving Loan Commitment or New Term Loan
Commitment, as applicable.

“New Loan” shall mean New Revolving Loan or New Term Loan, as applicable.

“New Loan Date” shall have the meaning assigned to such term in Section 2.24.

 

-30-



--------------------------------------------------------------------------------

“New Revolving Loan Commitment” shall mean, with respect to each New Revolving
Loan Lender, any revolving commitment provided by such New Revolving Loan Lender
pursuant to Section 2.24, or in the Assignment and Acceptance pursuant to which
such Lender assumed its New Revolving Loan Commitment, as applicable.

“New Revolving Loan Lender” shall mean a Lender with a New Revolving Loan
Commitment.

“New Revolving Loans” shall have the meaning assigned to such term in
Section 2.24.

“New Term Loan Commitment” shall mean, with respect to each New Term Loan
Lender, any Term Loan Commitment provided by such New Term Loan Lender pursuant
to Section 2.24, or in the Assignment and Acceptance pursuant to which such
Lender assumed its New Term Loan Commitment, as applicable, as the same may be
(a) reduced from time to time pursuant to Section 2.09 and (b) reduced or
increased from time to time pursuant to assignments by or to such New Term Loan
Lender pursuant to Section 9.04.

“New Term Loan Lender” shall mean a Lender with a New Term Loan Commitment.

“New Term Loans” shall have the meaning assigned to such term in Section 2.24.

“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender or a Potential Defaulting Lender at such time.

“Non-Loan Party Asset Sale” shall have the meaning assigned to such term in
Section 2.13(j).

“Not for Profit Subsidiaries” shall mean, collectively, = Houghton Mifflin
Harcourt Foundation, Inc., a corporation organized under the laws of the
Commonwealth of Massachusetts, and any other Subsidiary of Holdings that is
exempt from U.S. federal income taxation under Section 501(a) of the Code.

“Obligations” shall mean (a) the Loan Document Obligations and (b) the Other
Secured Obligations.

“OFAC” shall mean the Office of Foreign Assets Control of the U.S. Department of
the Treasury or the U.S. Department of State.

“OID” shall mean original issue discount, as defined in Section 1273 of the
Code.

“Other Fees” shall have the meaning assigned to such term in Section 2.05(a).

“Other Pari Passu Secured Obligations” shall mean Other Secured Obligations
designated as Other Pari Passu Secured Obligations in accordance with
Section 8.11.

“Other Secured Agreement” shall mean, to the extent designated as such by the
Borrowers and each applicable Other Secured Party in writing to the
Administrative Agent from time to time in accordance with Section 8.11, any
agreement evidencing obligations owing by any Loan Party under (a) any Hedging
Agreement entered into by Holdings or any of its Subsidiaries with any Person
that at the time of entering into such Hedging Agreement is a

 

-31-



--------------------------------------------------------------------------------

Lender, Arranger or Agent, or an Affiliate of a Lender, Arranger or Agent or
(b) any cash management services arrangement entered into by Holdings or any of
its Subsidiaries with any Person that at the time of entering into such
arrangement is a Lender, Arranger or Agent, or an Affiliate of a Lender,
Arranger or Agent.

“Other Secured Obligations” shall mean the due and punctual payment and
performance of all obligations of each Loan Party under each Other Secured
Agreement designated as such in accordance with Section 8.11, excluding, in each
case, any Excluded Swap Obligations (as defined in the Guarantee and Collateral
Agreement).

“Other Secured Party” shall mean a Person that (a) is a party to an Other
Secured Agreement and (b) at the time of entering into such Other Secured
Agreement, is a Lender, Arranger or Agent, or an Affiliate of a Lender, Arranger
or Agent; provided that, so long as any Lender is a Defaulting Lender, such
Lender will not be an Other Secured Party with respect to any Other Secured
Agreement entered into while such Lender was a Defaulting Lender.

“Other Connection Taxes” means, with respect to any recipient, Taxes imposed as
a result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” shall mean any and all present or future stamp, court or
documentary, intangible, recording, filing or similar Taxes arising from any
payment made under any Loan Document or from the execution, performance,
delivery, registration or enforcement of, from the receipt or perfection of a
security interest under, or otherwise with respect to, any Loan Document, except
any such Taxes that are Other Connection Taxes imposed with respect to an
assignment between such recipient and the jurisdiction imposing such Tax ((other
than an assignment made pursuant to Section 2.21(b)).

“Owned Percentage” shall mean, with respect to any Majority-Owned Subsidiary,
the percentage of Equity Interests in such Majority-Owned Subsidiary owned by
Holdings and its Restricted Subsidiaries.

“Pari Passu Intercreditor Agreement” shall mean the First Lien Pari Passu Term
Debt Intercreditor Agreement, dated as of the date hereof, among the Agents, the
collateral agent in respect of the Senior Notes and the other parties thereto,
substantially in the form of Exhibit J, as amended, restated, supplemented or
otherwise modified from time to time in accordance with the requirements thereof
and of this Agreement, and which shall also include any replacement
intercreditor agreement entered into in accordance with the terms hereof.

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(f).

“Patents” shall have the meaning assigned to such term in the Guarantee and
Collateral Agreement.

 

-32-



--------------------------------------------------------------------------------

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Perfection Certificate” shall mean a Perfection Certificate substantially in
the form of Exhibit G to the Guarantee and Collateral Agreement.

“Permitted Acquisition” shall mean the acquisition by Holdings or any Restricted
Subsidiary of all or substantially all the assets of a person or line of
business of such person, or not less than 100% of the Equity Interests (other
than directors’ qualifying shares) not previously held by Holdings and its
Subsidiaries of a person (referred to herein as the “Acquired Entity”); provided
that (a) the Acquired Entity shall be in a engaged in a Permitted Business;
(b) at the time of such transaction, both before and after giving effect
thereto, no Event of Default shall have occurred and be continuing; (c) the
aggregate amount of Investments made after the Closing Date pursuant to
Section 6.04(e) by the Loan Parties in Persons that are not Loan Parties or do
not become Loan Parties upon consummation of such acquisition (valued at the
time made and without regard to any write-downs or write-offs of such
Investments) shall not exceed the greater of $100,000,000 and 31% of the
Consolidated EBITDA for the most recently ended four consecutive fiscal quarter
period for which financial statements are required to have been delivered
pursuant to Section 5.04(b); (d) Holdings shall have delivered a certificate of
a Financial Officer, certifying as to the foregoing and containing reasonably
detailed calculations in support thereof, in form reasonably satisfactory to the
Administrative Agent; and (e) all persons which are Domestic Subsidiaries in
which Holdings or any Restricted Subsidiary shall hold any Investment as a
result of such acquisition shall become a Subsidiary Guarantor and shall comply
with the applicable provisions of Section 5.12 and the Security Documents.

“Permitted Business” means (a) any business or business activity conducted by
the Borrowers and their Subsidiaries on the Closing Date and (b) any other
business that is a natural outgrowth or reasonable extension, development or
expansion of any such business or any business similar, reasonably related,
incidental, complementary or ancillary to any of the foregoing.

“Permitted Investments” shall mean:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) (i) investments in commercial paper maturing within one year from the date
of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s or (ii) corporate debt
securities maturing within two years from the date of acquisition thereof and
having, at such date of acquisition, a rating of at least A by S&P or A2 by
Moody’s;

 

-33-



--------------------------------------------------------------------------------

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, and demand deposit and general banking sweep accounts with, the
Administrative Agent or any domestic office of any commercial bank organized
under the laws of the United States of America or any State thereof that has a
combined capital and surplus and undivided profits of not less than
$500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than
60 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (c) above;

(e) securities with maturities of one year or less from the date of acquisition,
issued or fully guaranteed by any State, commonwealth or territory of the United
States of America, or by any political subdivision or taxing authority thereof,
and rated at least AA by S&P or Aa by Moody’s;

(f) asset backed securities maturing within two years from the date of
acquisition thereof and having, at such date of acquisition, a rating of at
least AAA by S&P or Aaa by Moody’s;

(g) municipal variable rate demand obligations maturing within two years from
the date of acquisition thereof and having, at such date of acquisition, a
rating of at least AA by S&P or Aa2 by Moody’s;

(h) investments in “money market funds” within the meaning of Rule 2a-7 of the
Investment Company Act of 1940, as amended, substantially all of whose assets
are invested in investments of the type described in clauses (a) through
(g) above, in each case (i) maturing within one year from the date of
acquisition thereof and (ii) having, at such date of acquisition, one of the
three highest credit rating obtainable from S&P or Moody’s; and

(i) other short-term investments by Holdings and Foreign Subsidiaries in
currencies other than U.S. Dollars and of a type listed on Schedule 1.01(b).

“Permitted Pari Passu Collateral Liens” means Liens permitted by
Section 6.01(w)(i) or 6.01(x); provided that such Liens are subject to an
Intercreditor Agreement.

“Permitted Refinancing Indebtedness” shall mean any Indebtedness (other than any
Indebtedness incurred under this Agreement) of a Restricted Subsidiary, issued
in exchange for, or the Net Cash Proceeds of which are used to extend,
refinance, renew, replace, defease or refund (collectively, to “Refinance”),
Indebtedness of such Restricted Subsidiary (including all or a portion of any
Indebtedness incurred under this Agreement) that is permitted by this Agreement
to be Refinanced; provided that:

(i) the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness so Refinanced (plus any related fees,
commissions and expenses, unpaid accrued interest and premium thereon and
underwriting discounts and defeasance costs),

 

-34-



--------------------------------------------------------------------------------

(ii) except with respect to Section 6.01(k), the Weighted Average Life to
Maturity of such Permitted Refinancing Indebtedness is greater than or equal to
(and the maturity of such Permitted Refinancing Indebtedness is no earlier than)
that of the Indebtedness being Refinanced,

(iii) if the Indebtedness being Refinanced is subordinated in right of payment
to the Obligations, such Permitted Refinancing Indebtedness shall be
subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being Refinanced,

(iv) no Permitted Refinancing Indebtedness shall have different obligors than
the Indebtedness being Refinanced, unless such new obligors are Loan Parties and
no Permitted Refinancing Indebtedness shall have greater guarantees than the
Indebtedness being Refinanced,

(v) the terms and covenants of such Permitted Refinancing Indebtedness
(excluding pricing, call protection, premiums and prepayment or redemption
terms, or covenants or other provisions applicable only to periods after the
maturity date of the Indebtedness being refinanced) taken as a whole, shall
either be, (x) not materially less favorable to the Borrowers and their
Subsidiaries than the terms and covenants, taken as a whole, of the Indebtedness
being so Refinanced, or (y) on market terms at the time of the establishment of
such Indebtedness (in each case, as reasonably determined by Holdings) (except
for, in each case, (1) terms otherwise implicitly permitted by this “Permitted
Refinancing Indebtedness” definition, (2) covenants or other provisions
applicable only to periods after the latest maturity date of the relevant
Indebtedness being Refinanced, or (3) to the extent any more restrictive
covenant or provision is also added for the benefit of the Lenders under this
Agreement to the extent it remains outstanding after the incurrence of such
Indebtedness; it being understood and agreed that in each such case, no consent
of the Administrative Agent and/or any Lender shall be required in connection
with adding such covenant or provision); provided that a certificate of a
Responsible Officer delivered to the Administrative Agent at least five Business
Days prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and covenants of such Indebtedness or
drafts of the documentation relating thereto, stating that Holdings has
determined in good faith that such terms and conditions satisfy the foregoing
requirement, shall be conclusive evidence that such terms and covenants satisfy
the foregoing requirement unless the Administrative Agent notifies Holdings
within such five Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees),

(vi) if the Indebtedness being Refinanced is secured by any collateral (whether
equally and ratably with, or junior to, the Secured Parties or otherwise), the
Lien securing such Permitted Refinancing Indebtedness shall (x) not be senior in
priority to the Lien on the Collateral securing the Indebtedness being
Refinanced unless such Lien is otherwise permitted under any basket or exception
under Section 6.02 (with such amounts constituting utilization of the applicable
basket or exception under Section 6.02) and/or an Intercreditor Agreement is
entered into and (y) shall not be secured by any additional assets that do not
constitute Collateral unless such additional assets substantially concurrently
become Collateral or a Lien on such assets is otherwise permitted under any
basket or exception under Section 6.02 (with such amounts constituting
utilization of the applicable basket or exception under Section 6.02);

 

-35-



--------------------------------------------------------------------------------

provided, further, that with respect to a Refinancing of Indebtedness permitted
under Section 6.01(g), such Refinancing shall be in compliance with the ABL
Intercreditor Agreement and/or the Pari Passu Intercreditor Agreement, as
applicable.

“Person” or “Person” shall mean any natural person, corporation, business trust,
joint venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which a Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” shall have the meaning assigned to such term in Section 9.01.

“Potential Defaulting Lender” shall mean, at any time, (a) any Lender with
respect to which an event of the kind referred to in clause (d) of the
definition of “Defaulting Lender” has occurred and is continuing in respect of
any financial institution affiliate of such Lender, (b) any Lender that has
notified, or whose direct or indirect parent company or a financial institution
affiliate thereof has notified, the Administrative Agent and the Borrowers in
writing, or has stated publicly, that it does not intend to comply with its
funding obligations under any other loan agreement or credit agreement or other
financing agreement, unless such writing or statement states that such position
is based on such Lender’s determination that one or more conditions precedent to
funding cannot be satisfied (which conditions precedent, together with the
applicable default, if any, will be specifically identified in such writing or
public statement, or (c) any Lender that has, or whose direct or indirect parent
company has, a non-investment grade rating from Moody’s or S&P or another
nationally recognized rating agency. Any determination by the Administrative
Agent that a Lender is a Potential Defaulting Lender under any of the clauses
(a) through (c) above will be conclusive and binding absent manifest error, and
such Lender will be deemed a Potential Defaulting Lender (subject to
Section 2.25(b)) upon notification of such determination by the Administrative
Agent to the Borrowers and the Lenders.

“Preferred Stock” shall mean any Equity Interests with preferential rights of
payment of dividends or upon liquidation, dissolution, or winding up.

“Prepayment Event” shall mean (a) each Asset Sale and (b) each Debt Incurrence.

“Prime Rate” shall mean the rate of interest announced publicly by Citibank,
N.A. in New York, from time to time, as Citibank N.A.’s prime rate.

“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

-36-



--------------------------------------------------------------------------------

“Public Offer” shall have the meaning assigned to such term in the definition of
“LCT Test Date”.

“Publishers” shall have the meaning assigned to such term in the preamble to
this Agreement.

“QFC” shall mean the meaning assigned to the term “qualified financial contract”
in, and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” shall have the meaning assigned to such term in
Section 9.26.

“Qualified Capital Stock” of any person shall mean any Equity Interest of such
person that is not Disqualified Stock.

“Rate” shall have the meaning assigned thereto in the definition of “Type”.

“Reference Date” shall have the meaning assigned thereto in the definition of
“Cumulative Credit”.

“Refinance” shall have the meaning assigned to such term in the definition of
“Permitted Refinancing Indebtedness”.

“Refinancing” shall have the meaning assigned to such term in the preliminary
statements to this Agreement.

“Refinancing Debt” shall have the meaning assigned to such term in Section 2.23.

“Refinancing Facility” shall have the meaning assigned to such term in
Section 2.23.

“Refinancing Notes” shall have the meaning assigned to such term in
Section 2.23.

“Refinancing Revolving Facility” shall have the meaning assigned to such term in
Section 2.23.

“Refinancing Term Facility” shall have the meaning assigned to such term in
Section 2.23.

“Register” shall have the meaning assigned to such term in Section 9.04(d).

“Regulated Bank” shall mean (a) any swap dealer registered with the U.S.
Commodity Futures Trading Commission or security-based swap dealer registered
with the U.S. Securities and Exchange Commission, as applicable; or (b) any
commercial bank that is (i) a U.S. depository institution the deposits of which
are insured by the Federal Deposit Insurance Corporation, (ii) a corporation
organized under section 25A of the U.S. Federal Reserve Act of 1913, (iii) a
branch, agency or commercial lending company of a foreign bank operating
pursuant to approval by and under the supervision of the Board under 12 C.F.R.
part 211, (iv) a non-U.S. branch of a foreign bank managed and controlled by a
U.S. branch referred to in clause (iii), or (v) any other U.S. or non-U.S.
depository institution or any branch, agency or similar office thereof
supervised by a bank regulatory authority in any jurisdiction.

 

-37-



--------------------------------------------------------------------------------

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Reinvestment Period” shall have the meaning assigned to such term in
Section 2.13(c).

“Related Fund” shall mean, with respect to any Lender that is a fund or
commingled investment vehicle that invests in bank loans and similar extensions
of credit, any other fund that invests in bank loans and is managed or advised
by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
partners, agents and advisors of such person and such person’s Affiliates.

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.

“Repayment Date” shall have the meaning given such term in Section 2.11(a).

“Repricing Event” means (i) any voluntary prepayment or repayment of any Loans
with the proceeds of, or any conversion of Loans into, any new or replacement
tranche of term loans bearing a Yield that is less than the Yield applicable to
the Loans or (ii) any amendment to any Loan Document that reduces the Yield
applicable to any Loans (in each case, as such comparative yields are reasonably
determined by the Administrative Agent); provided that any such determination by
the Administrative Agent as contemplated hereunder shall be conclusive and
binding on the Borrowers and all Lenders, absent manifest error. A Repricing
Event shall not include any prepayment, repayment, conversion or amendment made
in connection with a Change of Control or Transformative Acquisition.

“Required Lenders” shall mean, at any time, Lenders having Loans and Commitments
representing more than 50% of the sum of the outstanding Loans and all
Commitments, if any, at such time; provided that Defaulting Lenders having Loans
or any unused Commitments shall be disregarded in the determination of Required
Lenders at any time.

“Resolution Authority” shall mean any body which has authority to exercise any
Write-down and Conversion Powers.

 

-38-



--------------------------------------------------------------------------------

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.

“Restricted Indebtedness” shall mean Subordinated Indebtedness of Holdings or
any Restricted Subsidiary, the payment, prepayment, repurchase or defeasance of
which is restricted under Section 6.08(b).

“Restricted Payment” shall mean (a) any dividend or other distribution (whether
in cash, securities or other property) with respect to any Equity Interests in
Holdings or any Restricted Subsidiary, other than dividends or distributions
payable solely in Equity Interests (other than Disqualified Stock) of the person
paying such dividends or distributions, or (b) any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Equity Interests in Holdings or any Restricted Subsidiary.

“Restricted Subsidiary” shall mean each Subsidiary of Holdings that is not an
Unrestricted Subsidiary.

“Revolving Credit Agreement” shall mean the Second Amended and Restated
Revolving Credit Agreement dated as of the date hereof among Holdings, HMHP,
Publishers, the Borrowers, Citibank, N.A., as administrative agent and
collateral agent and the other parties thereto, as such agreement may be
amended, supplemented, waived or otherwise modified from time to time, in each
case to the extent permitted hereunder and under the ABL Intercreditor Agreement
and any Permitted Refinancing Indebtedness in respect thereof (unless such
agreement, instrument or document expressly provides that it is not intended to
be and is not a Revolving Credit Agreement).

“Revolving Facility First Lien Collateral” shall have the meaning assigned to
such term in the ABL Intercreditor Agreement.

“S&P” shall mean Standard & Poor’s Ratings Service, or any successor thereto.

“Sale and Lease Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

“Sanctioned Country” means, at any time, a country or territory that is the
subject or target of any Sanctions that broadly prohibit dealings with that
country or territory (which, as of the Closing Date, is the Crimea region of
Ukraine, Cuba, Iran, North Korea, and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in OFAC’s
Specially Designated Nationals and Blocked Persons List, OFAC’s Sectoral
Sanctions Identification List, and any other Sanctions-related list of
designated Persons maintained by OFAC, the U.S. Department of State, the United
Nations Security Council, the European Union, or Her Majesty’s Treasury of the
United Kingdom, (b) a Person that resides in, is organized in or located in, or
has a place of business in, a Sanctioned Country, (c) any Person owned 50% or
more or controlled by any Person or Persons definition; or (d) any Person with
whom or with which a U.S. Person is prohibited from dealing under any of the
Sanctions.

 

-39-



--------------------------------------------------------------------------------

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered or enforced by the OFAC, or (b) the United States
Security Council, the European Union or Her Majesty’s Treasury of the United
Kingdom.

“Secured Parties” shall mean (i) the Lenders, (ii) the Administrative Agent,
(iii) the Collateral Agent, (iv) each Other Secured Party, (v) the beneficiaries
of each indemnification obligation undertaken by any Loan Party under any Loan
Document and (vi) the successors and assigns of each of the foregoing.

“Security Documents” shall mean the Mortgages, the Guarantee and Collateral
Agreement, the ABL Intercreditor Agreement, the Pari Passu Intercreditor
Agreement, any other Intercreditor Agreements and each of the security
agreements, mortgages and other instruments and documents executed and delivered
pursuant to any of the foregoing or pursuant to Section 5.12.

“Senior Notes” shall mean the 9.000% senior secured notes due 2025 of the
Issuers, as defined in the Senior Secured Notes Indenture.

“Senior Secured Notes Indenture” shall mean the Indenture, dated as of the
Closing Date, among the Issuers (as defined therein), the guarantors party
thereto and a trustee, pursuant to which the Senior Notes shall be issued, as
the same may be amended, supplemented or otherwise modified from time to time in
accordance therewith.

“Series” shall have the meaning assigned to such term in Section 2.24(a).

“SPC” shall have the meaning assigned to such term in Section 9.04(i).

“Special Flood Hazard Area” means an area that FEMA has designated as an area
subject to special flood or mud slide hazards.

“Specified Lender” shall have the meaning assigned to such term in
Section 9.04(l).

“Specified Representations” shall mean those representations and warranties made
by the Loan Parties in Sections 3.01(a), 3.01(d), 3.02(a), 3.02(b)(i)(A), 3.03,
3.11(b), 3.12, 3.19, 3.22 and 3.26.

“Specified Warehouses” shall mean, collectively, the warehouse owned by HMCo and
located at 2700 N. Richardt Avenue, Indianapolis, Indiana 46219 and the
warehouse owned by HMCo and located at 200 Academic Way, Troy, Missouri 63379.

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for Eurodollar
Liabilities (as defined in Regulation D of the Board). Eurodollar Loans shall be
deemed to constitute

 

-40-



--------------------------------------------------------------------------------

Eurodollar Liabilities (as defined in Regulation D of the Board) and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D. Statutory Reserves shall be adjusted automatically on
and as of the effective date of any change in any reserve percentage.

“Subordinated Indebtedness” shall mean any Indebtedness of a Loan Party that is
(i) by its terms subordinated in right of payment to the Obligations and/or
(ii) unsecured or secured by a lower priority Lien than the Liens securing the
Obligations (excluding the Indebtedness under the Revolving Credit Agreement,
any Refinancing Revolving Facility or any other Indebtedness permitted under
Section 6.01(g) hereof).

“Subsidiary” or “subsidiary” shall mean, with respect to any person (herein
referred to as the “parent”), any corporation, partnership, limited liability
company, association or other business entity (a) of which securities or other
ownership interests representing more than 50% of the equity or more than 50% of
the ordinary voting power or more than 50% of the general partnership interests
are, at the time any determination is being made, owned, Controlled or held, or
(b) that is, at the time any determination is made, otherwise Controlled, by the
parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent. Unless otherwise specified, all references
herein to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of Holdings.

“Subsidiary Guarantor” shall mean each wholly owned Domestic Subsidiary listed
on Schedule 3.08 (other than HMH Intermediate Holdings (Delaware), LLC, the
Borrowers, or any Excluded Subsidiary) and each other Restricted Subsidiary that
is a wholly owned Domestic Subsidiary that becomes a party to the Guarantee and
Collateral Agreement after the Closing Date pursuant to Section 5.12(b).

“Supported QFC” shall have the meaning assigned to such term in Section 9.26.

“Synthetic Lease” shall mean, as to any person, any lease (including leases that
may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee retains or obtains ownership of the
property so leased for U.S. federal income tax purposes, other than any such
lease under which such person is the lessor.

“Synthetic Lease Obligations” shall mean, as to any person, an amount equal to
the capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such person in accordance with GAAP if
such obligations were accounted for as Capital Lease Obligations.

“Synthetic Purchase Agreement” shall mean any swap, derivative or other
agreement or combination of agreements pursuant to which Holdings or any
Restricted Subsidiary is or may become obligated to make (a) any payment in
connection with a purchase by any third party from a person other than Holdings
or any Restricted Subsidiary of any Equity Interest or Restricted Indebtedness
or (b) any payment (other than on account of a permitted purchase by it of any
Equity Interest or Restricted Indebtedness) the amount of which is determined by
reference to the price or value at any time of any Equity Interest or Restricted
Indebtedness; provided that no phantom stock or similar plan providing for
payments only to current or former directors, officers or employees of Holdings
or the Restricted Subsidiaries (or to their heirs or estates) shall be deemed to
be a Synthetic Purchase Agreement.

 

-41-



--------------------------------------------------------------------------------

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Term Borrowing” shall mean a Borrowing comprised of the Term Loan advanced
pursuant to a Term Loan Commitment pursuant to Section 2.01.

“Term Facility First Lien Collateral” shall have the meaning assigned to such
term in the ABL Intercreditor Agreement.

“Term Lender” shall mean a Lender with a Term Loan Commitment or an outstanding
Term Loan.

“Term Loan” shall mean each the term loan made available to the Borrowers
pursuant to Section 2.01.

“Term Loan Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make a Term Loan hereunder as of the Closing Date, or in the
Assignment and Acceptance pursuant to which such Term Lender assumed its Term
Loan Commitment, as applicable, as the same may be (a) reduced from time to time
pursuant to Section 2.09 and (b) reduced or increased from time to time pursuant
to assignments by or to such Term Lender pursuant to Section 9.04.

“Term Loan Extension Request” shall have the meaning assigned to such term in
Section 2.22(a).

“Term Loan Facility” shall mean the term loan facility provided for by this
Agreement.

“Term Loan Maturity Date” shall mean

(a) with respect to the Term Loans, the date that is the 5th anniversary of the
Closing Date;

(b) with respect to any New Term Loans, the date set forth in the applicable
Incremental Facility Joinder Agreement; and

(c) with respect to any Extended Term Loans, the date set forth in the
applicable Extension Agreement.

“Total Debt” shall mean, at any time, the aggregate principal amount of
Indebtedness of Holdings and the Restricted Subsidiaries outstanding at such
time; provided that (i) such Indebtedness shall not be included if it would not
be reflected on a consolidated balance sheet of Holdings at such time in
accordance with GAAP or to the extent such Indebtedness is

 

-42-



--------------------------------------------------------------------------------

Indebtedness under Hedging Agreements and (ii) if such Indebtedness were to be
required to be reflected on a consolidated balance sheet of Holdings at such
time in accordance with GAAP, the amount thereof that shall constitute Total
Debt shall equal the principal amount outstanding at such time, including any
portion of such principal amount outstanding that would not be required to be
reflected on a consolidated balance sheet of Holdings in accordance with GAAP at
such time as a result of original issue discount.

“Trademarks” shall have the meaning assigned to such term in the Guarantee and
Collateral Agreement.

“Transactions” shall mean, collectively, (a) the Refinancing, (b) the entering
into of the Loan Documents, (c) the entering into of the Revolving Credit
Agreement and the Loan Documents (as defined in the Revolving Credit Agreement),
(d) the entering into of the Senior Secured Notes Indenture and (e) payment of
the transaction costs related to the foregoing.

“Transformative Acquisition” shall mean any acquisition by Holdings or any
Restricted Subsidiary that either (a) is not permitted by the terms of this
Agreement immediately prior to the consummation of such acquisition or (b) if
permitted by the terms of this Agreement immediately prior to the consummation
of such acquisition, would not provide the Borrowers and their Restricted
Subsidiaries with adequate flexibility under this Agreement for the continuation
and/or expansion of their combined operations following such consummation, as
determined by the Borrowers acting in good faith.

“Type” when used in respect of any Loan or Borrowing, shall refer to the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall mean the
Adjusted LIBO Rate and the Alternate Base Rate.

“UCC” shall mean the Uniform Commercial Code as in effect, from time to time, in
the State of New York; provided that, if perfection or the effect of perfection
or non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” shall mean the Uniform Commercial Code as in
effect from time to time in such other jurisdiction for purposes of the
provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority.

“UK Bail-In Legislation” means (to the extent that the United Kingdom is not an
EEA Member Country which has implemented, or implements, Article 55 BRRD) Part I
of the United Kingdom Banking Act 2009 and any other law or regulation
applicable in the United Kingdom relating to the resolution of unsound or
failing banks, investment firms or other financial institutions or their
affiliates (otherwise than through liquidation, administration or other
insolvency proceedings).

“Unrestricted Domestic Cash and Cash Equivalents” shall mean domestic cash and
Permitted Investments of Holdings and its Restricted Subsidiaries that are
Domestic Subsidiaries, which cash and Permitted Investments are (a) free and
clear of all Liens (other than Liens created under the Security Documents, the
“Security Documents” (as defined in the Revolving Credit

 

-43-



--------------------------------------------------------------------------------

Agreement or any Permitted Refinancing Indebtedness thereof) and Liens of banks
permitted under Section 6.02(c) or (r)), (b) not subject to any contractual,
regulatory or legal restrictions on the use thereof to repay the Loans and other
obligations of any of the Loan Parties or any of their respective Subsidiaries
under this Agreement or the other Loan Documents and (c) are held in accounts
that are pledged to the Secured Parties pursuant to the Guarantee and Collateral
Agreement and subject to one or more control agreements.

“Unrestricted Subsidiary” shall mean a Subsidiary which has been designated as
such pursuant to Section 6.15(a) and which has not been re-designated as a
Restricted Subsidiary pursuant to Section 6.15(b).

“U.S. Dollars” or “U.S.$” or “$” shall mean the lawful currency of the United
States of America.

“U.S. Person” shall mean any “United States Person” within the meaning of
Section 7701(a)(30) of the Code and any Person treated as a “domestic
corporation” for purposes of the Code.

“U.S. Special Resolution Regimes” shall have the meaning assigned to such term
in Section 9.26.

“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“Voting Stock” shall mean, with respect to any Person as of any date, the Equity
Interests of such Person that is at the time entitled to vote in the election of
the board of directors of such Person.

“Waterfall” shall have the meaning assigned to such term in the second paragraph
of Article VII.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

“wholly owned Domestic Subsidiary” of any person shall mean a Domestic
Subsidiary of such person of which securities (except for directors’ qualifying
shares) or other ownership interests representing 100% of the Equity Interests
are, at the time any determination is being made, owned, Controlled or held by
such person or one or more wholly owned Subsidiaries of such person or by such
person and one or more wholly owned Subsidiaries of such person.

 

-44-



--------------------------------------------------------------------------------

“wholly owned Subsidiary” of any person shall mean a subsidiary of such person
of which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the Equity Interests are, at the time any
determination is being made, owned, Controlled or held by such person or one or
more wholly owned Subsidiaries of such person or by such person and one or more
wholly owned Subsidiaries of such person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” shall mean the Borrowers, any Loan Party and the
Administrative Agent.

“Write-Down and Conversion Powers” shall mean:

(a) in relation to any Bail-In Legislation described in the EU Bail-In
Legislation Schedule from time to time, the powers described as such in relation
to that Bail-In Legislation in the EU Bail-In Legislation Schedule;

(b) in relation to any other applicable Bail-In Legislation:

(i) any powers under that Bail-In Legislation to cancel, transfer or dilute
shares issued by a person that is a bank or investment firm or other financial
institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a person or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that person or any other person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers; and

(ii) any similar or analogous powers under that Bail-In Legislation; and

(c) in relation to any UK Bail-In Legislation: (i) any powers under that UK
Bail-In Legislation to cancel, transfer or dilute shares issued by a person that
is a bank or investment firm or other financial institution or affiliate of a
bank, investment firm or other financial institution, to cancel, reduce, modify
or change the form of a liability of such a person or any contract or instrument
under which that liability arises, to convert all or part of that liability into
shares, securities or obligations of that person or any other person, to provide
that any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that UK Bail-In Legislation that are related to or
ancillary to any of those powers; and (ii) any similar or analogous powers under
that UK Bail-In Legislation.

“Yield” shall mean, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, original issue discount, upfront fees, or
interest rate “floor” that is greater than any corresponding interest rate
“floor” for the Term Loan (with such increased amount being equated to interest
margins for purposes of determining any increase to the Applicable Percentage),
or otherwise; provided that (i) original issue discount and upfront fees shall
be

 

-45-



--------------------------------------------------------------------------------

equated to interest rate assuming a four-year life to maturity (or, if less, the
stated life to maturity at the time of incurrence of the applicable
Indebtedness) and (ii) ”Yield” shall not include arrangement fees, structuring
fees or underwriting or similar fees not generally paid to lenders in connection
with such Indebtedness.

SECTION 1.02 Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”; and
the words “asset” and “property” shall be construed as having the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. Where
reference is made to “Holdings and its consolidated Restricted Subsidiaries on a
consolidated basis” or similar language, such consolidation shall not include
any Subsidiaries of the Borrower other than Restricted Subsidiaries. All
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, (a) any reference in this Agreement to any agreement
or document shall mean such agreement or document as amended, restated,
supplemented or otherwise modified from time to time (subject to any
restrictions in any Loan Document on the amendment, restatement, supplement or
other modification thereof) and (b) all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided, however, that if the Borrowers notify the Administrative Agent
that the Borrowers wish to amend any covenant in Article VI, any other provision
hereof or any related definition to eliminate the effect of any material change
in GAAP or the application thereof occurring after the date of this Agreement on
the operation of such covenant or provision (or if the Administrative Agent
notifies the Borrowers that the Required Lenders wish to amend Article VI, any
other provision hereof or any related definition for such purpose), regardless
of whether any such notice is given before or after such change in GAAP or the
application thereof, then such covenant or provision shall be interpreted on the
basis of GAAP in effect and applied immediately before such change became
effective, until either such notice is withdrawn or such covenant or provision
is amended in a manner satisfactory to the Borrowers and the Required Lenders.
In addition, notwithstanding any other provision contained herein, the
definitions set forth in the Loan Documents and any financial calculations
required by the Loan Documents shall be computed to exclude any change to lease
accounting rules from those in effect pursuant to Financial Accounting Standards
Board Accounting Standards Codification 840 (Leases) and other related lease
accounting guidance as in effect on December 15, 2018.

SECTION 1.03 Pro Forma Calculations. Unless otherwise provided herein, the Net
First Lien Leverage Ratio, the Net Secured Leverage Ratio, the Net Total
Leverage Ratio and Consolidated EBITDA for purposes of the definition of
“Applicable Prepayment Percentage”, “Incremental Amount”, “Permitted
Acquisition” and Sections 6.01(k), 6.01(m), 6.01(n), 6.01(w), 6.04(b), 6.04(s),
6.04(u), 6.04(v), 6.05(f), 6.06(a), 6.08(b) and 6.15 as of any date shall be
calculated based on the most recently completed period of four consecutive
fiscal quarters for which financial statements are available, and on a pro forma
basis, shall be calculated after giving effect to the Transactions and any
acquisition or disposition of assets with a value in

 

-46-



--------------------------------------------------------------------------------

excess of $5,000,000, or any incurrence, payment, refinancing, restructuring or
retirement of Indebtedness, any designation of any Subsidiary as an Unrestricted
Subsidiary and any re-designation of an Unrestricted Subsidiary as a Restricted
Subsidiary or any other applicable transaction for which any calculation herein
is required to be made on a pro forma basis, in each case which occurred during
the most recently completed period of four consecutive fiscal quarters for which
financial statements are available or after the end of such period but on or
prior to such date, as though each such transaction had occurred at the
beginning of such period, including, without duplication, giving effect to
(i) all pro forma adjustments permitted or required by Article 11 of Regulation
S X under the Securities Act of 1933, as amended, and (ii) even if inconsistent
with preceding clause (i), pro forma adjustments for cost savings (net of
continuing associated expenses) not to exceed in the aggregate for any period of
four consecutive fiscal quarters an amount equal to 15% of Consolidated EBITDA
for such four fiscal quarter period without giving effect to this clause
(ii) and to the extent such cost savings are factually supportable, are expected
to have a continuing impact and have been realized or are reasonably expected to
be realized within 12 months following such transaction; provided that all such
adjustments shall be set forth in a reasonably detailed certificate of a
Financial Officer of the Borrowing Agent), using, for purposes of making such
calculations, the historical financial statements of Holdings and the Restricted
Subsidiaries which shall be reformulated as if such transaction, and any other
such transactions that have been consummated during the period, had been
consummated on the first day of such period. Whenever pro forma effect is to be
given to a transaction, the pro forma calculations shall be made in good faith
by a Financial Officer of the Borrowing Agent. If any Indebtedness bears a
floating rate of interest and is being given pro forma effect, the interest on
such Indebtedness shall be calculated as if the rate in effect on the
calculation date had been the applicable rate for the entire period (taking into
account any Hedging Agreements applicable to such Indebtedness). Interest on a
Capital Lease Obligation shall be deemed to accrue at an interest rate
reasonably determined by a Financial Officer of the Borrowing Agent to be the
rate of interest implicit in such Capital Lease Obligation in accordance with
GAAP. For purposes of making a pro forma computation hereunder, interest on any
Indebtedness under a revolving credit facility computed on a pro forma basis
shall be computed based upon the average daily balance of such Indebtedness
during the applicable period. Interest on Indebtedness that may optionally be
determined at an interest rate based upon a factor of a prime or similar rate, a
eurodollar interbank offered rate, or other rate, shall be deemed to have been
based upon the rate actually chosen, or, if none, then based upon such optional
rate chosen as the Borrowing Agent may designate.

SECTION 1.04 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Term
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Term Loan”). Borrowings also may be classified and referred to by
Class (e.g., a “Term Loan Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Term Loan Borrowing”).

SECTION 1.05 Delaware LLC Division. For all purposes under the Loan Documents,
in connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its Equity
Interests at such time.

 

-47-



--------------------------------------------------------------------------------

SECTION 1.06 Limited Condition Transactions. In connection with any action being
taken in connection with a Limited Condition Transaction, solely for the purpose
of (i) measuring, testing availability under, or determining compliance with any
provision that requires the calculation of, any applicable ratios (including,
for the avoidance of doubt, Net First Lien Leverage Ratio, Net Secured Leverage
Ratio, Net Total Leverage Ratio) and incurrence baskets (including, for the
avoidance of doubt, any incurrence basket measured as a percentage of
Consolidated EBITDA and, for the avoidance of doubt including with respect to
the incurrence of any Indebtedness (including any New Loans), Liens, the making
of any Acquisitions or other material Investments, Restricted Payments,
prepayments of Subordinated Indebtedness, asset sales, fundamental changes or
the designation or redesignation of any Restricted Subsidiaries or Unrestricted
Subsidiaries, in each case, in connection with a Limited Condition Transaction)
or (ii) determining compliance with the representations and warranties or the
occurrence of any Default or Event of Default, if the Borrower makes an LCT
Election, the date of determination, in determining whether any such transaction
is permitted shall be deemed to be the LCT Test Date, and if, after giving
effect to the Limited Condition Transaction and the other transactions to be
entered into in connection therewith as if they had occurred as of the date of
determination, ending prior to the LCT Test Date on a pro forma basis, the
Borrower could have taken such action on the relevant LCT Test Date in
compliance with any such ratio, incurrence basket or other requirements, such
ratio, incurrence basket or other requirements shall be deemed to have been
complied with. For the avoidance of doubt, if the Borrower has made an LCT
Election and any of the ratios or incurrence baskets for which compliance was
determined or tested as of the LCT Test Date are exceeded as a result of
fluctuations in any such ratio or incurrence basket at or prior to the
consummation of the relevant transaction or action, such incurrence baskets or
ratios will not be deemed to have been exceeded as a result of such
fluctuations; provided that if such ratios or baskets improve as a result of
such fluctuations, such improved ratios and/or baskets may be utilized. If the
Borrower has made a LCT Election for any Limited Condition Transaction, then in
connection with any subsequent calculation of any ratio or incurrence basket
(other than in connection with availability to make a Restricted Payment) on or
following the relevant LCT Test Date and prior to the earlier of (i) the date on
which such Limited Condition Transaction is consummated or (ii) the date that
the definitive agreement for such Limited Condition Transaction is terminated or
expires (or, if applicable, the irrevocable notice, declaration of dividend or
similar event is terminated or expires or, as applicable, the offer in respect
of a Public Offer for, such acquisition is terminated) without consummation of
such Limited Condition Transaction, any such ratio or incurrence basket shall be
calculated and tested on a pro forma basis assuming such Limited Condition
Transaction and other transactions in connection therewith (including any
incurrence of debt and the use of proceeds thereof) have been consummated until
such time as the applicable Limited Condition Transaction has actually closed or
the definitive agreement with respect thereto has been terminated.

 

-48-



--------------------------------------------------------------------------------

SECTION 1.07 Compliance with Article VI.

For purposes of determining compliance with any of the covenants set forth in
Article VI (whether at the time of incurrence or upon application of all or a
portion of the proceeds thereof) at the time of incurrence or utilization
thereof, if any Indebtedness, Lien, Investment, Asset Sale, Restricted Payment,
Affiliate transaction or transaction pursuant to Section 6.08(b) meets the
criteria of one, or more than one, of the clauses of the provision permitting
such Indebtedness, Lien, Investment, Asset Sale, Restricted Payment, Affiliate
transaction or transaction pursuant to Section 6.08(b), as the case may be, the
Borrowers may, in their sole discretion, determine under which clause or clauses
such Indebtedness, Lien, Investment, Asset Sale, Restricted Payment, Affiliate
transaction or transaction pursuant to Section 6.08(b) (or, in each case, any
portion thereof), as the case may be, is classified and may make subsequent
redeterminations and/or at a later time divide, classify or reclassify under the
clause or clauses such Indebtedness, Lien, Investment, Asset Sale, Restricted
Payment, Affiliate transaction or transaction pursuant to Section 6.08(b) was
initially determined to have been incurred or utilized. The principal amount of
Indebtedness outstanding for purposes of any of the covenants set forth in
Article VI will be determined after giving effect to the application of proceeds
of any such Indebtedness utilized to refinance any other Indebtedness.

SECTION 1.08 Cashless Rolls. Notwithstanding anything to the contrary contained
in this Agreement or in any other Loan Document, to the extent that any Lender
extends the maturity date of, or replaces, renews or refinances, any of its
then-existing Loans with New Loans, any Extended Term Loans or loans incurred
under a new credit facility, in each case, to the extent such extension,
replacement, renewal or refinancing is effected by means of a “cashless roll” by
such Lender, such extension, replacement, renewal or refinancing shall be deemed
to comply with any requirement hereunder or any other Loan Document that such
payment be made “in Dollars,” “in immediately available funds,” “in cash” or any
other similar requirement.

SECTION 1.09 Certain Calculations and Tests. Notwithstanding anything to the
contrary herein, with respect to any amounts incurred or transactions entered
into (or consummated) in reliance on a provision of the same section of any Loan
Document that does not require compliance with a financial ratio or test (any
such amounts, the “Fixed Amounts”) substantially concurrently with any amounts
incurred or transactions entered into (or consummated) in reliance on a
provision of the same section of any Loan Document that requires compliance with
any such financial ratio or test (any such amounts, the “Incurrence Based
Amounts”), it is understood and agreed that, for purposes of this Agreement, the
Fixed Amounts under such section shall be disregarded in the calculation of the
financial ratio or test applicable to the Incurrence Based Amounts in connection
with such substantially concurrent incurrence.

ARTICLE II

The Credits

SECTION 2.01 Commitments. Subject to the terms and conditions and relying upon
the representations and warranties herein set forth, each Lender agrees,
severally and not jointly, to make a single Term Loan to the Borrowers on the
Closing Date in a principal amount equal to 96.0% of its Term Loan Commitment.
Amounts paid or prepaid in respect of the Term Loan may not be reborrowed. It is
understood and agreed that the principal amount of the Term Loans owing
hereunder (and for all purposes under the Loan Documents) shall be an amount
equal to 100% of the applicable Term Lender’s Term Loan Commitment.

 

-49-



--------------------------------------------------------------------------------

SECTION 2.02 Loans and Borrowings.

(a) Each Term Loan shall be made as part of a Borrowing consisting of Loans made
by the applicable Term Lenders ratably in accordance with their applicable Term
Loan Commitments; provided, however, that the failure of any Term Lender make
any Term Loan, shall not in itself relieve any other Term Lender of its
obligation to lend hereunder (it being understood, however, that no Term Lender
shall be responsible for the failure of any other Term Lender to make any Term
Loan required to be made by such other Term Lender). Loans comprising any
Borrowing shall be in an aggregate principal amount that is an integral multiple
of the Borrowing Multiple and not less than the Borrowing Minimum.

(b) Subject to Sections 2.08 and 2.15, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the applicable Borrower may request
pursuant to Section 2.03. Each Lender may at its option make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrowers to repay such Loan in accordance with the terms of
this Agreement. Borrowings of more than one Type may be outstanding at the same
time; provided, however, that no Borrower shall be entitled to request any
Borrowing that, if made, would result in more than 10 Eurodollar Borrowings
outstanding hereunder at any time. For purposes of the foregoing, Borrowings
having different Interest Periods, regardless of whether they commence on the
same date, shall be considered separate Borrowings.

(c) Each Lender shall make each Term Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds to such
account as the Administrative Agent may designate not later than 1:00 p.m.,
Local Time, and the Administrative Agent shall promptly credit the amounts so
received to an account designated by the applicable Borrower in the applicable
Borrowing Request or, if a Borrowing shall not occur on such date because any
condition precedent herein specified shall not have been met, return the amounts
so received to the respective Lenders.

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above and the Administrative Agent may, in reliance upon such
assumption, make available to the applicable Borrower on such date a
corresponding amount. If the Administrative Agent shall have so made funds
available then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, such Lender and the Borrowers severally
agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the applicable Borrower to but excluding the
date such amount is repaid to the Administrative Agent at (i) in the case of the
Borrowers, a rate per annum equal to the interest rate applicable at the time to
the Loans comprising such Borrowing and (ii) in the case of such Lender, a rate
determined by the Administrative Agent to represent its cost of overnight or
short-term funds (which determination shall be conclusive absent manifest
error). If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount shall constitute such Lender’s Loan as part of
such Borrowing for purposes of this Agreement.

 

-50-



--------------------------------------------------------------------------------

SECTION 2.03 Borrowing Procedure. In order to request a Term Borrowing, the
Borrowers shall notify the Administrative Agent of such request by telephone or
in writing (a) in the case of a Eurodollar Borrowing, not later than 1:00 p.m.,
Local Time, three Business Days before a proposed Borrowing (provided that, if
such Eurodollar Borrowing is an initial Term Borrowing to be made on the Closing
Date, notice must be received by the Administrative Agent not later than
1:00 p.m., Local Time one Business Day prior to the Closing Date) and (b) in the
case of an ABR Borrowing, not later than 12:00 p.m., Local Time, on the
requested date of any proposed Borrowing. Each such telephonic Borrowing Request
shall be irrevocable, and shall be confirmed promptly by hand delivery, fax or
electronic mail to the Administrative Agent of a written Borrowing Request and
shall specify the following information: (i) whether such Borrowing is to be a
Eurodollar Borrowing or an ABR Borrowing; (ii) the date of such Borrowing (which
shall be a Business Day); (iii) the number and location of the account to which
funds are to be disbursed; (iv) the amount of such Borrowing; and (v) if such
Borrowing is to be a Eurodollar Borrowing, the Interest Period with respect
thereto; provided, that, notwithstanding any contrary specification in any
Borrowing Request, each requested Borrowing shall comply with the requirements
set forth in Section 2.02. If no election as to the Type of Borrowing is
specified in any such notice, then the requested Borrowing shall be an
ABR Borrowing. If no Interest Period with respect to any Eurodollar Borrowing is
specified in any such notice, then such Borrower shall be deemed to have
selected an Interest Period of one month’s duration. The Administrative Agent
shall promptly advise the applicable Lenders of any notice given pursuant to
this Section 2.03(a) (and the contents thereof), and of each Lender’s portion of
the requested Borrowing.

SECTION 2.04 Evidence of Debt; Repayment of Loans.

(a) Each Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the principal amount of each Term Loan of
such Lender as provided in Section 2.11.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.

(c) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Class, Type and Series thereof
(as applicable) and, if applicable, the Interest Period applicable thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrowers to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder from any Borrower or any
Guarantor and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraphs (b) and
(c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of any Borrower to repay the Loans in
accordance with their terms.

 

-51-



--------------------------------------------------------------------------------

(e) Any Lender may request that Loans made by it hereunder be evidenced by a
promissory note. In such event, the Borrowers shall execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns and
in a form and substance reasonably acceptable to the Administrative Agent and
the Borrowers. Notwithstanding any other provision of this Agreement, in the
event any Lender shall request and receive such a promissory note, the interests
represented by such note shall at all times (including after any assignment of
all or part of such interests pursuant to Section 9.04) be represented by one or
more promissory notes payable to the payee named therein or its registered
assigns.

SECTION 2.05 Fees.

(a) Each Borrower agrees to pay to the Administrative Agent, in U.S. Dollars,
for its own account, the administration fees set forth in the Fee Letter at the
times and in the amounts specified therein (the “Administrative Agent Fees”).
Each Borrower also agrees to pay to the Administrative Agent, in U.S. Dollars,
for the account of the parties entitled thereto, such other fees as shall be
payable under the Fee Letter at the times and in the amounts specified therein
(the “Other Fees”).

(b) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders. Once paid, none of the Fees shall be refundable under any
circumstances.

SECTION 2.06 Interest on Loans.

(a) Subject to the provisions of Section 2.07, the Loans comprising each
ABR Borrowing, shall bear interest (computed on the basis of the actual number
of days elapsed over a year of 365 or 366 days, as the case may be, when the
Alternate Base Rate is determined by reference to the Prime Rate and over a year
of 360 days at all other times and calculated from and including the date of
such Borrowing to but excluding the date of repayment thereof) at a rate per
annum equal to the Alternate Base Rate plus the Applicable Percentage in effect
from time to time.

(b) Subject to the provisions of Section 2.07, the Loans comprising each
Eurodollar Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Percentage in effect from time to time.

(c) Interest on each Loan shall be payable on the Interest Payment Dates
applicable to such Loan except as otherwise provided in this Agreement. The
applicable Alternate Base Rate or Adjusted LIBO Rate for each Interest Period or
day within an Interest Period, as the case may be, shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

-52-



--------------------------------------------------------------------------------

SECTION 2.07 Default Interest. If at any time after the occurrence of and during
the continuance of an Event of Default, all or a portion of the principal amount
of any Loan, any interest on the Loans or any fees or other amounts owed
hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest payable on
demand at a rate that is 2.00% per annum in excess of the interest rate
otherwise payable hereunder with respect to the applicable Loans (or, in the
case of any such fees and other amounts, at a rate which is 2.00% per annum in
excess of the interest rate otherwise payable hereunder for ABR Loans). Payment
or acceptance of the increased rates of interest and fees provided for in this
Section 2.07 is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of Administrative Agent or any Lender.

SECTION 2.08 Alternate Rate of Interest. In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurodollar Borrowing the Administrative Agent shall have determined
that deposits in the principal amounts of the Loans comprising such Borrowing
are not generally available in the relevant interbank market, or that the rates
at which such deposits are being offered will not adequately and fairly reflect
the cost to any Lender of making or maintaining its Eurodollar Loan during such
Interest Period, or that reasonable means do not exist for ascertaining the
Adjusted LIBO Rate, the Administrative Agent shall, as soon as practicable
thereafter, give written, fax or electronic mail notice of such determination to
the Borrowers and the Lenders. In the event of any such determination, and
subject to the following paragraphs of this Section 2.08, until the
Administrative Agent shall have advised the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (a) any request by any
Borrower for a Eurodollar Borrowing pursuant to Section 2.03 shall be deemed to
be a request for an ABR Borrowing and (b) any request by any Borrower for a
Eurodollar Borrowing pursuant to Section 2.10 shall be deemed a request for an
ABR Borrowing. Each determination by the Administrative Agent under this
Section 2.08 shall be conclusive absent manifest error.

Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
made in good faith and shall be conclusive absent manifest error), or the
Required Lenders notify the Administrative Agent (with a copy to the Borrowers
delivered pursuant to Section 9.01) that the Required Lenders have determined,
that:

(a) adequate and reasonable means do not exist for ascertaining the Adjusted
LIBO Rate or LIBO Rate, as applicable for any requested Interest Period,
including, without limitation, because the LIBOR Screen Rate is not available or
published on a current basis and such circumstances are unlikely to be
temporary; or

(b) the supervisor for the administrator of the LIBOR Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement or publication of information identifying a specific
date after which the LIBOR Screen Rate, the LIBO Rate or the Adjusted LIBO Rate
shall no longer be made available, or used for determining the interest rate of
loans,

 

-53-



--------------------------------------------------------------------------------

then, after such determination by the Administrative Agent or receipt by the
Administrative Agent of such notice, as applicable, the Administrative Agent and
the Borrowers may amend this Agreement to replace the LIBOR Screen Rate with an
alternate benchmark rate (including any mathematical or other adjustments to the
benchmark (if any) incorporated therein) that has been broadly accepted by the
syndicated loan market in the United States in lieu of the LIBOR Screen Rate
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes (but, for the avoidance of doubt, such
related changes shall not include a reduction in the Applicable Percentage);
provided, that if such alternate rate of interest would be less than 1.00%, such
rate shall be deemed to be 1.00% for all purposes of this Agreement; provided
further, that notwithstanding anything to the contrary in Section 9.08, any such
amendment shall become effective at 5:00 p.m. (New York time) on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Borrowers unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
notice that such Required Lenders do not accept such amendment.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) or (b) above exist, the obligation of the Lenders to make or maintain
Eurodollar Term Loans shall be suspended (to the extent of the affected Loans or
Interest Periods). Upon receipt of such notice, the applicable Borrower may
revoke any pending request for a Eurodollar Borrowing or the conversion to or
continuation of Eurodollar Term Loans (to the extent of the affected Eurodollar
Term Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for ABR Loans in the amount specified
therein.

SECTION 2.09 Termination and Reduction of Commitments.

(a) Immediately following the making of the Term Loan on the Closing Date
pursuant to Section 2.01, any undrawn Term Loan Commitments shall automatically
terminate.

(b) Upon at least three Business Days’ prior irrevocable written, fax or
electronic mail notice to the Administrative Agent, the Borrowers may at any
time in whole permanently terminate, or from time to time in part permanently
reduce, the Term Loan Commitments (if any); provided, however, that each partial
reduction of the Term Loan Commitments shall be in an integral multiple of
$1,000,000 and in a minimum amount of $5,000,000.

(c) Each reduction in the Term Loan Commitments hereunder shall be made ratably
among the Lenders in accordance with their respective Term Loan Commitments.

SECTION 2.10 Conversion and Continuation of Borrowings. The Borrowers shall have
the right at any time upon prior irrevocable notice to the Administrative Agent
(a) not later than 1:00 p.m., Local Time, one Business Day prior to conversion,
to convert any Eurodollar Borrowing into an ABR Borrowing, (b) not later than
1:00 p.m., Local Time, three Business Days prior to conversion or continuation,
to convert any ABR Borrowing into a Eurodollar Borrowing or to continue any
Eurodollar Borrowing as a Eurodollar Borrowing for an additional Interest
Period, and (c) not later than 1:00 p.m., Local Time, three Business Days prior
to

 

-54-



--------------------------------------------------------------------------------

conversion, to convert the Interest Period with respect to any Eurodollar
Borrowing to another permissible Interest Period, subject in each case to the
following:

(i) each conversion or continuation shall be made pro rata among the Lenders in
accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;

(ii) if less than all the outstanding principal amount of any Borrowing shall be
converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;

(iii) each conversion shall be effected by each Lender and the Administrative
Agent by recording for the account of such Lender the new Loan of such Lender
resulting from such conversion and reducing the Loan (or portion thereof) of
such Lender being converted by an equivalent principal amount; accrued interest
on any Eurodollar Loan (or portion thereof) being converted shall be paid by the
Borrowers at the time of conversion;

(iv) if any Eurodollar Borrowing is converted at a time other than the end of
the Interest Period applicable thereto, the Borrowers shall pay, upon demand,
any amounts due to the Lenders pursuant to Section 2.16;

(v) any portion of a Borrowing maturing or required to be repaid in less than
one month may not be converted into or continued as a Eurodollar Borrowing;

(vi) any portion of a Eurodollar Borrowing that cannot be converted into or
continued as a Eurodollar Borrowing by reason of the immediately preceding
clause shall be automatically converted at the end of the Interest Period in
effect for such Borrowing into an ABR Borrowing; and

(vii) upon notice to the Borrowers from the Administrative Agent given at the
request of the Required Lenders, after the occurrence and during the continuance
of an Event of Default, no outstanding Loan may be converted into, or continued
as, a Eurodollar Loan.

Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (i) the identity and amount of the Borrowing that
the Borrowers request be converted or continued, (ii) whether such Borrowing is
to be converted to or continued as a Eurodollar Borrowing or an ABR Borrowing,
(iii) if such notice requests a conversion, the date of such conversion (which
shall be a Business Day) and (iv) if such Borrowing is to be converted to or
continued as a Eurodollar Borrowing, the Interest Period with respect thereto.
If no Interest Period is specified in any such notice with respect to any
conversion to or continuation as a Eurodollar Borrowing, the Borrowers shall be
deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall advise the Lenders of any notice given pursuant to
this Section 2.10 and of each Lender’s portion of any converted or continued
Borrowing. If the Borrowers shall not have given notice in accordance with this
Section 2.10 to continue any Eurodollar Borrowing into a subsequent Interest
Period (and shall not otherwise have given notice in accordance with this
Section 2.10 to convert such Borrowing), such Borrowing shall, at the end of the
Interest Period applicable thereto (unless repaid pursuant to the terms hereof),
automatically be continued into an ABR Borrowing.

 

-55-



--------------------------------------------------------------------------------

SECTION 2.11 Repayment of Borrowings.

(a) Each Borrower shall pay to the Administrative Agent, for the account of the
Term Lenders, on the last Business Day of each March, June, September and
December of each year (commencing on March 31, 2020), and on the Term Loan
Maturity Date (each such date being called a “Repayment Date”), a principal
amount of the Term Loan (as adjusted from time to time pursuant to Sections 2.12
and 2.13(i)) equal to (A) in the case of each such Repayment Date due prior to
the Term Loan Maturity Date, an amount equal to 1.25% of the aggregate principal
amount of the Term Loan outstanding immediately prior to the first such
scheduled Repayment Date and (B) in the case of such payment due on the Term
Loan Maturity Date, an amount equal to the then aggregate unpaid principal
amount of the Term Loan outstanding, together in each case with accrued and
unpaid interest on the principal amount to be paid to but excluding the date of
such payment.

(b) Payments for the account of the New Term Loan Lenders of any New Term Loans,
if any, shall be made in accordance with the applicable Incremental Facility
Joinder Agreement for such Series and to the extent not previously paid, an
amount equal to the then unpaid principal amount of such Series of New Term
Loans shall be due and payable on the Term Loan Maturity Date in respect of such
New Term Loans, together with accrued and unpaid interest on the principal
amount to be paid to but excluding the date of payment.

(c) Payments for the account of the New Revolving Loan Lenders of any New
Revolving Loans, if any, shall be made in accordance with the applicable
Incremental Facility Joinder Agreement.

(d) Payments for the account of the Extending Lenders of any Extended Term
Loans, if any, shall be made in accordance with the applicable Extension
Agreement and to the extent not previously paid, an amount equal to the then
unpaid principal amount of such Series of Extended Term Loans shall be due and
payable on the Term Loan Maturity Date in respect of such Extended Term Loans,
together with accrued and unpaid interest on the principal amount to be paid to
but excluding the date of payment.

(e) All repayments pursuant to this Section 2.11 shall be subject to
Section 2.16, but shall otherwise be without premium or penalty.

SECTION 2.12 Optional Prepayment; Prepayment Premium.

(a) Subject to paragraph (d) below, the Borrowers shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, (i) in
the case of a Eurodollar Borrowing, upon at least three Business Days’ (or such
shorter period as Administrative Agent may allow) prior written, fax or
electronic mail notice (or telephone notice promptly confirmed by written, fax
or electronic mail notice) or (ii) in the case of an ABR Borrowing, upon at
least one Business Day’s prior written, fax or electronic mail notice (or
telephone notice promptly confirmed by written, fax or electronic mail notice),
in each case to the Administrative Agent before 1:00 p.m., Local Time; provided,
however, that (i) each partial

 

-56-



--------------------------------------------------------------------------------

prepayment shall be in an amount that is an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum and (ii) any prepayment of a
Borrowing pursuant to this Section 2.12(a) shall be made on a pro rata basis
among the Loans comprising such Borrowing based on the aggregate principal
amount of such Loans then outstanding.

(b) [Intentionally omitted.]

(c) Optional prepayments shall be applied to the Class or Series of Loans as
specified by the Borrowing Agent and pro rata among the Loans comprising such
Class or Series, in such order of maturity as the Borrowing Agent may specify.

(d) Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid and the
class or Series of Loan to be prepaid, shall be irrevocable and shall commit the
Borrowers to prepay such Borrowing by the amount stated therein on the date
stated therein; provided that, a notice of optional prepayment may state that
such notice is conditioned upon the receipt of net proceeds from other
Indebtedness or the closing of another material related transaction, in which
case such notice may be revoked by the Borrowers (by written notice to the
Administrative Agent) on or prior to the prepayment date specified therein. All
prepayments under this Section 2.12 shall be subject to Section 2.16 but
otherwise without premium or penalty (except as expressly provided in
paragraph (e) below). All prepayments under this Section 2.12 shall be
accompanied by accrued and unpaid interest on the principal amount to be prepaid
to but excluding the date of payment.

(e) Any Repricing Event that occurs after the Closing Date but on or prior to
the date that is 12 months after the Closing Date, shall be accompanied by a
prepayment premium equal to 1.00% of the aggregate amount of the Loans being so
prepaid (in the case of any Repricing Event described in clause (i) of the
definition of Repricing Event) or the aggregate amount of the applicable Loans
whose Yield has been reduced (in the case of any Repricing Event described in
clause (ii) of the definition of Repricing Event), as applicable.

SECTION 2.13 Mandatory Prepayments.

(a) [Intentionally Omitted]

(b) [Intentionally Omitted]

(c) In the event and on each occasion that any Net Cash Proceeds are received by
or on behalf of Holdings or any Subsidiary in respect of a Prepayment Event, the
Borrowers shall, within five Business Days after such Net Cash Proceeds are so
received, prepay the outstanding Loans in an aggregate principal amount equal to
the Applicable Prepayment Percentage of such Net Cash Proceeds; provided that,
in the case of any Prepayment Event that is an Asset Sale, if the Borrowing
Agent shall deliver to the Administrative Agent a certificate of a Financial
Officer of the Borrowing Agent, on or prior to the date that a prepayment would
otherwise be required hereunder if such certificate were not delivered, to the
effect that Holdings and the Subsidiaries intend to apply the Net Cash Proceeds
from such Asset Sale (or a portion thereof specified in such certificate),
within the Reinvestment Period applicable to such Net Cash Proceeds, to acquire
real property, equipment or other tangible or intangible assets to be used in

 

-57-



--------------------------------------------------------------------------------

the business of Holdings and the Subsidiaries (which real property, equipment or
other assets must be assets that become Collateral to the extent that such Net
Cash Proceeds are attributable to assets that were Collateral), and certifying
that no Default has occurred and is continuing, then no prepayment shall be
required pursuant to this paragraph in respect of such Net Cash Proceeds (or the
portion of such Net Cash Proceeds specified in such certificate, if applicable)
except to the extent of any such Net Cash Proceeds that have not been so applied
by the end of such Reinvestment Period, at which time a prepayment shall be
required in an aggregate principal amount equal to the Applicable Prepayment
Percentage of such Net Cash Proceeds that have not been so applied. For purposes
hereof, “Reinvestment Period” means, with respect to any Net Cash Proceeds, the
period beginning on the date of receipt of such Net Cash Proceeds and ending
twelve (12) months thereafter or, in respect of any portion of such Net Cash
Proceeds that is committed to be reinvested in the business of Holdings and the
Subsidiaries during such initial twelve (12) month period, the period beginning
on the date of receipt of such Net Cash Proceeds and ending eighteen (18) months
thereafter.

(d) Following the end of each fiscal year of Holdings, commencing with the
fiscal year ending December 31, 2020 (each such fiscal year, an “Excess Cash
Flow Period”), the Borrowers shall prepay the outstanding Term Loans (and any
other Indebtedness (to the extent required by the terms of the documentation
governing such other Indebtedness) secured by the Collateral on a pari passu
basis with the Obligations (provided that such other Indebtedness shall in no
event receive more than its ratable amount) in an aggregate principal amount
equal to the excess, if any, of (i) the Applicable Prepayment Percentage of
Excess Cash Flow for such fiscal year over (ii) other than to the extent funded
with the incurrence of Indebtedness (excluding any loan proceeds provided under
the Revolving Credit Agreement or any other revolving credit facility permitted
under Section 6.01), the sum of (A) the aggregate principal amount of the Term
Loans prepaid pursuant to Section 2.12, (B) a ratable portion of the aggregate
principal amount of other Indebtedness that is secured by Liens on the
Collateral on a pari passu basis with the Obligations that was prepaid, (C) the
aggregate amount of cash expended to acquire Term Loans in accordance with
Section 9.04(k) and (D) the aggregate principal amount of loans voluntarily
prepaid pursuant to the Revolving Credit Agreement to the extent accompanied by
a permanent reduction of such revolving commitments under the Revolving Credit
Agreement, in each case, (x) during such Excess Cash Flow Period or (y) after
the end of such Excess Cash Flow Period and prior to the time such prepayment
pursuant to this Section 2.13(d) is due (it being understood that any such
reduction taken pursuant to clause (y) above shall not be deducted in connection
with the calculation of the prepayment required pursuant to this Section 2.13(d)
for the immediately succeeding fiscal year). Each prepayment pursuant to this
paragraph shall be made on or prior to the date that is five Business Days after
the date on which financial statements are delivered pursuant to Section 5.04
with respect to the fiscal year for which Excess Cash Flow is being calculated
(and in any event on or prior to the date that is five Business Days after the
day that is 90 days after the end of such fiscal year).

(e) [Intentionally Omitted].

(f) [Intentionally Omitted].

(g) [Intentionally Omitted].

 

-58-



--------------------------------------------------------------------------------

(h) The Borrowing Agent shall notify the Administrative Agent by telephone
(confirmed by fax or electronic mail) of any mandatory prepayment hereunder
(i) in the case of prepayment of a Eurodollar Borrowing, not later than
1:00 p.m., Local Time, three Business Days (or, in the case of a mandatory
prepayment under paragraph (c) or (d), five Business Days), before the date of
prepayment, or, in each case, such shorter period as the Administrative Agent
may allow or (ii) in the case of prepayment of an ABR Borrowing, not later than
1:00 p.m., Local Time, one Business Day (or, in the case of a mandatory
prepayment under paragraph (c) or (d) above, five Business Days or such shorter
period as the Administrative Agent may allow) before the date of prepayment.
Each such notice shall be irrevocable and shall specify the prepayment date, the
principal amount of the Borrowing or portion thereof to be prepaid and, in the
case of a mandatory prepayment under paragraph (c) or (d) above, a reasonably
detailed calculation, certified by a Financial Officer of the Borrowers, of the
amount of such prepayment; provided that a notice of prepayment may be revoked
if such notice states that the prepayment is conditioned upon consummation of a
refinancing or other transaction and if the Borrowers notify the Administrative
Agent on or prior to the specified prepayment date that such condition has not
been satisfied and the notice is revoked. Promptly following receipt of such
notice, the Administrative Agent shall advise the Lenders of the contents
thereof and, other than in the case of a Prepayment Event that is a Debt
Incurrence, the Lenders have, not less than two Business Days prior to the date
of required prepayment, the right to refuse any such prepayment by giving
written notice of such refusal to the Administrative Agent and the Borrowing
Agent. The Borrowers will make all such prepayments not so refused upon the date
set forth above for such prepayment and any refused proceeds may be retained by
the Borrowers (the “Declined Proceeds”). All mandatory prepayments shall be
subject to Section 2.16, but shall otherwise be without premium or penalty, and
shall be accompanied by accrued and unpaid interest on the principal amount to
be prepaid to but excluding the date of prepayment.

(i) Mandatory prepayments of the outstanding Loans under this Agreement shall be
applied against the remaining scheduled installments of principal due in respect
of the Loans under Section 2.11 in the direct order of their maturity, unless,
in the case of New Loans, otherwise provided in the applicable Incremental
Facility Joinder Agreement.

(j) Notwithstanding any other provisions of this Section 2.13, (i) to the extent
that any or all of the Net Cash Proceeds of any Asset Sale by a non-Loan Party
(a “Non-Loan Party Asset Sale”) or Excess Cash Flow attributable to a non-Loan
Party, are prohibited, delayed or restricted by applicable local law, rule or
regulation from being repatriated to the United States, the portion of such Net
Cash Proceeds or Excess Cash Flow so affected will not be required to be applied
to repay Term Loans at the times provided in this Section 2.13 but may be
retained by the applicable non-Loan Party so long, but only so long, as the
applicable local law, rule or regulation will not permit repatriation to the
United States (the Borrowers hereby agreeing to cause the applicable non-Loan
Party to promptly take commercially reasonable actions required by the
applicable local law, rule or regulation to permit such repatriation), and once
such repatriation of any of such affected Net Cash Proceeds or Excess Cash Flow
is permitted under the applicable local law, rule or regulation, such
repatriation will be promptly effected and such repatriated Net Cash Proceeds or
Excess Cash Flow will be promptly (and in any event not later than two Business
Days after such repatriation) applied (net of additional taxes payable or
reserved against as a result thereof) to the repayment of the Term Loans
pursuant to this Section 2.13, and (ii) to the extent that the Borrowers have
determined in good

 

-59-



--------------------------------------------------------------------------------

faith that repatriation of any of or all the Net Cash Proceeds of any Non-Loan
Party Asset Sale or Excess Cash Flow would have a material adverse tax cost
consequence with respect to such Net Cash Proceeds or Excess Cash Flow, the Net
Cash Proceeds or Excess Cash Flow so affected may be retained by the applicable
non-Loan Party.

SECTION 2.14 Reserve Requirements; Change in Circumstances.

(a) Notwithstanding any other provision of this Agreement, if any Change in Law:
(i) shall impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of or
credit extended by any Lender (except any such reserve requirement which is
reflected in the Adjusted LIBO Rate); (ii) subjects the Administrative Agent,
any Lender or any other recipient of any payment to be made by or on account of
any obligation of a Borrower hereunder to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes, and (C) Other Connection Taxes that are imposed on or measured
by net income (however denominated) or that are franchise Taxes or branch
profits Taxes) on its loans, loan principal, letters of credit, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or (iii) or shall impose on such Lender or the London
interbank market any other condition (other than Taxes) affecting this Agreement
or Eurodollar Loans made by such Lender or participation therein, and the result
of any of the foregoing shall be to increase the cost to such Lender making or
maintaining any Eurodollar Loan or increase the cost to any Lender or purchasing
or maintaining a participation therein or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or otherwise) by an amount deemed by such Lender to be material, then the
Borrowers will pay to such Lender, upon demand such additional amount or amounts
as will compensate such Lender, for such additional costs incurred or reduction
suffered; provided that in the case of any Change in Law only applicable as a
result of the proviso set forth in the definition thereof, such Lender will only
be compensated to the extent the applicable Lender is imposing such charges on
other generally similarly situated borrowers (but not necessarily all such
borrowers) under comparable syndicated credit facilities.

(b) If any Lender shall have determined that any Change in Law regarding capital
adequacy or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement or the Loans made by
such Lender pursuant hereto to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy and liquidity) by an amount
deemed by such Lender to be material, then from time to time the Borrowers shall
pay to such Lender such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as applicable, as specified in
paragraph (a) or (b) above, with calculations thereof, shall be delivered to the
Borrowers and shall be conclusive absent manifest error. The Borrowers shall pay
such Lender the amount shown as due on any such certificate delivered by it
within 10 days after its receipt of the same.

 

-60-



--------------------------------------------------------------------------------

(d) Failure or delay on the part of any Lender to demand compensation for any
increased costs or reduction in amounts received or receivable or reduction in
return on capital shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrowers shall not be under any obligation
to compensate any Lender under paragraph (a) or (b) above with respect to
increased costs or reductions with respect to any period prior to the date that
is 120 days prior to such request if such Lender knew or could reasonably have
been expected to know of the circumstances giving rise to such increased costs
or reductions and of the fact that such circumstances would result in a claim
for increased compensation by reason of such increased costs or reductions;
provided further that the foregoing limitation shall not apply to any increased
costs or reductions arising out of the retroactive application of any Change in
Law within such 120-day period. The protection of this Section 2.14 shall be
available to each Lender regardless of any possible contention of the invalidity
or inapplicability of the Change in Law that shall have occurred or been
imposed.

SECTION 2.15 Change in Legality.

(a) Notwithstanding any other provision of this Agreement, if any Change in Law
shall make it unlawful for any Lender to make or maintain any Eurodollar Loan or
to give effect to its obligations as contemplated hereby with respect to any
Eurodollar Loan, then, by written notice to the Borrowers and to the
Administrative Agent:

(i) such Lender may declare that Eurodollar Loans will not thereafter (for the
duration of such unlawfulness) be made by such Lender hereunder (or be continued
for additional Interest Periods) and ABR Loans will not thereafter (for such
duration) be converted into Eurodollar Loans, whereupon any request for a
Eurodollar Borrowing (or to convert an ABR Borrowing to a Eurodollar Borrowing
or to continue a Eurodollar Borrowing for an additional Interest Period) shall,
as to such Lender only, be deemed a request for an ABR Loan (or a request to
continue an ABR Loan as such for an additional Interest Period or to convert
such a Eurodollar Loan into an ABR Loan, as the case may be); and

(ii) such Lender may require that all outstanding Eurodollar Loans made by it be
converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in paragraph (b) below.

In the event any Lender shall exercise its rights under clause (i) or
(ii) above, all payments and prepayments of principal that would otherwise have
been applied to repay the Eurodollar Loans that would have been made by such
Lender or the converted Eurodollar Loans of such Lender shall instead be applied
to repay the ABR Loans made by such Lender in lieu of, or resulting from the
conversion of, such Eurodollar Loans.

(b) For purposes of this Section 2.15, a notice to the Borrowers by any Lender
shall be effective as to each Eurodollar Loan made by such Lender, if lawful, on
the last day of the Interest Period then applicable to such Eurodollar Loan; in
all other cases such notice shall be effective on the date of receipt by the
Borrowers.

 

-61-



--------------------------------------------------------------------------------

SECTION 2.16 Indemnity. The Borrowers shall indemnify each Lender against any
loss or expense (other than any loss of the Applicable Percentage or other
profit margin) that such Lender may sustain or incur as a consequence of (a) any
event, other than a default by such Lender in the performance of its obligations
hereunder, which results in (i) such Lender receiving or being deemed to receive
any amount on account of the principal of any Eurodollar Loan prior to the end
of the Interest Period in effect therefor (including pursuant to a required
assignment pursuant to Section 2.21(a)), (ii) the conversion of any Eurodollar
Loan to an ABR Loan, or the conversion of the Interest Period with respect to
any Eurodollar Loan, in each case other than on the last day of the Interest
Period in effect therefor, or (iii) any Eurodollar Loan to be made by such
Lender (including any Eurodollar Loan to be made pursuant to a conversion or
continuation under Section 2.10) not being made after notice of such Loan shall
have been given by a Borrower hereunder (any of the events referred to in this
clause (a) being called a “Breakage Event”) or (b) any default in the making of
any payment or prepayment required to be made hereunder. In the case of any
Breakage Event, such loss shall be equal to the excess, as reasonably determined
by such Lender, of (i) its cost of obtaining funds for the Eurodollar Loan that
is the subject of such Breakage Event for the period from the date of such
Breakage Event to the last day of the Interest Period in effect (or that would
have been in effect) for such Loan over (ii) the amount of interest likely to be
realized by such Lender in redeploying the funds released or not utilized by
reason of such Breakage Event for such period. A certificate of any Lender
setting forth any amount or amounts which such Lender is entitled to receive
pursuant to this Section 2.16 with calculations thereof, shall be delivered to
the Borrowers and shall be conclusive absent manifest error. Failure or delay on
the part of any Lender to demand indemnification under this Section 2.16 shall
not constitute a waiver of such right to demand such indemnification; provided
that the Borrowers shall not be under any obligation to indemnify any Lender
under this Section 2.16 for any claim made more than 180 days after the
applicable Breakage Event.

SECTION 2.17 Pro Rata Treatment. Except as required under Section 2.12, 2.13(i)
or 2.15, each Borrowing, each payment or prepayment of principal of any
Borrowing, each payment of interest on the Loans, each reduction of the Term
Loan Commitments of any Series and each conversion of any Borrowing to or
continuation of any Borrowing as a Borrowing of any Type shall be allocated pro
rata among the Lenders in accordance with their respective applicable
Commitments (or, if such Commitments shall have expired or been terminated, in
accordance with the respective principal amounts of their outstanding Loans of
the applicable Series). Each Lender agrees that in computing such Lender’s
portion of any Borrowing to be made hereunder, the Administrative Agent may, in
its discretion, round each Lender’s percentage of such Borrowing to the next
higher or lower whole dollar amount.

SECTION 2.18 Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against any
Borrower or any other Loan Party, or pursuant to a secured claim under
section 506 of the Bankruptcy Code or other security or interest arising from,
or in lieu of, such secured claim, received by such Lender under any applicable
bankruptcy, insolvency or other similar law or otherwise, or by any other means,
obtain payment (voluntary or involuntary) in respect of any Loans as a result of
which the unpaid principal portion of its Loans shall be proportionately less
than the unpaid principal portion of the Loans of any other Lender, it shall be
deemed simultaneously to have purchased from such other Lender at face value,
and shall promptly pay to such other Lender the purchase price for, a

 

-62-



--------------------------------------------------------------------------------

participation in the Loans of such other Lender, so that the aggregate unpaid
principal amount of the Loans and participations in Loans held by each Lender
shall be in the same proportion to the aggregate unpaid principal amount of all
Loans then outstanding as the principal amount of its Loans prior to such
exercise of banker’s lien, setoff or counterclaim or other event was to the
principal amount of all Loans outstanding prior to such exercise of banker’s
lien, setoff or counterclaim or other event; provided, however, that if any such
purchase or purchases or adjustments shall be made pursuant to this Section 2.18
and the payment giving rise thereto shall thereafter be recovered, such purchase
or purchases or adjustments shall be rescinded to the extent of such recovery
and the purchase price or prices or adjustment restored without interest. The
Loan Parties expressly consent to the foregoing arrangements and agree that any
Lender holding a participation in a Loan deemed to have been so purchased may
exercise any and all rights of banker’s lien, setoff or counterclaim with
respect to any and all moneys owing by any Loan Party to such Lender by reason
thereof as fully as if such Lender had made a Loan directly to a Borrower in the
amount of such participation. The provisions of this paragraph shall not be
construed to apply to any payment made by any Borrower pursuant to and in
accordance with the express terms of this Agreement.

SECTION 2.19 Payments.

(a) Each Borrower shall make each payment (including principal of or interest on
any Borrowing or any Fees or other amounts) hereunder and under any other Loan
Document not later than 1:00 p.m., Local Time, on the date when due in
immediately available U.S. Dollars, without setoff, defense or counterclaim.
Each such payment shall be made to the Administrative Agent at its address set
forth in Section 9.01. The Administrative Agent shall promptly distribute to
each Lender any payments received by the Administrative Agent on behalf of such
Lender.

(b) Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.

(c) Unless the Administrative Agent shall have received notice from the
applicable Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that such Borrower
will not make such payment, the Administrative Agent may assume that such
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due. In such
event, if such Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender, with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

-63-



--------------------------------------------------------------------------------

SECTION 2.20 Taxes.

(a) Any and all payments by or on account of any obligation of a Borrower or any
other Loan Party hereunder or under any other Loan Document shall be made free
and clear of and without deduction or withholding for any Taxes, unless required
by applicable law. If any applicable law (as determined in good faith discretion
of an applicable Withholding Agent) requires the deduction or withholding of any
Tax from such payment by such Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction and withholding of such Tax and
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law. If such Tax is an
Indemnified Tax, then the sum payable by the applicable Loan Party shall be
increased as necessary so that after making all required deductions or
withholdings (including deductions or withholdings applicable to additional sums
payable under this Section) the Administrative Agent or Lender (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions or withholdings been made.

(b) In addition, each Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Each Borrower shall indemnify the Administrative Agent and each Lender,
within 10 days after receipt of the certificate referred to below, for the full
amount of any Indemnified Taxes paid by the Administrative Agent or such Lender,
as the case may be, on or with respect to any payment by or on account of any
obligation of such Borrower or any other Loan Party hereunder or under any other
Loan Document (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and any other reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority; provided, however, that if the
Borrower reasonably believes that any such Indemnified Taxes were not correctly
or legally asserted by the relevant Governmental Authority, the Administrative
Agent or such Lender, as the case may be, will use reasonable efforts to
cooperate with such Borrower to obtain a refund of such Taxes so long as such
efforts would not result in any additional cost, expense or risk or be otherwise
disadvantageous to any of the Administrative Agent or such Lender. A certificate
as to the amount of such payment or liability setting forth in reasonable detail
the calculation thereof delivered to the Borrowers by a Lender (with a copy to
the Administrative Agent), or by the Administrative Agent on behalf of itself or
a Lender, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Borrower or any other Loan Party to a Governmental Authority, such Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that the Loan Parties has not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of such Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.04(f) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes

 

-64-



--------------------------------------------------------------------------------

attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (e).

(f) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which a Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to such Borrower (with a copy to the
Administrative Agent), at such other time or times prescribed by applicable law
or as reasonably requested by such Borrower, such properly completed and
executed documentation prescribed by applicable law or reasonably requested by
such Borrower or the Administrative Agent as will permit such payments to be
made without withholding or at a reduced rate of withholding. Notwithstanding
anything to the contrary in the preceding sentence, the completion, execution
and submission of such documentation (other than such documentation set forth
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender. In addition, each Foreign Lender shall, to
the extent legally entitled to do so, (i) furnish on or before it becomes a
party to this Agreement to the Borrowers (with a copy to the Administrative
Agent) either (a) two executed copies of IRS Form W 8BEN or IRS Form W-8BEN-E
(or successor form) executed copies of IRS Form W 8ECI (or successor form), as
applicable, certifying, in either case, such Foreign Lender’s legal entitlement
to an exemption from U.S. federal withholding tax with respect to all payments
hereunder or (b) to the extent the Foreign Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, or IRS Form W-8BEN-E (together with a certificate substantially in the
form of Exhibit H-1, H-2, H-3 or H-4 (as applicable), if the beneficial owner
providing the IRS Form W-8BEN or IRS Form W-8BEN-E is relying on the so-called
portfolio interest exemption), IRS Form W-9 or other certification documents
from each beneficial owner, as applicable, and, if applicable further IRS Forms
W-8IMY with the accompanying documentation described in this clause (b), and
(ii) provide a new Form W 8BEN or IRS Form W-8BEN-E (or successor form) or IRS
Form W 8ECI (or successor form) to the Borrowers (with a copy to the
Administrative Agent) (a) upon the expiration or obsolescence of any previously
delivered form or if the information on such form is or becomes incorrect,
(b) at such other time or times prescribed by applicable law, or (c) as
reasonably requested by the Borrowers or the Administrative Agent, to reconfirm
any exemption from U.S. federal withholding tax with respect to any payment
hereunder; provided that any Foreign Lender that is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the
Borrowers within the meaning of Section 871(h)(3)(B) of the Code, or a
“controlled foreign corporation” related to the Borrowers as described in
Section 881(c)(3)(C) of the Code, and is relying on the so called “portfolio
interest exemption” shall also furnish a statement substantially in the form of
Exhibit H-1, H-2, H-3 or H-4 (as applicable), together with the applicable form.
Any Lender that is a U.S. Person shall deliver to the Borrowers (with a copy to
the Administrative Agent), (w) on

 

-65-



--------------------------------------------------------------------------------

or before the date such Lender becomes a party to this Agreement, (x) upon the
expiration or obsolescence of any previously delivered form or if the
information on such form is or becomes incorrect, (y) at such other time or
times prescribed by applicable law, or (z) as reasonably requested by the
Borrowers, two accurate and complete originally executed copies of IRS Form W 9,
or any successor form certifying that such Lender is exempt from U.S. backup
withholding.

(g) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (g), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

(h) If the Administrative Agent or any Lender determines, in its reasonable
discretion, that it has received a refund in respect of any Indemnified Taxes or
Other Taxes as to which indemnification or additional amounts have been paid to
it by a Borrower pursuant to this Section 2.20, it shall promptly remit such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by such Borrower under this Section 2.20 with respect to the Indemnified
Taxes or Other Taxes giving rise to such refund plus any interest included in
such refund by the relevant Governmental Authority attributable thereto) to such
Borrower, net of all out of pocket expenses of the Administrative Agent or such
Lender, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund to the
Administrative Agent or Lender, as applicable); provided, that a Borrower, upon
the request of the Administrative Agent or Lender agrees to repay as soon as
reasonably practicable the amount paid over to such Borrower (plus penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or Lender to the extent the Administrative Agent or Lender
is required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (h), in no event with the
Administrative Agent or any Lender be required to pay any amount pursuant to
this paragraph (h) the payment of which would place the Administrative Agent or
any Lender in a less favorable net after Tax position than such Administrative
Agent or Lender would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.    This Section shall not be construed to require the
Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to its Taxes which it deems confidential) to any
Borrower or any other person.

 

-66-



--------------------------------------------------------------------------------

(i) Notwithstanding anything to the contrary in this Agreement, each party’s
obligations under this Section 2.20 shall survive the resignation or replacement
of the Administrative Agent or any assignment of rights by, or the replacement
of, a Lender, the termination of the Commitments and the repayment, satisfaction
or discharge of all obligations under any Loan Document.

SECTION 2.21 Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate.

(a) In the event (i) any Lender delivers a certificate requesting compensation
pursuant to Section 2.14, (ii) any Lender delivers a notice described in
Section 2.15, (iii) a Borrower is required to pay any additional amount to any
Lender or any Governmental Authority on account of any Lender pursuant to
Section 2.20, (iv) that the Borrower has requested that the Lenders consent to
an extension of the Maturity Date of any Class of Loans as permitted by
Section 2.22, and any Lender does not agree to such extension, or (v) any Lender
refuses to consent to any amendment, waiver or other modification of any Loan
Document requested by the Borrowers that requires the consent of a greater
percentage of the Lenders than the Required Lenders and such amendment, waiver
or other modification is consented to by the Required Lenders, the Borrowers
may, at their sole expense and effort (including with respect to the processing
and recordation fee referred to in Section 9.04(b)), upon notice to such Lender,
and the Administrative Agent, require any such Lender to transfer and assign,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all of its interests, rights and obligations under this
Agreement to an assignee that shall assume such assigned obligations and, with
respect to clause (iv) above, shall consent to such requested amendment, waiver
or other modification of any Loan Documents (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (x) such assignment
shall not conflict with any law, rule or regulation or order of any court or
other Governmental Authority having jurisdiction, (y) the Borrowers shall have
received the prior written consent of the Administrative Agent, which consents
shall not unreasonably be withheld or delayed, and (z) the Borrowers or such
assignee shall have paid to the affected Lender in immediately available funds
an amount equal to the sum of the principal of and interest accrued to the date
of such payment on the outstanding Loans of such Lender, plus all Fees and other
amounts accrued for the account of such Lender hereunder with respect thereto
(including any amounts under Sections 2.14 and 2.16 and if such assignment
occurs in connection with any consent, modification or amendment that would
result in a Repricing Event that occurs after the Closing Date but on or prior
to the date that is 12 months after the Closing Date, the prepayment premium
that would be payable pursuant to Section 2.12(e) if the Loans of such Lender
subject to such assignment had been prepaid by the Borrowers pursuant to
Section 2.12); provided further that, if prior to any such transfer and
assignment the circumstances or event that resulted in such Lender’s claim for
compensation under Section 2.14, notice under Section 2.15 or the amounts paid
pursuant to Section 2.20, as the case may be, cease to cause such Lender to
suffer increased costs or reductions in amounts received or receivable or
reduction in return on capital, or cease to have the consequences specified in
Section 2.15, or cease to result in amounts being payable under Section 2.20, as
the case may be (including as a result of any action taken by such Lender
pursuant to paragraph (b) below), or if such Lender shall waive its right to
claim further compensation under Section 2.14 in respect of such circumstances
or event or shall withdraw its notice under Section 2.15 or shall waive its
right to further payments under Section 2.20 in respect of such circumstances or
event or shall consent to the proposed amendment, waiver, consent or other
modification, as the case may be, then such Lender shall not thereafter be
required to make any

 

-67-



--------------------------------------------------------------------------------

such transfer and assignment hereunder. Each Lender hereby agrees that, in the
event a Borrower exercises its rights under and in accordance with this
Section 2.21 to effect a transfer and assignment of such Lender’s interests,
rights and obligations under this Agreement (which may be effected without such
Lender’s consent or execution and delivery of any Assignment and Acceptance),
such Lender shall no longer be a party hereto or have any rights or obligations
hereunder; provided that (i) the obligations of the Borrowers to such Lender
under this Agreement which by their terms survive the termination of this
Agreement or the transfer and assignment of the interests of a Lender hereunder
and (ii) the obligations of such Lender under Section 9.05 (with respect to
unreimbursed expenses or indemnity payments sought before or as a result of such
assignment) shall, in each case, survive the Borrowers’ exercise of such rights.

(b) If (i) any Lender shall request compensation under Section 2.14, (ii) any
Lender delivers a notice described in Section 2.15 or (iii) a Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority on account of any Lender pursuant to Section 2.20, then such Lender
shall use reasonable efforts (which shall not require such Lender to incur an
unreimbursed loss or unreimbursed cost or expense or otherwise take any action
inconsistent with its internal policies or legal or regulatory restrictions or
suffer any disadvantage or burden deemed by it to be significant) (x) to file
any certificate or document reasonably requested in writing by the Borrowers or
(y) to assign its rights and delegate and transfer its obligations hereunder to
another of its offices, branches or affiliates, if such filing or assignment
would reduce its claims for compensation under Section 2.14 or enable it to
withdraw its notice pursuant to Section 2.15 or would reduce amounts payable
pursuant to Section 2.20, as the case may be, in the future. Each Borrower
hereby agrees to pay all reasonable and documented out-of-pocket costs and
expenses incurred by any Lender in connection with any such filing or
assignment, delegation and transfer.

SECTION 2.22 Extensions of Term Loans.

(a) The Borrowers may at any time and from time to time request that all or a
portion of each Term Loan of any Class (an “Existing Term Loan Class”) be
converted or exchanged to extend the scheduled final maturity date(s) of any
payment of principal with respect to all or a portion of any principal amount of
such Term Loans (any such Term Loans which have been so extended, “Extended Term
Loans”) and to provide for other terms consistent with this Section 2.22. Prior
to entering into any Extension Agreement with respect to any Extended Term
Loans, the Borrowers shall provide written notice to the Administrative Agent
(who shall provide a copy of such notice to each of the Lenders of the
applicable Existing Term Loan Class, with such request offered equally to all
such Lenders of such Existing Term Loan Class) (a “Term Loan Extension Request”)
setting forth the proposed terms of the Extended Term Loans to be established,
which terms shall be similar to the Term Loans of the Existing Term Loan
Class from which they are to be extended except that (w) the scheduled final
maturity date shall be extended and all or any of the scheduled amortization
payments of all or a portion of any principal amount of such Extended Term Loans
may be delayed to later dates than the scheduled amortization of principal of
the Term Loans of such Existing Term Loan Class (with any such delay resulting
in a corresponding adjustment to the scheduled amortization payments reflected
in Section 2.11 or in the Extension Agreement or the Incremental Facility
Joinder Agreement, as the case may be, with respect to the Existing Term Loan
Class of the Term Loans from which such Extended Term Loans were extended, in
each case as more

 

-68-



--------------------------------------------------------------------------------

particularly set forth in Section 2.22(c) below), (x)(A) the interest rates
(including through fixed interest rates), interest margins, rate floors, upfront
fees, funding discounts, original issue discounts and prepayment terms and
premiums with respect to the Extended Term Loans may be different than those for
the Term Loans of such Existing Term Loan Class and/or (B) additional fees
and/or premiums may be payable to the Lenders providing such Extended Term Loans
in addition to any of the items contemplated by the preceding clause (A), in
each case, to the extent provided in the applicable Extension Agreement,
(y) subject to the provisions set forth in Sections 2.12 and 2.13, the Extended
Term Loans may have optional prepayment terms (including call protection and
prepayment terms and premiums) and mandatory prepayment terms as may be agreed
between the Borrowers and the Lenders thereof and (z) the Extension Agreement
may provide for other covenants and terms that apply to any period after the
Latest Maturity Date. No Lender shall have any obligation to agree to have any
of its Term Loans of any Existing Term Loan Class converted into Extended Term
Loans pursuant to any Term Loan Extension Request. Any Extended Term Loans of
any Extension Series shall constitute a separate Class of Term Loans from the
Existing Term Loan Class of Term Loans from which they were extended.

(b) The Borrowers shall provide the applicable Extension Request to the
Administrative Agent at least five (5) Business Days (or such shorter period as
the Administrative Agent may determine in its reasonable discretion) prior to
the date on which Lenders under the Existing Term Loan Class are requested to
respond, and shall agree to such procedures, if any, as may be established by,
or acceptable to, the Administrative Agent, in each case acting reasonably, to
accomplish the purpose of this Section 2.22. Any Lender (an “Extending Lender”)
wishing to have all or a portion of its Term Loans of the Existing Term Loan
Class subject to such Extension Request converted or exchanged into Extended
Term Loans shall notify the Administrative Agent (an “Extension Election”) on or
prior to the date specified in such Extension Request of the aggregate
outstanding principal amount of its Term Loans of the applicable Existing Term
Loan Class which it has elected to convert or exchange into Extended Term Loans
(subject to any reasonable minimum denomination requirements imposed by the
Administrative Agent). In the event that the aggregate principal amount of Term
Loans of the applicable Existing Term Loan Class subject to Extension Elections
exceeds the aggregate outstanding principal amount of Extended Term Loans
requested pursuant to the Extension Request, Term Loans of the applicable
Existing Term Loan Class that are, subject to Extension Elections shall be
converted to or exchanged for Extended Term Loans on a pro rata basis (subject
to such rounding requirements as may be established by the Administrative Agent)
based on the aggregate principal amount of Term Loans of the applicable Existing
Term Loan Class included in each such Extension Election or as may be otherwise
agreed to in the applicable Extension Agreement.

(c) Extended Term Loans shall be established pursuant to an amendment (an
“Extension Agreement”) to this Agreement (which, except to the extent expressly
contemplated by the penultimate sentence of this Section 2.22(c) and
notwithstanding anything to the contrary set forth in Section 9.08, shall not
require the consent of any Lender other than the Extending Lenders with respect
to the Extended Term Loans established thereby) executed by the Loan Parties,
the Administrative Agent and the Extending Lenders. In addition to any terms and
changes required or permitted by Section 2.22(a), each Extension Agreement in
respect of Extended Term Loans shall amend the scheduled amortization payments
pursuant to Section

 

-69-



--------------------------------------------------------------------------------

2.11 or the applicable Incremental Facility Joinder Agreement or Extension
Agreement with respect to the Existing Term Loan Class from which the Extended
Term Loans were converted or exchanged to reduce each scheduled installment
repayment amount for the Existing Term Loan Class in the same proportion as the
aggregate outstanding principal amount of Term Loans of the applicable Existing
Term Loan Class is to be reduced pursuant to such Extension Agreement (it being
understood that the amount of any scheduled installment repayment amount payable
with respect to any individual Term Loan of such Existing Term Loan Class that
is not an Extended Term Loan shall not be reduced as a result thereof). In
connection with any Extension Agreement, the Borrowers shall deliver an opinion
of counsel reasonably acceptable to the Administrative Agent and addressed to
the Administrative Agent and the applicable Extending Lenders (i) as to the
enforceability of such Extension Agreement, this Agreement as amended thereby,
and such of the other Loan Documents (if any) as may be amended thereby (in the
case of such other Loan Documents as contemplated by the immediately preceding
sentence) and covering customary matters and (ii) to the effect that such
Extension Agreement, including the Extended Term Loans provided for therein,
does not breach or result in a default under the provisions of Section 9.08 of
this Agreement.

(d) Notwithstanding anything to the contrary contained in this Agreement, on any
date on which any Term Loans of an Existing Term Loan Class is converted or
exchanged to extend the related scheduled maturity date(s) in accordance with
Section 2.22(a) (an “Extension Date”), in the case of the existing Term Loans of
each Extending Lender, the aggregate principal amount of such existing Term
Loans shall be deemed reduced by an amount equal to the aggregate principal
amount of Extended Term Loans so converted or exchanged by such Lender on such
date, and the Extended Term Loans shall be established as a separate Class of
Term Loans (together with any other Extended Term Loans so established on such
date).

(e) In the event that the Administrative Agent determines in its sole discretion
that the allocation of Extended Term Loans of a given Extension Series to a
given Lender was incorrectly determined as a result of manifest administrative
error in the receipt and processing of an Extension Election timely submitted by
such Lender in accordance with the procedures set forth in the applicable
Extension Agreement, then the Administrative Agent, the Borrowers and such
affected Lender may (and hereby are authorized to), in their sole discretion and
without the consent of any other Lender, enter into an amendment to this
Agreement and the other Loan Documents (each, a “Corrective Extension
Agreement”) within 15 days following the effective date of such Extension
Agreement, which Corrective Extension Agreement shall (i) provide for the
conversion or exchange and extension of Term Loans under the Existing Term Loan
Class in such principal amount as is required to cause such Lender to hold
Extended Term Loans of the applicable Extension Series into which such other
Term Loans were initially converted or exchanged, as the case may be, in the
principal amount such Lender would have held had such administrative error not
occurred and had such Lender received the minimum allocation of the applicable
Loans or Commitments to which it was entitled under the terms of such Extension
Agreement in the absence of such error, (ii) be subject to the satisfaction of
such conditions as the Administrative Agent, the Borrowers and such Lender may
agree (including conditions of the type required to be satisfied for the
effectiveness of an Extension Agreement described in Section 2.22(c)), and
(iii) effect such other amendments of the type (with appropriate reference and
nomenclature changes) described in the penultimate sentence of Section 2.22(c).

 

-70-



--------------------------------------------------------------------------------

(f) No conversion or exchange of Loans or Commitments pursuant to any Extension
Agreement in accordance with this Section 2.22 shall constitute a voluntary or
mandatory payment or prepayment for purposes of this Agreement.

(g) This Section 2.22 shall supersede any provisions in Section 2.02 or
Section 9.08 to the contrary. For the avoidance of doubt, any of the provisions
of this Section 2.22 may be amended with the consent of the Required Lenders;
provided that no such amendment shall require any Lender to provide any Extended
Term Loans without such Lender’s consent.

SECTION 2.23 Refinancing Facilities. The Borrowing Agent may by written notice
to Administrative Agent elect to establish one or more additional tranches of
term loans under this Agreement (“Refinancing Term Facility”) or new revolving
credit facilities under this Agreement (“Refinancing Revolving Facility” and
together with any Refinancing Term Facility, “Refinancing Facility”) or one or
more series of senior unsecured notes or senior secured notes (“Refinancing
Notes” and, together with any Refinancing Facilities, “Refinancing Debt”), in
each case, to refinance the any or all Series of Loans or replace New Revolving
Loan Commitments, as the case may be, in whole or in part, and that will be
secured by the Collateral on a pari passu basis with the Obligations or secured
by the Collateral by Liens that are junior and subordinated to the Liens thereon
securing the Obligations. Each such notice shall specify the date on which the
Borrower proposes that the Refinancing Debt shall become effective; provided
that:

(a) such Refinancing Term Facility shall mature no earlier than, and the
Weighted Average Life to Maturity of such Refinancing Term Facility shall not be
shorter than, the then remaining Weighted Average Life to Maturity of the Term
Loans being refinanced;

(b) such Refinancing Notes shall mature no earlier than, and shall not have
mandatory prepayment provisions (other than related to customary asset sale and
change of control offers) that could result in prepayments of such Refinancing
Notes prior to, the Loans being refinanced;

(c) such Refinancing Revolving Facility shall mature no earlier than (or require
commitment reductions or amortization prior to) the maturity date of the New
Revolving Loan Commitments being refinanced or replaced;

(d) there shall be no borrowers or guarantors in respect of any Refinancing Debt
that is not a Borrower or Guarantor;

(e) such Refinancing Facility or Refinancing Notes will have such pricing,
premiums and, to the extent not directly and adversely affecting the Lenders of
Loans outstanding hereunder (except in the case of any applicable Refinancing
Facility) immediately after giving effect to such refinancing, optional
prepayment or redemption terms as may be agreed by the Borrowers and the lenders
or holders providing such Refinancing Facility or Refinancing Notes;

 

-71-



--------------------------------------------------------------------------------

(f) if necessary, the Loan Parties and the Collateral Agent shall enter into
such amendments to the Security Documents as may be requested by the Collateral
Agent (which shall not require any consent from any Lender) in order to ensure
that the Refinancing Facility or Refinancing Notes are provided with the benefit
of the applicable Security Documents and shall deliver such other documents,
certificates and opinions of counsel in connection therewith as may be requested
by the Collateral Agent;

(g) the Net Cash Proceeds of such Refinancing Facility or Refinancing Notes
shall be applied to the repayment of the then outstanding applicable Loans on
the date of such incurrence in accordance with Section 2.12;

(h) with respect to any Refinancing Notes secured by Liens on Collateral or any
Refinancing Term Facility secured by Liens on Collateral that are junior and
subordinated to the Liens thereon securing the Obligations, such agreements or
Liens shall be subject to an Intercreditor Agreement;

(i) the aggregate principal amount of any Refinancing Debt shall not be greater
than the aggregate principal amount (or committed amount) of the Term Loan
Facility or New Loan, as the case may be, being refinanced or replaced plus any
fees, premiums, original issue discount and accrued interest associated
therewith, and costs and expenses related thereto, and such Term Loan Facility
or New Loan being refinanced or replaced shall be permanently reduced
substantially simultaneously with the issuance thereof; and

(j) the other terms and conditions (excluding pricing, call protection, premiums
and prepayment or redemption terms, or covenants or other provisions applicable
only to periods after the maturity date of the Indebtedness being refinanced),
taken as a whole, of any such Refinancing Debt shall either be,
(x) substantially similar to, or not materially less favorable to the Borrowers
and their Subsidiaries, than, the terms and conditions, taken as a whole,
applicable to the Term Loan Facility or the New Revolving Loan Commitments being
refinanced or replaced, or (y) on market terms at the time of the establishment
of such Refinancing Debt (in each case, as reasonably determined by Holdings)
(except for, in each case, (1) terms otherwise implicitly permitted by this
Section 2.23, (2) covenants or other provisions applicable only to periods after
the latest maturity date of the relevant Indebtedness being refinanced or
replaced, or (3) to the extent any more restrictive covenant or provision is
added for the benefit of the Lenders under this Agreement to the extent it
remains outstanding after the incurrence of such Refinancing Debt; it being
understood and agreed that in each such case, no consent of the Administrative
Agent and/or any Lender shall be required in connection with adding such
covenant or provision); provided that a certificate of a Responsible Officer
delivered to the Administrative Agent at least five (5) Business Days prior to
the incurrence of such Refinancing Debt, together with a reasonably detailed
description of the material terms and conditions of such Refinancing Debt or
drafts of the documentation relating thereto, stating that Holdings has
determined in good faith that such terms and conditions satisfy the foregoing
requirement, shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirement unless the Administrative Agent notifies Holdings
within such five Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees).

 

-72-



--------------------------------------------------------------------------------

SECTION 2.24 Incremental Facilities.

(a) The Borrowers may, by written notice to the Administrative Agent from time
to time, elect to request prior to the Term Loan Maturity Date, the
establishment of (i) term loan commitments under one or more new term loan
tranches (any such term loan commitment, a “New Term Loan Commitment”; any Loan
made in respect thereof, a “New Term Loan”) or (ii) one additional revolving
credit facility (any such revolving commitment, a “New Revolving Loan
Commitment” and together any New Term Loan Commitment, the “New Commitments”;
any Loan made in respect thereof, a “New Revolving Loan” and together with any
New Term Loan, the “New Loans”) that:

(i) do not exceed the Incremental Amount at the time any such New Commitment is
established; provided, that New Loans may be incurred without regard to the
Incremental Amount, to the extent that the proceeds from such New Term Loans are
used on the date of incurrence (or substantially concurrent with the date of
incurrence) of such New Term Loans to either prepay Loans in accordance with the
procedures set forth in Section 2.12 or to permanently reduce commitments under
a revolving credit facility permitted under Section 6.01(g) by an amount equal
to the aggregate amount of the New Revolving Loan Commitments so provided; and

(ii) are individually not less than $20,000,000 (or any lesser amount that is
approved by the Administrative Agent) and integral multiples of $5,000,000 in
excess of that amount, or equal to the remaining Incremental Amount (or any
lesser amount that is approved by the Administrative Agent).

Each such notice shall specify (A) the date (each, a “New Loan Date”) on which
the Borrowers propose that the New Commitments shall be effective, which shall
be a date not less than five Business Days after the date on which such notice
is delivered to the Administrative Agent and (B) the identity of each Lender or
Affiliate of a Lender or other Person that is consented to by the Administrative
Agent (such consent not to be unreasonably withheld or delayed) to whom the
Borrowers propose any portion of such New Commitments be allocated and the
amounts of such allocations; provided that any Lender approached to provide all
or a portion of the New Commitments may elect or decline, in its sole
discretion, to provide a portion of such New Commitments. Such New Commitments,
as applicable, shall become effective as of such New Loan Date; provided that
(1) no Event of Default shall exist on such New Loan Date before or after giving
effect to such New Commitments, as the case may be, except, in the case (x) of a
provision of any New Loan in connection with a Permitted Acquisition or an
Acquisition, to the extent such condition is omitted by the applicable
Incremental Facility Joinder Agreement and (y) that the proceeds of such New
Loans are being used to finance a Limited Condition Transaction, in which case
no Event of Default under Sections 7.01(b), 7.01(c), 7.01 (g) or 7.01(h) shall
exist on such New Loan Date before or after giving effect to such New
Commitments; (2) such New Commitments shall be effected pursuant to one or more
Incremental Facility Joinder Agreements executed and delivered by the Loan
Parties to the Administrative Agent and each of which shall be recorded in the
Register and shall be subject to the requirements set forth in Section 2.20;
(3) the Borrowers shall make any payments required pursuant to Section 2.16 in
connection with such New Commitments; (4) the interest rate margins, original
issue discount, upfront fees (if any) and interest rate floors (if any) for any
New Loan shall be determined by the Borrowers and the applicable Lender;
provided that if the Yield in respect of any New Term Loans exceeds the Yield
with respect to the Term Loan by more

 

-73-



--------------------------------------------------------------------------------

than 50 basis points, the Applicable Percentage with respect to the Term Loan
shall be automatically increased on the New Loan Date with respect to the Term
Loan so that the Yield for the Term Loan is equal to the Yield with respect to
such New Term Loans minus 50 basis points; provided further that, if the
Adjusted LIBO Rate in respect of such New Term Loan includes a floor greater
than the floor applicable to the Term Loan and such floor is greater than the
Adjusted LIBO Rate in effect for a 3-month interest period at such time, such
excess amount (above the greater of such floor and such Adjusted LIBO Rate)
shall be equated to interest rate for purposes of determining the applicable
interest rate under such New Term Loan; provided further this clause (4) shall
not apply to any New Term Loan that ranks junior in right of security to the
Term Loan Facility, (5) the final maturity date of any New Term Loan shall be no
earlier than the Term Loan Maturity Date and such New Term Loan shall have a
Weighted Average Life to Maturity no shorter than that of the remaining Term
Loans; (6) all representations and warranties made in the Loan Documents shall
be true and correct in all material respects (or if already qualified by
materiality or Material Adverse Effect, true and correct in all respects)
immediately prior to, and after giving effect to, such New Commitments on such
date; provided that to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date; (7) the New Loans shall be senior
secured obligations and shall rank pari passu with or, at the Borrowers’ option,
junior in right of security to the Term Loan Facility; provided that, if such
New Loans rank junior in right of security with the Term Loan Facility, (i) such
New Loan will be established as a separate facility from the Term Loan Facility,
and (ii) such New Loan shall be subject to an Intercreditor Agreement, (8) the
New Revolving Loans will mature no earlier than the loans provided under the
Revolving Credit Agreement and all other terms of any New Revolving Loans (other
than pricing, maturity, financial maintenance covenants, participation in
mandatory prepayments, borrowing mechanics, assignments and participations or
other provisions customarily found in revolving credit facilities or asset based
revolving credit facilities) shall be substantially similar to the Term Loan
Facility or otherwise reasonably acceptable to the Administrative Agent,
(9) with respect to mandatory prepayments of any New Term Loan, no New Term Loan
shall participate on a greater than pro rata basis than the Term Loans, and
(10) the Borrowers shall deliver or cause to be delivered any other documents
reasonably requested by Administrative Agent in connection with any such
transaction. Once any New Commitments shall become effective as of their
respective New Loan Dates in accordance with this Section 2.24(a), extensions of
credit may be made thereunder in accordance with the terms of the applicable
Incremental Facility Joinder Agreement without any additional conditions
thereto; provided that, with respect to each such extension of credit, each of
the conditions set forth in Article 4 shall be satisfied. Any New Loans made
pursuant to New Commitments that become effective on a New Loan Date, as well as
the Term Loans, shall be designated a separate series (a “Series”) of Loans for
all purposes of this Agreement.

Notwithstanding the foregoing, if the proceeds of any New Loan will be used to
consummate a Limited Condition Transaction, the condition set forth in clause
(6) above that representations and warranties made in the Loan Documents shall
be true and correct in all material respects immediately prior to, and after
giving effect to, such New Commitments on such date may instead be limited in
accordance with the terms of the applicable Incremental Facility Joinder
Agreement to the accuracy in all material respects of (i) the Specified
Representations as are referred to in the definition of “Specified
Representations” and (ii) in the case of a Permitted Acquisition or an
Acquisition that is a Limited Condition Transaction, any

 

-74-



--------------------------------------------------------------------------------

representations and warranties made by or with respect to the target, its
Subsidiaries and respective businesses in the acquisition, sale or purchase
documentation in connection with such Permitted Acquisition or an Acquisition as
are material to the interests of the Lenders (in their capacities as such) but
only to the extent that Holdings or any of its Affiliate has the right to
terminate its obligations under the applicable acquisition, sale or purchase
documentation or decline to consummate the applicable acquisition as a result of
a breach of such representation.

(b) The Administrative Agent shall notify Lenders promptly upon receipt of the
Borrowers’ notice of each New Loan Date and in respect thereof the New Loan
Commitments, the Lenders providing such New Commitments and their respective
interests therein.

(c) The terms and provisions of the New Term Loans shall be identical to the
Term Loan, except as otherwise reasonably satisfactory to the Administrative
Agent or explicitly permitted by this Section 2.24.

(d) Each of the parties hereto hereby agrees that, upon the effectiveness of any
Incremental Facility Joinder Agreement, this Agreement shall be deemed amended
to the extent (but only to the extent) necessary to reflect the terms of the New
Commitments evidenced thereby. Any such deemed amendment may be memorialized in
writing by the Administrative Agent with the Borrowers’ consent (not to be
unreasonably withheld) and furnished to the other parties hereto.

SECTION 2.25 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 2.08 or 9.06 shall be applied at such time
or times as may be determined by the Administrative Agent as follows: first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrowers may request (so long as no Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; third, if so determined by the
Administrative Agent and the Borrowers, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders, as a result of any judgment of a
court of competent jurisdiction obtained by any

 

-75-



--------------------------------------------------------------------------------

Lender, against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default
exists, to the payment of any amounts owing to the Borrowers as a result of any
judgment of a court of competent jurisdiction obtained by the Borrowers against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if such
payment is a payment of the principal amount of any Loans in respect of which
such Defaulting Lender has not fully funded its appropriate share, such payment
shall be applied solely to pay the Loans owed to, all Non-Defaulting Lenders
holding Loans of the same Series as the Defaulting Lender on a pro rata basis
prior to being applied to the payment of any Loans of such Defaulting Lender
until such time as all Loans are held by the Lenders pro rata in accordance with
the Commitments. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.

(b) Defaulting Lender Cure. If the Borrowers and the Administrative Agent agree
in writing that a Lender is no longer a Defaulting Lender or a Potential
Defaulting Lender, as the case may be, the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein, that Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans of the applicable Series to be held pro rata by
the Lenders in accordance with the Commitments of such Series, whereupon such
Lender will cease to be a Defaulting Lender or a Potential Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrowers while that Lender was
a Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender or Potential Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender or a Potential Defaulting Lender.

SECTION 2.26 Flood Compliance Event. Any Flood Compliance Event described in
part (b) or (c) of the definition thereof shall be subject to and conditioned
upon: (1) the prior delivery of all Flood Insurance Documents and evidence of
Flood Insurance with respect to all Mortgaged Properties as required by the
Flood Insurance Laws and as otherwise reasonably required by the Administrative
Agent and (2) the Administrative Agent shall have received written confirmation
from the Lenders that flood insurance due diligence and flood insurance
compliance have been completed by the Lenders (such written confirmation not to
be unreasonably conditioned, withheld or delayed).

 

-76-



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

Each Loan Party represents and warrants to the Administrative Agent, the
Collateral Agent and each of the Lenders on the Closing Date:

SECTION 3.01 Organization; Powers. Each of Holdings and the Restricted
Subsidiaries (a) is duly organized or incorporated, validly existing and, to the
extent recognized by the laws of the jurisdiction of its organization, in good
standing under the laws of such jurisdiction, (b) has all requisite power and
authority to own its property and assets and to carry on its business as now
conducted and as proposed to be conducted, (c) is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required, except where the failure so to qualify could not reasonably be
expected to result in a Material Adverse Effect and (d) has the power and
authority to execute, deliver and perform its obligations under each of the Loan
Documents and each other agreement or instrument contemplated thereby to which
it is or will be a party and, in the case of the Borrowers, to borrow hereunder.

SECTION 3.02 Authorization. The Transactions (a) have been duly authorized by
all requisite corporate and, if required, stockholder action and (b) will not
(i) violate (A) any provision of law, statute, rule or regulation, or of the
certificate or articles of incorporation or other constitutive documents or
by-laws of Holdings or any Restricted Subsidiary, (B) any order of any
Governmental Authority or (C) any provision of any indenture, agreement or other
instrument to which Holdings or any Restricted Subsidiary is a party or by which
any of them or any of their property is or may be bound, (ii) be in conflict
with, result in a breach of or constitute (alone or with notice or lapse of time
or both) a default under, or give rise to any right to accelerate or to require
the prepayment, repurchase or redemption of any obligation under any such
indenture, agreement or other instrument or (iii) result in the creation or
imposition of any Lien upon or with respect to any property or assets now owned
or hereafter acquired by Holdings or any Restricted Subsidiary (other than any
Lien created hereunder or under the Security Documents or permitted Liens that
are subject to an Intercreditor Agreement).

SECTION 3.03 Enforceability. This Agreement has been duly executed and delivered
by each Loan Party and constitutes, and each other Loan Document when executed
and delivered by each Loan Party will constitute (to the extent such persons are
a party thereto), a legal, valid and binding obligation of such Loan Party
enforceable against such Loan Party in accordance with its terms, except as
enforceability thereof may be limited by bankruptcy, insolvency or other similar
laws relating to or affecting the enforcement of creditors’ rights generally or
by general principles of equity.

SECTION 3.04 Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, except for (a) the
filing of Uniform Commercial Code financing statements and filings with the
United States Patent and Trademark Office and the United States Copyright
Office, (b) recordation of the Mortgages, (c) filings with the U.S. Securities
and Exchange Commission and (d) such as have been made or obtained and are in
full force and effect.

 

-77-



--------------------------------------------------------------------------------

SECTION 3.05 Intentionally Deleted.

SECTION 3.06 No Material Adverse Change. Since December 31, 2018, no event or
condition has occurred or existed that, individually or in the aggregate, has
had, or could reasonably be expected to have, a Material Adverse Effect.

SECTION 3.07 Title to Properties; Possession Under Leases.

(a) Each of Holdings and the Restricted Subsidiaries has good and marketable
title to, or valid leasehold interests in, all its material properties and
assets (including all Mortgaged Properties), except for (i) Liens permitted by
Section 6.02, (ii) minor defects in title that do not materially interfere with
its ability to conduct its business as currently conducted or to utilize such
properties and assets for their intended purposes and (iii) where the failure to
have such title in the aggregate could not reasonably be expected to result in a
Material Adverse Effect.

(b) Each of Holdings and the Restricted Subsidiaries has complied with all
obligations under all leases to which it is a party and all such leases are in
full force and effect except for such noncompliance or ineffectiveness which,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

(c) As of the Closing Date, neither Holdings nor any Subsidiary has received any
notice of, nor has any knowledge of, any pending or contemplated condemnation
proceeding affecting the Mortgaged Properties or any sale or disposition thereof
in lieu of condemnation.

(d) As of the Closing Date, none of Holdings or any of the Subsidiaries is
obligated under any right of first refusal, option or other contractual right to
sell, assign or otherwise dispose of any Mortgaged Property or any interest
therein.

SECTION 3.08 Subsidiaries. Schedule 3.08 sets forth as of the Closing Date a
list of all Subsidiaries, including the correct legal name thereof, the
jurisdiction in which each such person is organized or incorporated, the
percentage ownership interest (whether direct or indirect) of Holdings therein
and whether such Subsidiary is a Not for Profit Subsidiary. The shares of
capital stock or other ownership interests so indicated on Schedule 3.08 are
fully paid and non-assessable (to the extent applicable), and are owned by
Holdings, directly or indirectly, free and clear of all Liens (other than Liens
created under the Loan Documents, Liens permitted by clause (l), (q), (s), (t)
(with respect to the other clauses listed in this provision), (u), (v), (x),
(y), or (dd) of Section 6.02 and in the case of Liens permitted under
Section 6.02(l), (u), (v), (x) or (dd), subject to an Intercreditor Agreement).
Each Not for Profit Subsidiary is exempt from U.S. federal income taxation under
Section 501(a) of the Code, or if any Not for Profit Subsidiary is not so exempt
from U.S. federal income taxation, then such Not for Profit Subsidiary is a
Subsidiary Guarantor in accordance with Section 5.12.

 

-78-



--------------------------------------------------------------------------------

SECTION 3.09 Litigation; Compliance with Laws.

(a) Except as set forth on Schedule 3.09, there are no actions, suits,
investigations or proceedings at law or in equity or by or before any
Governmental Authority now pending or, to the knowledge of Holdings or the
Borrowers, threatened in writing against or affecting Holdings or any Restricted
Subsidiary, or any business, property or rights of any such person (i) that
involve any Loan Document or the Transactions or (ii) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.

(b) Since the Closing Date, there has been no change in the status of the
matters disclosed on Schedule 3.09 that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

(c) None of Holdings or any of the Restricted Subsidiaries or any of their
respective material properties or assets is in violation of, nor will the
continued operation of their material properties and assets as currently
conducted violate, any law, rule or regulation (including any zoning, building,
Environmental Law, ordinance, code or approval or any building permits) or any
restrictions of record or agreements affecting any Mortgaged Property, or is in
default with respect to any judgment, writ, injunction, decree or order of any
Governmental Authority, where such violation or default could reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.10 Agreements.

(a) None of Holdings or any of the Restricted Subsidiaries is a party to any
agreement or instrument or subject to any corporate restriction that has
resulted or could reasonably be expected to result in a Material Adverse Effect.

(b) None of Holdings or any of the Restricted Subsidiaries is in default in any
manner under any provision of any indenture or other agreement or instrument
evidencing Indebtedness, or any other material agreement or instrument to which
it is a party or by which it or any of its properties or assets are or may be
bound, where such default could reasonably be expected to result in a Material
Adverse Effect.

SECTION 3.11 Federal Reserve Regulations.

(a) None of Holdings or any of the Restricted Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of buying or carrying Margin Stock.

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that entails a violation of, or that is inconsistent with, the provisions of the
Regulations of the Board, including Regulation T, U or X.

SECTION 3.12 Investment Company Act. Neither Holdings nor any Restricted
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.13 Use of Proceeds. The proceeds of the Term Loan will be used to
consummate the Refinancing and to pay fees and to pay transactions costs related
thereto, and for working capital and other general corporate purposes of
Holdings and its Subsidiaries.

 

-79-



--------------------------------------------------------------------------------

SECTION 3.14 Taxes. Each of Holdings and the Restricted Subsidiaries has timely
filed or caused to be timely filed all Federal, and all state, local and
foreign, Tax returns or materials required to have been filed by it and has paid
or caused to be paid all Taxes due and payable by it and all assessments
received by it, except (i) Taxes that are being contested in good faith by
appropriate proceedings and for which Holdings or such Restricted Subsidiary, as
applicable, shall have set aside on its books adequate reserves or (ii) Taxes
and Tax returns for which the failure to so pay or file, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.15 No Material Misstatements. None of (a) the Borrowers’ presentation
materials to the Lenders dated November 1, 2019 or (b) any other written
information, report, financial statement, exhibit or schedule furnished by or on
behalf of Holdings or any Restricted Subsidiary to the Administrative Agent or
any Lender in connection with the negotiation of any Loan Document or included
therein or delivered pursuant thereto contained, contains or will contain (in
each case, when furnished, and taken as a whole) any material misstatement of
fact or omitted, omits or will omit (in each case, when furnished, and taken as
a whole) to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were, are or will be made, not
materially misleading; provided that to the extent any such information, report,
exhibit or schedule was based upon or constitutes a forecast or projection or
other forward-looking information, the Loan Parties represent only that such
information, report, exhibit or schedule was prepared in good faith based upon
assumptions that the Loan Parties believed to be reasonable at the time made and
at the time such information, report, exhibit or schedule was or is so
furnished. It is understood that any forecast, projection or other
forward-looking information is not to be viewed as facts and that actual results
during the periods covered thereby may differ from projected results.

SECTION 3.16 Employee Benefit Plans.

(a) Each Plan is in compliance with the applicable provisions of ERISA and the
Code and the regulations and published interpretations thereunder except for
such noncompliance which, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect. No ERISA Event has occurred
or is reasonably expected to occur that, when taken together with all other such
ERISA Events, could reasonably be expected to result in a Material Adverse
Effect. The present value of all benefit liabilities under each Plan (based on
the assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the last annual valuation date applicable thereto, exceed
the fair market value of the assets of such Plan by an amount which could
reasonably be expected to result in a Material Adverse Effect, and the present
value of all benefit liabilities of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the last annual valuation dates applicable thereto,
exceed the fair market value of the assets of all such underfunded Plans by an
amount which could reasonably be expected to result in a Material Adverse
Effect.

 

-80-



--------------------------------------------------------------------------------

(b) Each Foreign Pension Plan is in compliance with all requirements of law
applicable thereto and the respective requirements of the governing documents
for such plan except for such noncompliance which, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. With respect to each Foreign Pension Plan, none of Holdings, its
Affiliates or any of their respective directors, officers, employees or agents
has engaged in a transaction which would subject Holdings or any Restricted
Subsidiary, directly or indirectly, to a tax or civil penalty which could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect. With respect to each Foreign Pension Plan, reserves
have been established in the financial statements furnished to Lenders in
respect of any unfunded liabilities in accordance with applicable law or, where
required, in accordance with the ordinary accounting practices in the
jurisdiction in which such Foreign Pension Plan is maintained. The aggregate
unfunded liabilities with respect to such Foreign Pension Plans could not
reasonably be expected to result in a Material Adverse Effect; the present value
of the aggregate accumulated benefit liabilities of all such Foreign Pension
Plans (based on those assumptions used to fund each such Foreign Pension Plan)
did not, as of the last annual valuation date applicable thereto, exceed the
fair market value of the assets of all such Foreign Pension Plans by an amount
which could reasonably be expected to result in a Material Adverse Effect.

SECTION 3.17 Environmental Matters.

(a) Except as set forth in Schedule 3.17 and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, none of Holdings or any of the
Restricted Subsidiaries (i) has failed to comply with any Environmental Law or
to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any facts or circumstances that
would be reasonably likely to result in any Environmental Liability.

(b) Since the Closing Date, there has been no change in the status of the
matters disclosed on Schedule 3.17 that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

SECTION 3.18 Insurance. Schedule 3.18 sets forth a true, complete and correct
description of all material insurance maintained by Holdings or the Restricted
Subsidiaries as of the Closing Date. As of such date, such insurance is in full
force and effect and all premiums have been duly paid. Holdings and the
Restricted Subsidiaries have insurance in such amounts and covering such risks
and liabilities as are in accordance with normal industry practice. Either
(i) no Mortgaged Property is a Flood Hazard Property or (ii) if a Mortgaged
Property is a Flood Hazard Property, the Borrowers or the applicable Loan Party
has delivered to the Administrative Agent the Flood Insurance Documents with
respect to such Mortgaged Property.

SECTION 3.19 Security Documents.

(a) The Guarantee and Collateral Agreement, upon execution and delivery thereof
by the parties thereto, will create in favor of the Collateral Agent, for the
ratable benefit of the Secured Parties, a legal, valid and enforceable security
interest in the Collateral (as defined in the Guarantee and Collateral
Agreement) and the proceeds thereof and (i) when the Pledged Collateral (as
defined in the Guarantee and Collateral Agreement) is delivered to the
Collateral Agent (or its bailee pursuant to the provisions of the ABL
Intercreditor Agreement and/or the

 

-81-



--------------------------------------------------------------------------------

Pari Passu Intercreditor Agreement), the Lien created under Guarantee and
Collateral Agreement shall constitute a fully perfected first priority Lien on,
and security interest in, all right, title and interest of the Loan Parties in
such Pledged Collateral, in each case prior and superior in right to any other
person (other than the “Secured Parties” as defined in the Revolving Credit
Agreement and the Pari Passu Intercreditor Agreement, as applicable, whose
relative rights in the Collateral are set forth in the ABL Intercreditor
Agreement and the Pari Passu Intercreditor Agreement, as applicable, and other
holders of Permitted Pari Passu Collateral Liens whose relative rights in the
Collateral are set forth in the applicable Intercreditor Agreement), and
(ii) when financing statements in appropriate form are filed in the offices
specified in the Perfection Certificate, the Lien created under the Guarantee
and Collateral Agreement will constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties party to the
Guarantee and Collateral Agreement in such Collateral to the extent perfection
can be obtained by filing Uniform Commercial Code financing statements (other
than Patents, Trademarks and Copyrights described in Section 3.19(b)), in each
case prior and superior in right to any other person, other than (x) the
“Secured Parties” as defined in the Revolving Credit Agreement and/or the Pari
Passu Intercreditor Agreement, as applicable, whose relative rights in the
Collateral are set forth in the ABL Intercreditor Agreement and/or the Pari
Passu Intercreditor Agreement, as applicable, and the holders of Permitted Pari
Passu Collateral Liens whose relative rights in the Collateral are set forth in
the applicable Intercreditor Agreement (y) with respect to Liens permitted by
Section 6.02 that by operation of law or contract have priority over the Liens
securing the Obligations.

(b) Upon the timely recordation of the Guarantee and Collateral Agreement (or a
short-form security agreement in form and substance reasonably satisfactory to
the Borrowers and the Collateral Agent) with the United States Patent and
Trademark Office and the United States Copyright Office, together with the
financing statements in appropriate form filed in the offices specified in the
Perfection Certificate, the Lien created under the Guarantee and Collateral
Agreement shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties party to the Guarantee and
Collateral Agreement in the Patents, Trademarks and Copyrights owned by and
registered (or subject to an application for registration) in the name of the
Loan Parties, and in which a security interest may be perfected by filing in the
United States and its territories and possessions, in each case prior in right
to any other person other than the “Secured Parties” as defined in the Revolving
Credit Agreement and/or the Pari Passu Intercreditor Agreement, as applicable,
whose relative rights in the Collateral are set forth in the ABL Intercreditor
Agreement and/or the Pari Passu Intercreditor Agreement, as applicable, and the
holders of Permitted Pari Passu Collateral Liens whose relative rights in the
Collateral are set forth in the applicable Intercreditor Agreement (it being
understood that subsequent recordings in the United States Patent and Trademark
Office and the United States Copyright Office may be necessary to perfect a Lien
on registered Trademarks and Patents, Trademark and Patent applications and
registered Copyrights and Copyright Applications).

(c) Upon the due execution and delivery of the Mortgage Amendments, the
Mortgages are effective to create in favor of the Collateral Agent, for the
ratable benefit of the Secured Parties, a legal, valid and enforceable Lien on
all of the Loan Parties’ right, title and interest in and to the Mortgaged
Property thereunder and the proceeds thereof, and when the Mortgages (or
Mortgage Amendments) are recorded or filed in the offices specified on

 

-82-



--------------------------------------------------------------------------------

Schedule 3.19(c), the Mortgages shall constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Mortgaged Property and the proceeds thereof, in each case prior and superior in
right to any other person, other than (x) the “Noteholders” as defined in the
Senior Secured Notes Indenture, whose relative rights in the Collateral are set
forth in the Pari Passu Intercreditor Agreement, and (y) with respect to the
rights of persons pursuant to Liens expressly permitted by Section 6.02 that by
operation of law or contract have priority over the Liens securing the
Obligations.

Each Security Document (other than the Guarantee and Collateral Agreement, any
short-form security agreement referred to in clause (b) above and the Mortgages)
that purports (i) to create a Lien on any Collateral, when executed and
delivered, will be effective under applicable law to create in favor of the
Collateral Agent for the ratable benefit of the applicable Secured Parties a
valid and enforceable Lien on the Collateral subject thereto, except as
enforceability thereof may be limited by bankruptcy, insolvency or other similar
laws relating to or affecting the enforcement of creditors’ rights generally or
by general principles of equity, and (ii) to create a Guarantee of any of the
Obligations, when executed and delivered, will be effective under applicable law
to create in favor of the Collateral Agent for the ratable benefit of the
applicable Secured Parties a valid and enforceable Guarantee of the Obligations
subject thereto, except as enforceability thereof may be limited by bankruptcy,
insolvency or other similar laws relating to or affecting the enforcement of
creditors’ rights generally or by general principles of equity.

SECTION 3.20 Location of Real Property and Leased Premises.

(a) Schedule 3.20(a) lists completely and correctly as of the Closing Date all
Material Real Property owned by Holdings and the Restricted Subsidiaries and the
addresses, record owner and book and estimated fair value thereof. As of the
Closing Date, Holdings and the Restricted Subsidiaries have good and marketable
fee title to all the real property set forth on Schedule 3.20(a), in each case,
free and clear of all Liens other than those Liens permitted under the Loan
Documents.

(b) Schedule 3.20(b) lists completely and correctly as of the Closing Date all
Material Real Property leased by Holdings and the Restricted Subsidiaries and
the addresses, lessor, lessee and expiration date thereof. Holdings and the
Restricted Subsidiaries have valid leases, subleases or licenses in, or rights
to use and occupy, all the real property set forth on Schedule 3.20(b), except
where such invalidity, inability, and/or limitation on use and occupation,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

SECTION 3.21 Labor Matters. As of the Closing Date, there are no strikes,
lockouts or slowdowns against Holdings or any Restricted Subsidiary pending or,
to the knowledge of Holdings or the Borrowers, threatened in writing. The hours
worked by and payments made to employees of Holdings and the Restricted
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Federal, state, local or foreign law dealing with such matters,
except for such noncompliance which, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. The consummation
of the Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which Holdings or any Restricted Subsidiary is bound.

 

-83-



--------------------------------------------------------------------------------

SECTION 3.22 Solvency. On the Closing Date, immediately after giving effect to
the consummation of the Transactions on and as of such date (a) the fair value
of the assets of Holdings and its Subsidiaries on a consolidated basis, at a
fair valuation, will exceed the debts and liabilities, direct, subordinated,
contingent or otherwise, of Holdings and its Subsidiaries on a consolidated
basis; (b) the present fair saleable value of the property of Holdings and its
Subsidiaries on a consolidated basis will be greater than the amount that will
be required to pay the probable liability of Holdings and its Subsidiaries on a
consolidated basis on their debts and other liabilities, direct, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (c) Holdings and its Subsidiaries on a consolidated basis will be able
to pay their debts and liabilities, direct, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and
(d) Holdings and its Subsidiaries on a consolidated basis will not have
unreasonably small capital with which to conduct the businesses in which they
are engaged as such businesses are now conducted and are proposed to be
conducted following the Closing Date. As of the Closing Date, immediately after
giving effect to the consummation of the Transactions, Holdings does not intend
to, and Holdings does not believe that it or any of its Subsidiaries will, incur
debts beyond its ability to pay such debts as they mature, taking into account
the timing and amounts of cash to be received by it or any such Subsidiary and
the timing and amounts of cash to be payable on or in respect of its debts or
the debts of any such Subsidiary.

SECTION 3.23 No Default. No Default shall have occurred and be continuing.

SECTION 3.24 Intellectual Property. Each of Holdings and the Restricted
Subsidiaries owns, is licensed to use or otherwise has the right to use, all
Intellectual Property necessary for the conduct of its business except for those
for which the failure to own or license could not reasonably be expected to have
a Material Adverse Effect. No claim has been asserted in writing or is pending
by any Person challenging the use by Holdings or any of the Restricted
Subsidiaries of any such Intellectual Property or the validity or effectiveness
of any such Intellectual Property, nor does any Loan Party know of any valid
basis for any such claim, except, in either case, for such claims that in the
aggregate could not reasonably be expected to result in a Material Adverse
Effect. The use of such Intellectual Property by Holdings and the Restricted
Subsidiaries does not infringe on the Intellectual Property rights of any
Person, nor has any claim been asserted in writing or is any claim pending with
respect to the foregoing, except for such claims and infringements that, in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.25 Existing Indebtedness, Liens and Investments.

(a) Set forth on Schedule 6.01 is a complete and accurate list as of the Closing
Date of all Indebtedness for borrowed money (other than Indebtedness in an
aggregate amount not exceeding $50,000,000), showing as of the Closing Date the
obligor and the principal amount outstanding thereunder, the maturity date
thereof and the amortization schedule therefor.

 

-84-



--------------------------------------------------------------------------------

(b) Set forth on Schedule 6.02 hereto is a complete and accurate list as of the
Closing Date of all Liens on the property or assets of any Loan Party or any of
its Subsidiaries securing any Indebtedness for borrowed money (other than
Indebtedness in an aggregate amount not exceeding $50,000,000), showing as of
the Closing Date the lienholder thereof, the principal amount of the obligations
secured thereby and the property or assets of such Loan Party or such Subsidiary
subject thereto.

(c) Set forth on Schedule 6.04 is a complete and accurate list as of the Closing
Date of all Investments (other than Investments in wholly owned Subsidiaries of
Holdings, Permitted Investments and other Investments in an aggregate amount not
exceeding $50,000,000), showing as of the Closing Date the amount and
description (including the parties thereto) of each such Investment.

SECTION 3.26 USA PATRIOT Act etc. To the extent applicable, each of Holdings and
its Restricted Subsidiaries is in compliance, in all material respects, with all
Anti-Terrorism Laws. Neither Holdings nor, to the knowledge of Holdings, any
Loan Party or any director, officer, agent, or employee of any Loan Party, is
currently subject to any Sanctions, and the Loan Parties will not, knowingly,
directly or indirectly use the proceeds from the Loans or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other Person, for the purpose of financing the activities of any Person
currently subject to any Sanctions or for the purpose of funding any other
transaction that will result in a violation by any Person (including any Person
participating in the transaction, whether as a Lender, underwriter, advisor,
investor or otherwise) of any Sanctions. No part of the proceeds of the Loans
will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of Anticorruption Laws. Holdings and, to the knowledge of Holdings, its
Restricted Subsidiaries have conducted their businesses in compliance, in all
material respects, with all Anticorruption Laws and Holdings and its Restricted
Subsidiaries will conduct their business in a manner reasonably designed to
promote and achieve compliance, in all material respects, with Anticorruption
Laws and Anti-Terrorism Laws and, in all material respects, not in violation of
any Sanctions, and with the representations and warranties contained herein.

SECTION 3.27 EEA Financial Institution. Neither any Borrower nor any other Loan
Party is an EEA Financial Institution.

SECTION 3.28 Beneficial Ownership. As of the Closing Date, the information
included in the Beneficial Ownership Certification (to the extent required to be
provided) is true and correct.

 

-85-



--------------------------------------------------------------------------------

ARTICLE IV

Conditions of Lending

The obligation of each Lender to make advances to the Borrowers on the Closing
Date is subject to the satisfaction or waiver in accordance with Section 9.08 of
the following conditions precedent:

(a) Each of the Loan Documents and other documentation relating to the Term Loan
provided hereunder shall be in form and substance reasonably satisfactory to the
Administrative Agent and duly executed and delivered by each of the Loan Parties
and other parties thereto.

(b) Administrative Agent shall have received, in respect of each Loan Party,

(i) the notes payable to the order of the Lenders to the extent requested at
least three Business Days prior to the Closing Date in accordance with
Section 2.04(e);

(ii) copies of each organizational or constitutive document (along with any
amendments thereto) certified as of the Closing Date or a recent date prior
thereto by the appropriate Governmental Authority;

(iii) certificate of the secretary or an assistant secretary of each Loan Party
certifying the names and true signatures of the officers of such Loan Party
authorized to sign each Loan Document to which it is or is to be a party and the
other documents to be delivered hereunder and thereunder;

(iv) resolutions of the board of directors (or similar governing body) of such
Loan Party approving and authorizing the execution, delivery and performance of
this Agreement and the other Loan Documents to which it is a party or by which
it or its assets may be bound as of the Closing Date, certified as of the
Closing Date by its secretary or an assistant secretary as being in full force
and effect without modification or amendment; and

(v) a good standing certificate from the applicable Governmental Authority of
such Loan Party’s jurisdiction of incorporation, organization or formation dated
the Closing Date or a recent date prior thereto.

(c) All reasonable and documented out-of-pocket fees and expenses (including
reasonable and documented fees and expenses of outside counsel) required to be
paid to the Administrative Agent on or before the Closing Date shall have been
paid (including fees owed to the Lenders to be paid to the Administrative Agent
for the accounts of the Lenders), to the extent invoiced at least three Business
Days prior to the Closing Date.

(d) The Administrative Agent and Lenders and their respective counsel shall have
received originally executed copies of a favorable written opinion of (i) Wilmer
Cutler Pickering Hale and Dorr LLP, counsel for the Loan Parties and (ii) local
counsel for the Loan Parties in states in which the Loan Parties are organized
or formed, in each case, dated as of the Closing Date, addressing such matters
as the Administrative Agent may reasonably request in form and substance
reasonably satisfactory to the Administrative Agent.

(e) The Administrative Agent shall have received a certificate from the chief
financial officer of Holdings substantially in the form of Exhibit I.

 

-86-



--------------------------------------------------------------------------------

(f) The Administrative Agent shall have received a completed Perfection
Certificate, dated as of the Closing Date and signed by a Financial Officer of
the Borrowers, together with all attachments contemplated thereby.

(g) Since December 31, 2018 there has been no event or occurrence that has had a
Material Adverse Effect.

(h) (A) Each Lender shall have received at least one Business Day prior to the
Closing Date all documentation and other information reasonably requested in
writing by them at least three Business Days prior to the Closing Date in order
to allow the Lenders to comply with applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
USA Patriot Act and (B) to the extent any Loan Party qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation, at least three
Business Days prior to the Closing Date, any Lender that has requested, in a
written notice to Holdings at least five Business Days prior to the Closing
Date, a Beneficial Ownership Certification in relation to such Loan Party, shall
have received such Beneficial Ownership Certification.

(i) (A) The amendment and extension of the Maturity Date (as defined in the
Existing Revolving Credit Agreement) of the Existing Revolving Credit Agreement
shall have occurred or shall be consummated substantially concurrently with the
Closing Date and (B) the Closing Date (as defined in the Revolving Credit
Agreement) under the Revolving Credit Agreement shall have occurred or will
occur substantially concurrently with the Closing Date and the Loan Documents
(as defined in the Revolving Credit Agreement) required by the terms of the
Revolving Credit Agreement shall have been, or substantially concurrently with
the Closing Date shall be, executed and delivered;

(j) The Senior Notes shall have been issued, or substantially concurrently with
the Closing Date;

(k) The ABL Intercreditor Agreement, the Pari Passu Intercreditor Agreement, the
Guarantee and Collateral Agreement and each other Security Document shall have
been duly executed and delivered by each of the applicable Loan Parties, in each
case, in form and substance reasonably satisfactory to the Administrative Agent
and together therewith, the Administrative Agent shall have received the
following, in form and substance reasonably satisfactory to the Administrative
Agent:

(i) Proper uniform commercial code financing statements for all applicable
jurisdictions of the Loan Parties as deemed necessary by the Administrative
Agent in order to perfect and protect the Liens and security interests created
or purported to be created pursuant to the Security Documents covering the
Collateral;

(ii) Copies of a recent Lien and judgment search in each jurisdiction reasonably
requested by the Administrative Agent with respect to the Loan Parties;

(iii) for each Mortgaged Property specified on Schedule 1.01(a):

(A) the Flood Insurance Documents;

 

-87-



--------------------------------------------------------------------------------

(B) mortgage amendments, supplements or restatements of the existing Mortgages,
in each case, made for the purpose of providing that such Mortgages will secure
the Obligations and in form and substance reasonably satisfactory to the
Administrative Agent (the “Mortgage Amendments”) that have been duly executed,
acknowledged and delivered by a duly authorized officer of the appropriate Loan
Party and are in form suitable for filing and recording in all filing or
recording offices that the Administrative Agent may deem necessary or desirable,
together with fully paid date-down and modification endorsements to the Mortgage
Policies issued in connection with each existing Mortgage or, where such
date-down or modification endorsements are not available to insure any such
Mortgage, a new title insurance policy with respect to the applicable Mortgage,
as previously amended and as amended (or amended and restated) by such Mortgage
Amendment (or, in each case, a commitment to issue such endorsements or new
policy having the effect of such policy so endorsed or such a new policy, as the
case may be), each issued by a title insurer reasonably acceptable to the
Administrative Agent and each in form and substance reasonably satisfactory to
the Administrative Agent which insures that such Mortgage, as previously amended
and as amended (or amended and restated) by the applicable Mortgage Amendment,
continues to create a valid first Lien on the applicable Mortgaged Property
described therein, subject only to Liens permitted under the Loan Documents; and

(iv) evidence of all insurance required to be maintained pursuant to
Section 5.02, and evidence that the Administrative Agent shall have been named
as an additional insured or loss payee, as applicable, on all insurance policies
covering loss or damage to Collateral; and

(v) evidence that such other documents, instruments or actions deemed necessary
or advisable by the Administrative Agent to perfect and protect the Liens and
security interests (and the first priority thereof with respect to Term Facility
First Lien Collateral and, if applicable, the second priority thereof with
respect to Revolving Facility First Lien Collateral) created or purported to be
created pursuant to the Guarantee and Collateral Agreement shall have been duly
delivered or completed, including, without limitation, the delivery of Uniform
Commercial Code financing statements in proper form for filing for all
applicable jurisdictions of the Loan Parties and provision having been made for
the payment of any fees or taxes required in connection with the filing of such
documents, instruments or financing statements;

provided, however, that, each of the requirements set forth above, (except for
the (I) execution and delivery of the Guarantee and Collateral Agreement,
(II) delivery of the evidence and documents referred to in clause (iii)(A)
above, and (III) to the extent that a Lien on such Collateral may be perfected
(x) by the filing of a financing statement under the Uniform Credit Code or
customary “short form” intellectual property filings with the United States
Patent and Trademark Office or the United States Copyright Office or (y) by the
delivery of stock certificates of the Borrowers) shall not constitute conditions
precedent to the Borrowing on the Closing Date after the Borrowers’ use of
commercially reasonable efforts to provide such items on prior to the Closing
Date if the Borrowers agree to deliver, or cause to be delivered, such search
results, documents and instruments, or take or cause to be taken such other
actions as may be required to perfect such security interests within ninety
(90) days after the Closing Date (subject to extensions approved by the
Administrative Agent in its reasonable discretion).

 

-88-



--------------------------------------------------------------------------------

(l) The Administrative Agent shall have received a notice of Borrowing in
accordance with the requirements hereof.

(m) On the Closing Date, after giving effect to the Transactions, none of
Holdings or any of its Subsidiaries shall have any third party Indebtedness for
borrowed money other than (i) the Term Loan Facility, (ii) the facilities
provided under the Revolving Credit Agreement, (iii) the Senior Notes and
(iv) other Indebtedness permitted by Section 6.01.

The making of the initial advance to the Borrowers on the Closing Date by the
applicable Lenders hereunder shall conclusively be deemed to constitute an
acknowledgement by the Administrative Agent and each such Lender that each of
the conditions precedent set forth in this Article IV shall have been satisfied
in accordance with its respective terms or shall have been irrevocably waived by
such Person.

ARTICLE V

Affirmative Covenants

Each Loan Party party to this Agreement jointly and severally with all of the
other Loan Parties, covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until all Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts (other than contingent indemnification liabilities to the extent no
claim giving rise thereto has been asserted) payable under any Loan Document
shall have been paid in full, unless the Required Lenders shall otherwise
consent in writing, each of Holdings and the Borrowers will, and will cause each
of the Restricted Subsidiaries to:

SECTION 5.01 Existence; Compliance with Laws; Businesses and Properties.

(a) Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence, except as otherwise permitted under
Section 6.05.

(b) Other than as could not reasonably be expected to have a Material Adverse
Effect, (i) do or cause to be done all things necessary to obtain, preserve,
renew, extend and keep in full force and effect the rights, licenses, permits,
franchises, authorizations and Intellectual Property necessary or desirable to
the conduct of its business, (ii) comply with all applicable laws, rules,
regulations and decrees and orders of any Governmental Authority, whether now in
effect or hereafter enacted and (iii) maintain and preserve all property useful
to the conduct of such business and keep such property in good repair, working
order and condition and from time to time make, or cause to be made, all needful
and proper repairs, renewals, additions, improvements and replacements thereto
necessary in order that the business carried on in connection therewith may be
properly conducted at all times.

 

-89-



--------------------------------------------------------------------------------

SECTION 5.02 Insurance.

(a) Keep its insurable properties adequately insured at all times by financially
sound and reputable insurers; maintain such other insurance, to such extent and
against such risks, including fire and other risks insured against by extended
coverage, as is customary with companies in the same or similar businesses
operating in the same or similar locations, including general liability
insurance against claims for personal injury or death or property damage
occurring upon, in, about or in connection with the use of any properties owned,
occupied or controlled by it; and maintain such other insurance as may be
required by law.

(b) Cause within thirty (30) days after the Closing Date (or such later date as
the Administrative Agent may agree) all such policies covering any Collateral to
be endorsed or otherwise amended to include a customary lender’s loss payable
endorsement, in form and substance reasonably satisfactory to the Administrative
Agent and the Collateral Agent; deliver evidence of such coverage to the
Collateral Agent; use commercially reasonable efforts to cause each such policy
to provide that it shall not be canceled (i) by reason of nonpayment of premium
upon not less than 10 days’ prior written notice thereof by the insurer to the
Administrative Agent and the Collateral Agent (giving the Administrative Agent
and the Collateral Agent the right to cure defaults in the payment of premiums)
or (ii) for any other reason upon not less than 30 days’ prior written notice
thereof by the insurer to the Administrative Agent and the Collateral Agent.

(c) (i) If any Responsible Officer of any Borrower becomes aware that any
Mortgaged Property is at any time a Flood Hazard Property (or if the
Administrative Agent or any Secured Party has provided notice to a Borrower that
any Mortgaged Property is a Flood Hazard Property), promptly, provide to the
Administrative Agent the Flood Insurance Documents with respect to such
Mortgaged Property. The Administrative Agent shall provide to the Secured
Parties copies of the Flood Insurance Documents (including any Flood Insurance
Documents delivered in connection with a Flood Compliance Event), to the extent
received from the Borrowers. The Administrative Agent agrees to request such
Flood Insurance Documents at the request of any Secured Party. Unless the
Borrowers provide the Administrative Agent with the Flood Insurance Documents,
the Administrative Agent may purchase Flood Insurance meeting the requirements
of clause (iii) of the definition of “Flood Insurance Documents” at the
Borrowers’ expense to protect the interests of the Administrative Agent and the
Secured Parties. Each of Holdings and the Borrowers shall cooperate with the
Administrative Agent in connection with compliance with the Flood Insurance
Laws, including by providing any information reasonably required by the
Administrative Agent (or by any Secured Party through the Administrative Agent)
in order to confirm compliance with the Flood Insurance Laws.

(ii) If a Flood Redesignation shall occur with respect to any Mortgaged
Property, the Administrative Agent shall obtain a completed Flood Hazard
Determination with respect to the applicable Mortgaged Property. If any
Responsible Officer of any Borrower becomes aware that a Flood Redesignation has
occurred with respect to any Mortgaged Property (or if the Administrative Agent
or any Secured party has provided notice to a Borrower that any such Flood
Redesignation has occurred), the Borrowers shall promptly provide to the
Administrative Agent the Flood Insurance Documents with respect to such
Mortgaged Property.

 

-90-



--------------------------------------------------------------------------------

SECTION 5.03 Obligations and Taxes. Pay and discharge promptly when due all
Taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits or in respect of its property, before the same shall
become delinquent or in default, as well as all lawful claims for labor,
materials and supplies or otherwise that, if unpaid, might give rise to a Lien
upon such properties or any part thereof; provided, however, that such payment
and discharge shall not be required with respect to any such Tax, assessment,
charge, levy or claim so long as either (A) the validity or amount thereof shall
be contested in good faith by appropriate proceedings and Holdings shall have
set aside on its books adequate reserves with respect thereto in accordance with
GAAP and such contest operates to suspend collection of the contested
obligation, tax, assessment or charge and enforcement of a Lien and, in the case
of a Mortgaged Property, there is no material risk of forfeiture of such
property, or (B) to the extent that the failure to do so, either individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

SECTION 5.04 Financial Statements, Reports, etc. In the case of the Borrowers,
furnish to the Administrative Agent, which shall furnish to each Lender:

(a) within 90 days after the end of each fiscal year Holdings’ consolidated
balance sheet and related statements of income, stockholders’ equity and cash
flows showing the financial condition of Holdings and its consolidated
Restricted Subsidiaries as of the close of such fiscal year and the results of
its operations and the operations of such Restricted Subsidiaries during such
year, together with comparative figures for the immediately preceding fiscal
year, all audited by PricewaterhouseCoopers or other independent registered
public accounting firm of recognized national standing and accompanied by an
opinion of such accountants (which opinion shall be without “going concern” or
like qualifications or exceptions and without any qualification or exception as
to the scope of such audit (other than solely with respect to, or resulting
solely from an upcoming maturity date under the Term Loan Facility, the
Revolving Credit Agreement, the Senior Notes, any New Loan or any Refinancing
Debt occurring within one year from the time such opinion is delivered or any
potential inability to satisfy a financial maintenance covenant under the Term
Loan Facility, the Revolving Credit Agreement, any New Loan or any Refinancing
Debt on a future date or in a future period)) to the effect that such
consolidated financial statements fairly present in all material respects the
financial condition and results of operations of Holdings and its consolidated
Restricted Subsidiaries on a consolidated basis in accordance with GAAP;
provided that the financial statements for each such fiscal year shall cover a
period of four consecutive fiscal quarters ending on December 31;

(b) within (i) 45 days after the end of each of the first three fiscal quarters
of each fiscal year, and (ii) 90 days after the end of the last fiscal quarter
of each fiscal year (it being understood and agreed that the documents required
to be delivered pursuant this subclause (ii) shall be deemed delivered upon the
delivery of the documents required to be delivered pursuant to Section 5.04(a)),
Holdings’ consolidated balance sheet and related statements of income,
stockholders’ equity and cash flows showing the financial condition of Holdings
and its consolidated Restricted Subsidiaries as of the close of such fiscal
quarter and the results of its

 

-91-



--------------------------------------------------------------------------------

operations and the operations of such Restricted Subsidiaries during such fiscal
quarter and the then elapsed portion of the fiscal year, and comparative figures
for the same periods in the immediately preceding fiscal year, all certified by
a Financial Officer of the Borrowing Agent as fairly presenting in all material
respects the financial condition and results of operations of Holdings and its
consolidated Restricted Subsidiaries on a consolidated basis in accordance with
GAAP;

(c) concurrently with any delivery of financial statements under
paragraph (a) above, a certificate of the accounting firm, and concurrently with
any delivery of financial statements under paragraph (a) or (b) above, a
certificate of a Financial Officer of the Borrowing Agent opining on or
certifying such statements (which certificate, when furnished by an accounting
firm, may be limited to accounting matters and disclaim responsibility for legal
interpretations) certifying that no Default has occurred or, if such a Default
has occurred, specifying the nature and extent thereof and any corrective action
taken or proposed to be taken with respect thereto (any such certificate
furnished pursuant to this clause (c), a “Compliance Certificate”); provided
that if there has been any material change in GAAP or in the application of GAAP
referred to in Section 1.03, the Compliance Certificate from the Financial
Officer shall identify such change and the effect of such change on the
financial statements accompanying such certificate;

(d) [reserved];

(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by Holdings or any
Restricted Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed to its
shareholders, as the case may be;

(f) promptly after the receipt thereof by Holdings or any Restricted Subsidiary,
a copy of any “management letter” received by any such person from its certified
public accountants and the management’s response thereto to the extent such
certified public accountants have consented to the delivery of such management
letter to the Administrative Agent upon the request of the Borrowers;

(g) promptly after the request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act and the
Beneficial Ownership Regulation;

(h) promptly following any request therefor, copies of (i) any documents
described in Section 101(k)(1) of ERISA that Holdings, any Borrower or any ERISA
Affiliates may request with respect to any Multiemployer Plan and (ii) any
notices described in Section 101(l)(1) of ERISA that any Borrower or any of its
ERISA Affiliates may request with respect to any Multiemployer Plan; provided
that if any Borrower or any of its ERISA Affiliates have not requested such
documents or notices from the administrator or sponsor of the applicable
Multiemployer Plan, Holdings, any Borrower or its ERISA Affiliates shall
promptly make a request for such documents or notices from such administrator or
sponsor and shall provide copies of such documents and notices promptly after
receipt thereof;

 

-92-



--------------------------------------------------------------------------------

(i) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Holdings or any
Restricted Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request; and

(j) within 45 days after the end of each of the first three fiscal quarter of
Holdings and within 90 days after the end of the fourth fiscal quarter of
Holdings, a narrative discussion and analysis of the financial condition and
results of operations of Holdings and its Restricted Subsidiaries for such
fiscal quarter and for the period from the beginning of the then current fiscal
year to the end of such fiscal quarter, as compared to comparable periods of the
previous year.

Notwithstanding the foregoing, the obligations in clauses (a), (b) and (j) of
this Section 5.04 may be satisfied with respect to financial information of
Holdings and its consolidated Restricted Subsidiaries by furnishing Holdings’
(or any direct or indirect parent thereof; provided that such parent holds no
material assets other than cash and Equity Interests of Holdings or of any
direct or indirect parent of Holdings (and performs the related incidental
activities associated with such ownership) and complies with the requirements of
Rule 3-10 of Regulation S-X promulgated by the SEC (or any successor provision))
Form 10-K or 10-Q, as applicable, filed with the SEC; provided that, to the
extent such information is in lieu of information required to be provided under
clause (a) of this Section 5.04, such materials are accompanied by a report and
opinion of PricewaterhouseCoopers or other independent public accountants of
recognized national standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit (other than solely with respect to,
or resulting solely from an upcoming maturity date under the Term Loan Facility,
the Revolving Credit Agreement, any New Loan, the Senior Notes or any
Refinancing Debt occurring within one year from the time such opinion is
delivered or any potential inability to satisfy a financial maintenance covenant
under the Term Loan Facility, the Revolving Credit Agreement, any New Loan, the
Senior Notes or any Refinancing Debt on a future date or in a future period).

Documents required to be delivered pursuant to clauses (a), (b), (e) or (j) of
this Section 5.04 may at Holdings or the Borrowers’ election be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the earliest of (i) the date on which such documents are electronically
delivered to the Administrative Agent for posting if delivered before 5:00 p.m.
New York time on a Business Day or otherwise on the following Business Day,
(ii) the date on which such documents are posted on Holdings or the Borrowers’
behalf on IntraLinks/IntraAgency or another relevant website, if any, to which
each Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); or
(iii) the date on which such documents are filed for public availability on the
SEC’s Electronic Data Gathering and Retrieval System.

 

-93-



--------------------------------------------------------------------------------

SECTION 5.05 Litigation and Other Notices. Furnish to the Administrative Agent
and each Lender written notice of the following promptly after any Responsible
Officer of any Loan Party becomes aware thereof:

(a) any Default, specifying the nature and extent thereof and the corrective
action (if any) taken or proposed to be taken with respect thereto;

(b) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority, against HMHP or any
Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of Holdings and the Restricted Subsidiaries in an aggregate amount
exceeding $35,000,000, setting forth the details as to such ERISA Event and the
action, if any, that Holdings or the Borrowers proposes to take with respect
thereto; and

(d) any development that has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect.

SECTION 5.06 [Reserved].

SECTION 5.07 Maintaining Records; Access to Properties and Inspections;
Maintenance of Ratings.

(a) Keep proper books of record and account in which entries that are full, true
and correct in all material respects and in conformity with GAAP and all
applicable requirements of law are made of all material dealings and
transactions in relation to its business and activities. Each Loan Party will,
and will cause each of its Restricted Subsidiaries to, permit any
representatives designated by the Administrative Agent or, upon the occurrence
and during the continuance of an Event of Default, any Lender to visit and
inspect the financial records and the properties of such person upon reasonable
notice, at reasonable times and as often as reasonably requested and to make
extracts from and copies of such financial records, and permit any
representatives designated by the Administrative Agent or any Lender to discuss
the affairs, finances and condition of such person with the officers thereof and
independent accountants therefor, in each case, subject to reasonable
requirements of confidentiality, including requirements imposed by law or by
contract; provided that (i) unless an Event of Default shall have occurred and
be continuing, such visits and inspections shall occur not more than once in any
fiscal year and shall be arranged by one or more Lenders through the
Administrative Agent and (ii) the Administrative Agent shall provide the
Borrowers with the opportunity to participate in any such discussions with such
accountants.

(b) Use commercially reasonable efforts to obtain (i) a public corporate rating
from (A) S&P and (B) Moody’s and (ii) a public credit rating of the Term Loan
Facility from (A) S&P and (B) Moody’s.

 

-94-



--------------------------------------------------------------------------------

SECTION 5.08 Use of Proceeds. Use the proceeds of the Loans only for the
purposes specified in Section 3.13.

SECTION 5.09 Employee Benefits. Comply with the applicable provisions of ERISA
and the Code and the laws applicable to any Foreign Pension Plan, except for
such noncompliance which, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect.

SECTION 5.10 Compliance with Environmental Laws Comply, and use commercially
reasonable efforts to cause all lessees and other persons occupying its
properties to comply, in all material respects with all Environmental Laws
applicable to its operations and properties; obtain and renew all material
environmental permits necessary for its operations and properties; and conduct
any remedial action in accordance with Environmental Laws, except in each case
with respect to this Section 5.10, to the extent the failure to do so would not
reasonable expected to have, individually or in the aggregate, a Material
Adverse Effect.

SECTION 5.11 [Reserved].

SECTION 5.12 Further Assurances.

(a) Execute any and all further documents, financing statements, agreements and
instruments, and take all further action (including filing Uniform Commercial
Code and other financing statements, mortgages and deeds of trust) that the
Required Lenders, the Administrative Agent or the Collateral Agent may
reasonably request, in order to effectuate the transactions contemplated by the
Loan Documents and in order to grant, preserve, protect and perfect the validity
and first priority of the security interests created or intended to be created
by the Security Documents. Holdings and the Borrowers will cause each wholly
owned Subsidiary of Holdings that is a Domestic Subsidiary (other than: (i) any
Domestic Subsidiary that is a Subsidiary of a Foreign Subsidiary of Holdings,
(ii) any Unrestricted Subsidiary, (iii) any Immaterial Subsidiary, (iv) any Not
for Profit Subsidiary, (v) any Domestic Subsidiary that is treated as a Foreign
Subsidiary for United States federal income tax purposes, (vi) any Subsidiary
that is prohibited by applicable law, rule, regulation or contract from
providing the Guarantee or which would require governmental (including
regulatory) consent, approval, license or authorization to provide the Guarantee
(unless such consent, approval, license or authorization has been received),
(vii) any Subsidiary for which the provision of the Guarantee with respect to
which the Collateral Agent and the Borrowers reasonably agree in writing that
the costs or other consequences (including material adverse tax consequences as
reasonably determined by the Borrowers in good faith in consultation with the
Collateral Agent) of providing such a Guarantee is excessive in view of the
benefits to be obtained by the Secured Parties, and (viii) any special purpose
receivables or securitization Subsidiary (each, an “Excluded Subsidiary”)) on
the Closing Date to become a Subsidiary Guarantor and Guarantee and secure the
Obligations by becoming a party to the Guarantee and Collateral Agreement.

 

-95-



--------------------------------------------------------------------------------

If any Not for Profit Subsidiary that is a wholly owned Domestic Subsidiary
ceases to be exempt from U.S. federal income taxation under Section 501(a) of
the Code or any wholly owned Domestic Subsidiary ceases to be an Unrestricted
Subsidiary, Immaterial Subsidiary or special purpose receivables or
securitization Subsidiary (and, in each case, is not otherwise an Excluded
Subsidiary), then Holdings and the Borrowers will cause such Subsidiary to
become a Subsidiary Guarantor and Guarantee and secure the Obligations by
becoming a party to the Guarantee and Collateral Agreement. With respect to any
provision or restriction affecting a wholly owned Domestic Subsidiary the reason
for which such Subsidiary is not required to become a Guarantor in the foregoing
paragraph, promptly upon the ineffectiveness, lapse or termination of such
provision or restriction, Holdings and the Borrowers will cause such Subsidiary
to become a Subsidiary Guarantor and Guarantee and secure the Obligations by
becoming a party to the Guarantee and Collateral Agreement.

(b) In addition, from and after the Closing Date, Holdings and the Borrowers
will cause any subsequently acquired or organized wholly owned Restricted
Subsidiary (other than any Foreign Subsidiary or any Excluded Subsidiary) to
become a Loan Party by executing the Guarantee and Collateral Agreement and/or
each applicable Security Document in favor of the Collateral Agent. In addition,
from time to time, Holdings and the Borrowers will, at their cost and expense,
promptly secure the Obligations by pledging or creating, or causing to be
pledged or created, perfected security interests with respect to such of the
assets and properties of Holdings and the wholly owned Restricted Subsidiaries
(other than any Foreign Subsidiary or any Excluded Subsidiary) as the
Administrative Agent or the Required Lenders shall designate (it being
understood that it is the intent of the parties that the Obligations shall be
secured (i) by substantially all the assets of Holdings and the wholly owned
Restricted Subsidiaries (other than any Foreign Subsidiary or any Excluded
Subsidiary), including Material Real Property (and not any other real property
or interest therein) and personal property (other than Excluded Accounts or
Excluded Assets) acquired subsequent to the Closing Date and (ii) in the case of
Foreign Subsidiaries that are first tier Foreign Subsidiaries (or treated as
first tier Foreign Subsidiaries for U.S. federal income tax purposes) or any
Domestic Subsidiary which is treated as a first tier Foreign Subsidiary for U.S.
federal income tax purposes, in each case, of a Loan Party, by 66% of the voting
stock and 100% of the non-voting stock of such Subsidiary). Such security
interests and Liens will be created under the Security Documents and other
security agreements, mortgages, deeds of trust and other instruments and
documents in form and substance reasonably satisfactory to the Collateral Agent,
and Holdings and the Borrowers shall deliver or cause to be delivered to the
Lenders all such instruments and documents (including legal opinions, title
insurance policies and lien searches) as the Collateral Agent shall reasonably
request to evidence compliance with this Section. Holdings and the Borrowers
shall be in compliance with the requirements of this clause (b) if they shall
cause such subsequently acquired or organized wholly-owned Restricted Subsidiary
to become a Loan Party, pledge its assets and deliver such instruments and
documents (except with respect to Mortgages and related items in respect of
Material Real Property, which shall be governed by the last sentence of this
clause (b)) within 30 days (or such longer period as the Administrative Agent
may reasonably agree) after the acquisition or organization of such Restricted
Subsidiary. Holdings and the Borrowers agree to provide such evidence as the
Collateral Agent shall reasonably request as to the perfection and priority
status of each such security interest and Lien. In furtherance of the foregoing,
Holdings and the Borrowers will give prompt notice to the Administrative Agent
of the acquisition by Holdings or any of the other Loan Parties of any Material
Real Property and will, within 60 days (or such longer period as the
Administrative Agent may reasonably agree) following the acquisition of such
Material Real Property, deliver to the Administrative Agent Mortgages and the
Flood Insurance Documents as applicable to such Material Real Property, as well
as such

 

-96-



--------------------------------------------------------------------------------

other items as may be reasonably requested by the Administrative Agent;
provided, that the Administrative Agent and the Borrowers may agree in writing
that a mortgage on a parcel of Material Real Property located in the State of
New York is not required if they reasonably determine that the costs or other
consequence of providing a Mortgage is excessive in view of the benefits to be
obtained by the Secured Parties therefrom.

SECTION 5.13 Sanctions; Anticorruption Laws and Anti-Terrorism Laws.

(a) Comply in all material respects with Anti-Terrorism Laws and anti-money
laundering rules and regulations (including the USA PATRIOT Act).

(b) Maintain in effect and enforce policies and procedures reasonably designed
to promote compliance, in all material respects, by Holdings, its Subsidiaries
and their respective directors, officers, employees and agents with
Anticorruption Laws and applicable Sanctions.

(c) Will not request any Loan, and the Borrowers will not use, and will procure,
and Holdings will procure, that their respective Subsidiaries and their and
their respective Subsidiaries’ respective directors, officers, employees and
agents do not use, the proceeds of any Loan (i) in furtherance of an offer,
payment, promise to pay or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anticorruption Laws,
(ii) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, to the extent such activities, business or transaction would be
prohibited by Sanctions if conducted by a corporation incorporated in the United
States or in a European Union member state, except as otherwise permitted by
applicable law or (iii) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.

ARTICLE VI

Negative Covenants

Each Loan Party party to this Agreement jointly and severally with all of the
other Loan Parties covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until all Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts (other than contingent indemnification liabilities to the extent no
claim giving rise thereto has been asserted) payable under any Loan Document
have been paid in full), unless the Required Lenders shall otherwise consent in
writing, neither Holdings nor any Borrower will, nor will they cause or permit
any of the Restricted Subsidiaries to:

SECTION 6.01 Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a) (i) Indebtedness created hereunder and under the other Loan Documents and
(ii) other Indebtedness existing on the Closing Date that is listed on
Schedule 6.01;

 

-97-



--------------------------------------------------------------------------------

(b) intercompany Indebtedness of Holdings and the Restricted Subsidiaries to the
extent permitted by Section 6.04(b); provided that any such intercompany
Indebtedness owed by any Loan Party to a Subsidiary that is not a Loan Party
shall be subordinated to the Obligations;

(c) Indebtedness incurred by Holdings or any of the Restricted Subsidiaries
arising from agreements providing for indemnification, adjustment of purchase
price, earnouts or similar obligations, or from guaranties or letters of credit,
surety bonds or performance bonds securing the performance of Holdings or any
such Restricted Subsidiary pursuant to such agreements, in connection with
Permitted Acquisitions or Acquisitions or permitted dispositions of any business
or assets of Holdings or any of the Restricted Subsidiaries;

(d) Indebtedness which may be deemed to exist pursuant to any guaranties,
performance, surety, statutory, appeal or similar obligations incurred in the
ordinary course of business;

(e) Indebtedness in respect of netting services, overdraft protections, any cash
management services arrangement and otherwise in connection with deposit
accounts;

(f) guaranties in the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of Holdings and the Restricted
Subsidiaries;

(g) (i) Indebtedness under the Revolving Credit Agreement (or under any other
credit facility with availability subject to a borrowing base formula) in an
aggregate principal amount outstanding at any time not to exceed $250,000,000 at
any time outstanding; and (ii) Indebtedness represented by the Senior Notes in
an aggregate principal amount outstanding at any time not to exceed $306,000,000
and (iii) any Permitted Refinancing Indebtedness in respect of the Indebtedness
referenced in clause (i) or (ii) above;

(h) Indebtedness owed to (including obligations in respect of letters of credit
for the benefit of) any person providing worker’s compensation, health,
disability or other employee benefits or property, casualty or liability
insurance to Holdings or any Restricted Subsidiary, pursuant to reimbursement or
indemnification obligations to such person;

(i) Indebtedness of Holdings or the Restricted Subsidiaries in respect of
performance bonds, bid bonds, appeal bonds, surety bonds and similar obligations
and trade-related letters of credit, in each case provided in the ordinary
course of business, including those incurred to secure health, safety and
environmental obligations in the ordinary course of business and any extension,
renewal or refinancing thereof to the extent that the amount of refinancing
Indebtedness is not greater than the amount of Indebtedness being refinanced;

(j) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that such Indebtedness is
extinguished within five Business Days of its incurrence;

 

-98-



--------------------------------------------------------------------------------

(k) Indebtedness with respect to Capital Lease Obligations, mortgage financings
and purchase money Indebtedness incurred by any Restricted Subsidiary prior to
or within 270 days after the acquisition, lease, construction, repair,
replacement or improvement of the respective asset (whether through the direct
purchase of such asset or the Equity Interest of any person owning such asset)
permitted under this Agreement in order to finance such acquisition, lease,
construction, repair, replacement or improvement (including any Indebtedness
acquired in connection with a Permitted Acquisition or an Acquisition);
provided, any such Indebtedness (i) shall be secured only by the assets
acquired, leased, constructed, repaired or improved in connection with the
incurrence of such Indebtedness, and (ii) shall constitute not less than 75% of
the aggregate consideration paid with respect to such asset, and any
Indebtedness that Refinanced such Indebtedness pursuant to the definition of
Permitted Refinancing Indebtedness (disregarding clause (v) thereof), in an
aggregate principal amount which, immediately after giving effect to the
incurrence thereof, when aggregated with the principal amount of all other
Indebtedness then outstanding that was incurred pursuant to this clause (k), is
not in excess of the greater of (A) 23% of the Consolidated EBITDA for the most
recently ended four fiscal quarter period ending with a fiscal quarter for which
financial statements are required to have been delivered pursuant to
Section 5.04(b) and (B) $75,000,000;

(l) Indebtedness of any Restricted Subsidiary supported by a Letter of Credit in
a principal amount not in excess of the stated amount of such Letter of Credit;

(m) (i) Indebtedness of a Restricted Subsidiary of Holdings acquired after the
Closing Date and Indebtedness of a person merged or consolidated with or into a
Restricted Subsidiary after the Closing Date and Indebtedness assumed in
connection with the acquisition of assets or Equity Interests, which
Indebtedness in each case exists at the time of such acquisition, merger or
consolidation and is not created in contemplation of such event and where such
acquisition, merger or consolidation is permitted by this Agreement and (ii) any
Indebtedness that Refinanced such Indebtedness pursuant to the definition of
Permitted Refinancing Indebtedness (disregarding clause (v) thereof); provided
that (A) the aggregate outstanding principal amount of all Indebtedness acquired
or assumed by non-Loan Parties under subclause (i) of this clause (m) shall not
exceed $50,000,000 at any time and (B) at the time of such acquisition, merger
or consolidation and at the time of the incurrence or assumption of such
Indebtedness by a Restricted Subsidiary, on a pro forma basis after giving
effect thereto, no Event of Default shall have occurred and be continuing and
either (I) the ratio level set forth in subclause (i), (ii) or (iii) of clause
(w) below that would be applicable to the Indebtedness being incurred or assumed
is satisfied on a pro forma basis or (II) such applicable leverage ratio is no
worse than such ratio in effect immediately prior to such acquisition, merger or
consolidation;

(n) Indebtedness of Restricted Subsidiaries of Holdings that are not Loan
Parties in an aggregate principal amount which, immediately after giving effect
to the incurrence thereof, when aggregated with the principal amount of all
other Indebtedness then outstanding that was incurred pursuant to this clause
(n), is not in excess of the greater of (i) $25,000,000 and (ii) and 10% of the
Consolidated EBITDA for the most recently ended four fiscal quarter period
ending with a fiscal quarter for which financial statements are required to have
been delivered pursuant to Section 5.04(b);

(o) [Intentionally Omitted];

(p) [Intentionally Omitted];

 

-99-



--------------------------------------------------------------------------------

(q) all premiums (if any), interest, fees, expenses, indemnities, charges and
additional or contingent interest on obligations described in
clauses (a) through (p) above;

(r) [Intentionally Omitted];

(s) Guarantees of obligations of third parties to the extent treated as
Investments in such third parties (in an amount equal to the aggregate amount of
the obligations so Guaranteed) and permitted by Section 6.04;

(t) any Refinancing Facility or Refinancing Notes of a Loan Party incurred in
accordance with Section 2.23;

(u) Indebtedness consisting of Indebtedness issued by any Loan Party to future,
current or former officers, managers, directors, consultants and employees of
Holdings, its subsidiaries or its direct or indirect parent companies, their
respective estates, spouses or former spouses, in each case to finance the
purchase or redemption of Equity Interests of Holdings or any direct or indirect
parent company of Holdings to the extent described in Section 6.06(a)(i);
provided that the terms of any such Indebtedness with a principal amount in
excess of $2,000,000 shall be approved by the board of directors of Holdings;

(v) Indebtedness with respect to Hedging Agreements permitted under
Section 6.04(h);

(w) Indebtedness if, after giving effect to the incurrence of such Indebtedness
and the use of proceeds thereof: (i) in the case of Indebtedness that will be
secured by the Collateral on a pari passu basis with the Obligations, the Net
First Lien Leverage Ratio on a pro forma basis is not greater than 2.25 : 1.00,
(ii) in the case of Indebtedness that will be secured by the Collateral by Liens
that are junior and subordinated to the Liens securing the Obligations, the Net
Secured Leverage Ratio on a pro forma basis is not greater than 2.50 : 1.00, and
(iii) in the case of other Indebtedness, the Net Total Leverage Ratio on a pro
forma basis is not greater than 4.00 : 1.00;

(x) (i) Indebtedness in an aggregate principal amount not to exceed at the time
of incurrence an amount equal to the amount determined pursuant to clause (a) of
the definition of Incremental Amount at such time; provided that (I) there shall
be no obligor in respect of any such Indebtedness that is not a Loan Party and
there shall be no borrower in respect of any such Indebtedness that is not a
Borrower, (II) in the case of Indebtedness that is secured, the obligations in
respect thereof shall not be secured by any Lien on any asset of Holdings, the
Borrowers or any Restricted Subsidiary other than any asset constituting
Collateral, (III) such Indebtedness shall be senior secured obligations and
shall rank pari passu in right of security with or, at the Borrowers’ option,
junior in right of security to the Term Loan Facility and such Indebtedness
shall be subject to an Intercreditor Agreement, (IV) the final maturity date of
such Indebtedness shall be no earlier than the Term Loan Maturity Date and such
Indebtedness shall have a Weighted Average Life to Maturity no shorter than that
of the remaining Term Loans, and (V) the terms of such Indebtedness shall not be
subject to mandatory redemption, repurchase or prepayment (except with respect
to change of control, asset sale and casualty event mandatory offers to purchase
or prepayment events and customary acceleration rights after an event of
default), in each case prior to the Term Loan Maturity Date, and (ii) Permitted
Refinancing Indebtedness in respect thereof, in each case, other than any
Indebtedness that takes the form of term loan facilities which are secured
obligations and rank pari passu with the Term Loan Facility;

 

-100-



--------------------------------------------------------------------------------

(y) Indebtedness of Joint Ventures and/or Indebtedness incurred on behalf of any
Joint Venture or any Guarantees of Indebtedness of joint ventures, in an
aggregate outstanding principal amount not to exceed $50,000,000 at any time;
and

(z) any other Indebtedness in an aggregate outstanding principal amount not
exceed $100,000,000 at any time.

For the avoidance of doubt, the accrual of interest, the accretion of accreted
value and the payment of interest in the form of additional Indebtedness shall
not be deemed to be an incurrence of Indebtedness for purposes of this
Section 6.01.

SECTION 6.02 Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including Equity Interests or other securities of any
person, including any Restricted Subsidiary) now owned or hereafter acquired by
it or on any income or revenues or rights in respect of any thereof, except:

(a) Liens on property or assets of Holdings or any Restricted Subsidiary
existing on the Closing Date and set forth in Schedule 6.02; provided that such
Liens shall secure only those obligations which they secure on the date hereof
and extensions, renewals and replacements thereof permitted hereunder;

(b) any Lien created under the Loan Documents;

(c) statutory Liens of landlords, banks (and rights of set-off), carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to Section 401(a)(29)
or 412(n) of the Code or by ERISA), in each case incurred in the ordinary course
of business (i) for amounts not yet overdue or (ii) for amounts that are overdue
and that (in the case of any such amounts overdue for a period in excess of 30
days) are being contested in good faith by appropriate proceedings, so long as
such reserves or other appropriate provisions, if any, as shall be required by
GAAP shall have been made for any such contested amounts;

(d) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), so long
as no foreclosure, sale or similar proceedings have been commenced with respect
to any portion of the Collateral on account thereof;

 

-101-



--------------------------------------------------------------------------------

(e) with respect to real property of the Restricted Subsidiaries, covenants,
conditions, easements, rights-of-way, restrictions, encroachments, encumbrances
and other imperfections or irregularities in title, in each case which were not
incurred in connection with and do not secure Indebtedness for borrowed money
and do not or will not interfere in any material respect with the ordinary
conduct of the business of Holdings or any of the Restricted Subsidiaries or
with the use of such real property for its intended use;

(f) any interest or title of a lessor or sublessor under any lease of property
permitted hereunder, and any Lien to which such interest or title is subject;

(g) Liens solely on any cash earnest money deposits made by Holdings or any of
the Restricted Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

(h) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business and Liens on a Specified Warehouse created in
connection with a Sale and Lease Back Transaction involving such Specified
Warehouse;

(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(j) licenses of Patents, Trademarks, Copyrights, trade secrets, service marks,
tradenames and any other intellectual property rights granted by Holdings or any
of the Restricted Subsidiaries in the ordinary course of business and not
interfering in any material respect with the conduct of the business of Holdings
or such Restricted Subsidiary;

(k) construction liens arising in the ordinary course of business, including
liens for work performed for which payment has not been made, securing
obligations that are not due and payable or, in the case of any amounts overdue
for a period in excess of 30 days, are being contested in good faith by
appropriate proceedings and in respect of which, if applicable, Holdings or the
relevant Restricted Subsidiary thereof shall have set aside on its books
reserves as shall be required by GAAP;

(l) Liens for taxes, assessments or other governmental charges or levies not yet
delinquent, or which are for less than $5,000,000 in the aggregate, or which are
being contested in good faith by appropriate proceedings or for property taxes
on property (other than Mortgaged Property or property that, pursuant to the
terms hereof, is required to become Mortgaged Property) that Holdings or one of
the Restricted Subsidiaries has determined to abandon if the sole recourse for
such tax, assessment, charge, levy or claim is to such property;

(m) deposits to secure the performance of bids, trade contracts (other than for
Indebtedness), leases (other than Capital Leases), statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature made
or incurred in the ordinary course of business, including those incurred to
secure health, safety and environmental obligations in the ordinary course of
business;

(n) zoning restrictions, easements, trackage rights, leases (other than Capital
Leases), licenses, special assessments, rights-of-way, restrictions on use of
real property and other similar encumbrances incurred in the ordinary course of
business which were not incurred in connection with and do not secure
Indebtedness for borrowed money, and, individually or in the aggregate, do not
materially interfere with the ordinary conduct of the business of Holdings or
any of the Restricted Subsidiaries or with the use of such real property for its
intended use;

 

-102-



--------------------------------------------------------------------------------

(o) purchase money security interests in equipment or other property or
improvements thereto hereafter acquired (or, in the case of improvements,
constructed) by any Restricted Subsidiary (including the interests of vendors
and lessors under conditional sale and title retention agreements); provided
that (i) such security interests secure Indebtedness permitted by
Section 6.01(k), (ii) such security interests are incurred, and the Indebtedness
secured thereby is created, within 270 days after such acquisition (or
construction), (iii) the Indebtedness secured thereby does not exceed 100% of
the cost of such equipment or other property or improvements at the time of such
acquisition (or construction), including transaction costs incurred by Holdings
or any Restricted Subsidiary in connection with such acquisition (or
construction), and (iv) such security interests do not apply to any other
property or assets of Holdings or any Restricted Subsidiary (other than to
accessions to such equipment or other property or improvements; provided that
individual financings of equipment provided by a single lender may be
cross-collateralized to other financings of equipment provided solely by such
lender);

(p) Liens arising out of operating lease or Capital Lease transactions permitted
under Section 6.01(k) and transactions permitted by Section 6.03, so long as
such Liens attach only to the property sold and being leased in such transaction
and any accessions thereto or proceeds thereof and related property;

(q) Liens securing judgments for the payment of money in an aggregate amount not
in excess of $10,000,000 (except to the extent covered by insurance, and the
Administrative Agent shall be reasonably satisfied with the credit of such
insurer), unless such judgments shall remain undischarged for a period of more
than 30 consecutive days during which execution shall not be effectively stayed;

(r) Liens that are contractual rights of setoff (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness or (ii) pertaining to pooled deposit and/or sweep
accounts of Holdings and/or any Restricted Subsidiary to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
Holdings and the Restricted Subsidiaries;

(s) any Lien on any property or asset of Holdings or a Restricted Subsidiary
securing Indebtedness (including Permitted Refinancing Indebtedness) permitted
by Section 6.01(m); provided that such Lien does not apply to any other property
or assets of Holdings or any of the Restricted Subsidiaries not securing such
Indebtedness at the date of the acquisition of such property or asset (other
than after acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such date and permitted hereunder which contains a
requirement for the pledging of after acquired property, it being agreed that
such after acquired property shall not include property of Holdings and the
Restricted Subsidiaries, other than any such acquired Restricted Subsidiary of
Holdings, that would have been included but for such acquisition);

 

-103-



--------------------------------------------------------------------------------

(t) the replacement, extension or renewal of any Lien permitted above; provided
that such replacement, extension or renewal Lien shall not cover any property
other than the property that was subject to such Lien prior to such replacement,
extension or renewal; provided further, that the Indebtedness and other
obligations secured by such replacement, extension or renewal Lien are permitted
by this Agreement;

(u) Liens securing the Refinancing Facility or Refinancing Notes permitted under
Section 6.01(t); provided that such Liens are subject to an Intercreditor
Agreement;

(v) subject to the ABL Intercreditor Agreement and/or the Pari Passu
Intercreditor Agreement, as applicable, the Liens securing Indebtedness
permitted by Section 6.01(g);

(w) [Intentionally Omitted];

(x) Liens securing Indebtedness permitted under Section 6.01(w) or 6.01(x), in
each case subject to an Intercreditor Agreement, so long as any first priority
Lien on the Collateral will be pari passu with the Lien thereon securing the
Obligations or any junior Lien on the Collateral will be junior and subordinated
to the Lien thereon securing the Obligations;

(y) Liens on any property or asset of a non-Loan Party securing Indebtedness of
non-Loan Parties permitted by Section 6.01 or other obligations (other than
Indebtedness) of a non-Loan Party not prohibited hereunder;

(z) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to brokerage accounts incurred in the ordinary
course of business, consistent with past practices and not for speculative
purposes;

(aa) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances or
letters of credit issued or created for the account of such Person to facilitate
the purchase, shipment or storage of such inventory or other goods in the
ordinary course of business;

(bb) Liens that are contractual rights of set-off relating to purchase orders
and other agreements entered into with customers of Holdings, any Borrower or
any of its Restricted Subsidiaries in the ordinary course of business;

(cc) Liens of a collection bank arising under Section 4-210 of the UCC on items
in the course of collection;

(dd) Liens securing Other Secured Obligations (under and as defined in the
Revolving Credit Agreement);

(ee) Liens on cash and Permitted Indebtedness used to satisfy or discharge
Indebtedness; provided that, such satisfaction or discharge is permitted
hereunder; and

(ff) Liens not otherwise permitted by this Section 6.02; provided that, the
aggregate amount of Indebtedness and other obligations secured thereby does not
exceed $100,000,000 at any time.

 

-104-



--------------------------------------------------------------------------------

SECTION 6.03 Sale and Lease Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Lease Back Transaction”) unless
(a) the sale or transfer of such property is permitted by clause (f) of
Section 6.05 and (b) any Capital Lease Obligations, Synthetic Lease Obligations
or Liens arising in connection therewith are permitted by Sections 6.01 and
6.02, as the case may be.

SECTION 6.04 Investments, Loans and Advances. Purchase, hold or acquire any
Equity Interests, evidences of indebtedness or other securities of, make or
permit to exist any loans or advances to, make or permit to exist any investment
or any other interest in, or enter into any Hedging Agreement with, any other
person (collectively, “Investments”), except:

(a) Permitted Investments and Investments that were Permitted Investments when
made;

(b) Investments as of the Closing Date in Holdings or any Restricted Subsidiary
and Investments made after the Closing Date in Holdings or any Restricted
Subsidiary; provided that (i) the aggregate amount of Investments made after the
Closing Date by Loan Parties in, and Guarantees by Loan Parties of Indebtedness
or other obligations of, Restricted Subsidiaries that are not Loan Parties
(determined at the time of the making thereof without regard to any write-downs
or write-offs of such Investments) shall not exceed the greater of (A)
$35,000,000 and (B) and 15% of the Consolidated EBITDA for the most recently
ended four fiscal quarter period ending with a fiscal quarter for which
financial statements are required to have been delivered pursuant to
Section 5.04(b) and (ii) no Event of Default under Sections 7.01(b), 7.01(c),
7.01(g) or 7.01(h) shall have occurred and be continuing; provided further that,
for purposes of determining compliance with the foregoing limitation in clause
(i) above as of any date, the amount of each Investment made on or prior to such
date pursuant to this clause (b) that is subject to such limitation shall be
deemed reduced (to not less than zero) by the aggregate amount of cash,
dividends, interest, returns of principal or capital, repayments or other
distributions returned to the applicable Loan Party in respect of such
Investment prior to the date of determination;

(c) Capital Expenditures;

(d) (i) Loans and advances to officers, directors and employees of Holdings and
the Restricted Subsidiaries made in the ordinary course of business in an
aggregate principal amount not to exceed $10,000,000 in the aggregate at any
time outstanding (calculated without regard to write-downs or write-offs
thereof); provided that any such loans with a principal amount in excess of
$2,000,000 shall be approved by the board of directors of Holdings and
(ii) advances of payroll payments and expenses to employees in the ordinary
course of business;

(e) Permitted Acquisitions;

 

-105-



--------------------------------------------------------------------------------

(f) (i) any Investment acquired by a Loan Party (x) in exchange for any other
Investment or accounts receivable held by a Loan Party in connection with or as
a result of a bankruptcy, workout, reorganization or recapitalization of the
Person in which such other Investment is made or which is the obligor with
respect to such accounts receivable, (y) as a result of a foreclosure by a Loan
Party with respect to any secured Investment or other transfer of title with
respect to any secured Investment in default or (z) as a result of litigation,
arbitration or other disputes with Persons who are not Affiliates, (ii) accounts
receivable arising and trade credit granted in the ordinary course of business
and any securities received in satisfaction or partial satisfaction thereof from
financially troubled account debtors to the extent reasonably necessary in order
to prevent or limit loss and (iii) prepayments and other credits to suppliers
made in the ordinary course of business consistent with the past practices of
Holdings and the Restricted Subsidiaries;

(g) Investments held by a Person acquired in a Permitted Acquisition or an
Acquisition so long as such Investment is not made in anticipation or
contemplation of such acquisition;

(h) Holdings and the Restricted Subsidiaries may enter into and perform their
obligations under (i) Hedging Agreements or other derivative instruments entered
into in the ordinary course of business and so long as any such Hedging
Agreement or other derivative instrument is not speculative in nature and
(ii) to the extent constituting Investments, Convertible Bond Hedge Transactions
entered into in connection with Convertible Bond Indebtedness;

(i) Investments existing as of the Closing Date and set forth in Schedule 6.04;

(j) Investments arising out of the receipt by Holdings or any Restricted
Subsidiary of non-cash consideration with respect to sales of assets permitted
under Section 6.05; provided that such consideration (if the stated amount or
value thereof is in excess of $1,000,000) is pledged upon receipt pursuant to
the Guarantee and Collateral Agreement to the extent required thereby;

(k) Investments resulting from pledges and deposits referred to in Section 6.02;

(l) [Intentionally Omitted];

(m) [Intentionally Omitted];

(n) Investments in the ordinary course of business consisting of purchases and
acquisitions of inventory, supplies, material or equipment or the licensing or
contribution of intellectual property pursuant to joint marketing, joint
development or similar arrangements with other Persons;

(o) any advances, loans, extensions of credit to suppliers, customers and
vendors or other Investments in receivables owing to a Restricted Subsidiary, if
created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms; provided, however, that
such trade terms may include such concessionary trade terms as such Restricted
Subsidiary deems reasonable under the circumstances;

(p) [Intentionally Omitted];

 

-106-



--------------------------------------------------------------------------------

(q) Investments in Restricted Subsidiaries that are not Loan Parties or a series
of Investments from one Restricted Subsidiary to another solely to provide a
Restricted Subsidiary that is consummating a Permitted Acquisition or an
Acquisition with funds to pay the consideration in respect thereof in an
aggregate amount not to exceed the amount of such consideration;

(r) Investments in HMH IP Company in the ordinary course of business in respect
of operating expenses of HMH IP Company and other expenses incurred by HMH IP
Company in connection with the digital development of Intellectual Property
owned by the Borrowers and the Restricted Subsidiaries; provided that the
amounts of such Investments shall be no more than amounts that would be
otherwise payable to an unaffiliated third party providing such digital
development services and in the aggregate shall not exceed $100,000,000 in any
fiscal year;

(s) Investments in an aggregate amount (determined at the time of the making
thereof without regard to any write-downs or write-offs of such Investments) not
to exceed the sum of (i) the greater of $75,000,000 and 20% of the Consolidated
EBITDA for the most recently ended fiscal year for which financial statements
are required to have been delivered pursuant to Section 5.04(b) plus (ii) the
Cumulative Credit at any time outstanding; provided that, both before and after
giving effect to such Investment, on a pro forma basis, no Event of Default
shall have occurred and be continuing; provided, further that, for purposes of
determining compliance with the foregoing limitation as of any date, the amount
of each Investment made on or prior to such date pursuant to this clause
(s) shall be deemed reduced (to not less than zero) by the aggregate amount of
cash, dividends, interest, returns of principal or capital, repayments or other
distributions returned to the applicable person in respect of such Investment
prior to the date of determination;

(t) [Intentionally Omitted];

(u) Investments in joint ventures in an amount (determined at the time of the
making thereof without regard to any write-downs or write-offs of such
Investments) not to exceed the greater of (i) $25,000,000 and (ii) 10% of the
Consolidated EBITDA for the most recently ended four fiscal quarter period
ending with a fiscal quarter for which financial statements are required to have
been delivered pursuant to Section 5.04(b); provided that, both before and after
giving effect thereto, on a pro forma basis, no Event of Default shall have
occurred and be continuing; provided, further that, for purposes of determining
compliance with the foregoing limitation as of any date, the amount of each
Investment made on or prior to such date pursuant to this clause (u) shall be
deemed reduced (to not less than zero) by the aggregate amount of cash,
dividends, interest, returns of principal or capital, repayments or other
distributions returned to the applicable person in respect of such Investment
prior to the date of determination; provided, further, that if any Investment
pursuant to this clause (u) is made in any person that was not a Subsidiary on
the date on which such Investment was made but becomes a wholly owned Subsidiary
thereafter, then such Investment may, at the option of the Borrowers, upon such
person becoming a wholly owned Subsidiary and so long as such person remains a
wholly owned Subsidiary, be deemed to have been made pursuant to Section 6.04(b)
(to the extent permitted by the proviso thereto in the case of any Subsidiary
that is not a Loan Party) and not in reliance on this Section 6.04(u); and

 

-107-



--------------------------------------------------------------------------------

(v) other Investments so long as on a pro forma basis after giving effect
thereto, (i) no Event of Default shall have occurred and be continuing and
(ii) the Net Total Leverage Ratio is not greater than 1.75 : 1.00.

The amount of any Investment made other than in the form of cash or cash
equivalents shall be the fair market value thereof (as determined by the
Borrowers in good faith) valued at the time of the making thereof, and without
giving effect to any subsequent write-downs or write-offs thereof.

SECTION 6.05 Mergers, Consolidations, Sales of Assets and Acquisitions. Merge
into or consolidate with any other person, or permit any other person to merge
into or consolidate with it, or sell, transfer, lease or otherwise dispose of
(in one transaction or in a series of transactions) all or any part of the
assets (whether now owned or hereafter acquired) of Holdings or any Restricted
Subsidiary or less than all the Equity Interests of any Restricted Subsidiary,
or purchase, lease or otherwise acquire (in one transaction or a series of
transactions) any Equity Interests in or assets of any other person, except:

(a) purchases or other acquisitions of inventory, materials, equipment or other
assets in the ordinary course of business;

(b) if at the time thereof and immediately after giving effect thereto no Event
of Default shall have occurred and be continuing or would result therefrom,
(i) the merger, consolidation or amalgamation of any Subsidiary of Holdings
(other than a Borrower) into (or with) Holdings in which Holdings is the
survivor, (ii) the merger, consolidation or amalgamation of any Borrower in a
transaction in which such Borrower is the survivor, (iii) the merger,
consolidation or amalgamation or consolidation of any Subsidiary (other than any
Borrower) into or with any Loan Party in a transaction in which the surviving or
resulting entity is a Loan Party and, in the case of each of clauses (ii) and
(iii), no person other than the Borrower or the Loan Party receives any
consideration, (iv) the merger or consolidation of any Subsidiary that is not a
Loan Party into or with any other Subsidiary that is not a Loan Party, or
(v) any Subsidiary may merge, consolidate or amalgamate with any other person in
order to effect an Investment permitted pursuant to Section 6.04 so long as the
continuing or surviving person shall be a Subsidiary, which shall be a Loan
Party if the merging, consolidating or amalgamating Subsidiary was a Loan Party
and which together with each of its Subsidiaries shall have complied with the
requirements of Section 5.12;

(c) sales or other dispositions of assets described in clause (i), (ii),
(iii), (iv), (v), (vi) or (vii) of the definition of “Asset Sale”;

(d) pursuant to Permitted Acquisitions;

(e) Investments made in accordance with Section 6.04 and Liens permitted by
Section 6.02;

(f) any sale, transfer, lease or other disposition (including any Sale and Lease
Back Transactions permitted by Section 6.03) of property; provided that (i) at
the time of any such transaction, on a pro forma basis after giving effect
thereto, no Event of Default shall have occurred and be continuing, or would
result therefrom, and (ii) the consideration received for

 

-108-



--------------------------------------------------------------------------------

such property shall be not less than 75% in cash and/or Permitted Investments;
provided however, for the purposes of this clause (f)(ii), each of the following
shall be deemed to be cash: (A) the amount of any liabilities (as shown on
Holdings’ or such Subsidiary’s most recent balance sheet or in the notes
thereto) that are assumed by the transferee of any such assets or are otherwise
cancelled in connection with such transaction, (B) any Designated Non-Cash
Consideration received in respect of such disposition having an aggregate fair
market value as determined by the Borrowers in good faith, taken together with
all other Designated Non-Cash Consideration received pursuant to this clause
that is at that time outstanding, not in excess of the greater of (A)
$25,000,000 and (B) 7.5% of the Consolidated EBITDA for the most recently ended
four fiscal quarter period ending with a fiscal quarter for which financial
statements are required to have been delivered pursuant to Section 5.04(b), at
the time of receipt of such Designated Non-Cash Consideration, with the fair
market value of each item of Designated Non-Cash Consideration being measured at
the time received and without giving effect to subsequent changes in value, and
(C) any non-cash proceeds received in the form of Indebtedness or Equity
Interests are pledged to the Collateral Agent to the extent required under
Section 5.12; provided further, that no sale of the Equity Interests of any
Subsidiary may be made pursuant to this clause (f) except in connection with the
sale of all its outstanding Equity Interests that is held by Holdings and any
other Subsidiary;

(g) the sale of defaulted receivables in the ordinary course of business and not
as part of an accounts receivables financing transaction;

(h) the sale or other disposition of Revolving Facility First Lien Collateral
(as defined in the ABL Intercreditor Agreement);

(i) any Restricted Subsidiary that is not a Loan Party may liquidate or dissolve
into, and in connection therewith, transfer its assets and liabilities to,
Holdings or another Restricted Subsidiary if the board of directors of Holdings
or HMHP determines in good faith that such liquidation or dissolution is in the
best interests of Holdings and HMHP and is not materially disadvantageous to the
Lenders; and

(j) any Restricted Subsidiary may sell, transfer, lease or otherwise dispose of,
in one transaction or a series of transactions, all or any part of its assets or
business to any other Restricted Subsidiary; provided that such transaction
complies with Section 6.04 and Section 6.07;

(k) the unwinding of any Hedging Agreement or Convertible Bond Hedge
Transactions pursuant to its terms.

SECTION 6.06 Restricted Payments; Restrictive Agreements.

(a) Declare or make, or agree to declare or make, directly or indirectly, any
Restricted Payment (including pursuant to any Synthetic Purchase Agreement), or
incur any obligation (contingent or otherwise) to do so; provided, however, that
(i) Holdings may repurchase, or may pay cash dividends or distributions with
respect to its Equity Interests so that one or more of its parent holding
companies (if any) may repurchase, its own Equity Interests owned by present or
former officers or employees of Holdings or the Restricted Subsidiaries or

 

-109-



--------------------------------------------------------------------------------

make payments to present or former officers or employees of Holdings or the
Restricted Subsidiaries upon termination of employment in connection with the
exercise of stock options, stock appreciation rights or similar equity
incentives or equity based incentives pursuant to management incentive plans or
in connection with the death or disability, retirement or termination of
employment of such present or former officers or employees; provided, that the
aggregate amount of such Restricted Payments under this clause (i) shall not
exceed in any calendar year $2,000,000; provided that any unused amount in any
calendar year may be carried forward into any succeeding calendar year (plus the
amount of net proceeds received by Holdings during such calendar year from
Employee Equity Sales and the amount of net proceeds of any key-man life
insurance received during such calendar year); and provided further, that the
aggregate amount of such purchases or redemptions that may be made pursuant to
this clause (i) shall not exceed $10,000,000 (plus the amount of net proceeds
received by Holdings after the date of this Agreement from Employee Equity
Sales); (ii) this Section 6.06(a) shall not apply to repurchases of Equity
Interests deemed to occur upon exercise of stock options or warrants if such
Equity Interests represent a portion of the exercise price of such options or
warrants; (iii) any Restricted Subsidiary of Holdings may declare and make
Restricted Payments to, repurchase its Equity Interests from or make other
distributions to Holdings or to any wholly owned Restricted Subsidiary of
Holdings (or, in the case of non-wholly owned Restricted Subsidiaries, to
Holdings or any Restricted Subsidiary that is a direct or indirect parent of
such Restricted Subsidiary and to each other owner of Equity Interests of such
Restricted Subsidiary on a pro rata basis (or more favorable basis from the
perspective of Holdings or such Restricted Subsidiary) based on their relative
ownership interests; (iv) Holdings may pay any dividend or distribution within
60 days after the date of declaration thereof, if at the date of declaration
such payment would have complied with the provisions of this Agreement (it being
understood that a distribution pursuant to this Section 6.06(a)(iv) shall be
deemed to have utilized capacity under such other provision of this Agreement);
(v) Holdings and any Subsidiary may declare and pay regularly scheduled or
accrued dividends to holders of a class or series of Disqualified Stock of
Holdings or any of its Subsidiaries issued not in violation of Section 6.01;
(vi) Restricted Payments may be made at any time in an aggregate amount not
exceeding the Cumulative Credit when, on a pro forma basis after giving effect
thereto, no Event of Default shall have occurred and be continuing and the Net
Total Leverage Ratio on a pro forma basis is not greater than 2.50 : 1.00; (vi)
Restricted Payments may be made at any time in an aggregate amount not exceeding
$25,000,000 when, on a pro forma basis after giving effect thereto, no Event of
Default shall have occurred and be continuing; and (viii) Restricted Payments
may be made at any time when, on a pro forma basis after giving effect thereto,
(x) no Event of Default shall have occurred and be continuing and (y) the Net
Total Leverage Ratio on a pro forma basis is not greater than 1.50 : 1.00.

(b) Enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (i) the ability of Holdings,
or any Restricted Subsidiary to create, incur or permit to exist any Lien upon
any of its property or assets to secure the Obligations, or (ii) the ability of
any Restricted Subsidiary to pay dividends or other distributions with respect
to any of its Equity Interests or to make or repay loans or advances to Holdings
or any Restricted Subsidiary or to Guarantee Indebtedness of Holdings or any
Restricted Subsidiary; provided that (A) the foregoing shall not apply to
restrictions and conditions imposed by law, any Loan Document, agreement
governing any Indebtedness permitted under Section 6.01(a), (g) or (w) or to the
extent such restrictions and conditions do

 

-110-



--------------------------------------------------------------------------------

not contravene the Loan Documents, under Section 6.01(m) or (n) (with respect to
Restricted Subsidiaries that are not Loan Parties) or a Refinancing Facility or
Refinancing Notes permitted under Section 6.01(t), (B) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of, or sale of the assets of a Restricted Subsidiary pending such
sale; provided such restrictions and conditions apply only to the Restricted
Subsidiary that is, or such assets that are, to be sold and such sale is
permitted hereunder, (C) restrictions or conditions imposed by any agreement
relating to Liens permitted by Section 6.02 if such restrictions or conditions
apply only to the property or assets subject to such Liens, (D) clause (i) of
the foregoing shall not apply to customary provisions in leases and other
contracts restricting the assignment thereof, (E) clause (i) of the foregoing
shall not apply to restrictions or conditions imposed by the Revolving Credit
Agreement and other “Loan Documents” defined therein, (F) the foregoing shall
not apply to any Not for Profit Subsidiary, (G) customary provisions in joint
venture agreements and other similar agreements applicable to joint ventures
entered into in the ordinary course of business and (H) any agreement in effect
at the time a person becomes a Subsidiary, so long as such agreement was not
entered into in contemplation of such person becoming a Subsidiary.

SECTION 6.07 Transactions with Affiliates. Except for transactions between or
among Loan Parties, sell or transfer any property or assets to, or purchase or
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) that Holdings or any
Restricted Subsidiary may (i) engage in any of the foregoing transactions upon
terms no less favorable to Holdings or such Restricted Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties and (ii) in the
case of a Restricted Subsidiary that is a Loan Party, make an Investment in any
Affiliate that provides services to any Borrower or its Restricted Subsidiaries;
provided that (x) such Investment is made pursuant to Section 6.04(s) or (u) and
is permitted thereby, and (y) the board of directors of Holdings determines that
such Investment is in the best interests of Holdings and the Restricted
Subsidiaries, (b) Restricted Payments permitted by Section 6.06(a), (c) the
indemnification of, and the payment of reasonable and customary fees and
indemnities to, directors, officers and employees of Holdings and the Restricted
Subsidiaries in the ordinary course of business, (d) Investments permitted by
clauses (b), (d), (q) or (r) of Section 6.04, Investments in joint ventures and
non-Loan Parties permitted by clauses (s), (u) or (v) of Section 6.04 and
transfers permitted under Section 6.05 of work-in-process and products in the
ordinary course of business among Holdings and its Subsidiaries in connection
with the digital development of Intellectual Property owned by the Loan Parties,
(e) (i) any employment agreement entered into by Holdings or any Restricted
Subsidiary in the ordinary course of business, (ii) any subscription agreement
or similar agreement pertaining to the repurchase of Equity Interests pursuant
to put/call rights or similar rights with employees, officers or directors, and
(iii) any employee compensation, benefit plan or arrangement, any health,
disability or similar insurance plan which covers employees, and any reasonable
employment contract and transactions pursuant thereto, (f) any issuance of
securities, or other payments, awards or grants in cash, securities or otherwise
pursuant to, or the funding of, employment arrangements, stock options and stock
ownership plans entered into by Holdings or any Restricted Subsidiary in the
ordinary course of business and approved by the board of directors of Holdings
or HMHP, (g) the existence of, or the performance by Holdings, any Borrower or
any of the Restricted Subsidiaries of its obligations under the terms of, any
stockholders agreement or its equivalent with the stockholders of Holdings or
any direct or indirect parent of a Borrower (including any registration rights
agreement or purchase agreement

 

-111-



--------------------------------------------------------------------------------

related thereto) to which it is a party as of the Closing Date and any similar
agreements which it may enter into thereafter, (h) transactions by and among
non-Loan Parties, (i) payments by Holdings, any Borrower or any Restricted
Subsidiary to an Affiliate for any financial advisory, financing, underwriting
or placement services or in respect of other investment banking activities,
including in connection with acquisitions or divestitures, which payments are
approved by a majority of the members of the board of directors of Holdings in
good faith, (j) transactions with respect to which Holdings, the Borrowers or
any Restricted Subsidiary, as the case may be, delivers a letter from an
independent financial advisor addressed to the Lenders and the Administrative
Agent stating that such transaction is fair to Holdings, the Borrowers or such
Restricted Subsidiary from a financial point of view, (k) investments by
Affiliates in securities or Indebtedness of Holdings or any Restricted
Subsidiary so long as (i) the investment is being offered generally to other
investors on the same or more favorable terms and (ii) the aggregate investment
by Affiliates constitutes less than 50% of the proposed or outstanding issue
amount of such class of securities or Indebtedness; (l) any transaction with an
Affiliate in which the consideration paid by Holdings, the Borrowers or any
Restricted Subsidiary consists only of Equity Interests of Holdings or any
direct or indirect parent company of Holdings, and (m) any merger, consolidation
or reorganization of Holdings with an Affiliate of Holdings not materially
adverse to the interests of the Lenders and solely for the purpose of
(i) forming or collapsing a holding company structure or (ii) reincorporating
Holdings in a new jurisdiction.

SECTION 6.08 Other Indebtedness and Agreements.

(a) Permit (i) any waiver, supplement, modification or amendment of any
indenture, instrument or agreement pursuant to which any Subordinated
Indebtedness in an aggregate principal amount exceeding $35,000,000 of Holdings
or any of the Restricted Subsidiaries is outstanding other than any such waiver,
supplement, modification or amendment (A) that does not increase the obligations
of the obligor or confer additional rights on the holder of such Subordinated
Indebtedness in a manner adverse in any material respect to Holdings, any of the
Restricted Subsidiaries or the Lenders or (B) otherwise complies with the
definition of “Permitted Refinancing Indebtedness” or (ii) except in connection
with a transaction permitted by Section 6.05(b), any waiver, supplement,
modification or amendment of its certificate of incorporation, by laws,
operating, management or partnership agreement or other organizational
documents, to the extent any such waiver, supplement, modification or amendment
would be adverse to the Lenders in any material respect.

(b) (i) Make any distribution, whether in cash, property, securities or a
combination thereof, other than regular scheduled payments of principal and
interest as and when due (to the extent not prohibited by applicable
subordination provisions) or from the proceeds of Permitted Refinancing
Indebtedness (including any Refinancing Facility or Refinancing Notes), in
respect of, or pay, or commit to pay, or, directly or indirectly (including
pursuant to any Synthetic Purchase Agreement), redeem, repurchase, retire or
otherwise acquire for consideration, or set apart any sum for the aforesaid
purposes, any Subordinated Indebtedness in an aggregate outstanding principal
amount exceeding $35,000,000 (or Permitted Refinancing Indebtedness in respect
thereof), or (ii) pay in cash any amount in respect of any Subordinated
Indebtedness in an aggregate outstanding principal amount exceeding $35,000,000
or Preferred Stock that may at the obligor’s option be paid in kind or in other
securities, except, in each case, (I) payments at any time in an aggregate
amount not exceeding the Cumulative Credit when, on a

 

-112-



--------------------------------------------------------------------------------

pro forma basis after giving effect thereto, no Event of Default shall have
occurred and be continuing and the Net Total Leverage Ratio on a pro forma basis
is not greater than 2.50 : 1.00 or (II) if at the time of any such distribution
or payment, on a pro forma basis after giving effect thereto, (x) no Default
shall have occurred and be continuing and (y) the Net Total Leverage Ratio shall
be less than 1.75 : 1.00.

SECTION 6.09 [Intentionally deleted]

SECTION 6.10 [Intentionally deleted].

SECTION 6.11 [Intentionally deleted].

SECTION 6.12 Fiscal Year. (a) Without the consent of the Administrative Agent,
make or permit any changes in accounting policies or reporting practices, except
as permitted or required by generally accepted accounting principles or (b) with
respect to Holdings and any Borrower, change their fiscal year-end to a date
other than December 31.

SECTION 6.13 [Intentionally deleted].

SECTION 6.14 Business of Holdings, Borrowers and Restricted Subsidiaries.
(a) Except in the case of Holdings, engage at any time in any business or
business activity other than a Permitted Business and (b) in the case of
Holdings, (i) engage in any business or activity other than (A) the ownership of
Equity Interests in its Subsidiaries (and any promissory note issued to it by
any Subsidiary, provided that such promissory note is subordinated to the
Obligations on terms reasonably satisfactory to the Administrative Agent and
pledged as Collateral) and activities incidental thereto or, (B) performance of
its obligations under the Loan Documents and other Indebtedness permitted
hereunder, (C) issuance of Equity Interests or (D) as otherwise required by law
or incidental to its being a public company, (ii) own or acquire any assets
other than Equity Interests in its Subsidiaries or any other Loan Party, any
such promissory note or any cash or other assets received as a dividend or other
distribution in respect of such Equity Interests, its books and records and
deposit accounts or (iii) incur any liabilities other than liabilities under the
Loan Documents and guarantees of Indebtedness of the Borrowers and their
Subsidiaries permitted hereunder, liabilities imposed by law (including tax
liabilities) and other liabilities incidental to its existence and permitted
business and activities.

SECTION 6.15 Designation of Unrestricted Subsidiaries and Re-Designation of
Restricted Subsidiaries.

(a) Designate any Subsidiary as an Unrestricted Subsidiary unless such
designation is made by Holdings delivering to the Administrative Agent a
certificate of a Responsible Officer of Holdings certifying the resolutions of
its board of directors authorizing such designation and the satisfaction of the
following conditions: (i) neither such Subsidiary nor any of its Subsidiaries
that have been (or concurrently with such designation will be) designated as
Unrestricted Subsidiaries owns any Equity Interests or Indebtedness of, or owns
or holds any Lien on, any property of, Holdings or any of its Restricted
Subsidiaries, (ii) any Investment in such Subsidiary by Holdings or any of its
Restricted Subsidiaries existing at the time of or subsequent to such
designation shall be permitted by Section 6.04, (iii) no Event of Default shall
have occurred and be continuing and the Net Total Leverage Ratio shall be less
than 2.50 : 1.00

 

-113-



--------------------------------------------------------------------------------

on a pro forma basis, and (iv) all representations and warranties contained
herein and in the other Loan Documents shall be true and correct in all material
respects with the same effect as though such representations and warranties had
been made on and as of the date of such designation, unless stated to relate to
a specific earlier date, in which case such representations and warranties shall
be true and correct in all material respects as of such earlier date.

(b) Re-designate any Unrestricted Subsidiary as a Restricted Subsidiary unless
such re-designation is made by Holdings delivering to the Administrative Agent a
certificate of a Responsible Officer of Holdings certifying the resolutions of
its board of directors authorizing such re-designation and certifying that both
before and after giving effect to such re-designation, (i) such Unrestricted
Subsidiary shall be a wholly owned Subsidiary of the Borrowers, (ii) no Event of
Default shall have occurred and be continuing or would result therefrom and the
Net Total Leverage Ratio shall be less than 2.50 : 1.00 on a pro forma basis,
(iii) all representations and warranties contained herein and in the other Loan
Documents shall be true and correct in all material respects with the same
effect as though such representations and warranties had been made on and as of
the date of such re-designation, unless stated to relate to a specific earlier
date, in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date.

(c) Holdings represents and warrants to the Administrative Agent, the Collateral
Agent, the Issuing Bank and each of the Lenders on the Closing Date that as of
the Closing Date, there are no Unrestricted Subsidiaries.

ARTICLE VII

Events of Default

SECTION 7.01 Events of Default. In case of the happening of any of the following
events (“Events of Default”):

(a) any representation or warranty made or deemed made in or in connection with
any Loan Document or the Borrowings hereunder, or any representation, warranty,
statement or information contained in any report, certificate, financial
statement or other instrument furnished in connection with or pursuant to any
Loan Document, shall prove to have been false or misleading in any material
respect when so made, deemed made or furnished; provided that, in each case,
such materiality qualifier shall not be applicable to any representations and
warranties that are already qualified or modified by materiality in the text
thereof;

(b) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable whether at the due date thereof or at a
date fixed for prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or any Fee
or any other amount (other than an amount referred to in (b) above) due under
any Loan Document, when and as the same shall become due and payable, and such
default shall continue unremedied for a period of three Business Days;

 

-114-



--------------------------------------------------------------------------------

(d) default shall be made in the due observance or performance by Holdings, any
Borrower or any other Restricted Subsidiary of any covenant, condition or
agreement contained in Section 5.01(a) (with respect to Holdings and any
Borrower), 5.05(a) or 5.08 or in Article VI;

(e) default shall be made in the due observance or performance by Holdings, any
Borrower or any other Restricted Subsidiary of any covenant, condition or
agreement contained in any Loan Document (other than those specified in
clause (b), (c) or (d) above) and such default shall continue unremedied for a
period of 30 days after notice thereof from the Administrative Agent or any
Lender to the Borrowers;

(f) (i) Holdings or any Restricted Subsidiary shall fail to pay any principal or
interest, regardless of amount, due in respect of any Material Indebtedness,
when and as the same shall become due and payable (with all applicable grace
periods having expired), or (ii) any other event or condition occurs that
results in any Material Indebtedness becoming due prior to its scheduled
maturity or that enables or permits (with or without the giving of notice, the
lapse of time or both) the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause any Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity, provided that this clause (ii) shall
not apply to (x) secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness,
(y) any conversion of Convertible Bond Indebtedness in accordance with its terms
unless such conversion results from any default or event of default by any Loan
Party or Restricted Subsidiary thereunder or a “change of control”, “fundamental
change” or similar occurrence thereunder, or (z) any required repurchase,
repayment or redemption of (or offer to repurchase, repay or redeem) any
Indebtedness that was incurred for the specified purpose of financing all or a
portion of the consideration for an Acquisition; provided that such repurchase,
repayment or redemption (or offer to repurchase, repay or redeem) results solely
from the failure of such Acquisition to be consummated; provided further that,
with respect to any financial covenant under the Revolving Credit Agreement, a
breach shall only result in an Event of Default under this Section 7.01(f) upon
the acceleration of the Indebtedness under the Revolving Credit Agreement and/or
the exercise of any remedies by the administrative agent or the collateral agent
under the Revolving Credit Agreement in respect of any Collateral;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Holdings or any Restricted Subsidiary, or of a substantial part of
the property or assets of Holdings or a Restricted Subsidiary, under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
Federal, state or foreign bankruptcy, administration, insolvency, receivership,
examinership or similar law, (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator, examiner or similar official for Holdings
or any Restricted Subsidiary or for a substantial part of the property or assets
of Holdings or a Restricted Subsidiary or (iii) the winding-up or liquidation of
Holdings or any Restricted Subsidiary; and such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;

 

-115-



--------------------------------------------------------------------------------

(h) Holdings or any Restricted Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other Federal,
state or foreign bankruptcy, administration, insolvency, receivership,
examinership or similar law, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or the filing of any
petition described in (g) above, (iii) apply for or consent to the appointment
of a receiver, trustee, custodian, sequestrator, conservator, examiner or
similar official for Holdings or any Restricted Subsidiary or for a substantial
part of the property or assets of Holdings or any Restricted Subsidiary,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors, (vi) become unable, admit in writing its inability or fail
generally to pay its debts as they become due or (vii) take any action for the
purpose of effecting any of the foregoing;

(i) one or more judgments shall be rendered against Holdings, any Restricted
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to levy upon
assets or properties of Holdings or any Restricted Subsidiary to enforce any
such judgment and such judgment is for the payment of money in an aggregate
amount in excess of $35,000,000 (to the extent not covered by independent
third-party insurance not disputing coverage);

(j) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other such ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;

(k) any Guarantee under the Guarantee and Collateral Agreement or any other
material provision of the Guarantee and Collateral Agreement or any other
Security Document for any reason shall cease to be in full force and effect
(other than in accordance with its terms or the terms of any other Loan
Document), or any Loan Party shall deny in writing that it has any further
liability under the Guarantee in the Guarantee and Collateral Agreement or under
any material provision of the Guarantee and Collateral Agreement or any other
Security Documents (other than as a result of the discharge of such Loan Party
in accordance with the terms of the Loan Documents);

(l) any security interest purported to be created by any Security Document shall
cease to be, or shall be asserted by any Loan Party not to be, a valid,
perfected, first priority (except as otherwise expressly provided in this
Agreement, any other Loan Document or such Security Document) security interest
in the securities, assets or properties covered thereby, except (i) to the
extent that any such loss of perfection or priority results from the failure of
the Collateral Agent to maintain possession of certificates representing
securities pledged under the Guarantee and Collateral Agreement, (ii) to the
extent that any such loss is covered by a lender’s title insurance policy and
the related insurer promptly after such loss shall have acknowledged in writing
that such loss is covered by such title insurance policy and (iii) to the extent
that all such losses of perfection or priority do not involve a material portion
of the Collateral; or

(m) there shall have occurred a Change in Control;

 

-116-



--------------------------------------------------------------------------------

then, and in every such event (other than an event with respect to any event
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Borrowers, take either or both of
the following actions, at the same or different times: (i) terminate forthwith
the Commitments and (ii) declare the Loans then outstanding to be forthwith due
and payable in whole or in part, whereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and any
unpaid accrued Fees and all other liabilities of the Borrowers accrued hereunder
and under any other Loan Document, shall become forthwith due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by the Borrowers, anything contained herein or
in any other Loan Document to the contrary notwithstanding; and in any event
described in paragraph (g) or (h) above, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrowers accrued hereunder and under any other Loan Document, shall
automatically become due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrowers, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

After the occurrence and during the continuance of any Event of Default and
acceleration of the Loans, all proceeds realized from any Loan Party or on
account of any Collateral owned by any Loan Party or, without limiting the
foregoing, on account of any Prepayment Event, any payments in respect of any
Obligations and all proceeds of the Collateral, shall be applied in the
following order (the “Waterfall”):

(i) first, ratably to pay the Obligations in respect of any fees and expenses,
indemnities and other amounts (including, without limitation, amounts in respect
of any Loans advanced by the Administrative Agent on behalf of a Lender for
which the Administrative Agent has not been reimbursed) then due to the
Administrative Agent and Collateral Agent, until paid in full;

(ii) second, ratably to pay any expenses, indemnities, and fees then due to the
Lenders, until paid in full;

(iii) third, ratably to pay the accrued but unpaid interest and fees in respect
of the Loans, until paid in full;

(iv) fourth, ratably to pay (A) the unpaid principal in respect of the Loans and
(B) the Other Secured Obligations;

(v) fifth, ratably to pay other Obligations then due, including Other Secured
Obligations that are not Other Pari Passu Secured Obligations, until paid in
full; and

(vi) sixth, to the Borrowers or such other person entitled thereto under
applicable law.

 

-117-



--------------------------------------------------------------------------------

ARTICLE VIII

Agents

SECTION 8.01 Authorization and Action.

(a) Each Lender hereby irrevocably appoints Citibank, N.A. to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.

(b) Each Lender hereby further irrevocably appoints Citibank, N.A. to act on its
behalf as Collateral Agent hereunder and under the other Loan Documents and
authorizes the Collateral Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Collateral Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The Collateral Agent shall act on behalf of the Lenders and
shall have all of the benefits and immunities (i) provided to the Collateral
Agent in this Article VIII with respect to any acts taken or omissions suffered
by the Collateral Agent in connection with its activities in such capacity as
fully as if the term “Agent” as used in this Article VIII included the
Collateral Agent with respect to such acts or omissions, and (ii) as
additionally provided herein with respect to the Collateral Agent.

(c) The provisions of this Article (except Sections 8.07 and 8.11) are solely
for the benefit of the Agents, the Collateral Agent, the Arrangers, the
Co-Manager and the Lenders, and neither Holdings nor any other Loan Party shall
have rights as a third party beneficiary of any of such provisions (except
Sections 8.07 and 8.11).

SECTION 8.02 Agent Individually.

(a) The Person serving as an Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not an Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as an Agent hereunder in its individual capacity. Such Person
and its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with Holdings or any of its Subsidiaries or other Affiliate thereof
as if such person were not an Agent hereunder and without any duty to account
therefor to the Lenders.

(b) Each Lender understands that the Person serving as an Agent, acting in its
individual capacity, and its Affiliates (collectively, an “Agent’s Group”) are
engaged in a wide range of financial services and businesses (including
investment management, financing, securities trading, corporate and investment
banking and research) (such services and businesses are collectively referred to
in this Section 8.02 as “Activities”) and may engage in the Activities with or
on behalf of one or more of the Loan Parties or their respective Affiliates.
Furthermore, each Agent’s Group may, in undertaking the Activities, engage in
trading in financial products or

 

-118-



--------------------------------------------------------------------------------

undertake other investment businesses for its own account or on behalf of others
(including the Loan Parties and their Affiliates and including holding, for its
own account or on behalf of others, equity, debt and similar positions in
Holdings or another Loan Party or their respective Affiliates), including
trading in or holding long, short or derivative positions in securities, loans
or other financial products of one or more of the Loan Parties or their
Affiliates. Each Lender understands and agrees that in engaging in the
Activities, each Agent’s Group may receive or otherwise obtain information
concerning the Loan Parties or their Affiliates (including information
concerning the ability of the Loan Parties to perform their respective
Obligations hereunder and under the other Loan Documents) which information may
not be available to any of the Lenders that are not members of such Agent’s
Group. None of the Agents nor any member of any Agent’s Group shall have any
duty to disclose to any Lender or use on behalf of the Lenders, and shall not be
liable for the failure to so disclose or use, any information whatsoever about
or derived from the Activities or otherwise (including any information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any Loan Party or any Affiliate of any Loan
Party) or to account for any revenue or profits obtained in connection with the
Activities, except that the Administrative Agent shall deliver or otherwise make
available to each Lender such documents as are expressly required by any Loan
Document to be transmitted by the Administrative Agent to the Lenders.

(c) Each Lender further understands that there may be situations where members
of an Agent’s Group or their respective customers (including the Loan Parties
and their Affiliates) either now have or may in the future have interests or
take actions that may conflict with the interests of any one or more of the
Lenders (including the interests of the Lenders hereunder and under the other
Loan Documents). Each Lender agrees that no member of an Agent’s Group is or
shall be required to restrict its activities as a result of the person serving
as Agent being a member of such Agent’s Group, and that each member of an
Agent’s Group may undertake any Activities without further consultation with or
notification to any Lender. None of (i) this Agreement nor any other Loan
Document, (ii) the receipt by any Agent’s Group of information (including
Information) concerning the Loan Parties or their Affiliates (including
information concerning the ability of the Loan Parties to perform their
respective Obligations hereunder and under the other Loan Documents) nor
(iii) any other matter shall give rise to any fiduciary, equitable or
contractual duties (including without limitation any duty of trust or
confidence) owing by any Agent or any member of any Agent’s Group to any Lender
including any such duty that would prevent or restrict any Agent’s Group from
acting on behalf of customers (including the Loan Parties or their Affiliates)
or for its own account.

SECTION 8.03 Duties of Agents; Exculpatory Provisions.

(a) The Agents’ duties hereunder and under the other Loan Documents are solely
ministerial and administrative in nature and an Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, (i) an Agent shall
not be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (ii) an Agent shall not have any duty to
take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that an Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the

 

-119-



--------------------------------------------------------------------------------

other Loan Documents), provided that an Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose any Agent
or any of its Affiliates to liability or that is contrary to any Loan Document
or applicable law, including for the avoidance of doubt, any action that may be
in violation of the automatic stay under any Bankruptcy Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Bankruptcy Law, and (iii) an Agent shall not, except as
expressly set forth herein and in the other Loan Documents, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Borrower or any of their Affiliates that is communicated to or
obtained by the Person serving as an Agent or any of its Affiliates in any
capacity.

(b) An Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as such Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Section 9.08) or (ii) in the absence of its own gross negligence or
willful misconduct. An Agent shall be deemed not to have knowledge of any
Default or the event or events that give or may give rise to any Default unless
and until the Borrowers or any Lender shall have given notice to such Agent
describing such Default and such event or events.

(c) Neither any Agent nor any member of an Agent’s Group shall be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty,
representation or other information made or supplied in or in connection with
this Agreement, any other Loan Document or the information presented to the
other Lenders by any Borrower, (ii) the contents of any certificate, report or
other document delivered hereunder or thereunder or in connection herewith or
therewith or the adequacy, accuracy and/or completeness of the information
contained therein, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or the perfection or priority of any Lien or security
interest created or purported to be created by the Collateral Documents or
(v) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than (but subject to the foregoing clause (ii)) to confirm receipt
of items expressly required to be delivered to the Agents.

(d) Nothing in this Agreement or any other Loan Document shall require any Agent
or any of its Related Parties to carry out any “know your customer” or other
checks in relation to any Person on behalf of any Lender and each Lender
confirms to an Agent that it is solely responsible for any such checks it is
required to carry out and that it may not rely on any statement in relation to
such checks made by an Agent or any of its Related Parties.

SECTION 8.04 Reliance by Agents. The Agents shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper person, and

 

-120-



--------------------------------------------------------------------------------

shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, that by its terms must be
fulfilled to the satisfaction of a Lender, an Agent may presume that such
condition is satisfactory to such Lender unless an officer of an Agent
responsible for the transactions contemplated hereby shall have received notice
to the contrary from such Lender prior to the making of such Loan and in the
case of a Borrowing, such Lender shall not have made available to an Agent such
Lender’s ratable portion of such Borrowing. An Agent may consult with legal
counsel (who may be counsel for a Borrower or any other Loan Party), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

SECTION 8.05 Indemnification.

(a) Each Lender severally agrees to indemnify the Agents (to the extent not
promptly reimbursed by the Borrowers to the extent required by Section 9.05)
from and against such Lender’s pro rata share (based on the Loans and unused
Commitments held by such Lender relative to the total Loans and unused
Commitments then outstanding) of any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against any Agent in any way relating to or arising out of this
Agreement or any action taken or omitted by any Agent under this Agreement
(collectively, the “Indemnified Costs”), provided that no Lender shall be liable
for any portion of the Indemnified Costs resulting from such Agent’s gross
negligence or willful misconduct as found in a non-appealable judgment by a
court of competent jurisdiction. Without limitation of the foregoing, each
Lender agrees to reimburse each Agent promptly upon demand for its ratable share
of any reasonable out-of-pocket expenses (including reasonable counsel fees)
incurred by such Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, to the extent that such Agent
is not promptly reimbursed for such expenses by the Borrowers to the extent
required by Section 9.05. In the case of any investigation, litigation or
proceeding giving rise to any Indemnified Costs, this Section 8.05 applies
whether any such investigation, litigation or proceeding is brought by any
Agent, any Lender or a third party.

(b) The failure of any Lender to reimburse any Agent promptly upon demand for
its ratable share of any amount required to be paid by the Lenders to such Agent
as provided herein shall not relieve any other Lender of its obligation
hereunder to reimburse any Agent, but no Lender shall be responsible for the
failure of any other Lender to reimburse any Agent. Without prejudice to the
survival of any other agreement of any Lender hereunder, the agreement and
obligations of each Lender contained in this Section 8.05 shall survive the
payment in full of principal, interest and all other amounts payable hereunder
and under the promissory notes, if any. Each of the Agents agrees to return to
the Lenders their respective ratable shares of any amounts paid under this
Section 8.05 that are subsequently reimbursed by the Borrowers.

 

-121-



--------------------------------------------------------------------------------

SECTION 8.06 Delegation of Duties. Each Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more co-agents or sub-agents appointed by such
Agent. Any Agent and any such co-agent or sub-agent may perform any and all of
its duties and exercise its rights and powers by or through their respective
Related Parties. Each such co-agent and sub-agent and the Related Parties of an
Agent and each such co-agent and sub-agent (including their respective
Affiliates in connection with the syndication of the Term Loan Facility) shall
be entitled to the benefits of all provisions of this Article VIII and
Article IX (as though such co-agents and sub-agents were such “Agent” under the
Loan Documents) as if set forth in full herein with respect thereto.

SECTION 8.07 Resignation of Agent. The Agents may at any time give notice to the
Lenders and the Borrowers of its resignation. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrowers, to appoint a successor, which shall be a bank with an office in New
York, New York, or an Affiliate of any such bank with an office in New York, New
York. If no such successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring Agent
gives notice of its resignation (such 30-day period, the “Lender Appointment
Period”), then the retiring Agent may on behalf of the applicable Lenders,
appoint a successor Agent meeting the qualifications set forth above, which
successor may not be a Defaulting Lender or a Disqualified Lender. In addition
and without any obligation on the part of the retiring Agent to appoint, on
behalf of the Lenders, a successor Agent, the retiring Agent may at any time
upon or after the end of the Lender Appointment Period notify the Borrowers and
the Lenders that no qualifying person has accepted appointment as successor
Agent and the effective date of such retiring Agent’s resignation. Upon the
resignation effective date established in such notice and regardless of whether
a successor Agent has been appointed and accepted such appointment, the retiring
Agent’s resignation shall nonetheless become effective and (i) the retiring
Agent shall be discharged from its duties and obligations as Agent hereunder and
under the other Loan Documents as to which it has resigned and (ii) all
payments, communications and determinations provided to be made by, to or
through the retiring Agent shall instead be made by or to each applicable Lender
directly, until such time as the Required Lenders appoint a successor Agent as
provided for above in this paragraph. Upon the acceptance of a successor’s
appointment as Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties as Agent of the
retiring (or retired) Agent as to which it has resigned, and the retiring Agent
shall be discharged from all of its duties and obligations as Agent hereunder or
under the other Loan Documents in respect of the Term Loan Facility as to which
it has resigned (if not already discharged therefrom as provided above in this
paragraph). The fees payable by the Borrowers to a successor Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor. After the retiring Agent’s resignation hereunder
and under the other Loan Documents, the provisions of this Article and
Section 8.05 and Section 9.05 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while the retiring
Agent was acting as Agent.

SECTION 8.08 Non-Reliance on Agent and Other Lenders.

(a) Each Lender confirms to the Agents, the Arrangers, each other Lender and
each of their respective Related Parties that it (i) possesses (individually or
through its Related Parties) such knowledge and experience in financial and
business matters that it is capable, without reliance on any Agent, any
Arranger, any other Lender or any of their respective Related

 

-122-



--------------------------------------------------------------------------------

Parties, of evaluating the merits and risks (including tax, legal, regulatory,
credit, accounting and other financial matters) of (x) entering into this
Agreement, (y) making Loans and other extensions of credit hereunder and under
the other Loan Documents and (z) in taking or not taking actions hereunder and
thereunder, (ii) is financially able to bear such risks and (iii) has determined
that entering into this Agreement and making Loans and other extensions of
credit hereunder and under the other Loan Documents is suitable and appropriate
for it.

(b) Each Lender acknowledges that (i) it is solely responsible for making its
own independent appraisal and investigation of all risks arising under or in
connection with this Agreement and the other Loan Documents, (ii) that it has,
independently and without reliance upon any Agent, any Arranger, any other
Lender or any of their respective Related Parties, made its own appraisal and
investigation of all risks associated with, and its own credit analysis and
decision to enter into, this Agreement based on such documents and information,
as it has deemed appropriate and (iii) it will, independently and without
reliance upon any Agent, any Arranger, any other Lender or any of their
respective Related Parties, continue to be solely responsible for making its own
appraisal and investigation of all risks arising under or in connection with,
and its own credit analysis and decision to take or not take action under, this
Agreement and the other Loan Documents based on such documents and information
as it shall from time to time deem appropriate, which may include, in each case:

(A) the financial condition, status and capitalization of the Borrowers and each
other Loan Party;

(B) the legality, validity, effectiveness, adequacy or enforceability of this
Agreement and each other Loan Document and any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Loan Document;

(C) determining compliance or non-compliance with any condition hereunder to the
making of a Loan and the form and substance of all evidence delivered in
connection with establishing the satisfaction of each such condition;

(D) the adequacy, accuracy and/or completeness of any information delivered by
any Agent, any Arranger, any other Lender or by any of their respective Related
Parties under or in connection with this Agreement or any other Loan Document,
the transactions contemplated hereby and thereby or any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Loan Document.

SECTION 8.09 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Persons acting as Arranger or Co-Manager listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, the Collateral Agent or as a Lender
hereunder.

 

-123-



--------------------------------------------------------------------------------

SECTION 8.10 Agent May File Proofs of Claim. In case of the pendency of any
proceeding under any Bankruptcy Law or any other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on any Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent hereunder) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
interim receiver, monitor, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent hereunder.

SECTION 8.11 Other Secured Agreements.

(a) The Borrowers and any Other Secured Party may from time to time designate an
agreement that otherwise would qualify as an Other Secured Agreement as an Other
Secured Agreement upon written notice to the Administrative Agent from the
Borrowers and such Other Secured Party, in form reasonably acceptable to the
Administrative Agent, which form shall include a description of such Other
Secured Agreement, the maximum amount of obligations thereunder which are to
constitute Other Secured Obligations (each, a “Designated Amount”); provided
that any such Designated Amount of obligations shall constitute Other Secured
Obligations only to the extent that such Designated Amount, together with all
other Designated Amounts under all other Other Secured Agreements that have been
theretofore designated as Other Secured Obligations and that remain in effect,
does not exceed in the aggregate $25,000,000.

(b) The Borrowers and each applicable Other Secured Party may increase, decrease
or terminate any Designated Amount in respect of each applicable Other Secured
Agreement upon written notice to the Administrative Agent; provided that any
increase in a Designated Amount shall be deemed to be a new designation of a
Designated Amount and shall be subject to the limitations set forth in
Section 8.11(a). No obligations under any Other Secured Agreement in excess of
the applicable Designated Amount shall constitute Obligations hereunder or the
other Loan Documents.

 

-124-



--------------------------------------------------------------------------------

(c) No counterparty to an Other Secured Agreement that obtains the benefits of
the Waterfall, the Guarantee and Collateral Agreement or any Collateral by
virtue of the provisions hereof or of the Guarantee and Collateral Agreement or
any Security Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article VIII to the contrary, no Agent shall be required
to verify the payment of, or that other satisfactory arrangements have been made
with respect to, any Obligations arising under any Other Secured Agreement
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as such Agent may request, from each
applicable counterparty to such Other Secured Agreement.

ARTICLE IX

Miscellaneous

SECTION 9.01 Notices.

(a) All notices and other communications provided for hereunder shall be either
(x) in writing (including telegraphic, telecopy or electronic communication) and
mailed, telecopied or delivered or (y) as and to the extent set forth in
Section 9.01(b) and in the proviso to this Section 9.01(a), in an electronic
medium and delivered as set forth in Section 9.01(b), if to Holdings or to any
Borrower, to the attention of Joseph Abbott, Chief Financial Officer, Houghton
Mifflin Harcourt Company, 125 High Street, Boston, MA 02110-2777, Tel:
(617) 351-5200, Fax: (617) 249-1673, Email Joe.Abbott@hmhco.com, with copies to
William Bayers, Executive Vice-President & General Counsel, Houghton Mifflin
Harcourt Company, 125 High Street, Boston, MA 02110-2777, Tel: (617) 351-5125,
Fax: (617) 249-2118, Email Bill.Bayers@hmhco.com, Joseph Flaherty, Senior
Vice-President & Treasurer, Houghton Mifflin Harcourt Company, 125 High Street,
Boston, MA 02110-2777, Tel: (617) 351-5223, Fax: (617) 351-1104, Email
Joe.Flaherty@hmhco.com and David Mills, Assistant Treasurer, Houghton Mifflin
Harcourt Company, 125 High Street, Boston, MA 02110-2777, Tel: (617) 351-3766,
Fax: (617) 933-7632, Email David.Mills@hmhco.com; if to any Lender who has
executed this Agreement on the Closing Date, at its Domestic Lending Office
specified opposite its name on the Register; if to any other Lender, at its
Domestic Lending Office specified in the Assignment and Acceptance pursuant to
which it became a Lender; if to the Administrative Agent, (i) at the following
address: Citibank, N.A., 1615 Brett Road, New Castle, DE 19720, Attn: Investor
Relations, Tel: 302-894-6010, Fax: 646-274-5080, Email:
Global.Loans.Support@Citi.com; or, as to any Borrower or any Agent, at such
other address as shall be designated by such party in a written notice to the
other parties and, as to each other party, at such other address as shall be
designated by such party in a written notice to such Borrower and the
Administrative Agent; provided, however, that materials and information
described in Section 9.01(b) shall be delivered to the Administrative Agent in
accordance with the provisions thereof or as otherwise specified to the
Borrowers by the Administrative Agent. All such notices and other communications
shall, when mailed, telecopied, or e-mailed, be effective when deposited in the
mails, transmitted by telecopier or sent by electronic communication,
respectively, except that notices and communications to any Agent pursuant to
Article II, III or VII shall not be effective until received by such Agent and,
in the case of notice sent by e-mail, until replied to by such Agent confirming
expressly receipt thereof. Delivery by telecopier of an executed counterpart of
a signature page to any amendment or waiver of any provision of this Agreement
or any Loan Document shall be effective as delivery of an original executed
counterpart thereof.

 

-125-



--------------------------------------------------------------------------------

(b) Each Borrower hereby agrees that it will provide to the Administrative Agent
all information, documents and other materials that it is obligated to furnish
to the Administrative Agent pursuant to the Loan Documents, including, without
limitation, all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new, or a conversion of an
existing, Borrowing (including any election of an interest rate or interest
period relating thereto), (ii) relates to the payment of any principal or other
amount due under this Agreement prior to the scheduled date therefor,
(iii) provides notice of any Default under this Agreement or (iv) is required to
be delivered to satisfy any condition precedent to the effectiveness of this
Agreement and/or any Borrowing (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to an electronic mail address specified by the
Administrative Agent to such Borrower. In addition, each Borrower agrees to
continue to provide the Communications to the Administrative Agent in the manner
specified in the Loan Documents but only to the extent requested by the
Administrative Agent. Each Borrower further agrees that the Administrative Agent
may make the Communications available to the Lenders by posting the
Communications on IntraLinks or a substantially similar electronic transmission
system (the “Platform”).

(c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR ANY OF THEIR RESPECTIVE
AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
ADVISORS OR REPRESENTATIVES (COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY
TO ANY BORROWER, ANY LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY
KIND, INCLUDING, WITHOUT LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF ANY BORROWER’S OR THE ADMINISTRATIVE AGENT’S
TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE
LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A
COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH AGENT
PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

-126-



--------------------------------------------------------------------------------

(d) The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address. Nothing herein shall prejudice the right of the
Administrative Agent or any Lender to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document.

SECTION 9.02 Survival of Agreement. All covenants, agreements, representations
and warranties made by any Borrower or Holdings herein and in the certificates
or other instruments prepared or delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the Lenders shall survive the making by the Lenders of the Loans,
regardless of any investigation made by the Lenders or on their behalf, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any Fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid and as long as
all Commitments have not been terminated. The provisions of Sections 2.14, 2.16,
2.20 and 9.05 shall remain operative and in full force and effect regardless of
the expiration of the term of this Agreement, the consummation of the
transactions contemplated hereby, the repayment of any of the Loans, the
expiration of the Commitments, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Administrative Agent, the Collateral Agent, any
Lender.

SECTION 9.03 Binding Effect. This Agreement shall become effective when it shall
have been executed by the Loan Parties and the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto.

SECTION 9.04 Successors and Assigns.

(a) Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the permitted successors and assigns of
such party; and all covenants, promises and agreements by or on behalf of the
Loan Parties, the Administrative Agent, the Collateral Agent or the Lenders that
are contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.

(b) Each Lender may assign to one or more Eligible Assignees all or a portion of
its interests, rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it), with the prior
written consent of the Administrative Agent and the Borrowers (not to be
unreasonably withheld or delayed); provided, however, that (A) the consent of
the Borrowers shall not be required to any such assignment (x) made to another
Lender or an Affiliate or a Related Fund of a Lender or (y) after the

 

-127-



--------------------------------------------------------------------------------

occurrence and during the continuance of any Event of Default under
Section 7.01(b), 7.01(c), 7.01(g) or 7.01(h) and (B) the Borrowers shall be
deemed to have consented to any such assignment unless it shall have objected
thereto by written notice to the Administrative Agent within ten Business Days
after having received written notice thereof from the Administrative Agent,
(ii) the amount of the Commitment or Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent) shall
be in an integral multiple of, and not less than, $1,000,000 (or, if less, the
entire remaining amount of such Lender’s Commitment or Loans of the relevant
Class) without the prior written consent of the Administrative Agent; provided
that (A) such minimum amount shall be aggregated for two or more simultaneous
assignments to or by two or more Related Funds and (B) this clause (ii) shall
not apply to assignments to a Lender, an Affiliate of a Lender or a Related
Fund, (iii) each such assignment of Commitments and/or Loans shall be of a
constant, and not varying, percentage of all the assigning Lender’s rights and
obligations under this Agreement in respect of such Lender’s Commitments and/or
Loans so assigned, (iv) the parties to each such assignment shall (A) execute
and deliver to the Administrative Agent an Assignment and Acceptance via an
electronic settlement system acceptable to the Administrative Agent or (B) if
previously agreed to by the Administrative Agent, manually execute and deliver
to the Administrative Agent an Assignment and Acceptance, together, in each
case, with a processing and recording fee of $3,500 (which fee may be waived or
reduced in the sole discretion of the Administrative Agent), (v) the assignee,
if it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire and all applicable tax forms and (vi) the consent
of the Administrative Agent shall not be required as to any assignment (A) to a
Lender, an Affiliate of a Lender or a Related Fund or (B) pursuant to paragraph
(k) or (l) of this Section 9.04. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment will be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment make such additional payments to the
Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder becomes effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest will be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs. Subject to acceptance and recording
pursuant to paragraph (e) of this Section 9.04, from and after the effective
date specified in each Assignment and Acceptance, (A) the assignee thereunder
shall be a party hereto and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement and (B) the assigning Lender thereunder shall, to the extent of
the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 2.14, 2.16,
2.20 and 9.05, as well as to any Fees accrued for its account and not yet paid).

 

-128-



--------------------------------------------------------------------------------

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Commitment, and the outstanding balances of its Term Loan without giving effect
to assignments thereof which have not become effective, are as set forth in such
Assignment and Acceptance, (ii) except as set forth in (i) above, such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with this Agreement, or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement, any other
Loan Document or any other instrument or document furnished pursuant hereto, or
the financial condition of Holdings or any Subsidiary or the performance or
observance by Holdings or any Subsidiary of any of its obligations under this
Agreement, any other Loan Document or any other instrument or document furnished
pursuant hereto; (iii) such assignee represents and warrants that it is an
Eligible Assignee, legally authorized to enter into such Assignment and
Acceptance; (iv) such assignee confirms that it has received a copy of this
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.04, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Acceptance; (v) such assignee will independently and
without reliance upon the Administrative Agent, the Collateral Agent, such
assigning Lender or any other Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under this Agreement; (vi) such
assignee appoints and authorizes the Administrative Agent and the Collateral
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement as are delegated to the Administrative Agent and the
Collateral Agent, respectively, by the terms hereof, together with such powers
as are reasonably incidental thereto; and (vii) such assignee agrees that it
will perform in accordance with their terms all the obligations which by the
terms of this Agreement are required to be performed by it as a Lender.

(d) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and the Borrowers, the Administrative Agent,
the Collateral Agent and the Lenders shall treat each person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrowers, the Collateral
Agent and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

-129-



--------------------------------------------------------------------------------

(e) Upon its receipt of, and consent to, a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above, if applicable, and the written consent of the
Administrative Agent and, if required, the Borrowers to such assignment and any
applicable Tax forms, the Administrative Agent shall promptly (i) accept such
Assignment and Acceptance and (ii) record the information contained therein in
the Register. No assignment shall be effective unless it has been recorded in
the Register as provided in this paragraph (e).

(f) Each Lender may without the consent of the Loan Parties or the
Administrative Agent sell participations to one or more banks or other persons
(other than to Disqualified Lenders to the extent the Disqualified Lender list
is made available to all Lenders) in all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided, however, that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) the participating banks or other persons shall be
entitled to the benefit of the cost protection provisions contained in
Sections 2.14, 2.16 and 2.20 to the same extent as if they were Lenders (but,
with respect to any particular participant, to no greater extent than the Lender
that sold the participation to such participant, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the participant acquired the applicable participation) and provided
such participant complies with Sections 2.20(f) and (g) as if it were a Lender
and (iv) the Loan Parties, the Administrative Agent, and the Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement, and such Lender shall
retain the sole right to enforce the obligations of the Borrowers relating to
the Loans and to approve any amendment, modification or waiver of any provision
of this Agreement. Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the participant, agree to any
amendments, modifications or waivers decreasing any fees payable to such
participating bank or person hereunder or the amount of principal of or the rate
at which interest is payable on the Loans in which such participating bank or
person has an interest, extending any scheduled principal payment date or date
fixed for the payment of interest on the Loans in which such participating bank
or person has an interest, increasing or extending the Commitments in which such
participating bank or person has an interest or releasing or all or
substantially all of the value of the Guarantees under the Security Documents or
all or substantially all of the Collateral. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of a Borrower,
maintain a register on which it enters the name and address of each participant
and the principal amounts (and stated interest) of each participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
participant or any information relating to a participant’s interest in any
Obligations under any Loan Document) to any person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the U.S. Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error,

 

-130-



--------------------------------------------------------------------------------

and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(g) Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to Holdings and the Subsidiaries furnished
to such Lender by or on behalf of the Borrowers; provided that, prior to any
such disclosure of information designated by the Borrowers as confidential, each
such assignee or participant or proposed assignee or participant shall execute
an agreement whereby such assignee or participant shall agree (subject to
customary exceptions) to preserve the confidentiality of such confidential
information on terms no less restrictive than those applicable to the Lenders
pursuant to Section 9.16.

(h) Any Lender may, without the consent of any Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure extensions of credit to such Lender or
in support of obligations owed by such Lender; provided that no such pledge or
assignment shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(i) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrowers, the option to provide to the Borrowers
all or any part of any Loan that such Granting Lender would otherwise be
obligated to make to the Borrowers pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to make any Loan and
(ii) if an SPC elects not to exercise such option or otherwise fails to provide
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof. The making of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPC, it will not institute
against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any State thereof. In addition,
notwithstanding anything to the contrary contained in this Section 9.04, any
SPC may (i) with notice to, but without the prior written consent of, any
Borrower and the Administrative Agent and without paying any processing fee
therefor, assign all or a portion of its interests in any Loans to the Granting
Lender or to any financial institutions (consented to by the Borrowers and
Administrative Agent) providing liquidity and/or credit support to or for the
account of such SPC to support the funding or maintenance of Loans and
(ii) disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPC.

 

-131-



--------------------------------------------------------------------------------

(j) No Loan Party shall assign or delegate any of its rights or duties hereunder
without the prior written consent of the Administrative Agent and each Lender,
and any attempted assignment without such consent shall be null and void.

(k) Notwithstanding anything to the contrary in this Agreement, including
Section 2.19 (which provisions shall not be applicable to this paragraph (k) of
Section 9.04), Holdings and its Subsidiaries shall be permitted to be a Lender
or an assignee of the Loans and Commitments and purchase from any Lender, at
individually negotiated prices, outstanding principal amounts under the Term
Loan Facility on a non-pro rata basis; provided that:

(i) unless the seller agrees otherwise, the purchaser shall make represent and
warrant to the seller at the time of assignment that it does not possess
material non-public information (or, if Holdings is not at the time a public
reporting company, material information of a type that would not reasonably be
expected to be publicly available if Holdings was a public reporting company)
with respect to Holdings and its Subsidiaries that has not been disclosed to the
seller or Lenders generally (other than the Lenders that have elected not to
receive material non-public information);

(ii) no Default or Event of Default has occurred and is continuing or would
result therefrom; and

(iii) any Term Loans so assigned shall be automatically and permanently
cancelled upon the effectiveness of such assignment and will thereafter no
longer be outstanding for any purpose hereunder;

(l) An Affiliate of any of the Loan Parties (other than Holdings and its
Subsidiaries) shall be permitted to be a Lender or an assignee of the Loans and
Commitments (such Affiliate, as an assignee of the Loans and Commitments, an
“Specified Lender”) to the extent, and only to the extent, and each Specified
Lender hereby represents and warrants to and covenants with the Agents and the
other Lenders, that (i) each Specified Lender shall be deemed to have voted its
interest as a Lender without discretion in the same proportion as the allocation
of voting with respect to such matter by Lenders who are not Specified Lenders,
provided that no amendment, modification, waiver, consent or other action with
respect to any Loan Document shall deprive such Specified Lender of any payments
to which such Specified Lender is entitled under the Loan Documents without such
Specified Lender providing its consent, (ii) a Specified Lender shall not take
any step or action in a bankruptcy proceeding to object to, impede, or delay the
exercise of any right or the taking of any action by the Administrative Agent or
the Collateral Agent (or the taking of any action by a third party that is
supported by the Administrative Agent or the Collateral Agent) in relation to
such Specified Lender’s claim with respect to its Loans (a “Bankruptcy Claim”)
(including, without limitation, objecting to any debtor in possession financing,
use of cash collateral, grant of adequate protection, sale or disposition,
compromise, or plan of reorganization) so long as such Specified Lender in its
capacity as a Lender is treated in connection with such exercise or action on
the same or better terms as the other Lenders, (iii) with respect to any matter
requiring the vote of Lenders during the pendency of a bankruptcy

 

-132-



--------------------------------------------------------------------------------

proceeding (including, without limitation, voting on any plan of
reorganization), the Loans and Commitments held by such Specified Lender (and
any Bankruptcy Claim with respect thereto) shall be deemed to be voted in
accordance with clause (i) above, so long as such Specified Lender in its
capacity as a Lender is treated in connection with the exercise of such right or
taking of such action on the same or better terms as the other Lenders (the
provisions set forth in this clause (iii), and the related provisions set forth
in each Assignment and Acceptance with a Specified Lender, constitute a
“subordination agreement” as such term is contemplated by, and utilized in,
section 510(a) of the United States Bankruptcy Code, and, as such, would be
enforceable for all purposes in any case where a Borrower or a Guarantor has
filed for protection under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors applicable to such Loan Party; provided that
notwithstanding anything to the contrary herein, each Specified Lender will be
entitled to vote in accordance with its sole discretion (and not be deemed to
vote in the same proportion as Lenders that are not each Specified Lenders) in
connection with any chapter 11 plan to the extent that such plan proposes to
treat any obligation under the Loan Documents held by such Specified Lender in a
manner that is less favorable to such Specified Lender than the proposed
treatment of similar obligations held by Lenders that are not Specified Lenders,
(iv) no Specified Lender shall have any right to (A) attend (including by
telephone) any meeting or discussions (or portion thereof) among the
Administrative Agent, Collateral Agent, any Arranger, or any Lender to which
representatives of the Loan Parties are not invited, (B) receive any information
or material prepared by the Administrative Agent, Collateral Agent, any
Arranger, or any Lender or any communication by or among the Administrative
Agent, Collateral Agent, any Arranger, and/or one or more Lenders, except to the
extent such information or materials have been made available to the Borrowers
or any Guarantor or any of their representatives, (C) the benefit of any advice
provided by counsel to the Agents or the other Lenders or to challenge the
attorney-client privilege of the communications between the Agents, such other
Lenders and such counsel, or (D) to make or bring any claim, in its capacity as
Lender, against the Agents with respect to the duties of the duties and
obligations of the Agents hereunder, (v) the aggregate principal amount of all
Loans held by Specified Lenders shall in no event exceed, as calculated at the
time of the consummation of any assignment to any Specified Lender, 20% of the
aggregate principal amount of the Loans then outstanding, (vi) no proceeds of
commitments or loans under the Revolving Credit Agreement may be used by any
Specified Lender to effect any permitted assignments to it or purchase such
Loans or Commitments and (vii) the Administrative Agent shall be granted an
irrevocable power of attorney, coupled with an interest, from each Loan Party
and each Specified Lender to give effect to the foregoing.

SECTION 9.05 Expenses; Indemnity.

(a) The Borrowers and Holdings agree, jointly and severally, to pay all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent, the Collateral Agent, the Co-Manager and the Arrangers in connection with
the syndication of the Commitments and Loans and the preparation and
administration of this Agreement and the other Loan Documents or in connection
with any amendments, modifications or waivers of the provisions hereof or
thereof (whether or not the transactions hereby or thereby contemplated shall be
consummated) or incurred by the Administrative Agent, the Collateral Agent, the
Co-Manager, the Arrangers or any Lender in connection with the enforcement or
protection of its rights in connection with this Agreement and the other Loan
Documents or in connection with the Loans made hereunder, including without
limitation, the fees, charges and disbursements of

 

-133-



--------------------------------------------------------------------------------

Shearman & Sterling LLP, as counsel to the Administrative Agent and the
Collateral Agent and any other local or foreign counsel for the Administrative
Agent or the Collateral Agent, and, in connection with any such enforcement or
protection, the fees, charges and disbursements of any other counsel for the
Administrative Agent, the Collateral Agent or any Lender. Expenses payable under
this clause shall include, without limitation, as expenses incurred in
connection with the protection of the rights of the Administrative Agent, the
Collateral Agent, the Co-Manager, the Arrangers or any Lender, the fees, charges
and disbursements of Shearman & Sterling LLP, as counsel to the Administrative
Agent. Notwithstanding the foregoing, the Borrowers’ and Holdings’ obligation to
reimburse the fees and expenses of outside counsel under this Section 9.05(a)
shall be limited to one firm of counsel for the Co-Manager, the Arrangers, the
Administrative Agent and the Lenders, taken as a whole and, if necessary, of a
single local counsel in each appropriate jurisdiction and, in the case of an
actual or perceived conflict of interest where the party affected by such
conflict informs the Borrowers of such conflict and thereafter retains its own
counsel for such affected party, each such additional retained counsel.

(b) The Borrowers and Holdings agree, jointly and severally, to indemnify each
Arranger, the Administrative Agent, the Collateral Agent, the Co-Manager, each
Lender, and each Related Party of any of the foregoing persons (each such person
being called an “Indemnitee”) against, and to hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including reasonable fees, charges and disbursements of counsel (which shall be
limited to one counsel in each relevant jurisdiction and, in the case of an
actual or perceived conflict of interest where the party affected by such
conflict informs the Borrowers of such conflict and thereafter retains its own
counsel for such affected party, each such additional retained counsel),
incurred by or asserted against any Indemnitee arising out of, in any way
connected with, or as a result of (i) the execution or delivery of this
Agreement or any other Loan Document or any agreement or instrument contemplated
thereby, the performance by the parties thereto of their respective obligations
thereunder or the consummation of the Transactions and the other transactions
contemplated thereby (including the syndication of the Term Loan Facility),
(ii) the use of the proceeds of the Loans, (iii) any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not any
Indemnitee is a party thereto (and regardless of whether such matter is
initiated by a third party or by the Borrowers, Holdings or any other Loan Party
or any of their respective Affiliates), or (iv) any actual or alleged presence
or Release of Hazardous Materials on any property currently or formerly owned or
operated by Holdings or any of the Subsidiaries, or any Environmental Liability
related in any way to Holdings or the Subsidiaries; provided that such indemnity
shall not, as to any Indemnitee, be available (A) to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, willful misconduct, bad faith or Hazardous
Materials first Released at any property after such property is transferred to
any Indemnitee or its successors or assigns by foreclosure, deed-in-lieu of
foreclosure or similar transfer where such Release is not attributable to a
condition existing on or prior to the date of such foreclosure or other transfer
or (y) relate to claims between the Lenders that do not involve an act or
omission of any Loan Party or any of their Affiliates (other than claims against
any Arranger, the Administrative Agent, the Co-Manager or the Collateral Agent
or any of their Affiliates in their capacities, or in fulfilling roles, as such
(or any similar roles) in connection with the credit facilities provided for
herein) and (B) in the event of any settlement entered into

 

-134-



--------------------------------------------------------------------------------

by such Indemnitee without the Borrowers’ written consent (such consent not to
be unreasonably withheld or delayed); provided, however, that this clause
(B) shall not apply to any such settlement that occurs after the Borrowers were
offered the ability to assume the defense of the action that was the subject
matter of such settlement and elected not to assume such defense. This
Section 9.05 shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages or liabilities arising from any non-Tax claim.

(c) To the extent that Holdings and the Borrowers fail to pay any amount
required to be paid by them to an Arranger, the Administrative Agent, the
Co-Manager or the Collateral Agent under paragraph (a) or (b) of this
Section (and without limiting their obligation to do so), each Lender severally
agrees to pay to such Arranger, the Administrative Agent, the Co-Manager or the
Collateral Agent, as the case may be, such Lender’s pro rata share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against such Arranger, the Administrative Agent,
the Co-Manager or the Collateral Agent in its capacity as such. For purposes
hereof, a Lender’s “pro rata share” shall be determined based upon its share of
the aggregate amount of the outstanding Term Loan Commitments for all Lenders at
the time (or, if there shall be no outstanding Term Loan Commitments at such
time, based upon such Lender’s share of the aggregate amount of outstanding
unused Term Loan Commitments most recently in effect, giving effect to any
subsequent assignments).

(d) To the extent permitted by applicable law, neither any Loan Party nor any
Indemnitee shall assert, and each hereby waives, any claim against any
Indemnitee or any Loan Party, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan or the
use of the proceeds thereof; provided that the foregoing limitation shall not
apply to losses, claims, damages, liabilities and expenses of an Indemnitee
resulting from a third party’s claim for special, indirect, consequential or
punitive damages in connection with which an Indemnitee is otherwise entitled to
indemnification or reimbursement hereunder.

(e) The provisions of this Section 9.05 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the invalidity or unenforceability
of any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of either Arranger, the Administrative Agent,
the Collateral Agent, the Co-Manager or any Lender. All amounts due under this
Section 9.05 shall be payable on written demand therefor.

SECTION 9.06 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
except to the extent prohibited by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of any Borrower or Holdings against any of and all the
obligations of any Borrower or Holdings now or hereafter existing under this
Agreement and the other Loan Documents held by such Lender, irrespective of
whether or not such Lender shall

 

-135-



--------------------------------------------------------------------------------

have made any demand under this Agreement or such other Loan Document and
although such obligations may be unmatured; provided that in the event that any
Defaulting Lender exercises any right of setoff, (x) all amounts so set off will
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.25(a)(ii) and, pending such payment,
will be segregated by such Defaulting Lender from its other funds and deemed
held in trust for the benefit of the Administrative Agent and the Lenders and
(y) the Defaulting Lender will provide promptly to the Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender under this Section 9.06 are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

SECTION 9.07 Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 9.08 Waivers; Amendment.

(a) No failure or delay of the Administrative Agent, the Collateral Agent or any
Lender in exercising any power or right hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Collateral Agent and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or any other Loan Document or consent to any departure by any
Borrower, or any other Loan Party therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) below, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. No notice or demand on any Borrower or Holdings in any case
shall entitle any Borrower or Holdings to any other or further notice or demand
in similar or other circumstances.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrowers, Holdings and the Required Lenders or, in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and each Loan Party (to the extent such Loan Party is a
party thereto), in each case with the consent of the Required Lenders; provided,
however, that no such agreement shall (i) decrease or forgive the principal
amount of, or extend the maturity of or any scheduled principal payment date or
date for the payment of any interest on any Loan or waive or excuse any such
payment or any part thereof, or decrease the rate of interest on any Loan,
without the prior written consent of each Lender directly adversely affected
thereby; provided that the waiver of (or amendment to the terms of) any
mandatory prepayment of the Term Loans shall not constitute an extension of any
date scheduled for the payment of principal or interest or a waiver or excuse of
any such payment, (ii) except as provided in Section 2.24, increase or extend
the Commitment or decrease or extend the date for payment of any Fees (or any
prepayment premium set forth in Section 2.12) of any Lender

 

-136-



--------------------------------------------------------------------------------

without the prior written consent of such Lender; provided that (x) the
foregoing shall not apply to extensions effected in accordance with
Section 2.22, and (y) the waiver of any condition precedent set forth in Article
IV or the waiver of any Default, mandatory prepayment or mandatory reduction of
the Commitments shall not constitute an increase or extension of any Commitment
of any Lender, (iii) amend or modify the pro rata requirements of Section 2.17
or the sharing of payments provisions of Section 2.18 or the provisions of this
Section or release all or substantially all of the value of the Guarantees under
the Security Documents or all or substantially all of the Collateral (except in
a transaction expressly permitted in the Loan Documents), without the prior
written consent of each Lender, (iv) change the provisions of any Loan Document
in a manner that by its terms adversely affects the rights in respect of
payments due to Lenders holding Loans of one Class differently from the rights
of Lenders holding Loans of any other Class without the prior written consent of
Lenders holding a majority in interest of the outstanding Loans and unused
Commitments of each adversely affected Class, (v) modify the protections
afforded to an SPC pursuant to the provisions of Section 9.04(i) without the
written consent of such SPC or (vi) reduce the percentage contained in the
definition of the term “Required Lenders” without the prior written consent of
each Lender (it being understood that with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders on substantially the same basis as the
Term Loan Commitments on the date hereof); provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent or the Collateral Agent hereunder or under any other Loan
Document without the prior written consent of the Administrative Agent or the
Collateral Agent. Notwithstanding the foregoing, any Loan Document may be
amended or modified pursuant to an agreement or agreements in writing entered
into by the Administrative Agent and the Borrowers and each other Loan Party
that is a party thereto, without the consent of any of the Lenders, if such
amendment or modification is beneficial to the Lenders (or the Lenders holding
Loans or Commitments of any Class) and does not adversely affect the rights or
obligations of any Lender under any Loan Document.

(c) Notwithstanding anything to the contrary herein, in connection with any
determination as to whether the requisite Lenders have (A) consented (or not
consented) to any amendment or waiver of any provision of this Agreement or any
other Loan Document or any departure by any Loan Party therefrom, (B) otherwise
acted on any matter related to any Loan Document, or (C) directed or required
the Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to or under any Loan Document, any Lender (other
than any Lender that is a Regulated Bank or an Affiliate of a Regulated Bank)
that, as a result of its interest in any total return swap, total rate of return
swap, credit default swap or other derivative contract (other than any such
total return swap, total rate of return swap, credit default swap or other
derivative contract entered into pursuant to bona fide market making
activities), has a net short position with respect to the Loans and/or
Commitments (each, a “Net Short Lender”), without the consent of Holdings, shall
have no right to vote any of its Loans and Commitments and shall be deemed to
have voted its interest as a Lender without discretion in the same proportion as
the allocation of voting with respect to such matter by Lenders who are not Net
Short Lenders. For purposes of this provision, a “net short position” shall,
with respect to a Lender, be the net position, if any, held by such Lender and
that is remaining after deducting any long position that the Lender holds (i.e.,
a position (whether as an investor, lender or holder of debt obligations,
including synthetic positions by way of derivatives such as credit default

 

-137-



--------------------------------------------------------------------------------

swaps)) where the Lender is exposed to the credit risk of obligations of the
Borrowers and other Loan Parties that would constitute “Deliverable Obligations”
under a market standard Standard North American Corporate credit default swap
transaction documented using the ISDA CDS Definitions (as defined below)
referencing any of the Borrowers or other Loan Parties) from any short positions
(i.e., a position as described above, but where the Lender is instead protected
from the credit risk described above). For purposes of determining whether a
Lender (other than a Regulated Bank or an Affiliate of a Regulated Bank) has a
“net short position” on any date of determination: (i) derivative contracts with
respect to the Loans and Commitments and such contracts that are the functional
equivalent thereof shall be counted at the notional amount thereof in Dollars,
provided, subject to clause (iii) below, that in the case of any derivatives
contracts referencing an index, the notional amount of such contracts shall be
determined in proportionate amount and reference to the percentage weighting of
the component which references any Loan Party or any bond or loan obligation
issued or guaranteed by any Loan Party that would be a “Deliverable Obligation”
or an “Obligation” (as defined in the ISDA CDS Definitions) of the Credit
Parties; (ii) notional amounts in other currencies shall be converted to the
Dollar Equivalent thereof by such Lender in a commercially reasonable manner
consistent with generally accepted financial practices and based on the
prevailing conversion rate (determined on a mid-market basis) on the date of
determination, (iii) derivative contracts in respect of an index that includes
any of the Borrowers or other Credit Parties or any instrument issued or
guaranteed by any of the Borrowers or other Credit Parties shall not be deemed
to create a short position with respect to the Loans and/or Commitments, so long
as (x) such index is not created, designed, administered or requested by such
Lender or its Affiliates and (y) the Borrowers and other Credit Parties and any
instrument issued or guaranteed by any of the Borrowers or other Credit Parties,
collectively, shall represent less than 5% of the components of such index,
(iv) derivative transactions that are documented using either the 2014 ISDA
Credit Derivatives Definitions or the 2003 ISDA Credit Derivatives Definitions
(collectively, the “ISDA CDS Definitions”) shall only be deemed to create a
short position with respect to the Loans and/or Commitments if such Lender is a
protection buyer or the equivalent thereof for such derivative transaction and
(x) the Loans or the Commitments are a “Reference Obligation” under the terms of
such derivative transaction (whether specified by name in the related
documentation, included as a “Standard Reference Obligation” on the most recent
list published by Markit, if “Standard Reference Obligation” is specified as
applicable in the relevant documentation or in any other manner) (y) the Loans
or the Commitments would be an “Obligation” or “Deliverable Obligation” under
the terms of such derivative transaction or (z) any of the Borrowers or other
Loan Parties (or its successor) is designated as a “Reference Entity” under the
terms of such derivative transactions, and (v) credit derivative transactions or
other derivatives transactions not documented using the ISDA CDS Definitions
shall be deemed to create a short position with respect to the Loans and/or
Commitments if such transactions are functionally equivalent to a transaction
that offers the Lender or its Affiliates protection in respect of the Loans or
the Commitments, or as to the credit quality of any of the Borrowers or other
Loan Parties other than, in each case, as part of an index so long as (x) such
index is not created, designed, administered or requested by such Lender and
(y) the Borrowers and other Loan Parties and any instrument issued or guaranteed
by any of the Borrowers or other Loan Parties, collectively, shall represent
less than 5% of the components of such index. In connection with any such
determination, each Lender shall promptly notify the Administrative Agent in
writing that it is a Net Short Lender, or shall otherwise be deemed to have
represented and

 

-138-



--------------------------------------------------------------------------------

warranted to the Borrowers and the Administrative Agent that it is not a Net
Short Lender (it being understood and agreed that the Borrower and the
Administrative Agent shall be entitled to rely on each such representation and
deemed representation). For the avoidance of doubt, the Administrative Agent
shall be entitled to rely conclusively on any representation and warranty made
or deemed made by a Lender with respect to its net short provision (or its
resultant status) in accordance with this Agreement, shall have no duty to
inquire as to or investigate the accuracy of any such representation, verify any
statements made or delivered to it, or otherwise make any calculations
investigations or determinations with respect to any derivative instruments or
net short provisions.

SECTION 9.09 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan or participation in
accordance with applicable law, the rate of interest payable in respect of such
Loan or participation hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan or
participation but were not payable as a result of the operation of this
Section 9.09 shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or participations or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.10 Entire Agreement. This Agreement, the Fee Letter and the other Loan
Documents constitute the entire contract between the parties relative to the
subject matter hereof. Any other previous agreement among the parties with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Nothing in this Agreement or in the other Loan Documents,
expressed or implied, is intended to confer upon any person (other than the
parties hereto and thereto, their respective successors and assigns permitted
hereunder and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent and the Collateral Agent) any rights,
remedies, obligations or liabilities under or by reason of this Agreement or the
other Loan Documents.

SECTION 9.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

 

-139-



--------------------------------------------------------------------------------

SECTION 9.12 Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 9.13 Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03.
Delivery of an executed signature page to this Agreement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.

SECTION 9.14 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 9.15 Jurisdiction; Consent to Service of Process.

(a) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, the Collateral Agent or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or the other Loan
Documents against any of the Loan Parties or their respective properties in the
courts of any jurisdiction.

(b) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
New York State or Federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

-140-



--------------------------------------------------------------------------------

SECTION 9.16 Confidentiality. Each of the Administrative Agent, the Collateral
Agent and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ officers, directors, trustees, employees and agents, including
accountants, legal counsel, and other advisors and service providers to the
Agents and the Lenders in connection with the administration and management of
this Agreement (it being understood that the persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority or quasi-regulatory authority (such as the National
Association of Insurance Commissioners); provided that other than with respect
to requests or requirements by such regulatory authority pursuant to its
oversight or supervisory function over such Agents or Lender (or their
affiliates) such Agents or Lender shall (i) give the applicable Loan Party
written notice prior to disclosing the information to the extent permitted by
such requirement, (ii) cooperate with the Loan Party to obtain a protective
order or similar confidential treatment (or, in the case of any requests or
requirements by a Governmental Authority pursuant to its oversight or
supervisory function, inform such Governmental Authority of the confidential
nature of such information), and (iii) only disclose that portion of the
Information as counsel for such Agents or Lender advises such Person it must
disclose pursuant to such requirement, (c) to the extent required by applicable
laws or regulations or by any subpoena or similar legal process, (d) in
connection with the exercise of any remedies hereunder or under the other Loan
Documents or any suit, action or proceeding relating to the enforcement of its
rights hereunder or thereunder, (e) subject to an agreement containing
provisions substantially the same as those of this Section 9.16, to (i) any
actual or prospective assignee of or participant in any of its rights or
obligations under this Agreement and the other Loan Documents (including any
actual or prospective pledgee or assignee of a pledge or assignment effected
pursuant to Section 9.04(h)) or (ii) any actual or prospective counterparty (or
its advisors) to any swap or derivative transaction relating to a Borrower or
any Subsidiary or any of their respective obligations, (f) with the consent of
Holdings or a Borrower, or (g) to the extent such Information becomes publicly
available other than as a result of a breach of this Section 9.16. For the
purposes of this Section, “Information” shall mean all information received from
any Borrower or Holdings and related to any Borrower or Holdings, their
Subsidiaries or their or their Subsidiaries’ business, other than any such
information that was available to the Administrative Agent, the Collateral Agent
or any Lender on a nonconfidential basis prior to its disclosure by such
Borrower or Holdings. Any person required to maintain the confidentiality of
Information as provided in this Section 9.16 shall be considered to have
complied with its obligation to do so if such person has exercised the same
degree of care to maintain the confidentiality of such Information as such
person would accord its own confidential information.

SECTION 9.17 USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies Holdings and the
Borrowers that pursuant to the requirements of the USA PATRIOT Act, it is
required to obtain, verify and record information that identifies Holdings and
each Borrower, which information includes the name and address of Holdings and
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify Holdings and each Borrower in
accordance with the USA PATRIOT Act and the Beneficial Ownership Regulation.

 

-141-



--------------------------------------------------------------------------------

SECTION 9.18 Joint and Several Liability of the Borrower Group.

(a) In order to induce the Lenders to extend credit hereunder, HMHP, Publishers
and HMCo (collectively, the “Borrower Group”) agree that they will be jointly
and severally liable for all the Obligations, including the principal of and
interest on all Loans made to any Borrower. Each member of the Borrower Group
further agrees that the due and punctual payment of the Obligations may be
extended or renewed, in whole or in part, without notice to or further assent
from it, and that it will remain bound hereunder notwithstanding any such
extension or renewal of any Obligation.

(b) Each member of the Borrower Group waives presentment to, demand of payment
from and protest to any other member of the Borrower Group of any of the
Obligations, and also waives notice of acceptance of its obligations and notice
of protest for nonpayment. The Obligations of any Borrower hereunder shall not
be affected by (i) the failure of any Lender or the Administrative Agent to
assert any claim or demand or to enforce or exercise any right or remedy against
any member of the Borrower Group under the provisions of this Agreement or
otherwise or (ii) any rescission, waiver, amendment or modification of any of
the terms or provisions of this Agreement or any other agreement (other than the
payment in full in cash of all the Obligations and except to the extent that
such Obligations have been explicitly modified pursuant to an amendment or
waiver that has become effective in accordance with Section 9.08).

(c) Each member of the Borrower Group further agrees that its agreement under
this Section 9.18 constitutes a promise of payment when due (whether or not any
bankruptcy or similar proceeding shall have stayed the accrual or collection of
any of the Obligations or operated as a discharge thereof) and not of
collection, and waives any right to require that any resort be had by any Lender
or the Administrative Agent to any balance of any deposit account or credit on
the books of such Lender or the Administrative Agent in favor of any member of
the Borrower Group or any other Person.

(d) The obligations of each member of the Borrower Group under this Section 9.18
shall not be subject to any reduction, limitation, impairment or termination for
any reason, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever, by reason of the invalidity, illegality or
unenforceability of the Obligations, any impossibility in the performance of the
Obligations or otherwise. Without limiting the generality of the foregoing, the
obligations of the member of the Borrower Group under this Section 9.18 shall
not be discharged or impaired or otherwise affected by (i) the failure of the
Administrative Agent or any Lender to assert any claim or demand or to enforce
any remedy under this Agreement or any other agreement, (ii) any waiver or
modification in respect of any thereof, (iii) any default, failure or delay,
willful or otherwise, in the performance of any of the Obligations or (iv) any
other act or omission that may or might in any manner or to any extent vary the
risk of such member of the Borrower Group or otherwise operate as a discharge of
such member of the Borrower Group or any member of the Borrower Group as a
matter of law or equity.

(e) Each member of the Borrower Group further agrees that its obligations under
this Section 9.18 shall continue to be effective or be reinstated, as the case
may be, if at any time payment, or any part thereof, of any Obligation is
rescinded or must otherwise be restored by the Administrative Agent or any
Lender upon the bankruptcy or reorganization of any other member of the Borrower
Group or otherwise.

 

-142-



--------------------------------------------------------------------------------

(f) In furtherance of the foregoing and not in limitation of any other right
which the Administrative Agent or any Lender may have at law or in equity
against any member of the Borrower Group by virtue of this Section 9.18, upon
the failure of any other member of the Borrower Group to pay any Obligation when
and as the same shall become due, whether at maturity, by acceleration, after
notice of prepayment or otherwise, each member of the Borrower Group hereby
promises to and will, upon receipt of written demand by the Administrative
Agent, forthwith pay, or cause to be paid, in cash the amount of such unpaid
Obligation.

(g) If by virtue of the provisions set forth herein, any member of the Borrower
Group is required to pay and shall pay Obligations of another member of the
Borrower Group, all rights of such member of the Borrower Group against such
other member of the Borrower Group arising as a result thereof by way of right
of subrogation, right of contribution or otherwise shall in all respects be
subordinated and junior in right of payment to the prior payment in full of all
the Obligations, and any of these rights among members of the Borrower Group
shall not be due or paid until all Obligations shall have been paid in full.

SECTION 9.19 Borrowing Agent. Each member of the Borrower Group hereby
irrevocably and unconditionally appoints HMHP as borrowing agent (the “Borrowing
Agent”) hereunder and under the other Loan Documents to act as agent for each
other member of the Borrower Group for all purposes of the Loan Documents,
including, as applicable, (A) requesting Loans (including pursuant to
Section 2.02 or 2.24 hereof), (B) delivering certificates, (C) receiving and
allocating (to the extent permitted in the Loan Documents) the proceeds of the
Loans, (D) taking any other action or receiving any communication on behalf of
the Borrower Group in connection with the Loan Documents, and (E) taking such
other actions and having such other powers as are reasonably incidental thereto.
The Borrowing Agent agrees to act upon the express conditions contained in this
Agreement and the other Loan Documents, as applicable. No fees shall be payable
to the Borrowing Agent for acting as the Borrowing Agent. In performing its
functions and duties under this Agreement and the other Loan Documents, the
Borrowing Agent shall act solely as an agent of the members of the Borrower
Group. The Administrative Agent and each Lender shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, posting or other distribution) believed by it
to be genuine and to have been signed, sent or otherwise authenticated by the
Borrowing Agent. The Administrative Agent and each Lender also may rely upon any
statement made to them orally or by telephone and believed by them to have been
made by the Borrowing Agent, and shall not incur any liability for relying
thereon. Any oral or written statement, certificate, representation or
commitment made, given or delivered by the Borrowing Agent under this Agreement
or the other Loan Documents shall be deemed to have been approved by, made,
given and delivered on behalf of, and shall bind the members of the Borrower
Group, jointly and severally, as fully as if any member of the Borrower Group
had made, given or delivered such statement, certificate, representation or
commitment. The provisions of this Section 9.19 are solely for the benefit of
the Borrowers, the Administrative Agent and Lenders, and no other Person shall
have any rights as a third party beneficiary of any of such provisions.

 

-143-



--------------------------------------------------------------------------------

SECTION 9.20 LEGEND. THE ISSUE PRICE, AMOUNT OF OID (IF ANY), ISSUE DATE AND
YIELD TO MATURITY OF THE LOANS MAY BE OBTAINED BY WRITING TO THE BORROWERS AT
THE ADDRESS SET FORTH IN SECTION 9.01.

SECTION 9.21 No Fiduciary Duty. The Administrative Agent, Collateral Agent,
Co-Manager, each Arranger, each Lender and their Affiliates (collectively,
solely for purposes of this paragraph, the “Lenders”), may have economic
interests that conflict with those of a Borrower. Each Borrower agrees that
nothing in the Loan Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between the
Lenders and any Borrower, its stockholders or its Affiliates. Each Borrower
acknowledges and agree that (i) the transactions contemplated by the Loan
Documents are arm’s length commercial transactions between the Lenders, on the
one hand, and the Borrowers, on the other, (ii) in connection therewith and with
the process leading to such transaction each of the Lenders is acting solely as
a principal and not the agent or fiduciary of any Borrower, its management,
stockholders, creditors or any other person, (iii) no Lender has assumed an
advisory or fiduciary responsibility in favor of any Borrower with respect to
the transactions contemplated hereby or the process leading thereto
(irrespective of whether any Lender or any of its affiliates has advised or is
currently advising any Borrower on other matters) or any other obligation to any
Borrower except the obligations expressly set forth in the Loan Documents and
(iv) each Borrower has consulted its own legal and financial advisors to the
extent deemed appropriate. Each Borrower further acknowledges and agrees that it
is responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. Each Borrower agrees that it will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to any Borrower, in connection with
such transaction or the process leading thereto.

SECTION 9.22 Release of Liens and Guarantees. In the event that any Loan Party
conveys, sells, leases, assigns, transfers or otherwise disposes of all or any
portion of any of the Equity Interests of any Loan Party or any assets to a
person that is not (and is not required to become) a Loan Party in a transaction
not prohibited by Section 6.05, any Liens created by any Loan Document in
respect of such Equity Interests or assets shall be automatically released and
the Administrative Agent shall promptly (and the Lenders hereby authorize the
Administrative Agent and/or the Collateral Agent to) take such action and
execute any such documents as may be reasonably requested by the Borrowing Agent
and at the Borrowers’ expense to release any Liens created by any Loan Document
in respect of such Equity Interests or assets, and, in the case of a disposition
of the Equity Interests of any Loan Party in a transaction permitted by
Section 6.05, and as a result of which such Subsidiary would cease to be a Loan
Party, such Loan Party’s obligations under the Guarantee and Collateral
Agreement shall be automatically terminated and the Administrative Agent and/or
the Collateral Agent shall promptly (and the Lenders hereby authorize the
Administrative Agent and/or the Collateral Agent to) take such action and
execute any such documents as may be reasonably requested by the Borrowing Agent
to terminate such Loan Party’s obligations under the Guarantee and Collateral
Agreement. In addition, the Administrative Agent and/or the Collateral Agent
agrees to take such actions as are reasonably requested by the Borrowing Agent
and at the Borrowers’ expense to terminate the Liens and security interests
created by the Loan Documents when all Commitments have been terminated and the
principal of and interest on each Loan, all Fees and all other expenses or
amounts (other than contingent indemnification liabilities to the extent no
claim giving rise

 

-144-



--------------------------------------------------------------------------------

thereto has been asserted) payable under any Loan Document have been paid in
full and the Administrative Agent and/or Collateral Agent shall have received
satisfactory evidence that all Other Secured Obligations either are not due or
shall have been paid in full or arrangements with respect thereto reasonably
satisfactory to the applicable Other Secured Parties shall have been made (and
the applicable Other Secured Parties have notified the Collateral Agent of their
consent to terminating such Liens and security interests).

SECTION 9.23 Intercreditor Agreements. The Administrative Agent and the
Collateral Agent are authorized to enter into each Intercreditor Agreement and
the parties hereto acknowledge that each Intercreditor Agreement is binding upon
them. Each Lender (a) hereby consents to the provisions of the ABL Intercreditor
Agreement, the Pari Passu Intercreditor Agreement and each other Intercreditor
Agreement, (b) hereby agrees that it will be bound by and will take no actions
contrary to the provisions of any Intercreditor Agreement and (c) hereby
authorizes and instructs the Administrative Agent and Collateral Agent to enter
into the ABL Intercreditor Agreement, the Pari Passu Intercreditor Agreement
and, if applicable, any other Intercreditor Agreement and to subject the Liens
on the Collateral securing the Obligations to the provisions thereof.
Notwithstanding anything to the contrary herein, the Administrative Agent and
the Collateral Agent, without the consent of any Lender, may enter into one or
more written amendments, supplements or modifications, in each case, pursuant to
procedures and documentation reasonably required by the Administrative Agent or
Collateral Agent, to any Intercreditor Agreement as may be required or permitted
under the Loan Documents (i) to add other parties (or any authorized agent or
representative thereof or trustee therefor) holding Indebtedness that is
incurred in compliance with this Agreement that (A) is secured by Liens on the
Collateral permitted under this Agreement, (ii) establish the relative priority
of the Liens on the Collateral securing such Indebtedness as specified in this
Agreement and (iii) to amend, supplement or modify other provisions of any
Intercreditor Agreement to implement any of the foregoing as reasonably
acceptable to the Administrative Agent or Collateral Agent. The authority
provided to the Administrative Agent and Collateral Agent under this
Section 9.23 shall be deemed to constitute the approval and consent of the
Lenders with respect to the amendments, supplements and modifications described
in this Section 9.23 for purposes of any Intercreditor Agreement.

SECTION 9.24 Lender Representations.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and its Affiliates, and not, for
the avoidance of doubt, to or for the benefit of the Borrowers or any other Loan
Party, that at least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, or the Commitments,

 

-145-



--------------------------------------------------------------------------------

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender to the effect that the Lender’s entry into the Loans, the Commitments and
the Agreement is not a non-exempt prohibited transaction under Section 406 of
ERISA or Section 4975 of the Code.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its Affiliates, and not, for the avoidance of doubt, to
or for the benefit of the Borrowers or any other Loan Party, that neither the
Administrative Agent nor any of its Affiliates is a fiduciary with respect to
the assets of such Lender (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related to hereto or thereto).

SECTION 9.25 Acknowledgement and Consent to Bail-In of Certain Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges and accepts that any liability of any Lender
arising under any Loan Document, may be subject to Bail-In Action by the
relevant Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by the effect of:

(a) any Bail-In Action in relation to any such liability, including (without
limitation):

 

-146-



--------------------------------------------------------------------------------

(i) a reduction in full or in part, in the principal amount, or outstanding
amount due (including any accrued but unpaid interest) in respect of any such
liability;

(ii) (ii) a conversion of all, or a portion of, such liability into shares or
other instruments of ownership that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; and

(iii) a cancellation of any such liability; and

(b) the variation of the terms of any Loan Document to the extent necessary to
give effect to any Bail-In Action in relation to any such liability.

SECTION 9.26 Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for any
Hedging Agreement or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support”, and each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States): In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

-147-



--------------------------------------------------------------------------------

SECTION 9.27 Amendment and Restatement; No Novation.

Until this Agreement becomes effective in accordance with the requirements of
Article IV, the Existing Credit Agreement shall remain in full force and effect
and shall not be affected hereby. On the Closing Date, the Existing Credit
Agreement will be automatically amended and restated to read as set forth in
this Agreement. The rights and obligations of the parties hereto shall be
governed (i) prior to the Closing Date, by the Existing Credit Agreement and
(ii) on and after the Closing Date, by this Agreement. Once the Closing Date has
occurred, all references to the “Credit Agreement” in any Loan Document or any
other document, instrument, agreement or writing shall be deemed to refer to the
Credit Agreement as amended and restated hereby. The execution and delivery of
this Agreement shall not serve to effect a novation of the Obligations owing to
the Lenders or the Administrative Agent under the Existing Credit Agreement
based on facts or events occurring or existing prior to the execution and
delivery of this Agreement.

[Signature Pages Follow]

 

-148-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

HOUGHTON MIFFLIN HARCOURT COMPANY, as Holdings By:  

/s/ William F. Bayers

  Name: William F. Bayers  

Title: Executive Vice President,

Secretary and General Counsel

HOUGHTON MIFFLIN HARCOURT PUBLISHERS INC., as a Borrower By:  

/s/ William F. Bayers

  Name: William F. Bayers  

Title: Executive Vice President,

Secretary and General Counsel

 

HMH PUBLISHERS LLC, as a Borrower By:  

/s/ William F. Bayers

  Name: William F. Bayers  

Title: Executive Vice President,

Secretary and General Counsel

 

HOUGHTON MIFFLIN HARCOURT PUBLISHING COMPANY, as a Borrower By:  

/s/ William F. Bayers

  Name: William F. Bayers  

Title: Executive Vice President,

Secretary and General Counsel



--------------------------------------------------------------------------------

GREENWOOD PUBLISHING GROUP, LLC

as a Subsidiary Guarantor

By:  

/s/ William F. Bayers

  Name: William F. Bayers  

Title: Executive Vice President,

Secretary and General Counsel

 

HOUGHTON MIFFLIN COMPANY INTERNATIONAL, INC.

as a Subsidiary Guarantor

By:  

/s/ William F. Bayers

  Name: William F. Bayers  

Title: Executive Vice President,

Secretary and General Counsel

 

-2-



--------------------------------------------------------------------------------

CITIBANK, N.A., as the Administrative Agent, the Collateral Agent and a Lender
By:  

/s/ Scott Slavik

  Name: Scott Slavik   Title: Vice President

 

-3-



--------------------------------------------------------------------------------

Exhibit A

[Form of Administrative Questionnaire]

(Refer to the following page)



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION MEMORANDUM

Administrative Details Form

 

 

Deal Name:

 

 

General Information

Your Institutions Legal Name:

 

Tax Withholding:

Note: To avoid the potential of having interest income withheld, all investors
must deliver all current and appropriate tax forms.

Tax ID #:                                            

Sub-Allocation: (United States only)

Note: If your institution is sub-allocating its allocation, please fill out the
information below. Additionally, an administrative detail form is required for
each legal entity. Execution copies (e.g. Credit Agreement/Assignment Agreement)
will be sent for signature to the Sub-Allocation Contact below.

 

Sub-Allocated Amount:      $                                    Signing Credit
Agreement?      ☐Yes    ☒No    Coming In Via Assignment?      ☐Yes    ☒No   

 

Sub-Allocation Contact:                      NAME:             Address:         
   E-mail:                           City:        State:        

Phone #:

       Postal Code:        Country:         Fax #:      Contact List
Business/Credit Matters: (Responsible for trading and credit approval process of
the deal)   Primary:                               NAME:             Address:  
          E-mail:                           City:        State:               
Postal Code:                  Fax #:        Backup:                           
   NAME:             Address:             E-mail:                          
City:        State:         Phone #:        Postal Code: 10016        Country:
        Fax #:     

 

 

 

1



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION MEMORANDUM

Administrative Details Form

 

Admin/Operations Matters:

         Primary:

  NAME:                                   Address:                 E-mail:     
                         City:     New Castle       State: DE    Phone #:       
Postal Code:       Country:         Fax #:     

         Backup:

  NAME:                          Address:                 E-mail:              
                         City:     New Castle        State: DE    Phone #:     
  Postal Code:       Country:         Fax #:     

 

Closing Contact: (Responsible for Deal Closing matters)

               NAME:             Address:                 E-mail:               
                        City:       State:         Phone #:        Postal Code:
      Country:         Fax #:     

 

Disclosure Contact: (Receives disclosure materials, such as financial reports,
via our web site)

               NAME:             Address:            See above    E-mail:     
                                  City:       State:         Phone #:       
Postal Code:       Country:         Fax #:     

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION MEMORANDUM

Administrative Details Form

Routing Instructions

 

Routing Instructions for this deal:     

    

Correspondent Bank:

                 Account Name:     City:                                 
         State:                                 Postal Code:   
                                                                          
                    Account#:     Payment Type:        Benef. Acct. Name:    
☒Fed                                         ☐ABA         ☐CHIPS   Benef. Acct.
#:     ABA/CHIPS #:             

 

 

Reference:                                                        

   

Attention:                                                          

 

 

 

Administrative Agent Information

 

 

 

Bank Loans Syndication – FACILITY Agent Contact

   Agent Wiring Instructions    Name:   

INVESTOR

RELATIONS

      Telephone:    302-894-6010    Citibank, N.A.    Fax:    646-274-5080   
ABA #: 021-00-0089          Acct Name:    Address:    1615 Brett Road    Medium
Term Finance       New Castle, De 19720    Acct #: 30732122      
Global.loans.support@       Email:    citi.com   

 

3



--------------------------------------------------------------------------------

Exhibit B

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below (the “Effective Date”) and is entered into by
and between [Insert name of Assignor] (the “Assignor”) and [Insert name of
Assignee] (the “Assignee”). Capitalized terms used but not defined herein shall
have the meanings given to them in the Credit Agreement identified below (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.     

Assignor:

                                                                             2.
  

Assignee:

                                                                               
  

[and is an Affiliate/Approved Fund of [identify Lender]1[Affiliated Lender]]

3.      

Borrowers: Houghton Mifflin Harcourt Publishers Inc,

HMH Publishers LLC, Houghton Mifflin Harcourt Publishing Company

 

1 

Select as applicable.



--------------------------------------------------------------------------------

4.   

Administrative Agent:

   Citibank, N.A., as the administrative agent under the Credit Agreement 5.   

Credit Agreement:

   The Second Amended and Restated Term Loan Credit Agreement dated as of
November 22, 2019 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time), among Houghton Mifflin Harcourt Company,
Houghton Mifflin Harcourt Publishers Inc., HMH Publishers LLC, Houghton Mifflin
Harcourt Publishing Company, the entities listed on the signature pages thereto
as subsidiary guarantors, the Lenders party thereto, Citibank, N.A., as
Administrative Agent for the Lenders, and Citibank, N.A. as Collateral Agent for
the Lenders.



--------------------------------------------------------------------------------

6.

Assigned Interest:

 

Facility Assigned2

   Aggregate Amount of
Commitment/Loans
for all Lenders      Amount of
Commitment/Loans
Assigned      Percentage Assigned
of
Commitment/Loans3      $        $          %     $        $          %     $    
   $          % 

Effective Date:    _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The Assignee, unless the Assignee is a Lender, agrees to deliver to the
Administrative Agent a completed Administrative Questionnaire in which the
Assignee designates one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the Assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR]

By:    

  Title:

 

ASSIGNEE [NAME OF ASSIGNEE]

By:    

  Title:

 

3 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.



--------------------------------------------------------------------------------

[Consented to and] Accepted:

 

CITIBANK, N.A., as Administrative Agent

By    

  Title:

 

By    

  Title:

[Consented to and] Accepted:

 

[NAME OF RELEVANT PARTY], as Borrower,

By    

  Title:

 

By    

  Title:



--------------------------------------------------------------------------------

ANNEX 1

TO

FORM OF ASSIGNMENT

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of
Holdings, the Borrowers, any of their Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by Holdings, the Borrowers, any of its Subsidiaries or Affiliates or
any other Person of any of their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.04(a), (b) and (c) thereof,
as applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile or other electronic means shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption. This Assignment and
Assumption shall be governed by, and construed in accordance with, the law of
the State of New York.



--------------------------------------------------------------------------------

Exhibit C

Form of Borrowing Request

Citibank, N.A., as Administrative Agent

Attention: Investor Relations

1615 Brett Road

New Castle, DE 19720

[DATE]

Ladies and Gentlemen:

The undersigned, HOUGHTON MIFFLIN HARCOURT PUBLISHERS INC., a corporation
organized under the laws of the State of Delaware (“HMHP”), is the Borrowing
Agent under the Second Amended and Restated Term Loan Credit Agreement, dated as
of November 22, 2019 (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among HOUGHTON
MIFFLIN HARCOURT COMPANY (“Holdings”), HMH PUBLISHERS LLC (“Publishers”), HMHP,
HOUGHTON MIFFLIN HARCOURT PUBLISHING COMPANY (“HMCo”), and together with HMHP
and Publishers, collectively, the “Borrowers”), the entities listed on the
signature pages thereto as subsidiary guarantors and the other lenders from time
to time party thereto (the “Lenders”), CITIBANK, N.A., as administrative agent
(in such capacity, the “Administrative Agent”) and CITIBANK, N.A. as collateral
agent (in such capacity, the “Collateral Agent”). Capitalized terms used herein
and not otherwise defined herein shall have the meanings assigned to such terms
in the Credit Agreement.

The Borrower hereby gives you notice pursuant to Section 2.03 of the Credit
Agreement that it requests a Borrowing under the Credit Agreement, and in that
connection sets forth below the terms on which such Borrowing is requested to be
made:

 

(A)    Type of Borrowing:1         (B)    Date of Borrowing:2         (C)   
Account number and location to which funds are to be disbursed:         (D)   
Principal amount and currency of Borrowing:         (E)    Interest Period:3   
               

 

1 

Specify whether such Borrowing is to be a Eurodollar Borrowing or an ABR
Borrowing.

2 

Date of Borrowing must be a Business Day.

3 

Not applicable in the case of an ABR Borrowing.



--------------------------------------------------------------------------------

The Borrowers hereby represent and warrant to the Administrative Agent and the
Lenders that, on the date of the Borrowing requested hereby and after giving
effect thereto, the conditions to lending specified in Article IV of the Credit
Agreement are satisfied.

 

HOUGHTON MIFFLIN HARCOURT PUBLISHERS INC.,

By:    

Name:   Title:  



--------------------------------------------------------------------------------

Exhibit D

[Form of Guarantee and Collateral Agreement]

(Refer to the following page)



--------------------------------------------------------------------------------

Execution Version

 

SECOND AMENDED AND RESTATED TERM FACILITY GUARANTEE AND

COLLATERAL AGREEMENT

dated as of

November 22, 2019

among

HOUGHTON MIFFLIN HARCOURT COMPANY,

HOUGHTON MIFFLIN HARCOURT PUBLISHERS INC.,

HMH PUBLISHERS LLC,

HOUGHTON MIFFLIN HARCOURT PUBLISHING COMPANY,

the Subsidiaries of HOUGHTON MIFFLIN HARCOURT COMPANY

from time to time party hereto

and

CITIBANK, N.A.,

as Collateral Agent

Reference is made to (i) that certain Second Amended and Restated Term Loan /
Notes / Revolving Facility Lien Subordination and Intercreditor Agreement, dated
as of November 22, 2019, among Citibank, N.A., as agent for the Revolving
Facility Secured Parties referred to therein, Citibank, N.A., as agent for the
Term Facility Secured Parties referred to therein, Citibank, N.A., as agent for
the Notes Secured Parties referred to therein, Holdings, the Borrowers referred
to therein, such other agents as may subsequently become parties thereto, and
the Subsidiary Guarantors named therein (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “ABL
Intercreditor Agreement”) and (ii) that certain Pari Passu Intercreditor
Agreement dated as of November 22, 2019, among Citibank, N.A., as agent for the
Term Facility Secured Parties referred to therein, Citibank, N.A, as agent for
the Notes Secured Parties referred to therein, such other agents as may
subsequently become parties thereto, Holdings, the Borrowers referred to therein
and the Subsidiary Guarantors named therein (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time the “Pari Passu
Intercreditor Agreement” and together with the ABL Intercreditor Agreement, the
“Intercreditor Agreements”). Notwithstanding any other provision contained
herein, this Agreement, the Liens created hereby and the rights, remedies,
duties and obligations provided for herein are subject in all respects to the
provisions of the Intercreditor Agreements and, to the extent provided therein,
the applicable Junior Secured Obligations Security Documents (as defined in the
ABL Intercreditor Agreement).

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

 

Definitions

 

SECTION 1.01

  Credit Agreement      2  

SECTION 1.02

  Other Defined Terms      2  

ARTICLE II

 

Guarantee

 

SECTION 2.01

  Guarantee      6  

SECTION 2.02

  Guarantee of Payment      6  

SECTION 2.03

  No Limitations, Etc.      6  

SECTION 2.04

  Reinstatement      8  

SECTION 2.05

  Agreement to Pay; Subrogation      8  

SECTION 2.06

  Information      8  

ARTICLE III

 

Pledge of Securities

 

SECTION 3.01

  Pledge      8  

SECTION 3.02

  Delivery of the Pledged Collateral      9  

SECTION 3.03

  Representations, Warranties and Covenants      10  

SECTION 3.04

  Certification of Limited Liability Company Interests and Limited Partnership
Interests      11  

SECTION 3.05

  Registration in Nominee Name; Denominations      11  

SECTION 3.06

  Voting Rights; Dividends and Interest, Etc.      12  

ARTICLE IV

 

Security Interests in Personal Property

 

SECTION 4.01

  Security Interest      13  

SECTION 4.02

  Representations and Warranties      16  

SECTION 4.03

  Covenants      18  

SECTION 4.04

  Other Actions      21  

SECTION 4.05

  Covenants Regarding Patent, Trademark and Copyright Collateral      23  

 

i



--------------------------------------------------------------------------------

ARTICLE V

 

Remedies

 

SECTION 5.01

  Remedies Upon Default      24  

SECTION 5.02

  Application of Proceeds      26  

SECTION 5.03

  Grant of License to Use Intellectual Property      26  

SECTION 5.04

  Securities Act, Etc.      27  

ARTICLE VI

 

Indemnity, Subrogation and Subordination

 

SECTION 6.01

  Indemnity and Subrogation      28  

SECTION 6.02

  Contribution and Subrogation      28  

SECTION 6.03

  Subordination      28  

ARTICLE VII

 

[Intentionally Omitted.]

 

ARTICLE VIII

 

[Intentionally Omitted]

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01

  Notices      29  

SECTION 9.02

  Security Interest Absolute      29  

SECTION 9.03

  Survival of Agreement      29  

SECTION 9.04

  Binding Effect; Several Agreement      30  

SECTION 9.05

  Successors and Assigns      30  

SECTION 9.06

  Applicable Law      30  

SECTION 9.07

  Waivers; Amendment      30  

SECTION 9.08

  WAIVER OF JURY TRIAL      31  

SECTION 9.09

  Severability      31  

SECTION 9.10

  Counterparts      31  

SECTION 9.11

  Headings      31  

SECTION 9.12

  Jurisdiction; Consent to Service of Process      31  

SECTION 9.13

  Termination or Release      32  

SECTION 9.14

  Additional Subsidiaries      33  

SECTION 9.15

  Right of Setoff      33  

SECTION 9.16

  Conflicts      33  

SECTION 9.17

  Paramountcy      34  

SECTION 9.18

  Continuing Security Interest; Assignment      34  

 

ii



--------------------------------------------------------------------------------

SECTION 9.19

  Acknowledgment Regarding Any Supported QFCs      34  

SECTION 9.20

  Ratification of Security Agreement      35  

 

 

Schedules

       

Schedule I

  

Subsidiary Guarantors

    

Schedule II

  

Equity Interests; Pledged Debt Securities

    

Schedule III

  

Intellectual Property

    

Exhibits

       

Exhibit A

  

Form of Supplement

    

Exhibit B

  

Form of Intellectual Property Security

       

Agreement

    

Exhibit C

  

Form of Intellectual Property Security

       

Agreement Supplement

  

 

iii



--------------------------------------------------------------------------------

This SECOND AMENDED AND RESTATED TERM FACILITY GUARANTEE AND COLLATERAL
AGREEMENT, dated as of November 22, 2019 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, this
“Agreement”), among HOUGHTON MIFFLIN HARCOURT COMPANY, a corporation organized
under the laws of the State of Delaware (“Holdings”), HOUGHTON MIFFLIN HARCOURT
PUBLISHERS INC., a corporation organized under the laws of the State of Delaware
(“HMHP”), HMH PUBLISHERS LLC, a limited liability company organized under the
laws of the State of Delaware (“Publishers”), HOUGHTON MIFFLIN HARCOURT
PUBLISHING COMPANY, a corporation organized under the laws of the Commonwealth
of Massachusetts (“HMCo”, and, together with HMHP and Publishers, collectively,
the “Borrowers” and each a “Borrower”), the subsidiaries of Holdings from time
to time party hereto and Citibank, N.A. (together with its affiliates,
“Citibank”), as collateral agent (in such capacity, together with any successor
in such capacity, the “Collateral Agent”).

PRELIMINARY STATEMENT

Holdings, the Borrowers, the Subsidiary Guarantors (as defined therein),
Citibank, N.A., as administrative agent (the “Administrative Agent”), the
Collateral Agent, each of the lenders party thereto and the other parties
thereto entered into an Amended and Restated Term Loan Credit Agreement dated as
of May 29, 2015 (as amended, supplemented or otherwise modified prior to the
date hereof, the “Existing Credit Agreement”) pursuant to which the lenders
thereto extended certain credit facilities to the Borrowers.

Holdings, the Borrowers, the Subsidiary Guarantors (as defined therein) and the
Collateral Agent entered into an Amended and Restated Term Facility Guaranty and
Collateral Agreement dated as of May 29, 2015 (as further amended, supplemented
or otherwise modified prior to the date hereof, the “Existing Security
Agreement”) pursuant to which each Grantor granted to the Collateral Agent a
security interest in its respective Collateral (as defined therein).

Holdings, the Borrowers and the Subsidiary Guarantors desire to refinance the
existing outstanding indebtedness under the Existing Credit Agreement and have
requested that (a) the Existing Credit Agreement be amended and restated in the
form of that certain Second Amended and Restated Term Loan Credit Agreement,
date as of date hereof (as so amended and restated, and as it may hereafter be
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) and (b) the lenders party to the Credit Agreement
(the “Lenders”) provide them with a senior secured term loan credit facility on
the terms and conditions set forth in the Credit Agreement.

The obligations of the Lenders to extend credit to the Borrowers pursuant to the
Credit Agreement are conditioned upon, among other things, the execution and
delivery of this Agreement by the Borrowers and each Guarantor. Each Guarantor
is an affiliate of the Borrowers, will derive substantial benefits from the
extension of credit to the Borrowers pursuant to the Credit Agreement, and is
willing to execute and deliver this Agreement in order to induce the Lenders to
extend such credit. Accordingly, the parties hereto agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

Definitions

SECTION 1.01 Credit Agreement. (a) Terms used in this Agreement that are defined
in the Credit Agreement and not otherwise defined herein have the meanings set
forth in the Credit Agreement. All capitalized terms used in this Agreement that
are defined in the New York UCC (as such term is defined herein) and not
otherwise defined in this Agreement have the meanings specified in the New York
UCC. All references to the Uniform Commercial Code shall mean the New York UCC
unless the context requires otherwise.

(b) The rules of construction specified in Section 1.02 of the Credit Agreement
also apply to this Agreement.

SECTION 1.02 Other Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

“ABL Intercreditor Agreement” shall have the meaning assigned to such term in
the legend on the cover page of this Agreement.

“Administrative Agent” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.

“Applicable Collateral Agent” shall have the meaning assigned to such term in
the Pari Passu Intercreditor Agreement; provided that if the Pari Passu
Intercreditor Agreement is terminated in accordance with the terms thereof and
not replaced by an intercreditor agreement on substantially similar terms, then
“Applicable Collateral Agent” shall mean the Collateral Agent.

“Article 9 Collateral” shall have the meaning assigned to such term in
Section 4.01(a).

“Borrowers” shall have the meaning assigned to such term in the preamble of this
Agreement.

“CFC” shall mean any direct or indirect foreign subsidiary of Holdings that is a
“controlled foreign corporation” within the meaning of 957 of the code.

“CFC Holding Company” means any direct or indirect subsidiary of Holdings or its
subsidiaries materially all of its assets of which consists of equity interests
of a CFC.

“Collateral” shall mean the Article 9 Collateral and the Pledged Collateral.

“Collateral Agent” shall have the meaning assigned to such term in the preamble
of this Agreement.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

2



--------------------------------------------------------------------------------

“Copyright License” shall mean any written agreement, now or hereafter in
effect, granting any right to any third person under any Copyright now or
hereafter owned by any Grantor or that such Grantor otherwise has the right to
license, or granting any right to any Grantor under any Copyright now or
hereafter owned by any third person, and all rights of such Grantor under any
such agreement.

“Copyrights” shall mean all of the following now owned or hereafter acquired by
any Grantor: (a) all copyright rights in any work subject to the copyright laws
of the United States or any other country, whether as author, assignee,
transferee or otherwise, and (b) all registrations and applications for
registration of any such copyright in the United States or any other country,
including registrations, recordings, supplemental registrations and pending
applications for registration in the United States Copyright Office (or any
successor office or any similar office in any other country), including those
listed on Schedule III.

“Credit Agreement” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.

“Excluded Assets” shall have the meaning assigned to such term in Section 4.01.

“Excluded Pledged Stock” shall have the meaning assigned to such term in
Section 3.01.

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, (a) any
Swap Obligation if, and to the extent that, all or a portion of the guarantee of
such Guarantor pursuant to the Guarantee of, or the grant by such Guarantor of a
security interest to secure, such Swap Obligation (or any guarantee pursuant to
the Guarantee thereof) is or becomes illegal under the Commodity Exchange Act or
any rule, regulation, or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof) (a) by virtue of such
Guarantor’s failure to constitute an “eligible contract participant,” as defined
in the Commodity Exchange Act and the regulations thereunder (determined after
giving pro forma effect to any applicable keep well, support, or other agreement
for the benefit of such Guarantor and any and all applicable guarantees of such
Guarantor’s Swap Obligations by other Loan Parties), at the time the guarantee
of (or grant of such security interest by, as applicable) such Guarantor becomes
or would become effective with respect to such Swap Obligation or (ii) in the
case of a Swap Obligation that is subject to a clearing requirement pursuant to
section 2(h) of the Commodity Exchange Act, because such Guarantor is a
“financial entity,” as defined in section 2(h)(7)(C) of the Commodity Exchange
Act, at the time the guarantee of (or grant of such security interest by, as
applicable) such Guarantor becomes or would become effective with respect to
such Swap Obligation or (b) any other Swap Obligation designated as an “Excluded
Swap Obligation” of such Guarantor as specified in any agreement between the
relevant Loan Parties and relevant Other Secured Party applicable to such Swap
Obligations. If a Swap Obligation arises under a Master Agreement governing more
than one Swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to the Swap for which such guarantee or security
interest is or becomes excluded in accordance with the first sentence of this
definition.

“Existing Credit Agreement” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.

 

3



--------------------------------------------------------------------------------

“Federal Securities Laws” shall have the meaning assigned to such term in
Section 5.04.

“Grantors” shall mean the Borrowers and the Guarantors.

“Guarantee” shall mean the guarantee made by each Guarantor in favor of the
Collateral Agent for the benefit of the Secured Parties hereunder.

“Guarantors” shall mean Holdings and the Subsidiary Guarantors.

“Intellectual Property” shall mean all intellectual and similar property of any
Grantor of every kind and nature now owned or hereafter acquired by any Grantor,
including, without limitation: (a) inventions, designs, internet websites,
Patents, Copyrights, Licenses, and Trademarks, (b) trade secrets, confidential
or proprietary technical and business information, know how, show how or other
data or information of a similar nature (collectively, “Trade Secrets”), (c) all
computer software, programs, and databases (including, without limitation,
source code, object code and all related applications and data files), firmware
and documentation and materials relating thereto, and (d) all embodiments or
fixations thereof and related documentation, registrations and franchises, and
all additions, improvements and accessions to, and books and records describing
or used in connection with, any of the foregoing.

“Intercreditor Agreements” shall have the meaning assigned to such term in the
legend on the cover page of this Agreement.

“Lenders” shall have the meaning assigned to such term in the preliminary
statement of this Agreement.

“License” shall mean any Patent License, Trademark License, Copyright License or
other license or sublicense agreement relating to Intellectual Property to which
any Grantor is a party including those listed on Schedule III.

“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.

“Pari Passu Intercreditor Agreement” shall have the meaning assigned to such
term in the legend on the cover page of this Agreement.

“Patent License” shall mean any written agreement, now or hereafter in effect,
granting to any third person any right to make, use or sell any invention on
which a Patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a Patent, now or hereafter
owned by any third person, is in existence, and all rights of any Grantor under
any such agreement.

“Patents” shall mean all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States or the equivalent thereof
in any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or the equivalent thereof
in any other country, including registrations, recordings and pending

 

4



--------------------------------------------------------------------------------

applications in the United States Patent and Trademark Office (or any successor
or any similar offices in any other country), including those listed on Schedule
III, and (b) all reissues, continuations, divisions, continuations-in-part,
renewals, extensions or reexaminations thereof, and the inventions disclosed or
claimed therein, including the right to make, use and/or sell the inventions
disclosed or claimed therein.

“Pledged Collateral” shall have the meaning assigned to such term in
Section 3.01.

“Pledged Debt Securities” shall have the meaning assigned to such term in
Section 3.01.

“Pledged Securities” shall mean any promissory notes, stock certificates or
other securities now or hereafter included in the Pledged Collateral, including
all certificates, instruments or other documents representing or evidencing any
Pledged Collateral.

“Pledged Stock” shall have the meaning assigned to such term in Section 3.01.

“Publishers” shall have the meaning assigned to such term in the preamble of
this Agreement.

“Registered” means issued by, registered, recorded or filed with, renewed by or
the subject of a pending application before any Governmental Authority.

“Security Interest” shall have the meaning assigned to such term in
Section 4.01(a).

“Senior Representative” shall have the meaning assigned to such term in the ABL
Intercreditor Agreement; provided, that if the ABL Intercreditor Agreement is
terminated in accordance with the terms thereof and not replaced by an
intercreditor agreement on substantially similar terms, then “Senior
Representative” shall mean the Collateral Agent.

“Subsidiary Guarantor” shall mean (a) the Subsidiaries identified on Schedule I
hereto as Subsidiary Guarantors and (b) each other Domestic Subsidiary that
becomes a party to this Agreement as a Subsidiary Guarantor after the Closing
Date.

“Swap” shall mean any agreement, contract, or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Obligation” shall mean any obligation to pay or perform under any Swap.

“Trademark License” shall mean any written agreement, now or hereafter in
effect, granting to any third person any right to use any Trademark now or
hereafter owned by any Grantor or that any Grantor otherwise has the right to
license, or granting to any Grantor any right to use any Trademark now or
hereafter owned by any third person, and all rights of any Grantor under any
such agreement.

 

5



--------------------------------------------------------------------------------

“Trademarks” shall mean all of the following now owned or hereafter acquired by
any Grantor: (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office (or
any successor office) or any similar offices in any State of the United States
or any other country or any political subdivision thereof, and all extensions or
renewals thereof, including those listed on Schedule III, (b) all goodwill
associated therewith or symbolized thereby and (c) all other assets, rights and
interests that uniquely reflect or embody such goodwill.

ARTICLE II

Guarantee

SECTION 2.01 Guarantee. (a) Each of the Guarantors unconditionally guarantees,
jointly with the other Guarantors and severally, as a primary obligor and not
merely as a surety, the due and punctual payment and performance of the
Obligations. Each Guarantor further agrees that the Obligations may be extended
or renewed, in whole or in part, without notice to or further assent from it,
and that it will remain bound upon its guarantee notwithstanding any extension
or renewal of any Obligation. Each Guarantor waives presentment to, demand of
payment from and protest to any Borrower or any other Loan Party of any
Obligation, and also waives notice of acceptance of its guarantee and notice of
protest for nonpayment.

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, (i) the maximum liability of each Guarantor hereunder and under
the other Loan Documents and any Other Secured Agreement shall in no event
exceed the amount which can be guaranteed by such Guarantor under applicable
federal and state laws relating to fraudulent conveyances or transfers or the
insolvency of debtors and (ii) the maximum liability of a Borrower under this
Section 2 shall in no event exceed the amount which can be guaranteed by such
Borrower under applicable federal and state laws relating to fraudulent
conveyances or transfers or the insolvency of debtors.

SECTION 2.02 Guarantee of Payment. Each Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due (including
interest accruing at the then applicable rate in accordance with Section 2.07 of
the Credit Agreement, whether or not a claim for post-filing or post-petition
interest is allowed under applicable law following the institution of a
proceeding (including all such amounts which would become due but for the
existence of a bankruptcy reorganization or similar proceeding involving a Loan
Party)) and not of collection, and waives any right to require that any resort
be had by the Collateral Agent or any other Secured Party to any security held
for the payment of the Obligations or to any balance of any Deposit Account or
credit on the books of the Collateral Agent or any other Secured Party in favor
of the Borrowers or any other person.

SECTION 2.03 No Limitations, Etc. (a) Except for termination or release of a
Guarantor’s obligations hereunder as expressly provided in Section 9.13, the
obligations of each Guarantor hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim of
waiver, release, surrender, alteration or compromise, and

 

6



--------------------------------------------------------------------------------

shall not be subject to any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations or otherwise. Without limiting the
generality of the foregoing, the obligations of each Guarantor hereunder shall
not be discharged or impaired or otherwise affected by, and each Guarantor
hereby irrevocably waives any defenses it may now or hereafter have in any way
relating to (i) the failure of the Collateral Agent or any other Secured Party
to assert any claim or demand or to enforce any right or remedy under the
provisions, or any lack of validity or enforceability of, of any Loan Document
or otherwise, (ii) any rescission, waiver, amendment or modification of, or any
consent to departure from, or any release from any of the terms or provisions
of, any Loan Document or any other agreement, including with respect to any
other Guarantor under this Agreement, (iii) the release of, or any impairment of
or failure to perfect any Lien on or security interest in, any security held by
the Collateral Agent or any other Secured Party for the Obligations or any of
them, or any defense based on right of setoff or counterclaim against or in
respect of such Guarantor’s obligations hereunder, (iv) any default, failure or
delay, willful or otherwise, in the performance of the Obligations, (v) any
changes to, or restructuring or termination of the corporate structure or
existence of any Loan Party or Subsidiary, or (vi) any failure on the part of
any Secured Party or Agent to disclose to any Loan Party any information
relating to the financial condition, operations, properties or prospects of any
Loan Party, or any other act or omission that may or might in any manner or to
any extent vary the risk of any Guarantor or otherwise operate as a discharge of
any Guarantor as a matter of law or equity (other than the indefeasible payment
in full in cash of all the Obligations). Each Guarantor hereby unconditionally
waives any right to revoke this Agreement and acknowledges that this Agreement
is continuing in nature and applies to all Obligations, whether existing now or
in the future. Each Guarantor expressly authorizes the Collateral Agent to take
and hold security for the payment and performance of the Obligations, to
exchange, waive or release any or all such security (with or without
consideration), to enforce or apply such security and direct the order and
manner of any sale thereof in its sole discretion or to release or substitute
any one or more other guarantors or obligors upon or in respect of the
Obligations, all without affecting the obligations of any Guarantor hereunder.

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of any Borrower or any other Loan
Party or the unenforceability of the Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of any Borrower or any
other Loan Party, other than the indefeasible payment in full in cash of all the
Obligations. The Collateral Agent and the other Secured Parties may, at their
election, foreclose on any security held by one or more of them by one or more
judicial or nonjudicial sales, accept an assignment of any such security in lieu
of foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with any Borrower or any other Loan Party or exercise any other
right or remedy available to them against any Borrower or any other Loan Party,
without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Obligations have been fully and indefeasibly
paid in full in cash. To the fullest extent permitted by applicable law, each
Guarantor waives any defense arising out of any such election even though such
election operates, pursuant to applicable law, to impair or to extinguish any
right of reimbursement or subrogation or other right or remedy of such Guarantor
against any Borrower or any other Loan Party, as the case may be, or any
security.

 

7



--------------------------------------------------------------------------------

SECTION 2.04 Reinstatement. Each Guarantor agrees that its guarantee hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any Obligation is rescinded or must
otherwise be restored by the Collateral Agent or any other Secured Party upon
the bankruptcy or reorganization of any Borrower, any other Loan Party or
otherwise.

SECTION 2.05 Agreement to Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Collateral Agent or any other
Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of any Borrower or any other Loan Party to pay any Obligation
when and as the same shall become due, whether at maturity, by acceleration,
after notice of prepayment or otherwise, each Guarantor hereby promises to and
will forthwith pay, or cause to be paid, to the Collateral Agent for
distribution to the applicable Secured Parties in cash the amount of such unpaid
Obligation. Upon payment by any Guarantor of any sums to the Collateral Agent as
provided above, all rights of such Guarantor against any Borrower or any other
Guarantor arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subject to Article VI.

SECTION 2.06 Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of each Borrower’s and each other Loan Party’s
financial condition and assets and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that neither
the Collateral Agent nor any other Secured Party will have any duty to advise
such Guarantor of information known to it or any of them regarding such
circumstances or risks.

ARTICLE III

Pledge of Securities

SECTION 3.01 Pledge. As security for the payment or performance, as the case may
be, in full of the Obligations, each of the Grantors hereby pledges to the
Collateral Agent, its successors and assigns, for the ratable benefit of the
Secured Parties, and hereby grants to the Collateral Agent, its successors and
assigns, for the ratable benefit of the Secured Parties, a security interest in,
all of such Grantor’s right, title and interest in, to and under (a)(i) the
Equity Interests owned by such Grantor on the date hereof (including all such
Equity Interests listed on Schedule II), (ii) any other Equity Interests
obtained in the future by such Grantor and (iii) the certificates representing
all such Equity Interests (all the foregoing collectively referred to herein as
the “Pledged Stock”); provided, however, that the Pledged Stock shall not
include the following (collectively, the “Excluded Pledged Stock”): (A) more
than 66% of the issued and outstanding voting Equity Interests of any Foreign
Subsidiary, any Domestic Subsidiary which is treated as a Foreign Subsidiary for
United States federal income tax purposes, or any CFC Holding Company, (B) any
Equity Interest in any Not for Profit Subsidiary, Immaterial Subsidiary,
Unrestricted Subsidiary, special purpose receivables or securitization
Subsidiary or Margin Stock, (C) Equity Interests, the pledge of which is
prohibited by applicable law, rule or regulation, or which would require
governmental (including regulatory) consent, approval, license or authorization
to be pledged (unless such consent, approval, license or authorization has been
received), (D) any Equity Interests in joint ventures or any non-wholly owned
Subsidiaries, but only to the extent that any applicable organizational
documents, joint venture agreements, shareholder agreements or other

 

8



--------------------------------------------------------------------------------

agreements with other equity holders do not permit or otherwise restrict the
pledge of such Equity Interest, (E) any Equity Interest to the extent a pledge
thereof could reasonably be expected to result in material adverse tax
consequences to Holdings and its Restricted Subsidiaries as determined in good
faith by Holdings in consultation with the Applicable Collateral Agent, or
(F) any Equity Interest with respect to which Holdings and the Applicable
Collateral Agent reasonably agree, in writing, that the cost or other
consequence of obtaining a security interest or perfection thereof are excessive
in relation to the collateral value afforded thereby, and (b)(i) the debt
securities held by such Grantor on the date hereof (including all such debt
securities listed opposite the name of such Grantor on Schedule II), (ii) any
debt securities in the future issued to such Grantor and (iii) the promissory
notes and any other instruments evidencing such debt securities (all the
foregoing collectively referred to herein as the “Pledged Debt Securities”), (c)
all other property that may be delivered to and held by the Collateral Agent (or
its bailee) pursuant to the terms of this Section 3.01, (d) subject to
Section 3.06, all payments of principal or interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other Proceeds received in respect of, the items referred to in clauses
(a) and (b) above, (e) subject to Section 3.06, all rights and privileges of
such Grantor with respect to the securities and other property referred to in
clauses (a), (b), (c) and (d) above, and (f) all Proceeds of any of the
foregoing (the items referred to in clauses (a) through (e) above being
collectively referred to as the “Pledged Collateral” subject to the exclusions
set forth in Section 4.01(d) below).

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the ratable benefit
of the Secured Parties, forever; subject, however, to the terms, covenants and
conditions hereinafter set forth.

SECTION 3.02 Delivery of the Pledged Collateral. (a) Each Grantor agrees
promptly to deliver or cause to be delivered to the Applicable Collateral Agent
(or its bailee) any and all certificates, instruments or other documents
representing or evidencing Pledged Securities to the extent required by
Section 4.04(c).

(b) Each Grantor agrees promptly to deliver or cause to be delivered to the
Applicable Collateral Agent (or its bailee) any and all Pledged Debt Securities
to the extent required by Section 4.04(a).

(c) Upon delivery to the Applicable Collateral Agent (or its bailee), (i) any
certificate, instrument or document representing or evidencing Pledged
Securities shall be accompanied by undated stock powers duly executed in blank
or other undated instruments of transfer satisfactory to the Collateral Agent
and duly executed in blank and by such other instruments and documents as the
Collateral Agent may reasonably request and (ii) all other property comprising
part of the Pledged Collateral shall be accompanied by proper instruments of
assignment duly executed by the applicable Grantor and such other instruments or
documents as the Collateral Agent may reasonably request. Each delivery of
Pledged Securities shall be accompanied by a schedule describing the applicable
securities, which schedule shall be attached hereto as Schedule II and made a
part hereof; provided that failure to attach any such schedule hereto shall not
affect the validity of the pledge of such Pledged Securities. Each schedule so
delivered shall supplement any prior schedules so delivered.

 

9



--------------------------------------------------------------------------------

SECTION 3.03 Representations, Warranties and Covenants. The Grantors jointly and
severally represent, warrant and covenant to and with the Collateral Agent, for
the benefit of the Secured Parties, that:

(a) as of the date hereof, Schedule II correctly sets forth the percentage of
the issued and outstanding shares of each class of the Equity Interests of the
issuer thereof represented by such Pledged Stock and includes all Equity
Interests, debt securities and promissory notes required to be pledged
hereunder;

(b) except for the security interests granted hereunder (or otherwise permitted
under the Credit Agreement), each Grantor (i) is and, subject to any transfers
made in compliance with the Credit Agreement, will continue to be the direct
owner, beneficially and of record, of the Pledged Securities indicated on
Schedule II as owned by such Grantor, (ii) holds the same free and clear of all
Liens, other than Liens permitted by Section 6.02(a), (b), (g), (l), (q), (s),
(t), (u), (v), (x), (y) or (dd) of the Credit Agreement, (iii) will make no
assignment, pledge, hypothecation or transfer of, or create or permit to exist
any security interest in or other Lien on, the Pledged Collateral, other than
assignments, pledges, hypothecations or transfers made in compliance with the
Credit Agreement (including Liens permitted by Section 6.02 and restrictive
agreements permitted by Section 6.06(b) of the Credit Agreement) and
(iv) subject to Section 3.06, will cause any and all certificated securities
representing Pledged Stock of any of its Subsidiaries, whether for value paid by
such Grantor or otherwise, to be delivered to the Applicable Collateral Agent
(or its bailee) and pledged or assigned hereunder on the Closing Date (with
respect to Subsidiaries owned on the Closing Date), or within 30 days (or such
longer period as the Applicable Collateral Agent may reasonably agree) after the
acquisition or organization of any Subsidiary after the Closing Date in
accordance with Section 5.12(b) of the Credit Agreement;

(c) except for restrictions and limitations imposed by (i) the Loan Documents,
(ii) securities laws generally and other applicable law if the Pledged
Collateral is issued by an issuer organized under the laws of a jurisdiction
outside of the United States, by agreements related to any Pledged Collateral
that is a General Intangible that is described in clause (a) of Section 4.01(d)
but constitutes Pledged Collateral by operation of the parenthetical clause in
subclause (i)(z) thereof, (iii) the organizational documents of any joint
ventures or any non-wholly owned Subsidiary, the Equity Interests of which are
included in the Pledged Collateral, (iv) the Revolving Facility Debt Documents
(as defined in the ABL Intercreditor Agreement), (v) agreements governing
Indebtedness secured by Permitted Pari Passu Collateral Liens, (vi) the Notes
Documents (as defined in the Pari Passu Intercreditor Agreement) and
(vii) agreements governing Indebtedness that is subject to a Second Lien
Intercreditor Agreement, the Pledged Collateral is and will continue to be
freely transferable and assignable, and none of the Pledged Collateral is or
will be subject to any option, right of first refusal, shareholders agreement,
charter or by-law provisions or contractual restriction of any nature that might
prohibit, impair, delay or otherwise affect the pledge of such Pledged
Collateral hereunder, the sale or disposition thereof pursuant hereto or the
exercise by the Collateral Agent of rights and remedies hereunder;

(d) by virtue of the execution and delivery by each Grantor of this Agreement,
when any Pledged Securities are delivered to the Collateral Agent (or its
bailee) in accordance with this Agreement, the Collateral Agent will obtain a
legal, valid and perfected first priority lien (subject only to liens permitted
by Section 6.02(l) of the Credit Agreement) upon and security interest in such
Pledged Securities as security for the payment and performance of the
Obligations;

 

10



--------------------------------------------------------------------------------

(e) the pledge effected hereby is effective to vest in the Collateral Agent, for
the ratable benefit of the Secured Parties, the rights of the Collateral Agent
in the Pledged Collateral as set forth herein and in the Intercreditor
Agreements and all action by any Grantor necessary or desirable to protect and
perfect the Lien on the Pledged Collateral has been duly taken;

(f) each of the Grantors has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;
and

(g) no consent or approval of any Governmental Authority, any securities
exchange or any other Person was or is necessary to the validity of the pledge
effected hereby (other than such as have been obtained and are in full force and
effect).

SECTION 3.04 Certification of Limited Liability Company Interests and Limited
Partnership Interests. (a) Each Grantor acknowledges and agrees that each
interest in any limited liability company or limited partnership pledged
hereunder that is represented by a certificate, a “security” within the meaning
of Article 8 of the UCC and governed by Article 8 of the New York UCC, shall at
all times hereafter be represented by a certificate, a “security” within the
meaning of Article 8 of the UCC and governed by Article 8 of the UCC.

(b) Each Grantor further acknowledges and agrees that (i) the interests in any
limited liability company or limited partnership pledged hereunder and not
represented by a certificate shall not be a “security” within the meaning of
Article 8 of the UCC and shall not be governed by Article 8 of the UCC and
(ii) the Grantors shall at no time elect to treat any such interest as a
“security” within the meaning of Article 8 of the UCC or issue any certificate
representing such interest (except that the Grantors may elect to so treat any
such interest as a “security” and issue any certificate representing such
interest if simultaneously therewith the Grantors deliver such certificate to
the Applicable Collateral Agent (or its bailee)).

SECTION 3.05 Registration in Nominee Name; Denominations. Subject to the terms
of the Pari Passu Intercreditor Agreement, the Applicable Collateral Agent (or
its bailee), on behalf of the Secured Parties, shall have the right (in its sole
and absolute discretion) to hold the Pledged Securities required to be delivered
hereunder in its own name as pledgee, the name of its nominee (as pledgee or as
sub-agent) or the name of the applicable Grantor, endorsed or assigned in blank
or in favor of the Senior Representative. Each Grantor will promptly give to the
Collateral Agent copies of any material notices or other material communications
received by it with respect to Pledged Securities in its capacity as the
registered owner thereof. The Applicable Collateral Agent (or its bailee) shall
at all times have the right to exchange the certificates representing Pledged
Securities required to be delivered hereunder for certificates of smaller or
larger denominations for any purpose consistent with this Agreement.

 

11



--------------------------------------------------------------------------------

SECTION 3.06 Voting Rights; Dividends and Interest, Etc. (a) Unless and until an
Event of Default shall have occurred and be continuing and the Collateral Agent
shall have given the Grantors notice of its intent to exercise its rights under
this Agreement (which notice shall be deemed to have been given immediately upon
the occurrence of an Event of Default under paragraph (g) or (h) of Section 7.01
of the Credit Agreement):

(i) Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof for any purpose consistent with the terms of this Agreement, the
Credit Agreement and the other Loan Documents; provided, however, that such
rights and powers shall not be exercised in any manner that could reasonably
expected to be materially and adversely affect the rights inuring to a holder of
any Pledged Securities or the rights and remedies of any of the Collateral Agent
or the other Secured Parties under this Agreement or the Credit Agreement or any
other Loan Document or the ability of the Secured Parties to exercise the same.

(ii) The Collateral Agent shall execute and deliver to each Grantor, or cause to
be executed and delivered to each Grantor, all such proxies, powers of attorney
and other instruments as such Grantor may reasonably request for the purpose of
enabling such Grantor to exercise the voting and/or consensual rights and powers
it is entitled to exercise pursuant to paragraph (i) above.

(iii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable law; provided,
however, that any noncash dividends, interest, principal or other distributions
that would constitute Pledged Stock or Pledged Debt Securities, whether
resulting from a subdivision, combination or reclassification of the outstanding
Equity Interests of the issuer of any Pledged Securities or received in exchange
for Pledged Securities or any part thereof, or in redemption thereof, or as a
result of any merger, consolidation, acquisition or other exchange of assets to
which such issuer may be a party or otherwise, shall be and become part of the
Pledged Collateral, and shall be subject to the provisions of this Agreement.

(b) Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have notified (or shall be deemed to have notified
pursuant to the first parenthetical of Section 3.06(a)) the Grantors of the
suspension of their rights under paragraph (a)(iii) of this Section 3.06, then
all rights of any Grantor to dividends, interest, principal or other
distributions that such Grantor is authorized to receive pursuant to paragraph
(a)(iii) of this Section 3.06 shall cease, and all such rights shall thereupon
become vested in the Senior Representative, which shall have the sole and
exclusive right and authority to receive and retain such dividends, interest,
principal or other distributions. All dividends, interest, principal or other
distributions received by any Grantor contrary to the provisions of this
Section 3.06 shall be held in trust for the benefit of the Collateral Agent,
shall be segregated from other property or funds of such Grantor and shall be
forthwith delivered to the Senior Representative upon demand in the same form as
so received (with any necessary endorsement or instrument of assignment). Any
and all money and other property paid over to or received by the Senior
Representative pursuant to the provisions of this paragraph (b) shall be
retained by the Senior Representative in an account

 

12



--------------------------------------------------------------------------------

to be established by the Senior Representative upon receipt of such money or
other property and shall be applied in accordance with the provisions of
Section 5.02. After all Events of Default have been cured or waived and each
applicable Grantor has delivered to the Administrative Agent certificates to
that effect, the Senior Representative shall, promptly after all such Events of
Default have been cured or waived, repay to each applicable Grantor (without
interest) all dividends, interest, principal or other distributions that remain
in such account.

(c) Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have notified (or shall be deemed to have notified
pursuant to the first parenthetical of Section 3.06(a)) the Grantors of the
suspension of their rights under paragraph (a)(i) of this Section 3.06, then all
rights of any Grantor to exercise the voting and consensual rights and powers it
is entitled to exercise pursuant to paragraph (a)(i) of this Section 3.06, and
the obligations of the Collateral Agent under paragraph (a)(ii) of this
Section 3.06, shall cease, and all such rights shall thereupon become vested in
the Senior Representative, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers; provided
that, unless otherwise directed by the Required Lenders, the Collateral Agent
shall have the right from time to time following and during the continuance of
an Event of Default to permit the Grantors to exercise such rights.

(d) Any notice given by the Collateral Agent to the Grantors exercising its
rights under paragraph (a) of this Section 3.06 (i) may be given by telephone if
promptly confirmed in writing, (ii) may be given to one or more of the Grantors
at the same or different times and (iii) may suspend the rights of the Grantors
under paragraph (a)(i) or paragraph (a)(iii) of this Section 3.06 in part
without suspending all such rights (as specified by the Collateral Agent in its
sole and absolute discretion) and without waiving or otherwise affecting the
Collateral Agent’s rights to give additional notices from time to time
suspending other rights so long as an Event of Default has occurred and is
continuing.

ARTICLE IV

Security Interests in Personal Property

SECTION 4.01 Security Interest. (a) As security for the payment or performance,
as the case may be, in full of the Obligations, each Grantor hereby pledges to
the Collateral Agent, its successors and assigns, for the ratable benefit of the
Secured Parties, and hereby grants to the Collateral Agent, its successors and
assigns, for the ratable benefit of the Secured Parties, a lien and security
interest (the “Security Interest”), in all right, title or interest in or to any
and all of the following assets and properties now owned or at any time
hereafter acquired by such Grantor or in which such Grantor now has or at any
time in the future may acquire any right, title or interest (collectively, the
“Article 9 Collateral”), subject to the exclusions set forth in Section 4.01(d)
below:

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all cash and Deposit Accounts;

 

13



--------------------------------------------------------------------------------

(iv) all Documents;

(v) all Equipment;

(vi) all General Intangibles;

(vii) all Intellectual Property, and all claims for damages and injunctive
relief for past, present and future infringement, dilution, misappropriation,
violation, misuse or breach with respect to any of the foregoing, with the
right, but not the obligation, to sue for and collect, or otherwise recover,
such damages;

(viii) all Instruments;

(ix) all Inventory;

(x) all Investment Property;

(xi) all Letter-of-Credit Rights;

(xii) all Commercial Tort Claims;

(xiii) all books and records pertaining to the Article 9 Collateral;

(xiv) all Goods; and

(xv) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all collateral security and guarantees given by any
person with respect to any of the foregoing.

(b) Each Grantor hereby irrevocably authorizes the Collateral Agent at any time
and from time to time to file in any relevant jurisdiction any initial financing
statements (including fixture filings) with respect to the Article 9 Collateral
or any part thereof and amendments thereto that (i) indicate the Article 9
Collateral as “all assets” of such Grantor or words of similar effect, and
(ii) contain the information required by Article 9 of the Uniform Commercial
Code of each applicable jurisdiction for the filing of any financing statement
or amendment, including (A) whether such Grantor is an organization, the type of
organization and any organizational identification number issued to such Grantor
and (B) in the case of a financing statement filed as a fixture filing, a
sufficient description of the real property to which such Article 9 Collateral
relates. Each Grantor agrees to provide such information to the Collateral Agent
promptly upon request.

Each Grantor also ratifies its authorization for the Collateral Agent to file in
any relevant jurisdiction any initial financing statements or security
registrations or amendments thereto if filed prior to the date hereof.

The Collateral Agent is further authorized to file with the United States Patent
and Trademark Office or United States Copyright Office (or any successor office
or any similar office in any other country) such documents as may be necessary
or advisable for the purpose of perfecting, confirming, continuing, enforcing or
protecting the Security Interest granted by each Grantor, without the signature
of any Grantor, and naming any Grantor or the Grantors as debtors and the
Collateral Agent as secured party.

 

14



--------------------------------------------------------------------------------

(c) The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Grantor with respect to or arising out of the
Article 9 Collateral.

(d) Notwithstanding anything herein to the contrary, in no event shall the
security interest granted under Section 3.01 or 4.01 hereof attach to the
following (collectively, the “Excluded Assets”) (a) any lease, license, General
Intangible, contract or agreement to which any Grantor is a party or any of its
rights or interests thereunder to the extent that (and for as long as) (i) such
lease, license, General Intangible, contract or agreement, or assets subject
thereto, are (x) not assignable, (y) a grant of a security interest therein
would violate or invalidate, or create a right of termination under (in favor of
any other party thereto other than a Grantor), any such agreement, or (z) is not
capable of being encumbered as a matter of law or under the terms of the lease,
license, franchise, charter, authorization, General Intangible, contract or
agreement applicable thereto (but, in each case of the foregoing, solely to the
extent that any such restriction shall be enforceable under applicable law,
including Sections 9-406, 9-407, 9-408 or 9-409 of the New York UCC, in respect
of the grant of a security interest hereunder), without the consent of the
licensor or lessor thereof, or Governmental Authority, or other applicable party
thereto and (ii) such consent has not been obtained; (b) any United States
intent-to-use application for a Trademark to the extent that, and solely during
the period in which, the grant of a security interest therein would impair the
validity or enforceability of such intent-to-use application for a Trademark
under federal law, provided that, upon submission and acceptance by the United
States Patent and Trademark Office of a statement of use pursuant to 15 U.S.C.
Section 1051 or an amendment to allege use pursuant to 15 U.S.C. Section 1060(a)
(or any successor provision), such intent-to-use trademark application shall be
considered Collateral, (c) any vehicle or other assets owned by any Grantor that
is subject to a certificate of title, (d) Excluded Pledged Stock, (e) assets
that are subject to or secured by Liens (i) permitted by Section 6.02(d), (g) or
(m) of the Credit Agreement, (ii) permitted by Section 6.02(s) of the Credit
Agreement securing Indebtedness described in Section 6.01(m)(i) of the Credit
Agreement (but only to the extent that (x) the documentation pursuant to which
such Liens were granted prohibits the granting of a Lien hereunder, (y) such
documentation and Liens were in effect prior to such acquisition and (z) such
Liens were not incurred, and such documentation was not entered into, by a
Grantor in anticipation of such acquisition) of the Credit Agreement,
(iii) securing a purchase money obligation or Capital Lease Obligations
permitted to be incurred pursuant to the provisions of the Credit Agreement, in
each case to the extent the documentation relating to such Lien prohibits, or
requires any consent for, any other Lien on such asset, or (iv) securing a Sale
and Lease Back Transaction permitted by the Credit Agreement, (f) any
governmental licenses or state or local franchises, charters and authorizations,
to the extent security interests in such licenses, franchises, charters or
authorizations are prohibited or restricted thereby, (g) any Letter-Of-Credit
Rights to the extent perfection of a Lien in such Letter-Of-Credit Rights cannot
be obtained by filing financing statements, (h) any Commercial Tort Claims with
respect to which notice is not required to be delivered under Section 4.04(f),
(i) any fee owned real property with a fair market value of less than $5,000,000
on the date of acquisition (or on the date of substantial completion of any
material improvement thereon or new construction thereof) and all real property
leasehold interests, (j) any property with respect to which the Collateral Agent

 

15



--------------------------------------------------------------------------------

and Holdings reasonably agree in writing that the costs or other consequences of
granting or perfecting a security interest therein is excessive in view of the
benefits to be obtained by the Secured Parties therefrom, (k) any property to
the extent a security interest in such assets could reasonably be expected to
result in adverse tax consequences to Holdings and its Restricted Subsidiaries
as determined in good faith by Holdings, (l) any property the pledge of which or
security interest in is prohibited by applicable law, rule or regulation, or
which could require governmental (including regulatory) consent, approval,
license or authorization to be pledged (unless such consent, approval, license
or authorization has been received), (m) assets subject to liens securing
permitted receivables or securitization financings, (n) any accounts or funds
held or received on behalf of third parties, and (o) other customary exclusions
to be agreed by Holdings and Collateral Agent under applicable local law or in
applicable local jurisdictions. With respect to any provision or restriction
affecting the Collateral the reason for which such Collateral constitutes an
Excluded Asset, immediately upon the ineffectiveness, lapse or termination of
such provision or restriction with respect to such Excluded Asset, the
Collateral shall include, and such Grantor shall be deemed to have granted a
security interest in, the rights and interests in such Collateral as if such
provision or restriction had never been in effect and if and when such property
shall cease to be an Excluded Asset, such property shall be deemed at all times
from and after the date thereof to constitute Collateral.

(e) Notwithstanding anything herein to the contrary, in no event shall any
Grantor be required to (i) take actions in any non-U.S. jurisdiction or required
by the laws of any non-U.S. jurisdiction in order to create any security
interests in Collateral located or titled outside of the United States or to
perfect such security interests, including any Intellectual Property Registered
in any non-U.S. jurisdiction (it being understood that there shall be no
security agreements or pledge agreements governed under the laws of any non-U.S.
jurisdiction), (ii) obtain any landlord, mortgagee or bailee waivers, or
(iii) send any notice to account debtors or other contractual parties of, or
relating to, the Grantors.

SECTION 4.02 Representations and Warranties. The Grantors jointly and severally
represent and warrant to the Collateral Agent and the Secured Parties that:

(a) Each Grantor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Collateral Agent, for
the ratable benefit of the Secured Parties, the Security Interest in such
Article 9 Collateral pursuant hereto and to execute, deliver and perform its
obligations in accordance with the terms of this Agreement, without the consent
or approval of any other person other than any consent or approval that has been
obtained.

(b) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein (x) with respect to the exact legal name
of each Grantor and the jurisdiction of organization of each Grantor, is correct
and complete in all respects, and (y) with respect to all other information, is
correct and complete in all material respects, in each case as of the Closing
Date. Uniform Commercial Code financing statements (including fixture filings,
as applicable) or other appropriate filings, recordings or registrations
containing a description of the Article 9 Collateral have been prepared by the
Collateral Agent based upon the information provided to the Administrative Agent
and the Secured Parties in the Perfection Certificate for filing in each
governmental, municipal or other office specified in Section 2 of the Perfection
Certificate

 

16



--------------------------------------------------------------------------------

(or specified by notice from Holdings to the Administrative Agent after the
Closing Date in the case of filings, recordings or registrations required by
Section 4.03(m) hereof or 5.12 of the Credit Agreement), which are all the
filings, recordings and registrations (other than filings required to be made in
the United States Patent and Trademark Office and the United States Copyright
Office in order to perfect the Security Interest in the Article 9 Collateral
consisting of United States Patents, Trademarks and Copyrights owned by and
Registered in the name of a Grantor) that are necessary to publish notice of and
protect the validity of and to establish a legal, valid and perfected security
interest in favor of the Collateral Agent (for the ratable benefit of the
Secured Parties) in respect of all Article 9 Collateral (excluding any
Intellectual Property that is not owned and Registered in the name of a Grantor)
in which the Security Interest may be perfected by filing, recording or
registering in the United States (or any political subdivision thereof) and its
territories and possessions, and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements or to the extent that any of the changes described in
Section 4.03(m) occurs. Each Grantor represents and warrants that a fully
executed agreement in the form hereof (or a fully executed short form agreement
in form and substance reasonably satisfactory to the Collateral Agent), and
containing a description of all Article 9 Collateral consisting of Intellectual
Property with respect to United States Patents and United States registered
Trademarks (and Trademarks for which United States registration applications are
pending) and United States registered Copyrights owned by a Grantor (other than
certain Intellectual Property registered before January 1, 1994), has been or
will be substantially contemporaneously herewith, delivered to the Collateral
Agent for recording by the United States Patent and Trademark Office and the
United States Copyright Office pursuant to 35 U.S.C. §261, 15 U.S.C. §1060 or 17
U.S.C. §205 and the regulations thereunder, as applicable, to protect the
validity of and to establish a legal, valid and perfected security interest in
favor of the Collateral Agent (for the ratable benefit of the Secured Parties)
in respect of all Article 9 Collateral consisting of Patents, Trademarks and
Copyrights owned by and Registered in the name of a Grantor in which a security
interest may be perfected by filing, recording or registering in the United
States (or any political subdivision thereof) and its territories and
possessions, and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary (other than the filing
of Uniform Commercial Code financing statements and such actions as are
necessary to perfect the Security Interest with respect to any Article 9
Collateral consisting of Patents, Trademarks and Copyrights owned by and
Registered in the name of a Grantor (or registration or application for
registration thereof) acquired or developed after the date hereof).

(c) The Security Interest constitutes (i) a legal and valid security interest in
all Article 9 Collateral securing the payment and performance of the
Obligations, (ii) subject to the filings described in Section 4.02(b), a
perfected security interest in all Article 9 Collateral (excluding any
Intellectual Property that is not owned and Registered in the name of a Grantor)
in which a security interest may be perfected by filing, recording or
registering a financing statement or analogous document in the United States (or
any political subdivision thereof) and its territories and possessions pursuant
to the Uniform Commercial Code or other applicable law in such jurisdictions and
(iii) upon completion of the filings described in Section 4.02(b), a perfected
security interest in all Article 9 Collateral in which a security interest may
be perfected upon the receipt and recording of this Agreement (or a fully
executed short form agreement in form and substance reasonably satisfactory to
the Collateral Agent) with the United States Patent and Trademark Office and the
United States Copyright Office, as applicable. The Security Interest is and
shall be prior to any other Lien on any of the Article 9 Collateral, other than
Liens expressly permitted pursuant to the Credit Agreement.

 

17



--------------------------------------------------------------------------------

(d) The Article 9 Collateral is owned by the Grantors free and clear of any
Lien, except for Liens expressly permitted pursuant to the Credit Agreement. No
Grantor has filed or consented to the filing of (i) any financing statement or
analogous document under the Uniform Commercial Code or any other applicable
laws covering any Article 9 Collateral, (ii) any assignment in which any Grantor
assigns any Collateral or any security agreement or similar instrument covering
any Article 9 Collateral with the United States Patent and Trademark Office or
the United States Copyright Office, (iii) any notice under the Assignment of
Claims Act, or (iv) any assignment in which any Grantor assigns any Article 9
Collateral or any security agreement or similar instrument covering any Article
9 Collateral with any foreign governmental, municipal or other office, which
financing statement or analogous document, assignment, security agreement or
similar instrument is still in effect, except, in each case, for Liens expressly
permitted pursuant to the Credit Agreement. As of the date hereof, no Grantor
holds any Commercial Tort Claims except as indicated on the Perfection
Certificate.

(e) As to each Grantor and its Collateral consisting of Intellectual Property:
Schedule III hereto sets forth a list of each of the Registered Patents,
Trademarks and Copyrights owned by such Grantor as of the date hereof (other
than certain Intellectual Property Registered before January 1, 1994), including
the descriptions with respect thereto that are true and complete in all material
respects. Except as could not reasonably be expected to have a Material Adverse
Effect, (i) the Collateral consisting of Intellectual Property is subsisting and
has not been adjudged invalid or unenforceable, and to the best of such
Grantor’s knowledge, is valid and enforceable; (ii) a Grantor is the exclusive
owner of or otherwise has the right to use each item of Collateral consisting of
Intellectual Property that is owned by such Grantor (other than Licenses); (iii)
the operation of such Grantor’s business and the use of the Collateral
consisting of Intellectual Property in connection therewith do not infringe,
misappropriate or otherwise violate the Intellectual Property rights of any
Person, nor has any claim been asserted in writing or is any claim pending with
respect to the foregoing; (iv) no Person is engaging in any activity that
infringes, misappropriates, dilutes otherwise violates the Collateral consisting
of Intellectual Property or such Grantor’s rights in or use thereof, nor has any
claim been asserted in writing or is any claim pending with respect to the
foregoing; and (v) each License included in the Collateral is valid and binding
and in full force and effect, and the rights of such Grantor thereunder shall
not be altered as a result of the rights and interest granted herein.

SECTION 4.03 Covenants.

(a) Each Grantor agrees to maintain, at its own cost and expense, such complete
and accurate records with respect to the Article 9 Collateral owned by it as is
consistent with its current practices and in accordance with such prudent and
standard practices used in industries that are the same as or similar to those
in which such Grantor is engaged. Each Grantor shall, at its own expense, take
any and all commercially reasonable actions necessary to defend title to the
Article 9 Collateral against all persons and to defend the Security Interest of
the Collateral Agent in the Article 9 Collateral and the priority thereof
against any Lien not expressly permitted pursuant to the Credit Agreement.

 

18



--------------------------------------------------------------------------------

(b) Each Grantor agrees, at its own expense, promptly to execute, acknowledge,
deliver and cause to be duly filed all such further instruments and documents
and take all such actions as the Collateral Agent may from time to time
reasonably request to better assure, obtain, preserve, protect and perfect the
Security Interest and the rights and remedies created hereby, including the
payment of any fees and Taxes required in connection with the execution and
delivery of this Agreement, the granting of the Security Interest and the filing
of any financing or continuation statements (including fixture filings) or other
documents in connection herewith or therewith.

Without limiting the generality of the foregoing, each Grantor hereby authorizes
the Collateral Agent, with prompt notice thereof to the Grantors, to supplement
this Agreement by supplementing Schedule III or adding additional schedules
hereto to identify specifically any asset or item of a Grantor that may, in the
Collateral Agent’s judgment, constitute Copyrights, Licenses, Patents or
Trademarks; provided that any Grantor shall have the right, exercisable within
30 days after it has been notified by the Collateral Agent of the specific
identification of such Collateral, to advise the Collateral Agent in writing of
any inaccuracy of the representations and warranties made by such Grantor
hereunder with respect to such Collateral. Each Grantor agrees that it will use
its commercially reasonable efforts to take such action as shall be necessary in
order that all representations and warranties hereunder shall be true and
correct with respect to such Collateral within 30 days after the date it has
been notified by the Collateral Agent of the specific identification of such
Collateral.

(c) The Collateral Agent and such persons as the Collateral Agent may designate
shall have the right to visit and inspect the records and properties of the
Grantors in accordance with Section 5.07(a) of the Credit Agreement.

(d) At its option and upon written notice to the Grantors, the Collateral Agent
may discharge past due Taxes, assessments, charges, fees, Liens, security
interests or other encumbrances at any time levied or placed on the Article 9
Collateral and not expressly permitted pursuant to the Credit Agreement, and may
pay for the maintenance and preservation of the Article 9 Collateral to the
extent any Grantor fails to do so as required by the Credit Agreement or this
Agreement, and each Grantor jointly and severally agrees to reimburse the
Collateral Agent within 10 days of written demand therefor for any payment made
or any expense incurred by the Collateral Agent pursuant to the foregoing
authorization; provided, however, that nothing in this paragraph shall be
interpreted as excusing any Grantor from the performance of, or imposing any
obligation on the Collateral Agent or any Secured Party to cure or perform, any
covenants or other promises of any Grantor with respect to Taxes, assessments,
charges, fees, Liens, security interests or other encumbrances and maintenance
as set forth herein or in the other Loan Documents.

(e) If at any time any Grantor shall take a security interest in any property
with a value individually in excess of $5,000,000 of an Account Debtor or any
other Person to secure payment and performance of an Account, such Grantor shall
promptly notify the Collateral Agent thereof and, upon the request of the
Collateral Agent, promptly assign such security interest to the Collateral Agent
for the ratable benefit of the Secured Parties, but only to the extent not
deemed to have already granted such a security interest pursuant to
Section 9-203 of the New York UCC. Such assignment need not be filed of public
record unless necessary to continue the perfected status of the security
interest against creditors of and transferees from the Account Debtor or other
person granting the security interest.

 

19



--------------------------------------------------------------------------------

(f) Each Grantor shall remain liable to observe and perform all the conditions
and obligations to be observed and performed by it under each contract,
agreement or instrument relating to the Article 9 Collateral, all in accordance
with the terms and conditions thereof, and each Grantor jointly and severally
agrees to indemnify and hold harmless the Collateral Agent and the Secured
Parties from and against any and all liability for such performance.

(g) No Grantor shall make or permit to be made an assignment, pledge or
hypothecation of the Article 9 Collateral or shall grant any other Lien in
respect of the Article 9 Collateral or permit any notice to be filed under the
Assignment of Claims Act, except, in each case, as expressly permitted by the
Credit Agreement. No Grantor shall make or permit to be made any transfer of the
Article 9 Collateral and each Grantor shall remain at all times in possession or
otherwise in control of the Article 9 Collateral owned by it, except as
permitted by the Credit Agreement.

(h) No Grantor will, without the Collateral Agent’s prior written consent, grant
any extension of the time of payment of any Accounts included in the Article 9
Collateral, compromise, compound or settle the same for less than the full
amount thereof, release, wholly or partly, any person liable for the payment
thereof or allow any credit or discount whatsoever thereon, other than
extensions, credits, discounts, compromises, compoundings or settlements granted
or made in the ordinary course of business, in a manner otherwise consistent
with past practices or consistent with commercially reasonable conduct.

(i) Each Grantor irrevocably makes, constitutes and appoints the Collateral
Agent (and all officers, employees or agents designated by the Collateral Agent)
as such Grantor’s true and lawful agent (and attorney-in-fact) for the purpose,
upon the occurrence and during the continuance of an Event of Default, of
making, settling and adjusting claims in respect of Article 9 Collateral under
policies of insurance, endorsing the name of such Grantor on any check, draft,
instrument or other item of payment for the proceeds of such policies of
insurance and for making all determinations and decisions with respect thereto.
In the event that any Grantor at any time or times shall fail to obtain or
maintain any of the policies of insurance required under the Credit Agreement or
to pay any premium in whole or part relating thereto, the Collateral Agent may
upon written notice to the Grantors, without waiving or releasing any obligation
or liability of any Grantor hereunder or any Default or Event of Default, in its
sole discretion, obtain and maintain such policies of insurance and pay such
premium and take any other actions with respect thereto as the Collateral Agent
deems advisable. All sums disbursed by the Collateral Agent in connection with
this paragraph, including reasonable out-of-pocket attorneys’ fees, court costs,
expenses and other charges relating thereto, shall be payable, 10 days after
written demand therefor, by the Grantors to the Collateral Agent and shall be
additional Obligations secured hereby.

(j) Each Grantor shall maintain, in accordance with prudent and standard
industry practices, records of its Chattel Paper in excess of $5,000,000 and its
books, records and documents evidencing or pertaining thereto.

 

20



--------------------------------------------------------------------------------

(k) Each Grantor shall use commercially reasonable efforts to maintain the
security interest created by this Agreement as a perfected security interest in
all material portions of the Collateral to the extent required hereunder having
at least the priority described in Section 4.02(c).

(l) Each Grantor will not, except upon prior notice to the Collateral Agent and
delivery to the Collateral Agent of any additional documents reasonably
requested by the Collateral Agent that are necessary to maintain the validity,
perfection and priority of the security interests provided for herein, effect
any change (i) in name, (ii) in its identity or type of organization or
corporate structure, (iii) in its federal taxpayer identification number or
organizational identification number or (iv) in its jurisdiction of
organization. Each Grantor agrees to promptly provide the Collateral Agent with
certified organizational documents reflecting any of the changes described in
the first sentence of this paragraph. Each Grantor agrees not to effect or
permit any change referred to in the preceding sentence unless all filings have
been made under the Uniform Commercial Code or otherwise that are required in
order for the Collateral Agent to continue at all times following such change to
have a valid, legal and perfected security interest (with the same priority as
immediately before such change) in all the Article 9 Collateral. Holdings and
the Borrowers also agree promptly to notify the Collateral Agent if any material
portion of the Collateral is damaged or destroyed.

(m) Subject to the rights of each Grantor under the Credit Agreement to dispose
of the Collateral, each Grantor shall, at its own expense, use commercially
reasonable efforts to (x) defend title to material portions of the Article 9
Collateral against all Persons and (y) defend the Security Interest of the
Collateral Agent in material portions of the Article 9 Collateral and the
priority thereof, in each case against any Lien not expressly permitted pursuant
to Section 6.02 of the Credit Agreement.

SECTION 4.04 Other Actions. In order to further insure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Security Interest in the Article 9 Collateral, each Grantor agrees, in each
case at such Grantor’s own expense, to take the following actions with respect
to the following Article 9 Collateral:

(a) Instruments. If any Grantor shall at any time hold or acquire any
Instruments the fair market value of which equals or exceeds $5,000,000
individually, such Grantor shall promptly notify the Collateral Agent thereof
and, upon the request of the Collateral Agent, endorse, assign and deliver the
same to the Applicable Collateral Agent (or its bailee), accompanied by such
undated instruments of endorsement, transfer or assignment duly executed in
blank as the Collateral Agent may from time to time specify.

(b) Deposit Accounts. For each Deposit Account (excluding the Excluded Accounts)
that any Grantor at any time opens or maintains in the United States, such
Grantor shall notify the Collateral Agent thereof and, upon the Collateral
Agent’s request, cause the depositary bank to agree to comply at any time with
instructions from the Collateral Agent to such depositary bank directing the
disposition of funds from time to time credited to such Deposit Account, without
further consent of such Grantor or any other person, pursuant to an agreement in
form and substance reasonably satisfactory to the Collateral Agent. The
Collateral Agent agrees with each Grantor that the Collateral Agent shall not
give any such instructions or withhold any withdrawal

 

21



--------------------------------------------------------------------------------

rights from any Grantor, unless an Event of Default has occurred and is
continuing; provided, however, that the Grantors shall not be required to comply
with this Section 4.04(b) with respect to any Excluded Accounts. The provisions
of this paragraph shall not apply to any Deposit Account for which any Grantor,
the depositary bank and the Collateral Agent have entered into a cash collateral
agreement specially negotiated among such Grantor, the depositary bank and the
Collateral Agent for the specific purpose set forth therein.

(c) Investment Property. Except to the extent otherwise provided in Article III,
if any Grantor shall at any time hold or acquire any certificated securities the
value of which at the time acquired equals or exceeds $5,000,000 individually,
such Grantor shall endorse, assign and deliver the same to the Applicable
Collateral Agent (or its bailee), accompanied by such undated instruments of
transfer or assignment duly executed in blank as the Applicable Collateral Agent
may from time to time specify. If any securities, whether certificated or
uncertificated, or other Investment Property now or hereafter acquired by any
Grantor are held by such Grantor or its nominee through a Securities
Intermediary or Commodity Intermediary, such Grantor shall notify the Collateral
Agent thereof and, at the Collateral Agent’s request and option, use
commercially reasonable efforts to, pursuant to an agreement in form and
substance reasonably satisfactory to the Collateral Agent, cause such Securities
Intermediary or Commodity Intermediary, as the case may be, to agree to comply
with instructions from the Senior Representative to such Securities Intermediary
as to such securities or other Investment Property, or (as the case may be) to
apply any value distributed on account of any commodity contract as directed by
the Senior Representative to such Commodity Intermediary, in each case without
further consent of any Grantor or such nominee; provided, however, that, except
as otherwise provided in Article III, the Grantors shall not be required to
comply with the foregoing provisions of this sentence with respect to Excluded
Accounts. The Collateral Agent agrees with each Grantor that the Collateral
Agent shall not give any such instructions or directions to any such issuer,
Securities Intermediary or Commodity Intermediary, and shall not withhold its
consent to the exercise of any withdrawal or dealing rights by any Grantor,
unless an Event of Default has occurred and is continuing. The provisions of
this paragraph shall not apply to any Financial Assets credited to a Securities
Account for which the Collateral Agent is the Securities Intermediary.

(d) Electronic Chattel Paper and Transferable Records. If any Grantor at any
time holds or acquires an interest in any Electronic Chattel Paper or any
“transferable record”, as that term is defined in Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act, or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction, and the value of such Electronic Chattel Paper or “transferable
record” equals or exceeds $5,000,000 individually, such Grantor shall notify the
Collateral Agent thereof and, at the request of the Collateral Agent, shall take
such action as the Collateral Agent may reasonably request to vest in the Senior
Representative control under New York UCC Section 9-105 of such Electronic
Chattel Paper or control under Section 201 of the Federal Electronic Signatures
in Global and National Commerce Act or, as the case may be, Section 16 of the
Uniform Electronic Transactions Act, as so in effect in such jurisdiction, of
such transferable record. The Collateral Agent agrees with such Grantor that the
Collateral Agent will arrange, pursuant to procedures satisfactory to the
Collateral Agent and so long as such procedures will not result in the Senior
Representative’s loss of control, for the Grantor to make alterations to the
Electronic Chattel Paper or transferable record permitted under UCC
Section 9-105 or, as the case may be, Section 201 of the Federal Electronic
Signatures in Global and National Commerce Act

 

22



--------------------------------------------------------------------------------

or Section 16 of the Uniform Electronic Transactions Act for a party in control
to allow without loss of control, unless an Event of Default has occurred and is
continuing or would occur after taking into account any action by such Grantor
with respect to such Electronic Chattel Paper or transferable record.

(e) [Reserved].

(f) Commercial Tort Claims. If any Grantor shall at any time hold or acquire a
Commercial Tort Claim in an amount reasonably estimated to exceed $5,000,000,
the Grantor shall notify the Collateral Agent thereof in a writing signed by
such Grantor including a summary description of such claim and thereafter, upon
the request of the Collateral Agent, grant to the Collateral Agent, for the
ratable benefit of the Secured Parties, a security interest therein and in the
proceeds thereof, all upon the terms of this Agreement, with such writing to be
in form and substance reasonably satisfactory to the Collateral Agent.

SECTION 4.05 Covenants Regarding Patent, Trademark and Copyright Collateral.
(a) Except to the extent the failure to do so could not reasonably be expected
to have a Material Adverse Effect, each Grantor agrees that it will (i) pursue
all application for a Patent included in the Collateral and (ii) not, and will
not authorize any of its licensees to, do any act, or omit to do any act,
whereby any Patent included in the Collateral may become invalidated,
unenforceable or dedicated to the public.

(b) Except to the extent the failure to do so could not reasonably be expected
to have a Material Adverse Effect, each Grantor (either itself or through its
licensees or its sublicensees) will (i) pursue all applications for a Trademark
included in the Collateral, (ii) maintain all applications for and registrations
of a Trademark included in the Collateral in full force free from any claim of
abandonment or invalidity for non-use, (iii) maintain the quality of products
and services offered under such Trademark, consistent with the quality of the
products and services as of the date hereof, (iv) display such Trademark with
notice of Federal or foreign registration to the extent necessary and sufficient
to establish and preserve its maximum rights under applicable law and (v) not
knowingly use or knowingly permit the use of such Trademark in violation of any
third person rights.

(c) Except to the extent the failure to do so could not reasonably be expected
to have a Material Adverse Effect, each Grantor agrees that it will not, and
will not authorize any of its licensees to, do any act, or omit to do any act,
whereby any Copyright included in the Collateral may become invalidated,
unenforceable or dedicated to the public.

(d) [Reserved].

(e) With respect to Collateral consisting of United States Registered Patents,
Trademarks and Copyrights owned by each Grantor on the Closing Date, each
Grantor agrees to execute or otherwise authenticate an agreement, in
substantially the same form set forth on Exhibit B hereto (an “Intellectual
Property Security Agreement”), for recording the security interest granted
hereunder to the Collateral Agent in such Collateral consisting of Registered
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office and any other governmental authorities necessary
to perfect the security interest hereunder in the Collateral consisting of
Intellectual Property.

 

23



--------------------------------------------------------------------------------

(f) Each Grantor agrees that should it obtain an ownership interest in any item
of Intellectual Property that is not on the date hereof a part of the Collateral
consisting of Intellectual Property (“After-Acquired Intellectual Property”) (i)
the provisions of this Agreement shall automatically apply thereto, and (ii) any
such After-Acquired Intellectual Property and, in the case of Trademarks, the
goodwill symbolized thereby, shall automatically become part of the Collateral
consisting of Intellectual Property subject to the terms and conditions of this
Agreement with respect thereto. On or before the time the next Compliance
Certificate is due under Section 5.04(c) of the Credit Agreement, Holdings shall
deliver to the Collateral Agent written notice identifying the Registered
After-Acquired Intellectual Property acquired or filed during such fiscal
quarter, and such Grantor shall execute and deliver to the Collateral Agent or
otherwise authenticate, an agreement substantially in the form of Exhibit C
hereto (an “IP Security Agreement Supplement”) covering such Registered
After-Acquired Intellectual Property, which such IP Security Agreement
Supplement shall be recorded with the United States Patent and Trademark Office,
the United States Copyright Office and any other governmental authorities
necessary to perfect the security interest hereunder in such Registered
After-Acquired Intellectual Property. Each Grantor hereby appoints the
Collateral Agent as its attorney-in-fact to execute and file such IP Security
Agreement Supplement for the foregoing purposes, all acts of such attorney being
hereby ratified and confirmed; such power, being coupled with an interest, is
irrevocable.

(g) [Reserved].

(h) In the event that any Grantor knows or has reason to believe that any
Article 9 Collateral consisting of a Patent, Trademark or Copyright material to
the conduct of any Grantor’s business has been or is being materially infringed,
misappropriated or diluted by a third person, such Grantor shall, if consistent
with good business judgment, promptly sue for infringement, misappropriation or
dilution and to recover any and all damages for such infringement,
misappropriation or dilution, and take such other actions as such Grantor
reasonably deems are appropriate under the circumstances to protect such Article
9 Collateral.

(i) Upon the occurrence and during the continuance of an Event of Default, each
Grantor shall, upon the request of Collateral Agent, use its best efforts to
obtain all requisite consents or approvals by the licensor of each material
Copyright License, Patent License or Trademark License, and each other material
License, to effect the assignment of all such Grantor’s right, title and
interest thereunder to the Collateral Agent, for the ratable benefit of the
Secured Parties, or its designee.

ARTICLE V

Remedies

SECTION 5.01 Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver each item of
Collateral to the Applicable Collateral Agent or its bailee on demand, and it is
agreed that the Collateral Agent shall have the right, to the extent permitted
by law, to take any of or all the following actions at the same

 

24



--------------------------------------------------------------------------------

or different times: (a) with respect to any Article 9 Collateral consisting of
Intellectual Property, on demand, to cause the Security Interest to become an
assignment, transfer and conveyance of any of or all such Article 9 Collateral
by the applicable Grantor to the Collateral Agent, or to license or sublicense,
whether general, special or otherwise, and whether on an exclusive or
nonexclusive basis, any such Article 9 Collateral throughout the world on such
terms and conditions and in such manner as the Collateral Agent shall determine
(other than in violation of any then-existing licensing arrangements to the
extent that waivers cannot be obtained), and (b) with or without legal process
and with or without prior notice (other than the notice required pursuant to the
following paragraph) or demand for performance, to take possession of the
Article 9 Collateral and without liability for trespass to enter any premises
where the Article 9 Collateral may be located for the purpose of taking
possession of or removing the Article 9 Collateral and, generally, to exercise
any and all rights afforded to a secured party under the Uniform Commercial Code
or other applicable law. Without limiting the generality of the foregoing, each
Grantor agrees that the Collateral Agent shall have the right, subject to the
mandatory requirements of applicable law, to sell or otherwise dispose of all or
any part of the Collateral at a public or private sale or at any broker’s board
or on any securities exchange, for cash, upon credit or for future delivery as
the Collateral Agent shall deem appropriate. The Collateral Agent shall be
authorized at any such sale (if it deems it advisable to do so) to restrict the
prospective bidders or purchasers to persons who will represent and agree that
they are purchasing the Collateral for their own account for investment and not
with a view to the distribution or sale thereof, and upon consummation of any
such sale the Collateral Agent shall have the right to assign, transfer and
deliver to the purchaser or purchasers thereof the Collateral so sold. Each such
purchaser at any such sale shall hold the property sold absolutely, free from
any claim or right on the part of any Grantor, and each Grantor hereby waives
(to the extent permitted by law) all rights of redemption, stay and appraisal
which such Grantor now has or may at any time in the future have under any rule
of law or statute now existing or hereafter enacted.

The Collateral Agent shall give each applicable Grantor 10 days’ written notice
(which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the New York UCC or its equivalent in other jurisdictions) of
the Collateral Agent’s intention to make any sale of Collateral. Such notice, in
the case of a public sale, shall state the time and place for such sale and, in
the case of a sale at a broker’s board or on a securities exchange, shall state
the board or exchange at which such sale is to be made and the day on which the
Collateral, or portion thereof, will first be offered for sale at such board or
exchange. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Collateral Agent may
fix and state in the notice (if any) of such sale. At any such sale, the
Collateral, or portion thereof, to be sold may be sold in one lot as an entirety
or in separate parcels, as the Collateral Agent may (in its sole and absolute
discretion) determine. The Collateral Agent shall not be obligated to make any
sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given. The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Collateral Agent until
the sale price is paid by the purchaser or purchasers thereof, but the
Collateral Agent shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure,

 

25



--------------------------------------------------------------------------------

such Collateral may be sold again upon like notice. Subject to the prior written
consent of the Collateral Agent, at any public (or, to the extent permitted by
law, private) sale made pursuant to this Agreement, any Secured Party may bid
for or purchase, free (to the extent permitted by applicable law) from any right
of redemption, stay, valuation or appraisal on the part of any Grantor (all said
rights being also hereby waived and released to the extent permitted by
applicable law), the Collateral or any part thereof offered for sale and may
make payment on account thereof by using any claim then due and payable to such
Secured Party from any Grantor as a credit against the purchase price, and such
Secured Party may, upon compliance with the terms of sale, hold, retain and
dispose of such property without further accountability to any Grantor therefor.
For purposes hereof, a written agreement to purchase the Collateral or any
portion thereof shall be treated as a sale thereof; the Collateral Agent shall
be free to carry out such sale pursuant to such agreement and no Grantor shall
be entitled to the return of the Collateral or any portion thereof subject
thereto, notwithstanding the fact that after the Collateral Agent shall have
entered into such an agreement all Events of Default shall have been remedied
and the Obligations paid in full. As an alternative to exercising the power of
sale herein conferred upon it, the Collateral Agent may proceed by a suit or
suits at law or in equity to foreclose this Agreement and to sell the Collateral
or any portion thereof pursuant to a judgment or decree of a court or courts
having competent jurisdiction or pursuant to a proceeding by a court-appointed
receiver. Any sale pursuant to the provisions of this Section 5.01 shall be
deemed to conform to the commercially reasonable standards as provided in
Section 9-610(b) of the New York UCC or its equivalent in other jurisdictions.

SECTION 5.02 Application of Proceeds. The Collateral Agent shall apply the
proceeds of any collection, sale, foreclosure or other realization upon any
Collateral, including any Collateral consisting of cash in accordance with the
Waterfall. Notwithstanding the foregoing, no amounts received from any Grantor
shall be applied to any Excluded Swap Obligation of such Grantor.

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds in accordance with this Agreement. Upon any
sale of Collateral by the Collateral Agent (including pursuant to a power of
sale granted by statute or under a judicial proceeding), the receipt of the
proceeds thereof by the Collateral Agent or the officer making the sale shall be
a sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.

SECTION 5.03 Grant of License to Use Intellectual Property. For the purpose of
enabling the Collateral Agent to exercise rights and remedies under this
Agreement after the occurrence and during the continuance of an Event of
Default, at such time as the Collateral Agent shall be lawfully entitled to
exercise such rights and remedies, each Grantor hereby grants to the Collateral
Agent for the ratable benefit of the Secured Parties an irrevocable,
nonexclusive license (exercisable without payment of royalty or other
compensation to the Grantors), to use, license or sublicense any of the Article
9 Collateral consisting of Intellectual Property now owned or hereafter acquired
by such Grantor (subject, in the case of Trademarks, to quality control measures
sufficient to maintain the validity of and such Grantor’s rights in such
Trademarks), and wherever the same may be located, and including in such license
access to all media in which any of the

 

26



--------------------------------------------------------------------------------

licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof; provided, however, that
this license shall not violate the express terms of any agreement between a
Grantor and a third party governing such Grantor’s use of such Intellectual
Property in effect on the date hereof and those granted by any Grantor
hereafter, as permitted under the Loan Documents, to the extent conflicting. The
Applicable Collateral Agent shall have the right, but not the obligation, after
the occurrence and during the continuance of an Event of Default, to bring suit
in its own name to enforce the Article 9 Collateral consisting of Intellectual
Property of each Grantor and, if the Applicable Collateral Agent shall commence
any such suit, the appropriate Grantor shall, at the request of the Applicable
Collateral Agent, do any and all lawful acts and execute any and all proper
documents reasonably required by the Applicable Collateral Agent in aid of such
enforcement. The use of such license by the Collateral Agent may be exercised,
at the option of the Collateral Agent, only upon the occurrence and during the
continuation of an Event of Default; provided, however, that any license,
sublicense or other transaction entered into by the Collateral Agent in
accordance herewith shall be binding upon each Grantor notwithstanding any
subsequent cure of an Event of Default.

SECTION 5.04 Securities Act, Etc. In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the U.S. Securities Act of 1933, as
now or hereafter in effect, or any similar statute hereafter enacted analogous
in purpose or effect (such Act and any such similar statute as from time to time
in effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Pledged Collateral, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Collateral could dispose of the same. Similarly, there may be
other legal restrictions or limitations affecting the Collateral Agent in any
attempt to dispose of all or part of the Pledged Collateral under applicable
“blue sky” or other state securities laws or similar laws analogous in purpose
or effect. Each Grantor recognizes that in light of such restrictions and
limitations the Collateral Agent may, with respect to any sale of the Pledged
Collateral, limit the purchasers to those who will agree, among other things, to
acquire such Pledged Collateral for their own account, for investment, and not
with a view to the distribution or resale thereof. Each Grantor acknowledges and
agrees that in light of such restrictions and limitations, the Collateral Agent,
in its sole and absolute discretion (a) may proceed to make such a sale whether
or not a registration statement for the purpose of registering such Pledged
Collateral or part thereof shall have been filed under the Federal Securities
Laws and (b) may approach and negotiate with a limited number of potential
purchasers (including a single potential purchaser) to effect such sale. Each
Grantor acknowledges and agrees that any such sale might result in prices and
other terms less favorable to the seller than if such sale were a public sale
without such restrictions. In the event of any such sale, the Collateral Agent
shall incur no responsibility or liability for selling all or any part of the
Pledged Collateral at a price that the Collateral Agent, in its sole and
absolute discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as aforesaid or
if more than a limited number of purchasers (or a single purchaser) were
approached. The provisions of this Section 5.04 will apply notwithstanding the
existence of a public or private market upon which the quotations or sales
prices may exceed substantially the price at which the Collateral Agent sells.

 

27



--------------------------------------------------------------------------------

ARTICLE VI

Indemnity, Subrogation and Subordination

SECTION 6.01 Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Subsidiary Guarantors may have under applicable
law (but subject to Section 6.03), Holdings and each Borrower jointly and
severally agree that (a) in the event a payment shall be made by any Subsidiary
Guarantor under this Agreement, Holdings and each Borrower shall indemnify such
Subsidiary Guarantor for the full amount of such payment and such Subsidiary
Guarantor shall be subrogated to the rights of the person to whom such payment
shall have been made to the extent of such payment and (b) in the event any
assets of any Subsidiary Guarantor shall be sold pursuant to this Agreement or
any other Security Document to satisfy in whole or in part a claim of any
Secured Party, Holdings and each Borrower shall indemnify such Subsidiary
Guarantor in an amount equal to the greater of the book value or the fair market
value of the assets so sold.

SECTION 6.02 Contribution and Subrogation. Each Subsidiary Guarantor (each, a
“Contributing Guarantor”) agrees (subject to Section 6.03) that, in the event a
payment shall be made by any other Contributing Guarantor hereunder in respect
of any Obligation, or assets of any other Contributing Guarantor shall be sold
pursuant to any Security Document to satisfy any Obligation owed to any Secured
Party, and such other Contributing Guarantor (the “Claiming Guarantor”) shall
not have been fully indemnified by Holdings or the Borrowers as provided in
Section 6.01, the Contributing Guarantor shall indemnify the Claiming Guarantor
in an amount equal to (i) the amount of such payment or (ii) the greater of the
book value or the fair market value of such assets, as the case may be, in each
case multiplied by a fraction of which the numerator shall be the net worth of
the Contributing Guarantor on the date hereof and the denominator shall be the
aggregate net worth of all the Contributing Guarantors on the date hereof (or,
in the case of any Contributing Guarantor becoming a party hereto pursuant to
Section 9.14, the date of the supplement hereto executed and delivered by such
Contributing Guarantor). Any Contributing Guarantor making any payment to a
Claiming Guarantor pursuant to this Section 6.02 shall be subrogated to the
rights of such Claiming Guarantor under Section 6.01 to the extent of such
payment.

SECTION 6.03 Subordination. (a) Notwithstanding any provision of this Agreement
to the contrary, all rights of the Subsidiary Guarantors under Sections 6.01 and
6.02 and all other rights of indemnity, contribution or subrogation under
applicable law or otherwise shall be fully subordinated to the indefeasible
payment in full in cash of the Obligations. No failure on the part of the
Grantor to make the payments required by Sections 6.01 and 6.02 (or any other
payments required under applicable law or otherwise) shall in any respect limit
the obligations and liabilities of any Guarantor with respect to its obligations
hereunder, and each Guarantor shall remain liable for the full amount of its
obligations hereunder.

(b) Each Grantor hereby agrees that all Indebtedness and other monetary
obligations owed by it to Holdings or any Restricted Subsidiary shall be fully
subordinated to the Obligations until the indefeasible payment in full in cash
of the Obligations (other than contingent indemnification liabilities to the
extent no claim giving rise thereto has been asserted).

 

28



--------------------------------------------------------------------------------

ARTICLE VII

[Intentionally Omitted.]

ARTICLE VIII

[Intentionally Omitted]

ARTICLE IX

Miscellaneous

SECTION 9.01 Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to any Subsidiary Guarantor shall be given to it in care of Holdings or the
Borrower as provided in Section 9.01 of the Credit Agreement.

SECTION 9.02 Security Interest Absolute. All rights of the Collateral Agent
hereunder, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations of each Grantor hereunder shall be
absolute and unconditional unless such Grantor is released from its obligations
hereunder in a writing signed by the Collateral Agent pursuant to Section 9.13
or this Agreement is terminated in accordance with its terms, irrespective of
(a) any lack of validity or enforceability of the Credit Agreement, any other
Loan Document, any agreement with respect to any of the Obligations or any other
agreement or instrument relating to any of the foregoing, (b) any change in the
time, manner or place of payment of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Credit Agreement, any other Loan Document or any other agreement or
instrument relating to the foregoing, (c) any exchange, release or
non-perfection of any Lien on other collateral, or any release or amendment or
waiver of or consent under or departure from any guarantee, securing or
guaranteeing all or any of the Obligations, or (d) any other circumstance that
might otherwise constitute a defense available to, or a discharge of, any
Grantor in respect of the Obligations or this Agreement (other than a defense of
payment in full of all Obligations (other than contingent indemnification
liabilities to the extent no claim giving rise thereto has been asserted).

SECTION 9.03 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any Lender on their behalf and notwithstanding that the
Administrative Agent, the Collateral Agent or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended under the Credit Agreement, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under any Loan Document (other than
contingent indemnification liabilities to the extent no claim giving rise
thereto has been asserted) is outstanding and unpaid so long as the Commitments
have not expired or terminated.

 

29



--------------------------------------------------------------------------------

SECTION 9.04 Binding Effect; Several Agreement. This Agreement shall become
effective as to any Loan Party when a counterpart hereof executed on behalf of
such Loan Party shall have been delivered to the Collateral Agent and a
counterpart hereof shall have been executed on behalf of the Collateral Agent,
and thereafter shall be binding upon such Loan Party and the Collateral Agent
and their respective permitted successors and assigns, and shall inure to the
benefit of such Loan Party, the Collateral Agent and the other Secured Parties
and their respective successors and assigns, except that no Loan Party shall
have the right to assign or transfer its rights or obligations hereunder or any
interest herein or in the Collateral (and any such assignment or transfer shall
be void) except as expressly contemplated or permitted by this Agreement or the
Credit Agreement. This Agreement shall be construed as a separate agreement with
respect to each Loan Party and may be amended, modified, supplemented, waived or
released with respect to any Loan Party without the approval of any other Loan
Party and without affecting the obligations of any other Loan Party hereunder.

SECTION 9.05 Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.

SECTION 9.06 Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 9.07 Waivers; Amendment. (a) No failure or delay by the Collateral
Agent, the Administrative Agent or any Lender in exercising any right or power
hereunder or under any other Loan Document shall operate as a waiver hereof or
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Collateral Agent, the
Administrative Agent and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of any Loan Document or
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this
Section 9.07, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, the
Collateral Agent or any Lender may have had notice or knowledge of such Default
at the time. No notice or demand on any Loan Party in any case shall entitle any
Loan Party to any other or further notice or demand in similar or other
circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Loan Party or Loan Parties with respect to which
such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.08 of the Credit Agreement.

 

30



--------------------------------------------------------------------------------

SECTION 9.08 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.08.

SECTION 9.09 Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 9.10 Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.04.
Delivery of an executed signature page to this Agreement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.

SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 9.12 Jurisdiction; Consent to Service of Process. (a) Each of the
Grantors hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of any New York State court or Federal
court of the United States of America, sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the Loan Parties hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the Loan Parties agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Collateral Agent, the Administrative Agent or any
Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against any Grantor or its properties in
the courts of any jurisdiction.

 

31



--------------------------------------------------------------------------------

(b) Each of the Loan Parties hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (a) of this Section 9.12. Each of
the Loan Parties hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(c) Each party hereto hereby irrevocably consents to service of process in the
manner provided for notices in Section 9.01. Nothing in this Agreement or any
other Loan Document will affect the right of the Collateral Agent or any Loan
Party to serve process in any other manner permitted by law.

SECTION 9.13 Termination or Release. (a) This Agreement, the guarantees made
herein, the Security Interest, the pledge of the Pledged Collateral and all
other Liens and security interests created by the Loan Documents hereby shall
terminate when (i) all the Loan Document Obligations have been paid in full and
all Commitments have been terminated and the principal of and interest on each
Loan, all Fees and all other expenses or amounts (other than contingent
indemnification liabilities to the extent no claim giving rise thereto has been
asserted) payable under any Loan Document have been paid in full, all Letters of
Credit have been cancelled or have expired and all amounts drawn thereunder have
been reimbursed in full, or such Letters of Credit shall have been Cash
Collateralized, or other arrangements satisfactory to the Issuing Bank have been
made with respect thereto, and (ii) all Other Secured Obligations have been
indefeasibly paid in full and the related Other Secured Agreements have been
terminated or such other arrangements satisfactory to each Other Secured Party
with respect to the Other Secured Obligations owing to it and the Other Secured
Agreements to which it is a party have been made.

(b) A Subsidiary Guarantor shall automatically be released from its obligations
hereunder and the Security Interests created hereunder in the Collateral of such
Subsidiary Guarantor shall be automatically released upon the consummation of
any transaction permitted by the Credit Agreement as a result of which such
Subsidiary Guarantor ceases to be a Restricted Subsidiary.

(c) Upon any sale or other transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement to any person that is not a Grantor, or,
upon the effectiveness of any written consent to the release of the Security
Interest granted hereby in any Collateral pursuant to Section 9.08 of the Credit
Agreement, the Security Interest in such Collateral shall be automatically
released.

(d) In connection with any termination or release pursuant to paragraph (a), (b)
or (c) above, the Collateral Agent shall promptly execute and deliver to any
Grantor, at such Grantor’s expense, all Uniform Commercial Code termination
statements and similar documents that such Grantor shall reasonably request to
evidence such termination or release. Any execution

 

32



--------------------------------------------------------------------------------

and delivery of documents pursuant to this Section 9.13 shall be without
recourse to or representation or warranty by the Collateral Agent or any Secured
Party. Without limiting the provisions of Section 9.05 of the Credit Agreement,
Holdings shall or shall cause a Grantor to reimburse the Collateral Agent upon
demand for all out of pocket costs and expenses, including the fees, charges and
expenses of counsel, incurred by it in connection with any action contemplated
by this Section 9.13.

SECTION 9.14 Additional Subsidiaries. Any Restricted Subsidiary that is required
to become a party hereto pursuant to Section 5.12 of the Credit Agreement shall
enter into this Agreement as a Subsidiary Guarantor and a Grantor upon becoming
such a Restricted Subsidiary. Upon execution and delivery by the Collateral
Agent and such Subsidiary of a supplement in the form of Exhibit A hereto, such
Restricted Subsidiary shall become a Subsidiary Guarantor and a Grantor
hereunder with the same force and effect as if originally named as a Subsidiary
Guarantor and a Grantor herein. The execution and delivery of any such
instrument shall not require the consent of any other Loan Party hereunder. The
rights and obligations of each Loan Party hereunder shall remain in full force
and effect notwithstanding the addition of any new Loan Party as a party to this
Agreement.

SECTION 9.15 Right of Setoff. If an Event of Default shall have occurred and is
continuing, each Secured Party is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
Collateral (including any deposits (general or special, time or demand,
provisional or final)) at any time held and other obligations at any time owing
by such Secured Party to or for the credit or the account of any Grantor against
any and all of the obligations of such Grantor now or hereafter existing under
this Agreement and the other Loan Documents held by such Secured Party,
irrespective of whether or not such Secured Party shall have made any demand
under this Agreement or any other Loan Document and although such obligations
may be unmatured. The rights of each Secured Party under this Section 9.15 are
in addition to other rights and remedies (including other rights of setoff)
which such Secured Party may have.

SECTION 9.16 Conflicts. Notwithstanding anything herein to the contrary, the
Liens and security interests granted to the Collateral Agent pursuant to this
Agreement or any other Loan Document and the exercise of any right or remedy by
the Collateral Agent hereunder or under any other Loan Document are subject to
the provisions of the Intercreditor Agreements. Subject to the next sentence, in
the event of any conflict between the terms of the Pari Passu Intercreditor
Agreement, this Agreement and any other Loan Documents, the terms of the Pari
Passu Intercreditor Agreement shall govern and control. With respect to
Revolving Facility First Lien Collateral (as defined in the ABL Intercreditor
Agreement), in the event of any conflict between (i) the terms of the ABL
Intercreditor on one hand and (ii) the Pari Passu Intercreditor Agreement and/or
this Agreement and any other Loan Documents, on the other hand, the terms of the
ABL Intercreditor Agreement shall govern and control. Without limiting the
generality of the foregoing, any obligation of any Loan Party hereunder or under
any other Loan Document with respect to the delivery of control or possession of
any of the Collateral, the notation of any Lien on any certificate of title,
bill of lading or other document, the giving of any notice to any bailee or
other Person, the provision of voting rights pursuant to any proxy granted or
the obtaining of any consent of any person with respect to the grant of a
security interest, in each case, with respect to such Collateral, shall be
deemed to be satisfied if the Loan Party complies with the requirements of the
similar

 

33



--------------------------------------------------------------------------------

provision of the applicable loan documents of the Senior Representative (or,
with respect to the Shared First Lien Collateral (as defined in the ABL
Intercreditor Agreement) the loan documents of the Applicable Collateral Agent);
provided that, notwithstanding the foregoing, nothing contained in this sentence
shall limit or otherwise adversely affect the grant of a lien on or a security
interest in the Revolving Facility First Lien Collateral pursuant to Article 4
of this Agreement. To the extent that any covenants, representations or
warranties set forth in this Agreement are untrue or incorrect solely as a
result of the delivery to, or grant of possession or control to, the Senior
Representative or the Applicable Collateral Agent in accordance with the
preceding sentence, such covenant, representation or warranty shall not be
deemed to be untrue or incorrect for purposes of this Agreement.

SECTION 9.17 Paramountcy. Subject to Section 9.16, in the event of a conflict
between the provisions of this Agreement and the provisions of the Credit
Agreement, the provisions of the Credit Agreement shall prevail to the extent of
such conflict.

SECTION 9.18 Continuing Security Interest; Assignment. This Agreement shall
create a continuing security interest in the Collateral and shall (i) be binding
upon each Grantor, and each of their permitted successors and assigns and
(ii) inure, together with the rights and remedies of the Collateral Agent
hereunder, to the benefit of the Collateral Agent and the other Secured Parties
and each of their respective permitted successors, transferees and assigns. No
other persons (including any other creditor of any Grantor) shall have any
interest herein or any right or benefit with respect hereto. Without limiting
the generality of the foregoing clause (ii), any Secured Party may assign or
otherwise transfer any indebtedness held by it secured by this Agreement to any
other person, and such other person shall thereupon become vested with all the
benefits in respect thereof granted to such Secured Party, herein or otherwise,
to the extent permitted by the provisions of the Credit Agreement and, in the
case of a Secured Party that is a party to a Hedging Agreement, such Hedging
Agreement.

SECTION 9.19 Acknowledgment Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any QFC
Credit Support, the parties acknowledge and agree as follows with respect to the
resolution power of the U.S. Special Resolution Regimes in respect of such
Supported QFC and QFC Credit Support (with the provisions below applicable
notwithstanding that the Loan Documents and any Supported QFC may in fact be
stated to be governed by the laws of the State of New York and/or of the United
States or any other state of the United States): In the event a Covered Party
becomes subject to a proceeding under a U.S. Special Resolution Regime, the
transfer of such Supported QFC and the benefit of such QFC Credit Support (and
any interest and obligation in or under such Supported QFC and such QFC Credit
Support, and any rights in property securing such Supported QFC or such QFC
Credit Support) from such Covered Party will be effective to the same extent as
the transfer would be effective under the U.S. Special Resolution Regime if the
Supported QFC and such QFC Credit Support (and any such interest, obligation and
rights in property) were governed by the laws of the United States or a state of
the United States. In the event a Covered Party or a BHC Act Affiliate of a
Covered Party becomes subject to a proceeding under a U.S. Special Resolution
Regime, Default Rights under the Loan Documents that might otherwise apply to
such Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Loan Documents were governed by the laws of the United
States or a state of the United States. Without limitation of the foregoing, it
is understood and agreed that rights and remedies of the parties with respect to
a Defaulting Lender shall in no event affect the rights of any Covered Party
with respect to a Supported QFC or any QFC Credit Support.

 

34



--------------------------------------------------------------------------------

SECTION 9.20 Ratification of Security Agreement.

(a) As of the date of this Agreement, each reference in the Credit Agreement and
each of the other Loan Documents to the “Guarantee and Collateral Agreement”,
“Credit Agreement Security Agreement”, or “Term Facility Security Document”, as
applicable or “thereunder”, “thereof” or words of similar import referring to
this Agreement shall mean and be a reference to this Agreement, as amended,
amended and restated, supplemented or otherwise modified in accordance with the
terms hereof.

(b) Each Grantor hereby acknowledges and agrees that this Agreement, as
specifically amended, amended and restated, supplemented or otherwise modified
herein or hereby, and each of the other Loan Documents, as amended, amended and
restated, supplemented or otherwise modified, and the obligations of and liens
and security interests granted by each Grantor hereunder or thereunder, are and
shall continue to be in full force and effect and are hereby in all respects
ratified and confirmed. The execution, delivery and effectiveness of this
Agreement shall not operate as a waiver of any right, power or remedy of any
Lender or the Collateral Agent under any of the Loan Documents. The rights and
obligations of the parties hereto shall be governed (i) prior to the date
hereof, by the Existing Security Agreement (as in effect prior to the date
hereof) and (ii) on and after the date hereof, by this Agreement. Without
limiting the generality of the foregoing, the execution of this Agreement shall
not constitute a novation of the security interests created pursuant to the
Existing Security Agreement (as in effect prior to the date hereof), and the
liens and security interests granted in favor of the Collateral Agent created
thereunder do and shall continue to secure the payment of all Obligations of
each Grantor under the Loan Documents, to the extent provided in this Agreement,
and all such liens and security interests shall continue to be perfected as
security for the Obligations secured thereby.

[Remainder of page intentionally left blank]

 

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

HOUGHTON MIFFLIN HARCOURT PUBLISHERS INC., as a Borrower        By  

 

    Name:     Title:

 

HMH PUBLISHERS LLC, as a Borrower        By:  

 

    Name:     Title:

 

HOUGHTON MIFFLIN HARCOURT PUBLISHING COMPANY, as a Borrower        By  

 

    Name:     Title:

 

HOUGHTON MIFFLIN HARCOURT COMPANY, as Holdings        By  

 

    Name:     Title:

 

GREENWOOD PUBLISHING GROUP, LLC, as a Subsidiary Guarantor        By  

 

    Name:     Title:

 

HOUGHTON MIFFLIN COMPANY INTERNATIONAL, INC., as a Subsidiary Guarantor

       By  

 

    Name:     Title:

[Signature Page to HMH Second Amended and Restated

Term Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as Collateral Agent, By  

 

  Name:   Title:

[Signature Page to HMH Second Amended and Restated

Term Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

Schedule I

Term Loan Guarantee and Collateral Agreement

Schedule I

Subsidiary Guarantors

Greenwood Publishing Group, LLC

Houghton Mifflin Company International, Inc.



--------------------------------------------------------------------------------

Schedule II

Term Loan Guarantee and Collateral Agreement

Schedule II

Equity Interests; Pledged Debt Securities

Pledged Stock

 

Issuer

  

Record Owner

   Certificate
No.   

No. Shares/Interest

   Percent
Pledged  

Houghton Mifflin Harcourt Publishers Inc.

   Houghton Mifflin Harcourt Company    7    580      100 % 

Houghton Mifflin Harcourt Publishing Company

   Houghton Mifflin Harcourt Publishers Inc.    7    1,000      100 % 

HMH Publishers LLC

   Houghton Mifflin Harcourt Publishers Inc.    N/A    100% Interest      100 % 

Tribal Nova, Inc.

   Houghton Mifflin Harcourt    C-2    3,079,554.16      66 %     Publishing
Company    C-3    1,586,426.84   

Houghton Mifflin Company International, Inc.

   Houghton Mifflin Harcourt Publishing Company    2    100      100 % 

Greenwood Publishing Group, LLC

   Houghton Mifflin Harcourt Publishing Company    N/A    100% Interest      100
% 

HMH IP Company Unlimited Company

   Houghton Mifflin Harcourt Publishing Company    15
16   

1,980

1,020

     66 % 

 

Schedule II-1



--------------------------------------------------------------------------------

Pledged Debt Securities

None.

 

Schedule II-2



--------------------------------------------------------------------------------

Schedule III

Term Loan Guarantee and Collateral Agreement

Schedule III

Intellectual Property

[See Attached]

 

Schedule III-1



--------------------------------------------------------------------------------

Exhibit A to the Term Facility Guarantee and

Collateral Agreement

FORM OF TERM FACILITY GUARANTEE AND COLLATERAL AGREEMENT

SUPPLEMENT

This SUPPLEMENT NO. [•] (this “Supplement”) dated as of [•], to the Second
Amended and Restated Term Facility Guarantee and Collateral Agreement dated as
of November 22, 2019 (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Guarantee and Collateral
Agreement”) among HOUGHTON MIFFLIN HARCOURT COMPANY, a corporation organized
under the laws of the State of Delaware (“Holdings”), HOUGHTON MIFFLIN HARCOURT
PUBLISHERS INC., a corporation organized under the laws of the State of Delaware
(“HMHP”), HMH PUBLISHERS LLC, a limited liability company organized under the
laws of the State of Delaware (“Publishers”), HOUGHTON MIFFLIN HARCOURT
PUBLISHING COMPANY, a corporation organized under the laws of the Commonwealth
of Massachusetts (“HMCo”, and, together with HMHP and Publishers, collectively,
the “Borrowers” and each a “Borrower”), the subsidiaries of Holdings from time
to time party hereto and Citibank, N.A. (together with its affiliates,
“Citibank”), as collateral agent (in such capacity, together with any successor
in such capacity, the “Collateral Agent”).

A. Reference is made to the Second Amended and Restated Term Loan Credit
Agreement dated as of November 22, 2019 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Holdings, the Borrowers, the lenders from time to time party
thereto (the “Lenders”) and Citibank, as administrative agent for the Lenders
and as Collateral Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement or the Guarantee and
Collateral Agreement, as applicable.

C. The Grantors have entered into the Guarantee and Collateral Agreement in
order to induce the Lenders to make Loans. Section 9.14 of the Guarantee and
Collateral Agreement provides that additional Restricted Subsidiaries of
Holdings may become Subsidiary Guarantors and Grantors under the Guarantee and
Collateral Agreement and the Credit Agreement by execution and delivery of an
instrument in the form of this Supplement. The undersigned Restricted Subsidiary
(the “New Subsidiary”) is executing this Supplement in accordance with the
Credit Agreement to become a Subsidiary Guarantor and a Grantor under the
Guarantee and Collateral Agreement and the Credit Agreement in order to induce
the Lenders to make additional Loans and as consideration for Loans previously.

Accordingly, the Collateral Agent and the New Subsidiary agree as follows:

Section 1 In accordance with Section 9.14 of the Guarantee and Collateral
Agreement, the New Subsidiary by its signature below becomes a Grantor and
Subsidiary Guarantor under the Guarantee and Collateral Agreement and the Credit
Agreement with the same force and effect as if originally named therein as a
Grantor and Subsidiary Guarantor and the New

 

A-1



--------------------------------------------------------------------------------

Subsidiary hereby (a) agrees to all the terms and provisions of the Guarantee
and Collateral Agreement and Credit Agreement applicable to it as a Grantor and
Subsidiary Guarantor thereunder and (b) represents and warrants that the
representations and warranties made by it as a Grantor and Subsidiary Guarantor
thereunder are true and correct on and as of the date hereof. In furtherance of
the foregoing, the New Subsidiary, as security for the payment and performance
in full of the Obligations (as defined in the Guarantee and Collateral
Agreement), does hereby create and grant to the Collateral Agent, its successors
and assigns, for the ratable benefit of the Secured Parties, their successors
and assigns, a security interest in and lien on all of the New Subsidiary’s
right, title and interest in and to the Collateral (as defined in the Guarantee
and Collateral Agreement) of the New Subsidiary. Each reference to a “Grantor”
or a “Subsidiary Guarantor” in the Guarantee and Collateral Agreement and Credit
Agreement shall be deemed to include the New Subsidiary. The Guarantee and
Collateral Agreement is hereby incorporated herein by reference.

Section 2 The New Subsidiary represents and warrants to the Collateral Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.

Section 3 This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received counterparts of this Supplement that, when taken together, bear
the signatures of the New Subsidiary and the Collateral Agent. Delivery of an
executed signature page to this Supplement by facsimile transmission shall be as
effective as delivery of a manually signed counterpart of this Supplement.

Section 4 The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule of (i) any and all
Equity Interests and Pledged Debt Securities now owned by the New Subsidiary and
(ii) any and all Registered Intellectual Property now owned by the New
Subsidiary and (b) set forth under its signature hereto, is the true and correct
legal name of the New Subsidiary and its jurisdiction of organization.

Section 5 Except as expressly supplemented hereby, the Guarantee and Collateral
Agreement shall remain in full force and effect.

Section 6 THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

Section 7 In case any one or more of the provisions contained in this Supplement
should be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein and in
the Guarantee and Collateral Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

A-2



--------------------------------------------------------------------------------

Section 8 All communications and notices hereunder shall (except as otherwise
expressly permitted by the Guarantee and Collateral Agreement) be in writing and
given as provided in Section 9.01 of the Credit Agreement. All communications
and notices hereunder to the New Subsidiary shall be given to it in care of the
Borrower as provided in Section 9.01 of the Credit Agreement.

Section 9 The New Subsidiary agrees to reimburse the Collateral Agent for its
out-of-pocket expenses in connection with this Supplement, including the fees,
other charges and disbursements of counsel for the Collateral Agent.

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Guarantee and Collateral Agreement as of the day
and year first above written.

 

[NAME OF NEW SUBSIDIARY],

       By:  

 

    Name:     Title:     Address:     Legal Name:     Jurisdiction of Formation:

 

Citibank, N.A. as Collateral Agent,

       By:  

 

    Name:     Title:

 

A-4



--------------------------------------------------------------------------------

Schedule I to

Supplement No. [●] to the

Term Facility Guarantee and

Collateral Agreement

Collateral of the New Subsidiary

EQUITY INTERESTS

 

Issuer

 

Number of
Certificate

 

Registered
Owner

 

Number and
Class of
Equity Interest

 

Percentage of
Equity Interests

PLEDGED DEBT SECURITIES

 

Issuer

 

Principal Amount

 

Date of Note

 

Maturity Date

INTELLECTUAL PROPERTY

[Follow format of Schedule III to the

Term Facility Guarantee and Collateral Agreement.]

 

A-5



--------------------------------------------------------------------------------

Exhibit B to the

Guarantee and Collateral Agreement

FORM OF [PATENT][TRADEMARK][COPYRIGHT] SECURITY AGREEMENT

This [PATENT][TRADEMARK][COPYRIGHT] SECURITY AGREEMENT (as amended, amended and
restated, supplemented or otherwise modified from time to time, the
“[Patent][Trademark][Copyright] Security Agreement”) dated __________, 20__, is
made by the Persons listed on the signature pages hereof (collectively, the
“Grantors”) in favor of Citibank, N.A., as collateral agent (the “Collateral
Agent”) for the Secured Parties (as defined in the Credit Agreement referred to
below).

WHEREAS, Houghton Mifflin Harcourt Company, a corporation organized under the
laws of the State of Delaware (“Holdings”), Houghton Mifflin Harcourt Publishers
Inc., a corporation organized under the laws of the State of Delaware (“HMHP”),
HMH Publishers LLC, a limited liability company organized under the laws of the
State of Delaware (“Publishers”), Houghton Mifflin Harcourt Publishing Company,
a corporation organized under the laws of the Commonwealth of Massachusetts
(“HMCo”, and, together with HMHP and Publishers, collectively, the “Borrowers”
and each a “Borrower”), and certain subsidiaries of Holdings, have entered into
a Second Amended and Restated Term Loan Credit Agreement dated as of
November 22, 2019 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), with Citibank, N.A., as
Administrative Agent, and as Collateral Agent, and the Lenders party thereto.
Terms defined in the Credit Agreement and not otherwise defined herein are used
herein as defined in the Credit Agreement.

WHEREAS, pursuant to the Credit Agreement, each Grantor has executed and
delivered that certain Second Amended and Restated Term Facility Guarantee and
Collateral Agreement dated November 22, 2019, made by the Grantors to the
Collateral Agent (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”).

WHEREAS, under the terms of the Security Agreement, the Grantors have granted to
the Collateral Agent, for the ratable benefit of the Secured Parties, a security
interest in, among other property, certain Intellectual Property of the
Grantors, and have agreed as a condition thereof to execute this
[Patent][Trademark][Copyright] Security Agreement for recording with the [United
States Patent and Trademark Office][United States Copyright Office] and other
governmental authorities.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor hereby agrees as follows:

Section 1 Grant of Security. Each Grantor hereby grants to the Collateral Agent
for the ratable benefit of the Secured Parties a security interest in all of
such Grantor’s right, title and interest in and to the following (the
“[Patent][Trademark][Copyright] Collateral”):

(a) [the Patents and Patent applications set forth in Schedule A hereto;]

 

1



--------------------------------------------------------------------------------

(b) [all Trademark and service mark registrations and applications, including
those set forth in Schedule A hereto (provided that no security interest shall
be granted in United States intent-to-use Trademark applications to the extent
that, and solely during the period in which, the grant of a security interest
therein would impair the validity or enforceability of such intent-to-use
Trademark applications under applicable federal law), together with the goodwill
symbolized thereby;]

(c) [all Copyrights and Copyright applications, including those set forth in
Schedule A hereto;] (d) any and all claims for damages and injunctive relief for
past, present and future infringement, dilution, misappropriation, violation,
misuse or breach with respect to any of the foregoing, with the right, but not
the obligation, to sue for and collect, or otherwise recover, for such damages.

Section 2 Recordation. Each Grantor authorizes and requests that the [Register
of Copyrights][Commissioner for Patents][Commissioner for Trademarks] and any
other applicable government officer to record this
[Patent][Trademark][Copyright] Security Agreement.

Section 3 Execution in Counterparts. This [Patent][Trademark][Copyright]
Security Agreement may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

Section 4 Grants, Rights and Remedies. This [Patent][Trademark][Copyright]
Security Agreement has been entered into in conjunction with the provisions of
the Security Agreement. Each Grantor does hereby acknowledge and confirm that
the grant of the security interest hereunder to, and the rights and remedies of,
the Collateral Agent with respect to the [Patent][Trademark][Copyright]
Collateral are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated herein by reference as if fully set forth
herein. The Security Agreement shall remain in full force and effect in
accordance with its terms. In the event of any conflict between the Security
Agreement and this [Patent][Trademark][Copyright] Security Agreement, the terms
of the Security Agreement shall control.

Section 5 Governing Law. This [Patent][Trademark][Copyright] Security Agreement
shall be governed by, and construed in accordance with, the laws of the State of
New York.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this [Patent][Trademark][Copyright]
Security Agreement to be duly executed and delivered by its officer thereunto
duly authorized as of the date first above written.

 

[NAME OF BORROWER]

By  

 

  Name:   Title:

 

Address for Notices:

 

 

 

 

[NAME OF GRANTOR]

By  

 

  Name:   Title:

 

Address for Notices:

 

 

 

 

[NAME OF GRANTOR]

By  

 

  Name:   Title:

 

Address for Notices:

 

 

 

 

3



--------------------------------------------------------------------------------

Schedule A

[Patents][Trademarks][Copyrights]

[•]

 

4



--------------------------------------------------------------------------------

Exhibit C to the

Guarantee and Collateral Agreement

FORM OF [PATENT][TRADEMARK][COPYRIGHT] SECURITY AGREEMENT SUPPLEMENT

This [PATENT][TRADEMARK][COPYRIGHT] SECURITY AGREEMENT SUPPLEMENT (this
“[Patent][Trademark][Copyright] Security Agreement Supplement”) dated
__________, 20__, is made by the Person listed on the signature page hereof (the
“Grantor”) in favor of Citibank, N.A., as collateral agent (the “Collateral
Agent”) for the Secured Parties (as defined in the Credit Agreement referred to
below).

WHEREAS, Houghton Mifflin Harcourt Company, a corporation organized under the
laws of the State of Delaware (“Holdings”), Houghton Mifflin Harcourt Publishers
Inc., a corporation organized under the laws of the State of Delaware (“HMHP”),
HMH Publishers LLC, a limited liability company organized under the laws of the
State of Delaware (“Publishers”), Houghton Mifflin Harcourt Publishing Company,
a corporation organized under the laws of the Commonwealth of Massachusetts
(“HMCo”, and, together with HMHP and Publishers, collectively, the “Borrowers”
and each a “Borrower”), and certain subsidiaries of Holdings, have entered into
a Second Amended and Restated Term Loan Credit Agreement dated as of
November 22, 2019 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), with Citibank, N.A., as
Administrative Agent, and as Collateral Agent, and the Lenders party thereto.
Terms defined in the Credit Agreement and not otherwise defined herein are used
herein as defined in the Credit Agreement.

WHEREAS, pursuant to the Credit Agreement, each Grantor has executed and
delivered that certain Second Amended and Restated Term Facility Guarantee and
Collateral Agreement dated November 22, 2019, made by the Grantors to the
Collateral Agent (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”) and that certain
[Patent][Trademark][Copyright] Security Agreement dated November 22, 2019 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “[Patent][Trademark][Copyright] Security Agreement”).

WHEREAS, under the terms of the Security Agreement, the Grantor has granted to
the Collateral Agent, for the ratable benefit of the Secured Parties, a security
interest in the Additional [Patent][Trademark][Copyright] Collateral (as defined
in Section 1 below) of the Grantor and has agreed as a condition thereof to
execute this [Patent][Trademark][Copyright] Security Agreement Supplement for
recording with the [United States Patent and Trademark Office][United States
Copyright Office] and other governmental authorities.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor hereby agrees as follows:

Section 1 Grant of Security. Each Grantor hereby grants to the Collateral Agent,
for the ratable benefit of the Secured Parties, a security interest in all of
such Grantor’s right, title and interest in and to the following (the
“Additional [Patent][Trademark][Copyright] Collateral”):

(a) [the Patents and Patent applications set forth in Schedule A hereto;]

 

1



--------------------------------------------------------------------------------

(b) [all Trademark and service mark registrations and applications, including
those set forth in Schedule A hereto (provided that no security interest shall
be granted in United States intent-to-use Trademark applications to the extent
that, and solely during the period in which, the grant of a security interest
therein would impair the validity or enforceability of such intent-to-use
Trademark applications under applicable federal law), together with the goodwill
symbolized thereby;]

(c) [all Copyrights and Copyright applications, including those set forth in
Schedule A hereto;] (d) any and all claims for damages and injunctive relief for
past, present and future infringement, dilution, misappropriation, violation,
misuse or breach with respect to any of the foregoing, with the right, but not
the obligation, to sue for and collect, or otherwise recover, for such damages.

Section 2 Recordation. The Grantor authorizes and requests that the [Register of
Copyrights][Commissioner for Patents][Commissioner for Trademarks] and any other
applicable government officer to record this [Patent][Trademark][Copyright]
Security Agreement Supplement.

Section 3 Grants, Rights and Remedies. This [Patent][Trademark] [Copyright]
Security Agreement Supplement has been entered into in conjunction with the
provisions of the Security Agreement. The Grantor does hereby acknowledge and
confirm that the grant of the security interest hereunder to, and the rights and
remedies of, the Collateral Agent with respect to the Additional
[Patent][Trademark][Copyright] Collateral are more fully set forth in the
Security Agreement, the terms and provisions of which are incorporated herein by
reference as if fully set forth herein. The Security Agreement shall remain in
full force and effect in accordance with its terms. In the event of any conflict
between the Security Agreement and this [Patent][Trademark][Copyright] Security
Agreement Supplement, the terms of the Security Agreement shall control.

Section 4 Governing Law. This [Patent][Trademark][Copyright] Security Agreement
Supplement shall be governed by, and construed in accordance with, the laws of
the State of New York.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor has caused this [Patent][Trademark][Copyright]
Security Agreement Supplement to be duly executed and delivered by its officer
thereunto duly authorized as of the date first above written.

 

By  

 

  Name:   Title:

 

Address for Notices:

 

 

 

 

3



--------------------------------------------------------------------------------

Schedule A

[Patents][Trademarks][Copyrights]

[•]

 

4



--------------------------------------------------------------------------------

Exhibit E

[Form of ABL Intercreditor Agreement]

(Refer to the following page)



--------------------------------------------------------------------------------

Execution Version

 

 

SECOND AMENDED AND RESTATED TERM LOAN / NOTES / REVOLVING FACILITY

LIEN SUBORDINATION AND INTERCREDITOR AGREEMENT

dated as of

November 22, 2019 among

CITIBANK, N.A.,

as Original Revolving Facility Agent,

CITIBANK, N.A.,

as Original Term Facility Agent,

CITIBANK, N.A.,

as Original Notes Agent,

U.S. Bank National Association,

as Notes Trustee

HOUGHTON MIFFLIN HARCOURT COMPANY, as Holdings

HOUGHTON MIFFLIN HARCOURT PUBLISHERS INC.,

HMH PUBLISHERS LLC, and

HOUGHTON MIFFLIN HARCOURT PUBLISHING COMPANY, as Borrowers,

THE SUBSIDIARY GUARANTORS NAMED HEREIN

 

 



--------------------------------------------------------------------------------

This SECOND AMENDED AND RESTATED TERM LOAN / NOTES/REVOLVING FACILITY LIEN
SUBORDINATION AND INTERCREDITOR AGREEMENT, dated as of November 22, 2019 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, this “Agreement”), among CITIBANK, N.A., as agent for the
Revolving Facility Secured Parties referred to herein (in such capacity, and
together with its successors in such capacity, the “Original Revolving Facility
Agent”), CITIBANK, N.A., as agent for the Term Facility Secured Parties referred
to herein (in such capacity, and together with its successors in such capacity,
the “Original Term Facility Agent”), CITIBANK, N.A., as agent for the Notes
Secured Parties referred to herein (in such capacity, and together with its
successors in such capacity, the “Original Notes Agent”), U.S. BANK NATIONAL
ASSOCIATION, as notes trustee (in such capacity, the “Notes Trustee”), HOUGHTON
MIFFLIN HARCOURT COMPANY (“Holdings”), HOUGHTON MIFFLIN HARCOURT PUBLISHERS INC.
(“HMHP”), HMH PUBLISHERS LLC (“Publishers”), HOUGHTON MIFFLIN HARCOURT
PUBLISHING COMPANY (“HMCo” and, together with HMHP and Publishers, the
“Borrowers”) and the other Restricted Subsidiaries of Holdings party hereto (the
“Subsidiary Guarantors” and together with Holdings and the Borrowers, the “Loan
Parties” and each a “Loan Party”).

Reference is made to (a) the Revolving Facility Credit Agreement, (b) the Term
Facility Credit Agreement, and (c) the Notes Indenture.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Original Revolving Facility Agent (for itself and on behalf of
the Revolving Facility Secured Parties), the Original Term Facility Agent (for
itself and on behalf of the Term Facility Secured Parties), the Original Notes
Agent (for itself and on behalf of the Notes Secured Parties), and the Loan
Parties party hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Construction; Certain Defined Terms. (a) The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise, (i) any
definition of or reference to any agreement, instrument, other document, statute
or regulation herein shall be construed as referring to such agreement,
instrument, other document, statute or regulation as from time to time amended,
supplemented or otherwise modified, (ii) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, but shall
not be deemed to include the Subsidiaries of such Person unless express
reference is made to such Subsidiaries, (iii) the words “herein,” “hereof and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular



--------------------------------------------------------------------------------

provision hereof, (iv) all references herein to Articles, Sections and Annexes
shall be construed to refer to Articles, Sections and Annexes of this Agreement,
(v) unless otherwise expressly qualified herein, the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights and (vi) the term “or” is not
exclusive.

(b) All terms used in this Agreement that are defined in Article 1, 8 or 9 of
the New York UCC (whether capitalized herein or not) and not otherwise defined
herein have the meanings assigned to them in Article 1, 8 or 9 of the New York
UCC. If a term is defined in Article 9 of the New York UCC and another Article
of the UCC, such term shall have the meaning assigned to it in Article 9 of the
New York UCC.

(c) As used in this Agreement, the following terms have the meanings specified
below:

“Agreement Currency” has the meaning set forth in Section 7.14.

“Applicable Creditor” has the meaning set forth in Section 7.14.

“Bankruptcy Code” means Title 11 of the United States Code.

“Borrowers” has the meaning assigned to such term in the preamble of this
Agreement.

“Business Day ” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close; provided,
however, that when used in connection with a Eurodollar Loan, the term “Business
Day ” shall also exclude any day on which banks are not open for dealings in
deposits in such currency in the London interbank market.

“Collateral” means all of the assets and property of any Grantor, whether real,
personal or mixed, constituting the Revolving Facility Collateral and the Shared
Collateral.

“Designated Junior Representative” means (a) with respect to the Shared First
Lien Collateral, (i) until the Discharge of Senior Secured Debt Obligations has
occurred with respect to Revolving Facility Obligations, the Revolving Facility
Agent, and (ii) thereafter, until the Discharge of Senior Secured Debt
Obligations has occurred with respect to Second Lien Shared Obligations, the
Designated Shared Second Lien Representative, and (b) with respect to the
Revolving Facility First Lien Collateral, (i) until the Discharge of Senior
Secured Debt Obligations has occurred with respect to the First Lien Shared
Obligations, the Designated Shared First Lien Representative, and
(ii) thereafter, until the Discharge of the Senior Secured Debt Obligations has
occurred with respect to Second Lien Shared Obligations, the Designated Shared
Second Lien Representative.

 

2



--------------------------------------------------------------------------------

“Designated Senior Representative” means (a) with respect to the Shared First
Lien Collateral, (i) until the Discharge of Senior Secured Debt Obligations has
occurred with respect to the First Lien Shared Obligations, the Designated
Shared First Lien Representative, and (ii) thereafter, until the Discharge of
Senior Secured Debt Obligations has occurred with respect to the Second Lien
Shared Obligations, the Designated Shared Second Lien Representative, and
(b) with respect to the Revolving Facility First Lien Collateral, (i) until the
Discharge of Senior Secured Debt Obligations has occurred with respect to
Revolving Facility Obligations, the Revolving Facility Agent, and
(ii) thereafter, until the Discharge of Senior Secured Debt Obligations has
occurred with respect to the First Lien Shared Obligations, the Designated
Shared First Lien Representative.

“Designated Shared First Lien Representative” means, at any time, the
“Controlling Collateral Agent” (as defined in, and as determined pursuant to the
terms of, the Pari Passu Intercreditor Agreement) at such time; provided, that
upon any change in “Controlling Collateral Agent” (as defined in the Pari Passu
Intercreditor Agreement), such new “Controlling Collateral Agent” (as defined in
the Pari Passu Intercreditor Agreement) shall promptly notify each party hereto
in writing.

“Designated Shared Second Lien Representative” means, (i) the initial Second
Lien Term Facility Agent if only Second Lien Term Loan Obligations are
outstanding, (ii) the initial Second Lien Notes Agent if only Second Lien Notes
Obligations are outstanding or (iii) if there are (A) Second Lien Term Loan
Obligations and Second Lien Notes Obligations outstanding, (B) two or more
tranches of Second Lien Term Loan Obligations outstanding or (C) two or more
tranches of Second Lien Notes Obligations outstanding that are each secured by
separate Liens on the Collateral, the Second Lien Agent that is designated as
the “Designated Shared Second Lien Representative” for the purposes of this
Agreement pursuant to the terms of the pari passu lien intercreditor agreement
or agreements that govern such tranches of Second Lien Shared Obligations.

“Discharge of Senior Secured Debt Obligations” means, with respect to any
particular Senior Secured Obligations, the occurrence of all of the following:

(a) termination or expiration of all commitments to extend credit that would
constitute such Senior Secured Obligations;

(b) payment in full in cash of the principal of and interest and premium (if
any) on all such Senior Secured Obligations (other than any undrawn letters of
credit or Other Secured Obligations);

(c) termination, expiration, cash collateralization or other credit support,
including by backstopping with other letters of credit (at the lower of (i) 105%
of the aggregate undrawn amount, and (ii) the percentage of the aggregate
undrawn amount required for release of liens under the terms of the applicable
Senior Documents), or other arrangements reasonably satisfactory to the relevant
issuing bank shall have been made, in each case with respect to all outstanding
letters of credit constituting such Senior Secured Obligations;

 

3



--------------------------------------------------------------------------------

(d) termination or expiration of all Other Secured Obligations whether as
defined in the Term Facility Credit Agreement or the Revolving Facility Credit
Agreement, the Obligations under which would constitute such Senior Secured
Obligations, or arrangements with respect thereto reasonably satisfactory to the
applicable Other Secured Parties (as defined in the Term Facility Credit
Agreement or the Revolving Facility Credit Agreement, as applicable) having been
made; and

(e) payment in full in cash of all other such Senior Secured Obligations that
are outstanding and unpaid at the time the other events described in clauses
(a) through (d) above occur (other than any letters of credit or Other Secured
Obligations described in clauses (c) and (d) above, or contingent
indemnification obligations which are not then due and payable; provided that in
the case of any such contingent indemnification obligations as to which the
applicable Representative or any applicable Secured Party has made a claim which
has not been satisfied, such obligations have been cash collateralized in an
amount sufficient in the reasonable judgment of such Representative or Secured
Party to satisfy such claim); provided that the Discharge of Senior Secured Debt
Obligations shall not be deemed to have occurred in connection with a
Replacement as contemplated by, and in compliance with, Section 2.10.

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any person, and any option, warrant or other
right entitling the holder thereof to purchase or otherwise acquire any such
equity interest.

“Event of Default” means an “Event of Default” under and as defined in the
Revolving Facility Credit Agreement, the Term Facility Credit Agreement or any
Future Term Facility Credit Agreement, as the context may require.

“Excluded Assets” has the meaning set forth in the Revolving Facility Secured
Documents or the Term Facility Secured Documents, as the context may require.

“Existing ABL Intercreditor Agreement” means the Amended and Restated Term Loan
/ Revolving Facility Lien Subordination and Intercreditor Agreement dated as of
July 22, 2015, among Citibank, N.A., as administrative agent for the Revolving
Facility Secured Parties referred to therein, Citibank, N.A., as administrative
agent for the Term Facility Secured Parties referred to therein, Holdings, the
Borrowers, the Subsidiary Guarantors named therein (as amended, supplemented or
otherwise modified prior to the date hereof).

“First Lien Notes Agent” means, collectively, (a) the Original Notes Agent,
(b) the collateral agent for any Future Senior Notes Indebtedness, and, (c) from
and after the date of execution and delivery of a Notes Substitute Indenture in
respect of Future Senior Notes Indebtedness, the agent, collateral agent,
trustee or other representative of the lenders or other holders of the
indebtedness and other obligations evidenced thereunder or governed thereby, in
each case, together with its successors in such capacity.

 

4



--------------------------------------------------------------------------------

“First Lien Notes Obligations” means (a) the “Obligations” as such term is
defined in the Notes Indenture, and (b) the principal amount of all Future
Senior Term Indebtedness plus any interest, fees, attorneys fees, costs,
expenses and indemnities payable on account of such principal amount or
otherwise in respect of, or arising under, the Notes Debt Documents related to
such Future Senior Term Indebtedness, including all fees and expenses of the
collateral agent for any Future Senior Term Indebtedness plus all interest and
expenses accrued or accruing (or that would, absent the commencement of an
Insolvency or Liquidation Proceeding, accrue) after the commencement of an
Insolvency or Liquidation Proceeding in accordance with and at the rate
specified in the relevant Notes Debt Documents to the extent that the claim for
such interest or expense is allowed or allowable as a claim in such Insolvency
or Liquidation Proceeding.

“First Lien Shared Obligations” means, collectively, the First Lien Term Loan
Obligations and the First Lien Notes Obligations.

“First Lien Term Facility Agent” means, collectively, (a) the Original Term
Facility Agent, (b) the collateral agent for any Future Senior Term
Indebtedness, and, (c) from and after the date of execution and delivery of a
Term Substitute Facility in respect of Future Senior Term Indebtedness, the
agent, collateral agent, trustee or other representative of the lenders or other
holders of the indebtedness and other obligations evidenced thereunder or
governed thereby, in each case, together with its successors in such capacity.

“First Lien Term Loan Obligations” means (a) the “Obligations” as such term is
defined in the Term Facility Credit Agreement, and (b) the principal amount of
all Future Senior Term Indebtedness plus any interest, fees, attorneys fees,
costs, expenses and indemnities payable on account of such principal amount or
otherwise in respect of, or arising under, the Term Facility Debt Documents
related to such Future Senior Term Indebtedness, including all fees and expenses
of the collateral agent for any Future Senior Term Indebtedness plus all
interest and expenses accrued or accruing (or that would, absent the
commencement of an Insolvency or Liquidation Proceeding, accrue) after the
commencement of an Insolvency or Liquidation Proceeding in accordance with and
at the rate specified in the relevant Term Facility Debt Document to the extent
that the claim for such interest or expense is allowed or allowable as a claim
in such Insolvency or Liquidation Proceeding.

“Future Indenture” means any credit agreement, loan agreement, note agreement,
promissory note, indenture or any other agreement or instrument that is entered
into by a Loan Party under which Future Secured Indebtedness is issued or
incurred, as amended, restated, adjusted, waived, renewed, extended,
supplemented or otherwise modified from time to time and any credit agreement,
loan agreement, note agreement, promissory note, indenture or any other
agreement or instrument evidencing or governing the terms of any Notes
Substitute Indenture.

 

5



--------------------------------------------------------------------------------

“Future Second Lien Notes Indebtedness” means Future Secured Indebtedness that
is to be secured by Liens on Collateral that are junior in priority to the Liens
on such Collateral that secure the First Lien Shared Obligations and is so
designated by the Borrowers at the time of incurrence thereof as Future Second
Lien Notes Indebtedness hereunder; provided that such indebtedness is incurred,
and the Liens securing such Future Secured Indebtedness are granted, in
compliance with the Revolving Facility Credit Agreement, the Term Facility
Credit Agreement, the Notes Indenture, any Future Indenture and any Future Term
Facility Credit Agreement as in effect at the time of such incurrence and grant.

“Future Second Lien Term Indebtedness” means Future Secured Indebtedness that is
to be secured by Liens on Collateral that are junior in priority to the Liens on
such Collateral that secure the First Lien Shared Obligations and is so
designated by the Borrowers at the time of incurrence thereof as Future Second
Lien Term Indebtedness hereunder; provided that such indebtedness is incurred,
and the Liens securing such Future Secured Indebtedness are granted, in
compliance with the Revolving Facility Credit Agreement, the Term Facility
Credit Agreement, the Notes Indenture, any Future Indenture and any Future Term
Facility Credit Agreement as in effect at the time of such incurrence and grant.

“Future Secured Indebtedness” means Indebtedness or Obligations (other than
(i) First Lien Term Loan Obligations contemplated by clause (a) of the
definition of “First Lien Term Loan Obligations”, (ii) First Lien Notes
Obligations contemplated by clause (a) of the definition of “First Lien Notes
Obligations”, and (iii) Revolving Facility Obligations) of Holdings and its
Subsidiaries that is to be secured by Liens on Collateral.

“Future Senior Notes Indebtedness” means Future Secured Indebtedness that is to
be equally and ratably secured by Liens on Collateral with the First Lien Shared
Obligations and is so designated by the Borrowers at the time of incurrence
thereof as Future Senior Notes Indebtedness hereunder; provided that such
Indebtedness is incurred, and the Liens securing such Future Secured
Indebtedness are granted, in compliance with the Revolving Facility Credit
Agreement, the Term Facility Credit Agreement, the Senior Secured Notes
Indenture, any Future Indenture and any Future Term Facility Credit Agreement as
in effect at the time of such incurrence and grant.

“Future Senior Term Indebtedness” means Future Secured Indebtedness that is to
be equally and ratably secured by Liens on Collateral with the First Lien Shared
Obligations and is so designated by the Borrowers at the time of incurrence
thereof as Future Senior Term Indebtedness hereunder; provided that such
Indebtedness is incurred, and the Liens securing such Future Secured
Indebtedness are granted, in compliance with the Revolving Facility Credit
Agreement, the Term Facility Credit Agreement, the Senior Secured Notes
Indenture, any Future Indenture and any Future Term Facility Credit Agreement as
in effect at the time of such incurrence and grant.

“Future Term Facility Credit Agreement” means any credit agreement, loan
agreement, note agreement, promissory note, indenture or any other agreement or
instrument that is entered into by a Loan Party under which Future Secured
Indebtedness is issued or incurred, as amended, restated, adjusted, waived,
renewed, extended, supplemented or otherwise modified from time to time and any
credit agreement, loan agreement, note agreement, promissory note, indenture or
any other agreement or instrument evidencing or governing the terms of any Term
Substitute Facility.

 

6



--------------------------------------------------------------------------------

“Grantor” means each Loan Party that shall have granted any Lien in favor of the
Revolving Facility Agent, the Notes Agents and the Term Facility Agents on any
of its assets or properties to secure any of the Revolving Facility Obligations
or the Shared Obligations.

“HMCo” has the meaning set forth in the preamble hereto.

“HMHP” has the meaning set forth in the preamble hereto.

“Holdings” has the meaning set forth in the preamble hereto.

“Insolvency or Liquidation Proceeding” means:

(a) any case commenced by or against Holdings or any other Grantor under the
Bankruptcy Code or any similar federal or state law for the relief of debtors,
any other proceeding for the reorganization, recapitalization or adjustment or
marshalling of the assets or liabilities of Holdings or any other Grantor, any
receivership or assignment for the benefit of creditors relating to Holdings or
any other Grantor or any similar case or proceeding relative to Holdings or any
other Grantor or its creditors, as such, in each case whether or not voluntary;

(b) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to Holdings or any other Grantor, in each case whether
or not voluntary and whether or not involving bankruptcy or insolvency, in each
case to the extent not permitted under the Senior Documents;

(c) any proceeding seeking the appointment of any trustee, receiver, liquidator,
custodian or other insolvency official with similar powers with respect to
Holdings or any other Grantor or any of its assets; or

(d) any other proceeding of any type or nature in which substantially all claims
of creditors of Holdings or any other Grantor are determined and any payment or
distribution is or may be made on account of such claims.

“Intercreditor Agreement Joinder” means an agreement substantially in the form
of Exhibit A.

“Judgment Currency” has the meaning set forth in Section 7.14.

“Junior Documents” means (a) in respect of the Shared First Lien Collateral, the
Revolving Facility Debt Documents and (b) in respect of the Revolving Facility
First Lien Collateral, the Shared Obligations Debt Documents.

 

7



--------------------------------------------------------------------------------

“Junior Liens” means (a) in respect of the Revolving Facility First Lien
Collateral, the Shared Liens on such Collateral, and (b) in respect of the
Shared First Lien Collateral, the Revolving Facility Liens on such Collateral.

“Junior Representative” means (a) with respect to the Shared First Lien
Collateral, the Revolving Facility Agent, and (b) with respect to the Revolving
Facility First Lien Collateral, (i) until the Discharge of Senior Secured Debt
Obligations has occurred with respect to the First Lien Shared Obligations, the
Designated Shared First Lien Representative, and (ii) thereafter, until the
Discharge of Senior Secured Debt Obligations has occurred with respect to the
Second Lien Shared Obligations, the Designated Shared Second Lien
Representative.

“Junior Secured Obligations” means (a) with respect to the Shared Obligations
(to the extent such Obligations are secured, or intended to be secured, by the
Shared First Lien Collateral), the Revolving Facility Obligations and (b) with
respect to Revolving Facility Obligations (to the extent such Obligations are
secured, or intended to be secured, by the Revolving Facility First Lien
Collateral), the Shared Obligations.

“Junior Secured Obligations Collateral” means the Collateral in respect of which
the Junior Representative (on behalf of itself and the Junior Secured
Obligations Secured Parties) holds a Junior Lien.

“Junior Secured Obligations Secured Parties” means (a) with respect to the
Shared First Lien Collateral, the Revolving Facility Secured Parties and
(b) with respect to the Revolving Facility First Lien Collateral, the Shared
Obligations Secured Parties.

“Junior Secured Obligations Security Documents” means (a) with respect to the
Revolving Facility First Lien Collateral, the Shared Obligations Security
Documents, and (b) with respect to the Shared First Lien Collateral, the
Revolving Facility Security Documents.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law, including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any agreement to give a security interest therein and any filing of or
agreement to give any financing statement under the Uniform Commercial Code (or
equivalent statutes of any jurisdiction).

“Lien Sharing and Priority Confirmation Joinder” means an agreement
substantially in the form of Exhibit B.

“Loan Parties” has the meaning assigned to such term in the preamble hereto.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

 

8



--------------------------------------------------------------------------------

“Notes Agent” means, collectively, the First Lien Notes Agent and the Second
Lien Notes Agent.

“Notes Debt Documents” means the Notes Indenture, the Future Indenture, the
Shared Obligations Security Documents, the other “Security Documents” (as
defined in the Notes Indenture) and all other loan documents, notes, guarantees,
instruments and agreements governing or evidencing, or executed or delivered in
connection with, any Future Indenture or Notes Substitute Indenture.

“Notes Indenture” means the indenture dated November 22, 2019 as amended,
restated, adjusted, waived, renewed, extended, supplemented or otherwise
modified from time to time (including without limitation to add new series of
notes thereunder or increase the amount of notes thereunder) and any credit
agreement, loan agreement, note agreement, promissory note, indenture or any
other agreement or instrument evidencing or governing the terms of any Notes
Substitute Indenture.

“Notes Obligations” means, collectively, the First Lien Notes Obligations and
the Second Lien Notes Obligations.

“Notes Secured Parties” means, at any time, the Notes Agent, the Notes Trustee,
each noteholder under the Notes Indenture, the Other Secured Parties (as defined
under the Notes Indenture), the beneficiaries of each indemnification obligation
undertaken by any Grantor under any Notes Debt Document, and each other holder
of, or obligee in respect of, any Notes Obligations (including pursuant to a
Notes Substitute Indenture), in each case to the extent designated as a secured
party (or a party entitled to the benefits of the security) under any Notes Debt
Document outstanding at such time.

“Notes Security Documents” means the “Security Documents” as referred to in the
Notes Security Documents, each agreement listed in part B of Exhibit C hereto,
and any other security agreements, pledge agreements, collateral assignments,
mortgages, deeds of trust, control agreements, guarantees, notes or any other
documents or instruments now existing or entered into after the date hereof that
create Liens on any assets or properties of any Grantor to secure any Notes
Obligations (including any such agreements, assignments, mortgages, deeds of
trust and other documents or instruments associated with any Notes Substitute
Indenture), together with an intercreditor agreements that govern the Liens of
the Notes Secured Parties on the Collateral.

“Notes Substitute Indenture” means any facility with respect to which the
requirements contained in Section 2.10 of this Agreement have been satisfied and
that Replaces the Notes Indenture then in existence. For the avoidance of doubt,
no Notes Substitute Indenture shall be required to be an indenture and may be
indebtedness evidenced or governed by a credit agreement, loan agreement, note
agreement, promissory note, indenture or any other agreement or instrument;
provided that any Notes Obligations Lien securing such Notes Substitute
Indenture shall be subject to the terms of this Agreement for all purposes
(including the lien priorities as set forth herein as of the date hereof).

 

9



--------------------------------------------------------------------------------

“Notes Trustee” means U.S. Bank National Association, solely in its capacity as
Trustee under the Notes Indenture, and its successors in such capacity, and any
agent, trustee or other representative representing holders or lenders under any
Notes Substitute Indenture.

“Obligations” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any Insolvency or Liquidation Proceeding.
Without limiting the generality of the foregoing, the Obligations of the
Grantors under the Secured Documents include (a) the obligation to pay
principal, interest, (if applicable) letter of credit commissions, charges,
expenses, fees, reasonable attorneys’ fees and disbursements, indemnities and
other amounts payable by any Grantor under any Secured Document and (b) the
obligation of any Grantor to reimburse any amount in respect of any of the
foregoing that any Secured Party, in its sole discretion, may elect to pay or
advance on behalf of such Grantor.

“Officer” means, with respect to any Person, the chief executive officer,
president, any executive vice president, chief financial officer, principal
accounting officer, controller, chief restructuring officer or treasurer of such
Person.

“Officers’ Certificate” means a certificate signed on behalf of Holdings, and
not in an individual capacity, by at least two Officers of Holdings, one of whom
must be the chief executive officer, the chief financial officer, the treasurer
or the principal accounting officer of Holdings.

“Original Notes Agent” has the meaning assigned to that term in the preamble
hereto.

“Original Revolving Facility Agent” has the meaning assigned to that term in the
preamble hereto.

“Original Term Facility Agent” has the meaning assigned to that term in the
preamble hereto.

“Other Secured Obligations” has the meaning set forth in the Term Facility
Credit Agreement or the Revolving Facility Credit Agreement, as the context may
require.

“Pari Passu Intercreditor Agreement” shall mean that certain Pari Passu
Intercreditor Agreement, dated as of the date hereof, among the Company, the
other Grantors party thereto and each Shared Obligations Agent.

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, joint-stock company, trust, unincorporated
organization, association, corporation, government or any agency or political
subdivision thereof or any other entity.

 

10



--------------------------------------------------------------------------------

“Publishers” has the meaning assigned to such term in the preamble hereto.

“Real Estate Asset” means, at any time of determination, any fee interest then
owned by Holdings or any other Grantor in any real property.

“Replaces” means, (a) in respect of any agreement with reference to the
Revolving Facility Credit Agreement or the Revolving Facility Obligations or any
Revolving Substitute Facility, that such agreement refunds, refinances or
replaces the Revolving Facility Credit Agreement or such Revolving Substitute
Facility in whole (in a transaction that is in compliance with Section 2.10) and
that all commitments thereunder are terminated, or, to the extent permitted by
the terms of the Revolving Facility Credit Agreement or such Revolving
Substitute Facility, in part, (b) in respect of any agreement with reference to
the Term Facility Credit Agreement, any Future Term Facility Credit Agreement,
the Term Facility Obligations or any Term Substitute Facility, that such
agreement refunds, refinances or replaces the Term Facility Credit Agreement,
such Future Term Facility Credit Agreement or such Term Substitute Facility in
whole (in a transaction that is in compliance with Section 2.10) and that all
commitments thereunder are terminated, or, to the extent permitted by the terms
of the Term Facility Credit Agreement, such Future Term Facility Credit
Agreement or such Term Substitute Facility, in part and (c) in respect of any
agreement with reference to the Notes Indenture, any Future Indenture, the Notes
Obligations or any Notes Substitute Indenture, that such agreement refunds,
refinances or replaces the Notes Indenture, such Future Indenture or such Notes
Substitute Indenture in whole (in a transaction that is in compliance with
Section 2.10) and that all obligations thereunder are terminated, or, to the
extent permitted by the terms of the Notes Indenture, such Future Notes
Indenture or such Notes Substitute Indenture, in part. “Replace,” “Replaced” and
“Replacement” shall have correlative meanings.

“Representative” means (a) in the case of any Term Facility Obligations, the
Term Facility Agents, (b) in the case of any Revolving Facility Obligations, the
Revolving Facility Agent, and (c) in the case of any Notes Obligations, the
Notes Agents.

“Restricted Subsidiary” shall have the meaning assigned to such term in the
Revolving Facility Credit Agreement.

“Revolving Facility Administrative Agent” means Citibank, N.A., in its capacity
as administrative agent under the Revolving Facility Credit Agreement, and its
successors in such capacity, and any agent, trustee or other representative
representing holders or lenders under any Revolving Substitute Facility.

“Revolving Facility Agent” means the Original Revolving Facility Agent, and,
from and after the date of execution and delivery of a Revolving Substitute
Facility, the agent, collateral agent, trustee or other representative of the
lenders or holders of the indebtedness and other Obligations evidenced
thereunder or governed thereby, in each case, together with its successors in
such capacity.

 

11



--------------------------------------------------------------------------------

“Revolving Facility Collateral” means all assets and properties subject to Liens
created by the Revolving Facility Security Documents to secure the Revolving
Facility Obligations.

“Revolving Facility Credit Agreement” means the Second Amended and Restated
Revolving Credit Agreement, dated as of November 22, 2019, among Holdings, the
Borrowers, the Subsidiary Guarantors named therein, the Revolving Facility
Administrative Agent, the Revolving Facility Agent, the lenders party thereto
from time to time and the other agents named therein, as amended, restated,
adjusted, waived, renewed, extended, supplemented or otherwise modified from
time to time and any credit agreement, loan agreement, note agreement,
promissory note, indenture or any other agreement or instrument evidencing or
governing the terms of any Revolving Substitute Facility.

“Revolving Facility Debt Documents” means the Revolving Facility Credit
Agreement, the Revolving Facility Security Documents, the other “Loan Documents”
(as defined in the Revolving Facility Credit Agreement) and all other loan
documents, notes, guarantees, instruments and agreements governing or
evidencing, or executed or delivered in connection with, any Revolving
Substitute Facility.

“Revolving Facility First Lien Collateral” means all present and future right,
title and interest of Holdings and the other Grantors in and to the following,
whether now owned or hereafter acquired, existing or arising, and wherever
located:

(a) accounts and payment intangibles, including tax refunds, but excluding
payment intangibles that constitute identifiable proceeds of Shared First Lien
Collateral;

(b) inventory and indebtedness owed to Holdings or any of its Restricted
Subsidiaries that arises from cash advances to enable the obligor thereof to
acquire inventory;

(c) deposit accounts, commodity accounts, securities accounts and lock-boxes,
including all money and certificated securities, uncertificated securities
(other than as each may relate to Equity Interests of Holdings or the other
Grantors), securities entitlements and investment property credited thereto or
deposited therein (including all cash, marketable securities and other funds
held in or on deposit in any deposit account, commodity account or securities
account), instruments, including intercompany notes, chattel paper and all cash
and cash equivalents, including cash and cash equivalents securing reimbursement
obligations in respect of letters of credit or other Revolving Facility
Obligations, but excluding the Shared First Lien Account;

(d) general intangibles pertaining to the other items of property included
within clauses (a), (b), (c), (e) and (f) of this definition;

(e) books and records, supporting obligations, documents and related letters of
credit, commercial tort claims or other claims and causes of action, in each
case, to the extent related primarily to any of the foregoing; and

 

12



--------------------------------------------------------------------------------

(f) all substitutions, replacements, accessions, products and proceeds
(including, without limitation, insurance proceeds, licenses, royalties, income,
payments, claims, damages and proceeds of suit) of all or any of the foregoing;

provided that notwithstanding the above, the Revolving Facility First Lien
Collateral shall not include any Excluded Assets. Nothing in this definition
shall supersede or override, as against Holdings or the other Grantors, the
description of such Revolving Facility First Lien Collateral as granted under
the Revolving Facility Security Documents.

“Revolving Facility Liens” means Liens on the Revolving Facility Collateral
created under the Revolving Facility Security Documents to secure the Revolving
Facility Obligations (including Liens on such Collateral under the security
documents associated with any Revolving Substitute Facility).

“Revolving Facility Obligations” means the “Obligations” as such term is defined
in the Revolving Facility Credit Agreement.

“Revolving Facility Secured Parties” means, at any time, the Revolving Facility
Agent, the Revolving Facility Administrative Agent, each lender or issuing bank
under the Revolving Facility Credit Agreement, the Other Secured Parties (as
defined under the Revolving Facility Credit Agreement), the beneficiaries of
each indemnification obligation undertaken by any Grantor under any Revolving
Facility Debt Document, each other Person that provides letters of credit,
guarantees or other credit support related thereto under any Revolving Facility
Debt Document and each other holder of, or obligee in respect of, any Revolving
Facility Obligations (including pursuant to a Revolving Substitute Facility), in
each case to the extent designated as a secured party (or a party entitled to
the benefits of the security) under any Revolving Facility Debt Document
outstanding at such time.

“Revolving Facility Security Documents” means the “Security Documents” as
referred to in the Revolving Facility Credit Agreement, each agreement listed in
part A of Exhibit C hereto, and any other security agreements, pledge
agreements, collateral assignments, mortgages, deeds of trust, control
agreements, guarantees, notes or any other documents or instruments now existing
or entered into after the date hereof that create Liens on any assets or
properties of any Grantor to secure any Revolving Facility Obligations
(including any such agreements, assignments, mortgages, deeds of trust and other
documents or instruments associated with any Revolving Substitute Facility).

“Revolving Substitute Facility” means any facility with respect to which the
requirements contained in Section 2.10 of this Agreement have been satisfied and
that Replaces the Revolving Facility Credit Agreement then in existence. For the
avoidance of doubt, no Revolving Substitute Facility shall be required to be a
revolving or asset-based loan facility and may be a facility evidenced or
governed by a credit agreement, loan agreement, note agreement, promissory note,
indenture or any other agreement or instrument; provided that any Revolving
Facility Lien securing such Revolving Substitute Facility shall be subject to
the terms of this Agreement for all purposes (including the lien priorities as
set forth herein as of the date hereof).

 

13



--------------------------------------------------------------------------------

“Second Lien Agents” means, collectively, the Second Lien Notes Agent and the
Second Lien Term Facility Agent.

“Second Lien Notes Agent” means, collectively, (a) the collateral agent for any
Future Second Lien Notes Indebtedness, and (b) from and after the date of
execution and delivery of a Notes Substitute Indenture that constitutes Future
Second Lien Notes Indebtedness, the agent, collateral agent, trustee or other
representative of the lenders or other holders of the indebtedness and other
obligations evidence thereunder or governed thereby, in each case, together with
its successors in such capacity.

“Second Lien Notes Obligations” means the principal amount of all Future Second
Lien Indebtedness plus any interest, fees, attorneys fees, costs, expenses and
indemnities payable on account of such principal amount or otherwise in respect
of, or arising under, the Notes Debt Documents related to such Future Second
Lien Term Indebtedness, including all fees and expenses of the collateral agent
for any Future Second Lien Term Indebtedness plus all interest and expenses
accrued or accruing (or that would, absent the commencement of an Insolvency or
Liquidation Proceeding, accrue) after the commencement of an Insolvency or
Liquidation Proceeding in accordance with and at the rate specified in the
relevant Notes Debt Documents to the extent that the claim for such interest or
expense is allowed or allowable as a claim in such Insolvency or Liquidation
Proceeding.

“Second Lien Shared Obligations” means collectively, the Second Lien Term Loan
Obligations and the Second Lien Notes Obligations.

“Second Lien Term Facility Agent” means, collectively, (a) the collateral agent
for any Future Second Lien Term Indebtedness, and (b) from and after the date of
execution and delivery of a Term Substitute Facility that constitutes Future
Second Lien Term Indebtedness, the agent, collateral agent, trustee or other
representative of the lenders or other holders of the indebtedness and other
obligations evidence thereunder or governed thereby, in each case, together with
its successors in such capacity.

“Second Lien Term Loan Obligations” means the principal amount of all Future
Second Lien Term Indebtedness plus any interest, fees, attorneys fees, costs,
expenses and indemnities payable on account of such principal amount or
otherwise in respect of, or arising under, the Term Facility Debt Documents
related to such Future Second Lien Term Indebtedness, including all fees and
expenses of the collateral agent for any Future Second Lien Term Indebtedness
plus all interest and expenses accrued or accruing (or that would, absent the
commencement of an Insolvency or Liquidation Proceeding, accrue) after the
commencement of an Insolvency or Liquidation Proceeding in accordance with and
at the rate specified in the relevant Term Facility Debt Document to the extent
that the claim for such interest or expense is allowed or allowable as a claim
in such Insolvency or Liquidation Proceeding.

 

14



--------------------------------------------------------------------------------

“Secured Parties” means the Revolving Facility Secured Parties, the Notes
Secured Parties and the Term Facility Secured Parties.

“Secured Documents” means the Revolving Facility Debt Documents, the Notes Debt
Documents and the Term Facility Debt Documents.

“Security Documents” means the Revolving Facility Security Documents, the Term
Facility Security Documents and the Notes Security Documents.

“Senior Documents” means (a) in respect of the Shared First Lien Collateral, the
Shared Obligations Debt Documents, and (b) in respect of the Revolving Facility
First Lien Collateral, the Revolving Facility Debt Documents.

“Senior Liens” means (a) in respect of the Revolving Facility First Lien
Collateral, the Revolving Facility Liens on such Collateral, and (b) in respect
of the Shared First Lien Collateral, the Shared Liens on such Collateral.

“Senior Representative” means (a) with respect to the Shared First Lien
Collateral, (i) until the Discharge of Senior Secured Debt Obligations has
occurred with respect to First Lien Shared Obligations, the Shared Obligations
Agents, and (ii) thereafter, the Second Lien Agents, as applicable, and (b) with
respect to the Revolving Facility First Lien Collateral, the Revolving Facility
Agent.

“Senior Secured Obligations” means (a) with respect to the Revolving Facility
Obligations (to the extent such obligations are secured, or are intended to be
secured, by the Shared First Lien Collateral), the Shared Obligations, and
(b) with respect to the Shared Obligations (to the extent such obligations are
secured, or are intended to be secured, by the Revolving Facility First Lien
Collateral), the Revolving Facility Obligations.

“Senior Secured Obligations Collateral” means the Collateral in respect of which
the Senior Representative (on behalf of itself and the applicable Senior Secured
Obligations Secured Parties) holds a Senior Lien.

“Senior Secured Obligations Secured Parties” means (a) with respect to the
Shared First Lien Collateral, the Shared Obligations Secured Parties, and
(b) with respect to the Revolving Facility First Lien Collateral, the Revolving
Facility Secured Parties.

“Senior Secured Obligations Security Documents” means (a) with respect to the
Revolving Facility First Lien Collateral, the Revolving Facility Security
Documents, and (b) with respect to the Shared First Lien Collateral, the Shared
Obligations Security Documents.

“Shared Collateral” means all assets and properties subject to Liens created by
the Shared Obligations Security Documents to secure the Shared Obligations.

 

15



--------------------------------------------------------------------------------

“Shared First Lien Account” shall mean that certain deposit or securities
account of the Loan Parties that (a) is subject to a blocked account agreement
in favor of the Designated Shared First Lien Representative (who shall have
first priority rights with respect to exercising control over such account), and
the Revolving Facility Agent (who shall have second priority rights with respect
to exercising control over such account) and (b) contains only identifiable
proceeds of any Shared First Lien Collateral (including any proceeds arising
from a sale or disposition thereof) and the proceeds of any investment thereof,
and other proceeds that may constitute Revolving Facility First Lien Collateral
and be required hereunder to be turned over to the Revolving Facility Agent.

“Shared First Lien Collateral” means all present and future right, title and
interest of Holdings and the other Grantors, whether now owned or hereafter
acquired, existing or arising, and wherever located, in all of the assets and
property of any Grantor, whether real, personal or mixed (other than in the
Excluded Assets and the Revolving Facility First Lien Collateral), including,
without limitation, all: (a) equipment; (b) Real Estate Assets; (c) intellectual
property; (d) all general intangibles that do not constitute Revolving Facility
First Lien Collateral; (e) documents of title related to equipment; (f) records,
supporting obligations and related letters of credit, commercial tort claims or
other claims and causes of action, in each case, to the extent related primarily
to the foregoing; (g) substitutions, replacements, accessions, products and
proceeds (including, without limitation, insurance proceeds, licenses,
royalties, income, payments, claims, damages and proceeds of suit) of any or all
of the foregoing and (h) the Shared First Lien Account, but excluding any
identifiable proceeds of Revolving Facility First Lien Collateral deposited
therein. Nothing in this definition shall supersede or override, as against
Holdings or the other Grantors, the description of such Shared First Lien
Collateral as granted under the Shared Obligations Security Documents.

“Shared Liens” means Liens on the Shared Collateral created under the Shared
Obligations Security Documents to secure the Shared Obligations (including Liens
on such Collateral under the security documents associated with any Term
Substitute Facility and/or Notes Substitute Indenture).

“Shared Obligations Agent” means, collectively, the Term Facility Agents and the
Notes Agents.

“Shared Obligations” means, collectively, the Term Facility Obligations and the
Notes Obligations.

“Shared Obligations Debt Documents” means, collectively, the Term Facility Debt
Documents and the Notes Debt Documents.

“Shared Obligations Secured Parties” means, collectively, the Term Facility
Secured Parties and the Notes Secured Parties.

“Shared Obligations Security Documents” means, collectively, the Term Facility
Security Documents and the Notes Security Documents

 

16



--------------------------------------------------------------------------------

“Subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, limited liability company, association
or other business entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or more than 50% of the general partnership interests are, at the time any
determination is being made, owned, controlled or held, or (b) that is, at the
time any determination is made, otherwise controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent. Unless otherwise specified, all references herein to a “Subsidiary”
or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of Holdings.

“Term Facility Administrative Agent” means Citibank, N.A., in its capacity as
Administrative Agent under the Term Facility Credit Agreement, and its
successors in such capacity, and any agent, trustee or other representative
representing holders or lenders under any Term Substitute Facility.

“Term Facility Agent” means, collectively, the First Lien Term Facility Agents
and the Second Lien Term Facility Agent.

“Term Facility Credit Agreement” means the Second Amended and Restated Term Loan
Credit Agreement dated as of November 22, 2019, among Holdings, the Borrowers,
the Subsidiary Guarantors named therein, the Term Facility Administrative Agent,
the Term Facility Agent, the lenders party thereto from time to time and the
other agents named therein, as amended, restated, adjusted, waived, renewed,
extended, supplemented or otherwise modified from time to time and any credit
agreement, loan agreement, note agreement, promissory note, indenture or any
other agreement or instrument evidencing or governing the terms of any Term
Substitute Facility.

“Term Facility Debt Documents” means the Term Facility Credit Agreement, the
Future Term Facility Credit Agreements, the Shared Obligations Security
Documents, the other “Loan Documents” (as defined in the Term Facility Credit
Agreement) and all other loan documents, notes, guarantees, instruments,
security documents and other agreements governing or evidencing, or executed or
delivered in connection with, any Future Term Facility Credit Agreement or Term
Substitute Facility.

“Term Facility Obligations” means, collectively, the First Lien Term Loan
Obligations and the Second Lien Term Loan Obligations.

“Term Facility Secured Parties” means, at any time, the Term Facility Agents,
the Term Facility Administrative Agent, each lender or issuing bank under the
Term Facility Credit Agreement, each Other Secured Party (as defined under the
Term Facility Credit Agreement), the beneficiaries of each indemnification
obligation undertaken by any Grantor under any Term Facility Debt Document, each
other Person that provides letters of credit, guarantees or other credit support
related thereto under any Term Facility Debt Document and each other holder of,
or obligee in respect of, any Term Facility Obligations (including pursuant to
any Term Substitute Facility), in each case to the extent designated as a
secured party (or a party entitled to the benefits of the security) under any
Term Facility Debt Document outstanding at such time.

 

17



--------------------------------------------------------------------------------

“Term Facility Security Documents” means the “Security Documents” as referred to
in the Term Facility Security Documents, each agreement listed in part B of
Exhibit C hereto, and any other security agreements, pledge agreements,
collateral assignments, mortgages, deeds of trust, control agreements,
guarantees, notes or any other documents or instruments now existing or entered
into after the date hereof that create Liens on any assets or properties of any
Grantor to secure any Term Facility Obligations (including any such agreements,
assignments, mortgages, deeds of trust and other documents or instruments
associated with any Term Substitute Facility), together with an intercreditor
agreements that govern the Liens of the Term Facility Secured Parties on the
Collateral.

“Term Substitute Facility” means any facility with respect to which the
requirements contained in Section 2.10 of this Agreement have been satisfied and
that is permitted to be incurred pursuant to the Revolving Facility Debt
Documents and the Term Facility Debt Documents, the proceeds of which are used
to, among other things, Replace the Term Facility Credit Agreement or any Future
Term Facility Credit Agreement then in existence. For the avoidance of doubt, no
Term Substitute Facility shall be required to be a term loan facility and may be
a facility evidenced or governed by a credit agreement, loan agreement, note
agreement, promissory note, indenture or any other agreement or instrument;
provided that any Shared Lien securing such Term Substitute Facility shall be
subject to the terms of this Agreement for all purposes (including the lien
priority as set forth herein as of the date hereof).

ARTICLE II

Subordination of Junior Liens; Certain Agreements

SECTION 2.01. Subordination of Junior Liens. (a) The grant of the Revolving
Facility Liens pursuant to the Revolving Facility Security Documents and the
grant of the Shared Obligations Liens pursuant to the Shared Obligations
Security Documents create separate and distinct Liens on the Collateral.

(b) All Junior Liens in respect of any Collateral are expressly subordinated and
made junior in right, priority, operation and effect to any and all Senior Liens
in respect of such Collateral, notwithstanding anything contained in this
Agreement, the Revolving Facility Debt Documents, the Term Facility Debt
Documents, the Notes Debt Documents or any other agreement or instrument or
operation of law to the contrary, and irrespective of the time, order or method
of creation, attachment or perfection of such Junior Liens and Senior Liens or
any failure, defect or deficiency or alleged failure, defect or deficiency in
any of the foregoing.

(c) It is acknowledged that (i) the aggregate amount of the Senior Secured
Obligations may be increased from time to time pursuant to the terms of the
Senior Documents, (ii) a portion of the Senior Secured Obligations consists or
may consist of indebtedness that is revolving in nature, and the amount thereof
that may be outstanding at any time or from time to time may be increased or
reduced and subsequently reborrowed, and (iii) the Senior Secured Obligations
may be increased,

 

18



--------------------------------------------------------------------------------

extended, renewed, replaced, restated, supplemented, restructured, repaid,
refunded, refinanced or otherwise amended or modified from time to time, all
without affecting the subordination of the Junior Liens hereunder or the
provisions of this Agreement defining the relative rights of the Revolving
Facility Secured Parties, the Notes Secured Parties and the Term Facility
Secured Parties.

(d) The lien priorities provided for herein shall not be altered or otherwise
affected by any amendment, modification, supplement, extension, increase,
renewal, restatement or Replacement of either the Junior Secured Obligations (or
any part thereof) or the Senior Secured Obligations (or any part thereof), by
the release of any Collateral or of any guarantees for any Senior Secured
Obligations or by any action that any Representative or Secured Party may take
or fail to take in respect of any Collateral.

SECTION 2.02. No Action With Respect to Junior Secured Obligations Collateral
Subject to Senior Liens. Subject to Sections 2.04 and 2.13, no Junior
Representative or other Junior Secured Obligations Secured Party shall commence
or instruct any Junior Representative to commence any judicial or nonjudicial
foreclosure proceedings with respect to, seek to have a trustee, receiver,
liquidator or similar official appointed for or over, attempt any action to take
possession of, exercise any right, remedy or power (including any right of
setoff or rights under any account agreement, landlord waiver, bailee letter or
collateral access agreement) with respect to, or otherwise take any action to
enforce its interest in or realize upon, or take any other action available to
it in respect of, any Junior Secured Obligations Collateral under any Junior
Secured Obligations Security Document, applicable law or otherwise until the
associated Discharge of Senior Secured Debt Obligations, it being agreed that
only the Designated Senior Representative, acting in accordance with the
applicable Senior Secured Obligations Security Documents, shall be entitled to
take any such actions or exercise any such remedies prior to the associated
Discharge of Senior Secured Debt Obligations. Notwithstanding the foregoing, any
Junior Representative may, subject to Section 2.05, (i) take all such actions as
it shall deem necessary to perfect or continue the perfection of its Junior
Liens, (ii) take all such actions as it shall deem necessary to create, preserve
or protect (but not enforce) the Junior Liens on any Collateral, (iii) in any
Insolvency or Liquidation Proceeding commenced by or against any Borrower or any
other Grantor, file a proof of claim or statement of interest with respect to
the Junior Secured Obligations and vote on any plan of reorganization (including
a vote to accept or reject a plan of partial or complete liquidation) to the
extent such vote is not in violation of the terms of this Agreement, (iv) file
any necessary responsive or defensive pleadings in opposition to any motion,
claim, adversary proceeding or other pleading made by any person objecting to or
otherwise seeking the disallowance of the claims of the Junior Secured
Obligations Secured Parties, including any claims secured by the Collateral, if
any, in each case in accordance with the terms of this Agreement, (v) exercise
the rights available to a holder of unsecured claims in accordance with
Section 2.13, (vi) file any proof of claim, make other filings and make any
arguments and motions in order to preserve or protect its Liens on the
Collateral that are, in each case, in accordance with the terms of this
Agreement, with respect to the Junior Secured Obligations and the Collateral
and/or (vii) present a cash bid at any Section 363 hearing or with respect to
any other Collateral disposition.

 

19



--------------------------------------------------------------------------------

SECTION 2.03. No Duties of Senior Representative. Each Junior Secured
Obligations Secured Party acknowledges and agrees that neither the Senior
Representative nor any other Senior Secured Obligations Secured Party shall have
any duties or other obligations to such Junior Secured Obligations Secured Party
with respect to any Senior Secured Obligations Collateral, other than to
transfer to the Junior Representative any remaining Collateral that constitutes
Junior Secured Obligations Collateral and any proceeds of the sale or other
disposition of any such Collateral that constitutes Junior Secured Obligations
Collateral remaining in its possession following the associated Discharge of
Senior Secured Debt Obligations, in each case without representation or warranty
on the part of the Senior Representative or any Senior Secured Obligations
Secured Party. In furtherance of the foregoing, each Junior Secured Obligations
Secured Party acknowledges and agrees that until the associated Discharge of
Senior Secured Debt Obligations secured by any Collateral on which such Junior
Secured Obligations Secured Party holds a Junior Lien, the Senior Representative
shall be entitled, for the benefit of the holders of such Senior Secured
Obligations, to sell, transfer or otherwise dispose of or deal with such
Collateral, as provided herein and in the Senior Secured Obligations Security
Documents, without regard, except to account for excess proceeds as provided
above, to any Junior Lien or any rights to which the holders of the Junior
Secured Obligations would otherwise be entitled as a result of such Junior Lien.
Without limiting the foregoing, each Junior Secured Obligations Secured Party
agrees that neither the Senior Representative nor any other Senior Secured
Obligations Secured Party shall have any duty or obligation first to marshal or
realize upon any type of Senior Secured Obligations Collateral (or any other
collateral securing the Senior Secured Obligations), or to sell, dispose of or
otherwise liquidate all or any portion of such Collateral (or any other
collateral securing the Senior Secured Obligations), in any manner that would
maximize the return to the Junior Secured Obligations Secured Parties,
notwithstanding that the order and timing of any such realization, sale,
disposition or liquidation may affect the amount of proceeds actually received
by the Junior Secured Obligations Secured Parties from such realization, sale,
disposition or liquidation. Following the associated Discharge of Senior Secured
Debt Obligations, the Junior Secured Obligations Secured Parties may, subject to
any other agreements binding on such Junior Secured Obligations Secured Parties,
assert their rights under the New York UCC or otherwise to any proceeds
remaining following a sale, disposition or other liquidation of Collateral by,
or on behalf of the Junior Secured Obligations Secured Parties. Each of the
Junior Secured Obligations Secured Parties waives any claim such Junior Secured
Obligations Secured Party may now or hereafter have against the Senior
Representative or any other Senior Secured Obligations Secured Party (or their
representatives) arising out of any actions which the Senior Representative or
the Senior Secured Obligations Secured Parties take or omit to take (including
actions with respect to the creation, perfection or continuation of Liens on any
Collateral, actions with respect to the foreclosure upon, sale, release or
depreciation of, or failure to realize upon, any of the Collateral, and actions
with respect to the collection of any claim for all or any part of the Senior
Secured Obligations from any account debtor, guarantor or any other party) in
accordance with this Agreement and the Senior Secured Obligations Security
Documents or any other agreement related thereto or to the collection of the
Senior Secured Obligations or the valuation, use, protection or release of any
security for the Senior Secured Obligations.

 

20



--------------------------------------------------------------------------------

SECTION 2.04. No Interference; Payment Over; Reinstatement. (a) Each Junior
Secured Obligations Secured Party agrees that (i) it will not take or cause to
be taken any action the purpose or effect of which is, or could be, to make any
Junior Lien pari passu with, or to give such Junior Secured Obligations Secured
Party any preference or priority relative to, any Senior Lien with respect to
the Collateral subject to such Senior Lien and Junior Lien or any part thereof,
(ii) it will not challenge or question in any proceeding the validity or
enforceability of any Senior Secured Obligations or Senior Secured Obligations
Security Document, or the validity, attachment, perfection or priority of any
Senior Lien, or the validity or enforceability of the priorities, rights or
duties established by or other provisions of this Agreement, (iii) it will not
take or cause to be taken any action the purpose or intent of which is, or could
be, to interfere, hinder or delay, in any manner, whether by judicial
proceedings or otherwise, any sale, transfer or other disposition of the
Collateral subject to any Junior Lien by any Senior Secured Obligations Secured
Parties secured by Senior Liens on such Collateral or any Senior Representative
acting on their behalf, (iv) it shall have no right to (A) direct any Senior
Representative or any holder of Senior Secured Obligations to exercise any
right, remedy or power with respect to the Collateral subject to any Junior Lien
or (B) consent to the exercise by any Senior Representative or any other Senior
Secured Obligations Secured Party of any right, remedy or power with respect to
the Collateral subject to any Junior Lien, (v) it will not institute any suit or
assert in any suit or Insolvency or Liquidation Proceeding any claim against any
Senior Representative or other Senior Secured Obligations Secured Party seeking
damages from or other relief by way of specific performance, instructions or
otherwise with respect to, and neither any Senior Representative nor any other
Senior Secured Obligations Secured Party shall be liable to any Junior Secured
Obligations Secured Party for, any action taken or omitted to be taken by such
Senior Representative or other Senior Secured Obligations Secured Party with
respect to any Collateral securing such Senior Secured Obligations that is
subject to any Junior Lien, (vi) it will not seek, and hereby waives any right,
to have any Senior Secured Obligations Collateral subject to any Junior Lien or
any part thereof marshaled upon any foreclosure or other disposition of such
Collateral and (vii) it will not attempt, directly or indirectly, whether by
judicial proceedings or otherwise, to challenge the enforceability of any
provision of this Agreement.

(b) The Junior Representative and each other Junior Secured Obligations Secured
Party hereby agrees that until the associated Discharge of Senior Secured Debt
Obligations, if it shall obtain possession of any Senior Secured Obligations
Collateral or shall realize any proceeds or payment in respect of any such
Collateral, pursuant to remedies taken under any Junior Secured Obligations
Security Document or by the exercise of any rights available to it under
applicable law or in any Insolvency or Liquidation Proceeding or through any
other exercise of remedies, at any time prior to the associated Discharge of
Senior Secured Debt Obligations secured, or intended to be secured, by such
Collateral, then it shall hold such Collateral, proceeds or payment in trust for
the applicable Senior Secured Obligations Secured Parties and transfer such
Collateral, proceeds or payment, as the case may be, to the Designated Senior
Representative reasonably promptly after obtaining actual knowledge or notice
from the Senior Secured Obligations Secured Parties that it has possession of
such Senior Secured Obligations Collateral or proceeds or payments in respect
thereof. Each Junior Secured Obligations Secured Party agrees that if, at any
time, it obtains actual knowledge or receives notice that all or part of any
payment

 

21



--------------------------------------------------------------------------------

with respect to any Senior Secured Obligations previously made shall be
rescinded for any reason whatsoever, such Junior Secured Obligations Secured
Party shall promptly pay over to the Designated Senior Representative any
payment received by it and then in its possession or under its control in
respect of any Collateral subject to any Senior Lien securing such Senior
Secured Obligations and shall promptly turn any Collateral subject to any such
Senior Lien then held by it over to the Designated Senior Representative, and
the provisions set forth in this Agreement shall be reinstated as if such
payment had not been made, until the payment and satisfaction in full of the
Senior Secured Obligations. All Junior Liens will remain attached to and
enforceable against all proceeds so held or remitted. Anything contained herein
to the contrary notwithstanding, this Section 2.04(b) shall not apply to any
proceeds of Senior Secured Obligations Collateral realized in a transaction not
prohibited by the Senior Documents and as to which the possession or receipt
thereof by the Junior Representative or other Junior Secured Obligations Secured
Party is otherwise permitted by the Senior Documents.

SECTION 2.05. Release of Liens; Automatic Release of Junior Liens. (a) The
Junior Representative and each other Junior Secured Obligations Secured Party
agree that (i) in the event the Senior Secured Obligations Secured Parties
release their Lien on any Senior Secured Obligations Collateral subject to any
Junior Lien pursuant to the terms contained in this Agreement (other than a
release in connection with a sale, transfer or other disposition of Senior
Secured Obligations Collateral, which shall be governed by clause (a)(ii)
below), such Junior Lien on such Collateral shall terminate and be released
automatically and without further action unless, at the time of such release by
the Senior Secured Obligations Secured Parties, an Event of Default shall then
have occurred and be continuing under the Junior Documents (provided that any
Junior Lien that would have otherwise been released and terminated pursuant to
this clause (a)(i) in the absence of such an Event of Default under the Junior
Documents shall terminate and be released automatically and without further
action when such Event of Default (and all other Events of Default under the
Junior Documents) cease to exist); and (ii) in the event of a sale, transfer or
other disposition of Senior Secured Obligations Collateral subject to any Junior
Lien (regardless of whether or not an Event of Default has occurred and is
continuing under the Junior Documents at the time of such sale, transfer or
other disposition), such Junior Lien on such Collateral shall terminate and be
released automatically and without further action if the applicable Senior Liens
on such Collateral are released and if such sale, transfer or other disposition
either (A) is then not prohibited by the Junior Documents or (B) occurs in
connection with the foreclosure upon or other exercise of rights and remedies
with respect to such Senior Secured Obligations Collateral; provided that such
Junior Lien shall remain in place with respect to any proceeds of a sale,
transfer or other disposition under this clause (a)(ii) that remain after the
associated Discharge of Senior Secured Debt Obligations. In addition, for the
avoidance of doubt, the Junior Representative and each Junior Secured
Obligations Secured Party agree that, with respect to any property or assets
that would otherwise constitute Senior Secured Obligations Collateral, the
requirement that a Junior Lien attach to, or be perfected with respect to, such
property or assets shall be waived automatically and without further action so
long as the requirement that a Senior Lien attach to, or be perfected with
respect to, such property or assets is waived by the Senior Secured Obligations
Secured Parties (or the Senior Representative) in accordance with the Senior
Documents and so long as no Event of Default under the Junior Documents

 

22



--------------------------------------------------------------------------------

shall have occurred, be continuing or would result therefrom at such time.
Notwithstanding the foregoing, in the event of release of Liens by the Senior
Secured Obligations Secured Parties on all or substantially all of the Senior
Secured Obligations Collateral (other than when such release occurs in
connection with the Senior Secured Obligations Secured Parties’ foreclosure upon
or other exercise of rights and remedies with respect to such Collateral), no
release of the Junior Lien on such Senior Secured Obligations Collateral under
this Section 2.05 shall be made (it being understood that this Section 2.05
shall not affect any other obligation of the Junior Secured Obligations Secured
Parties to any other Person, including a Loan Party, to release Liens pursuant
to the Junior Documents or the Junior Secured Obligations Security Documents or
otherwise) unless (A) consent to the release of such Junior Liens has been given
by the requisite percentage or number of the Junior Secured Obligations Secured
Parties at the time outstanding as provided for in the applicable Junior
Documents and (B) Holdings has delivered an Officers’ Certificate to the
Revolving Facility Agent and the Shared Obligations Agents certifying that all
such consents have been obtained.

(b) The Revolving Facility Agent and the Shared Obligations Agents agree for the
benefit of Holdings and the other Grantors that, with respect to the release of
any Collateral, if the Revolving Facility Agent or the Designated Shared First
Lien Representative, as applicable, at any time receives:

(i) an Officers’ Certificate stating that (A) the signing officers have read
this Section 2.05(b) and understand the provisions and the definitions relating
hereto, (B) such officers have made such examination or investigation as is
necessary to enable such Persons to express an informed opinion as to whether or
not the conditions precedent in this Section 2.05(b) and all other Secured
Documents, if any, relating to the release of such Collateral have been (or will
be substantially simultaneously with the delivery of such certificate) complied
with and (C) in the opinion of such officers, such conditions precedent, if any,
have (or will be substantially simultaneously with the delivery of such
certificate) been complied with;

(ii) the proposed instrument or instruments releasing such Lien as to such
property in recordable form, if applicable; and

(iii) prior to the associated Discharge of Senior Secured Debt Obligations, the
written confirmation of the Designated Senior Representative (or, at any time
after the associated Discharge of Senior Secured Debt Obligations, the
Designated Junior Representative) (such confirmation to be given following
receipt of, and based solely on, the Officers’ Certificate described in clause
(i) above) that, in its view, such release is permitted by Section 2.05(a) and
the respective Secured Documents governing the Revolving Facility Obligations or
the applicable Shared Obligations, as applicable, the holders of which such
Representative represents;

then the Revolving Facility Agent or the Designated Shared First Lien
Representative, as applicable, will execute (with such acknowledgements and/or
notarizations as are required) and deliver such release to Holdings or other
applicable Grantor on or before the later of (x) the date specified in such
request for such release and (y) the second business day after the date of
receipt of the items required by this Section 2.05(b) by the applicable
Representative.

 

23



--------------------------------------------------------------------------------

(c) The Junior Representative agrees to execute and deliver (at the sole cost
and expense of the Grantors) all such releases and other instruments as shall
reasonably be requested by the Designated Senior Representative to evidence and
confirm any release of Junior Secured Obligations Collateral provided for in
this Section 2.05.

SECTION 2.06. Certain Agreements With Respect to Insolvency or Liquidation
Proceedings. (a) This Agreement shall continue in full force and effect,
notwithstanding the commencement of any Insolvency or Liquidation Proceeding by
or against Holdings or any Restricted Subsidiaries.

(b) Other than with respect to the Chapter 11 Cases (as defined in the Revolving
Facility Credit Agreement), if Holdings or any of its Restricted Subsidiaries
shall become subject to a case under the Bankruptcy Code and shall, as
debtor(s)-in-possession, move for approval of financing (“DIP Financing”) to be
provided by one or more lenders (the “DIP Lenders”) under Section 364 of the
Bankruptcy Code or the use of cash collateral under Section 363 of the
Bankruptcy Code, each Junior Secured Obligations Secured Party agrees that it
will raise no objection, and will waive any claim such Person may now or
hereafter have, to any such financing or to the Liens on the Senior Secured
Obligations Collateral securing the same (“DIP Financing Liens”), or to any use
of cash collateral that constitutes Senior Secured Obligations Collateral or to
any grant of administrative expense priority under Section 364 of the Bankruptcy
Code, unless (i) the Senior Secured Obligations Secured Parties, or a
representative authorized by the Senior Secured Obligations Secured Parties,
shall then oppose or object to such DIP Financing or such DIP Financing Liens or
such use of cash collateral or (ii) such DIP Financing Liens are neither senior
to, nor rank pari passu with, the Senior Liens upon any property of the estate
in such Insolvency or Liquidation Proceeding. To the extent such DIP Financing
Liens are senior to, or rank pari passu with, the Senior Liens, the Junior
Representative will, for itself and on behalf of the other Junior Secured
Obligations Secured Parties, subordinate the Junior Liens on the Senior Secured
Obligations Collateral to the Senior Liens and the DIP Financing Liens, so long
as the Junior Secured Obligations Secured Parties retain Liens on all the Junior
Secured Obligations Collateral, including proceeds thereof arising after the
commencement of any Insolvency or Liquidation Proceeding, with the same priority
relative to the Senior Secured Obligations Collateral as existed prior to the
commencement of the case under the Bankruptcy Code.

(c) Each Junior Secured Obligations Secured Party agrees that it will not object
to or oppose a sale or other disposition of any Senior Secured Obligations
Collateral (or any portion thereof) under Section 363 of the Bankruptcy Code or
any other provision of the Bankruptcy Code if the Senior Secured Obligations
Secured Parties, or a representative authorized by the Senior Secured
Obligations Secured Parties, shall have consented to such sale or disposition of
such Senior Secured Obligations Collateral and all Senior Liens and Junior Liens
will attach to the proceeds of the sale.

 

24



--------------------------------------------------------------------------------

(d) The holders of Junior Secured Obligations and the Junior Representative will
not file or prosecute in any Insolvency or Liquidation Proceeding any motion for
adequate protection (or any comparable request for relief) based upon their
interest in the Collateral under the Junior Liens, and will not object to or
contest (i) any request by the Senior Representative or the holders of Senior
Secured Obligations for adequate protection or (ii) any objection by the Senior
Representative or the holders of Senior Secured Obligations to any motion,
relief, action or proceeding based on the Senior Representative or holders of
the Senior Secured Obligations claiming a lack of adequate protection, except
that the holders of Junior Secured Obligations and the Junior Representative
may:

(i) freely seek and obtain relief granting a Junior Lien co-extensive in all
respects with, but subordinated (as set forth in Section 2.01) to, all Liens
granted in the Insolvency or Liquidation Proceeding to, or for the benefit of,
the holders of Senior Secured Obligations;

(ii) freely vote on any plan of reorganization or similar dispositive
restructuring plan; and

(iii) freely seek and obtain any relief upon a motion for adequate protection
(or any comparable relief), without any condition or restriction whatsoever, at
any time after the associated Discharge of Senior Secured Debt Obligations.

(e) Each of the Junior Secured Obligations Secured Parties waives any claim such
Junior Secured Obligations Secured Party may now or hereafter have against the
Senior Representative or any other Senior Secured Obligations Secured Party (or
their representatives) arising out of any election by the Senior Representative
or any Senior Secured Obligations Secured Parties, in any proceeding instituted
under the Bankruptcy Code, of the application of Section 1111(b) of the
Bankruptcy Code.

SECTION 2.07. Reinstatement. In the event that any of the Senior Secured
Obligations shall be paid in full and such payment or any part thereof shall
subsequently, for whatever reason (including an order or judgment for
disgorgement of a preference under the Bankruptcy Code, or any similar law, or
the settlement of any claim in respect thereof), be required to be returned or
repaid, the terms and conditions of this Article II shall be fully applicable
thereto until all such Senior Secured Obligations shall again have been paid in
full in cash. In the event that any of the Junior Secured Obligations shall be
paid in full and such payment or any part thereof shall subsequently, for
whatever reason (including an order or judgment for disgorgement of a preference
under the Bankruptcy Code, or any similar law, or the settlement of any claim in
respect thereof), be required to be returned or repaid, the terms and conditions
of this Article II shall be fully applicable thereto until all such Junior
Secured Obligations shall again have been paid in full in cash.

 

25



--------------------------------------------------------------------------------

SECTION 2.08. Entry Upon Premises by the Revolving Facility Agent and the
Revolving Facility Secured Parties. (a) If the Revolving Facility Agent takes
any enforcement action with respect to the Revolving Facility First Lien
Collateral, the Shared Obligations Secured Parties (i) shall reasonably
cooperate with the Revolving Facility Agent (at the sole cost and expense of the
Revolving Facility Agent (it being understood nothing in this Section 2.08
affects any Grantor’s reimbursement or indemnity obligations under any Secured
Document) and subject to the condition that the Shared Obligations Secured
Parties shall have no obligation or duty to take any action or refrain from
taking any action that could reasonably be expected to result in the incurrence
of any liability or damage to the Shared Obligations Secured Parties) in its
efforts to enforce its security interest in the Revolving Facility First Lien
Collateral and to finish any work-in-process and assemble the Revolving Facility
First Lien Collateral, (ii) shall not take any action designed or intended to
hinder or restrict in any respect the Revolving Facility Agent from enforcing
its security interest in the Revolving Facility First Lien Collateral or from
finishing any work-in-process or assembling the Revolving Facility First Lien
Collateral, and (iii) subject to the rights of any landlords under real estate
leases, shall permit the Revolving Facility Agent, its employees, agents,
advisers and representatives, at the sole cost and expense of the Revolving
Facility Secured Parties (it being understood nothing in this Section 2.08
affects any Grantor’s reimbursement or indemnity obligations under any Secured
Document) and upon reasonable advance notice, to enter upon and use the Shared
First Lien Collateral (including (A) equipment, processors, computers and other
machinery related to the storage or processing of records, documents or files
and (B) intellectual property (in connection with which the Shared Obligations
Agents and the Shared Obligations Secured Parties shall grant a nonexclusive
right to use and license and sublicense Shared Collateral consisting of
intellectual property to enable the Revolving Facility Agent to assemble,
prepare for sale, advertise, market and dispose of the Revolving Facility
Collateral, it being understood that such right will not impose additional
obligations on the Grantors, and will be solely as between the relevant
creditors)), for a period not to exceed 180 days after the taking of such
enforcement action, for purposes of (1) assembling and storing the Revolving
Facility First Lien Collateral and completing the processing of and turning into
finished goods of any Revolving Facility First Lien Collateral consisting of
work-in-process, (2) selling any or all of the Revolving Facility First Lien
Collateral located on such Shared First Lien Collateral, whether in bulk, in
lots or to customers in the ordinary course of business or otherwise,
(3) removing any or all of the Revolving Facility First Lien Collateral located
on such Shared First Lien Collateral, or (4) taking reasonable actions to
protect, secure and otherwise enforce the rights of the Revolving Facility
Secured Parties in and to the Revolving Facility First Lien Collateral;
provided, however, that nothing contained in this Agreement shall restrict the
rights of the Shared Obligations Agents from selling, assigning or otherwise
transferring any Shared First Lien Collateral prior to the expiration of such
180-day period if the purchaser, assignee or transferee thereof agrees to be
bound by the provisions of this Section. If any stay or other order prohibiting
the exercise of remedies with respect to the Revolving Facility First Lien
Collateral has been entered by a court of competent jurisdiction, such 180-day
period shall be tolled during the pendency of any such stay or other order. If
the Revolving Facility Agent conducts a public auction or private sale of the
Revolving Facility First Lien Collateral at any of the real property included
within the Shared First Lien Collateral, the Revolving Facility Agent shall
provide the Shared Obligations Agents with reasonable notice and use reasonable
efforts to hold such auction or sale in a manner which would not unduly disrupt
the Shared Obligations Agents’ use of such real property.

 

26



--------------------------------------------------------------------------------

(b) During the period of actual occupation, use or control by the Revolving
Facility Secured Parties or their agents or representatives of any Shared First
Lien Collateral, the Revolving Facility Secured Parties shall (i) be responsible
for the ordinary course third-party expenses related thereto, including costs
with respect to heat, light, electricity, water and real property taxes with
respect to that portion of any premises so used or occupied, and (ii) be
obligated to repair at their expense any physical damage to such Shared First
Lien Collateral or other assets or property resulting from such occupancy, use
or control, and to leave such Shared First Lien Collateral or other assets or
property in substantially the same condition as it was at the commencement of
such occupancy, use or control, ordinary wear and tear excepted. The Revolving
Facility Secured Parties jointly and severally agree to pay, indemnify and hold
the Shared Obligations Agents and their officers, directors, employees and
agents harmless from and against any liability, cost, expense, loss or damages,
including legal fees and expenses, resulting from the negligence or willful
misconduct of the Revolving Facility Agent or any of its agents, representatives
or invitees in its or their operation of such facilities. In the event, and only
in the event, that in connection with its use of some or all of the premises
constituting Shared First Lien Collateral, the Revolving Facility Agent requires
the services of any employees of Holdings or any of their Subsidiaries, the
Revolving Facility Agent shall pay directly to any such employees the
appropriate, allocated wages of such employees, if any, during the time periods
that the Revolving Facility Agent requires their services. Notwithstanding the
foregoing, in no event shall the Revolving Facility Secured Parties have any
liability to the Shared Obligations Secured Parties pursuant to this Section as
a result of any condition (including any environmental condition, claim or
liability) on or with respect to the Shared First Lien Collateral existing prior
to the date of the exercise by the Revolving Facility Secured Parties of their
rights under this Section and the Revolving Facility Secured Parties shall have
no duty or liability to maintain the Shared First Lien Collateral in a condition
or manner better than that in which it was maintained prior to the use thereof
by the Revolving Facility Secured Parties, or for any diminution in the value of
the Shared First Lien Collateral that results solely from ordinary wear and tear
resulting from the use of the Shared First Lien Collateral by the Revolving
Facility Secured Parties in the manner and for the time periods specified under
this Section 2.08. Without limiting the rights granted in this paragraph, the
Revolving Facility Agent, to the extent that rights have been exercised under
this Section 2.08 by the Revolving Facility Agent, shall cooperate with the
Shared Obligations Secured Parties in connection with any efforts made by the
Shared Obligations Secured Parties to sell the Shared First Lien Collateral.

SECTION 2.09. Insurance. Unless and until written notice by the Revolving
Facility Agent to the Shared Obligations Agents that the Discharge of Senior
Secured Debt Obligations in respect of the Revolving Facility Obligations has
occurred, as between the Revolving Facility Agent, on the one hand, and the
Shared Obligations Agents, on the other hand, only the Revolving Facility Agent
will have the right (subject to the rights of the Grantors under the Revolving
Facility Debt Documents and the Shared Obligations Debt Documents) to adjust or
settle any insurance policy or claim covering or constituting Revolving Facility
First Lien Collateral in the event of any loss thereunder and to approve any
award granted in any condemnation or similar proceeding affecting the Revolving
Facility First Lien Collateral. Unless and until written notice by the
Designated Shared First Lien Representative to the Revolving Facility Agent that
the Discharge of

 

27



--------------------------------------------------------------------------------

Senior Secured Debt Obligations in respect of the Shared Obligations has
occurred, as between the Revolving Facility Agent, on the one hand, and the
Shared Obligations Agents, on the other hand, only the Shared Obligations Agents
will have the right (subject to the rights of the Grantors under the Revolving
Facility Debt Documents and the Shared Obligations Debt Documents) to adjust or
settle any insurance policy covering or constituting Shared First Lien
Collateral in the event of any loss thereunder and to approve any award granted
in any condemnation or similar proceeding solely affecting the Shared First Lien
Collateral. To the extent that an insured loss covers or constitutes both
Revolving Facility First Lien Collateral and Shared First Lien Collateral, then
the Revolving Facility Agent and the Shared Obligations Agents will work jointly
and in good faith to collect, adjust or settle (subject to the rights of the
Grantors under the Revolving Facility Debt Documents and the Shared Obligations
Debt Documents) under the relevant insurance policy.

SECTION 2.10. Refinancings and Additional Secured Debt. The Revolving Facility
Obligations and the Shared Obligations may be Replaced, by any Revolving
Substitute Facility, Notes Substitute Indenture or Term Substitute Facility, as
the case may be, and Future Secured Indebtedness may be incurred by a Loan
Party, in each case, without notice to, or the consent of any Secured Party
hereunder, all without affecting the Lien priorities provided for herein or the
other provisions hereof; provided, however, that the Designated Shared First
Lien Representative and the Revolving Facility Agent shall receive on or prior
to incurrence of the Replacement of a Notes Substitute Indenture, Revolving
Substitute Facility or Term Substitute Facility or Future Secured Indebtedness,
as the case may be (i) an Officers’ Certificate from Holdings stating that
(A) the Replacement or such indebtedness is permitted by each other applicable
Secured Document to be incurred or to the extent a consent is otherwise required
to permit the Replacement or such incurrence of indebtedness under any other
Secured Document, Holdings and each other Grantor have obtained the requisite
consent and (B) the requirements of Section 2.12 have been (or will be
substantially simultaneously with the delivery of such certificate) satisfied,
and (ii) a Lien Sharing and Priority Confirmation Joinder from the holders or
lenders of such new indebtedness (or an authorized agent, trustee or other
representative on their behalf).

Each of the then-exiting Notes Agents, Revolving Facility Agent and Term
Facility Agents, as applicable, shall upon receipt of the Officers’ Certificate
described in clause (i) above, be authorized to execute and deliver such other
documents and agreements (including amendments or supplements to this Agreement)
as such holders, lenders, agent, trustee or other representative may reasonably
request to give effect to such Replacement or incurrence, it being understood
that the Notes Agents, the Revolving Facility Agent and the Term Facility
Agents, without the consent of any other Secured Party hereunder, may amend,
supplement, modify or restate this Agreement to the extent necessary or
appropriate to facilitate such amendments or supplements to effect such
Replacement or incurrence all at the expense of Holdings; provided that in the
event that such amendments, supplements, modifications or restatements
materially adversely affect the rights of the Grantors under the Secured
Documents or imposes material additional obligations or liability on any Grantor
or any Subsidiary of Holdings, then the written consent of Holdings will be
required prior thereto. Upon the consummation of such Replacement or incurrence
and the execution and delivery of the documents and agreements contemplated in
the preceding sentence, the holders or lenders of such indebtedness and any
authorized agent, trustee or other representative thereof shall be entitled to
the benefits of this Agreement.

 

28



--------------------------------------------------------------------------------

Notwithstanding the foregoing, nothing in this Agreement will be construed to
allow any Loan Party to incur additional indebtedness unless otherwise permitted
by the terms of each applicable Secured Document.

SECTION 2.11. Amendments to Security Documents. (a) Without the prior written
consent of the Designated Senior Representative, no Junior Secured Obligations
Security Document may be amended, supplemented or otherwise modified or entered
into to the extent such amendment, supplement or modification, or the terms of
any new Junior Secured Obligations Security Document, would be prohibited by, or
would require any Grantor to act or refrain from acting in a manner that would
violate, any of the terms of this Agreement.

(b) In the event that the Senior Secured Obligations Secured Parties or the
Senior Representative and Holdings or any other Grantors thereunder enters into
any amendment, waiver or consent in respect of any of the Senior Secured
Obligations Security Documents for the purpose of adding to, or deleting from,
or waiving or consenting to any departures from any provisions of, any Senior
Secured Obligations Security Document or changing in any manner the rights of
the Senior Representative, the Senior Secured Obligations Secured Parties,
Holdings or any other Grantor thereunder (including the release of any Liens in
Senior Secured Obligations Collateral to the extent permitted by Section 2.05),
then such amendment, waiver or consent shall apply automatically to any
comparable provision of the comparable Junior Secured Obligations Security
Document without the consent of the Junior Representative or any Junior Secured
Obligations Secured Party and without any action by the Junior Representative;
provided, however, that reasonable prior written notice of such amendment,
waiver or consent shall have been given to the Junior Representative by the
Senior Representative. The Junior Representative and each Junior Secured
Obligations Secured Party agree to take such action and execute such documents
as reasonably requested by the Senior Representative or Holdings to carry out
the purpose and intent of this Section 2.11(b).

SECTION 2.12. Legends. The Revolving Facility Agent acknowledges with respect to
the Revolving Facility Credit Agreement and the Revolving Facility Security
Documents, on the one hand, and each Shared Obligations Agent acknowledges with
respect to the Notes Indenture, Term Facility Credit Agreement, the applicable
Future Term Facility Credit Agreement, the applicable Future Indenture and the
Shared Obligations Security Documents, on the other hand, that the Notes
Indenture and the applicable Future Indenture, Revolving Facility Credit
Agreement, the Term Facility Credit Agreement and the applicable Future Term
Facility Credit Agreement, each of the Guarantee and Collateral Agreement (as
defined in the Revolving Facility Credit Agreement), the Credit Agreement
Security Agreement and the Notes Security Agreement (each as defined in the Pari
Passu Intercreditor Agreement) granting any security interest in the Collateral
will contain the appropriate legend set forth on Annex I.

 

29



--------------------------------------------------------------------------------

SECTION 2.13. Junior Secured Obligations Secured Parties Rights as Unsecured
Creditors. Notwithstanding the provisions of Sections 2.02, 2.04(a) and 2.06(b),
(c) and (d) or otherwise, both before and during an Insolvency or Liquidation
Proceeding, any of the Junior Secured Obligations Secured Parties may take any
actions and exercise any and all rights that would be available to a holder of
unsecured claims, including, without limitation, the commencement of an
Insolvency or Liquidation Proceeding against Holdings or any other Grantor in
accordance with applicable law; provided, that the Junior Secured Obligations
Secured Parties may not take any of the actions prohibited by Section 2.02,
clauses (i) through (vii) of Section 2.04(a) or Section 2.06(b), (c) and (d);
provided, further, that in the event that any of the Junior Secured Obligations
Secured Parties becomes a judgment lien creditor in respect of any Collateral as
a result of its enforcement of its rights as an unsecured creditor with respect
to the Junior Secured Obligations, such judgment lien shall be subject to the
terms of this Agreement for all purposes (including in relation to the Senior
Secured Obligations) as the other Liens securing the Junior Secured Obligations
are subject to this Agreement.

ARTICLE III

Gratuitous Bailment for Perfection of Certain Security Interests; Rights Under
Permits and Licenses

SECTION 3.01. General. The Senior Representative agrees that if it shall at any
time hold a Senior Lien on any Junior Secured Obligations Collateral that can be
perfected by the possession or control of such Collateral or of any account in
which such Collateral is held, and if such Collateral or any such account is in
fact in the possession or under the control of the Senior Representative, the
Senior Representative will serve as gratuitous bailee and/or agent for the
Junior Representative for the sole purpose of perfecting the Junior Lien of the
Junior Representative on such Collateral, including by having control of such
Junior Secured Obligations Collateral on behalf of the Junior Representative and
the other Junior Secured Obligations Secured Parties as contemplated by
Section 9-104(5) of the New York UCC. It is agreed that the obligations of the
Senior Representative and the rights of the Junior Representative and the other
Junior Secured Obligations Secured Parties in connection with any such bailment
or agency arrangement will be in all respects subject to the provisions of
Article II. Notwithstanding anything to the contrary herein, the Senior
Representative will be deemed to make no representation as to the adequacy of
the steps taken by it to perfect the Junior Lien on any such Collateral and
shall have no responsibility, duty, obligation or liability to the Junior
Representative or other Junior Secured Obligations Secured Party or any other
person for such perfection or failure to perfect, it being understood that the
sole purpose of this Article is to enable the Junior Secured Obligations Secured
Parties to obtain a perfected Junior Lien in such Collateral to the extent, if
any, that such perfection results from the possession or control of such
Collateral or any such account by the Senior Representative. Subject to
Section 2.07, from and after the associated Discharge of Senior Secured Debt
Obligations, the Senior Representative shall take all such actions in its power
as shall reasonably be requested by the Junior Representative (at the sole cost
and expense of the Grantors) to transfer possession or control of such
Collateral or any such account (in each case to the

 

30



--------------------------------------------------------------------------------

extent the Junior Representative has a Lien on such Collateral or account after
giving effect to any prior or concurrent releases of Liens) to the Junior
Representative (and with respect to any Collateral constituting (i) Revolving
Facility First Lien Collateral, to the Designated Shared First Lien
Representative for the benefit of all applicable Junior Secured Obligations
Secured Parties and (ii) Shared First Lien Collateral, to the Revolving Facility
Agent for the benefit of all applicable Junior Secured Obligations Secured
Parties).

SECTION 3.02. Deposit Accounts.

(a) The Grantors, to the extent required by the Revolving Facility Credit
Agreement, may from time to time establish deposit accounts (the “Deposit
Accounts”) with certain depositary banks in which collections from Inventory and
Accounts may be deposited. To the extent that any such Deposit Account is under
the control of the Revolving Facility Agent at any time, the Revolving Facility
Agent will act as gratuitous bailee for the Shared Obligations Agents for the
purpose of perfecting the Liens of the Shared Obligations Secured Parties in
such Deposit Accounts and the cash and other assets therein as provided in
Section 3.01 (but will have no duty, responsibility or obligation to the Shared
Obligations Secured Parties (including, without limitation, any duty,
responsibility or obligation as to the maintenance of such control, the effect
of such arrangement or the establishment of such perfection) except as set forth
in the last sentence of this Section 3.02(a)). Unless the Junior Liens on such
Revolving Facility First Lien Collateral shall have been or concurrently are
released, after the occurrence of Discharge of Senior Secured Debt Obligations,
the Revolving Facility Agent shall, at the request of any Shared Obligations
Agent, cooperate with the Grantors and the Shared Obligations Agents (at the
expense of the Grantors) in permitting control of any other Deposit Accounts to
be transferred to the Shared Obligations Agents (or for other arrangements with
respect to each such Deposit Accounts reasonably satisfactory to the Shared
Obligations Agents to be made).

(b) To the extent that the Shared First Lien Account is under the control of the
Designated Shared First Lien Representative at any time, the Designated Shared
First Lien Representative will act as gratuitous bailees and/or agents for the
Revolving Facility Agent for the purpose of perfecting the Liens of the
Revolving Facility Secured Parties in such account and the cash and other assets
therein as provided in Section 3.01 (but will have no duty, responsibility or
obligation to the Revolving Facility Secured Parties (including, without
limitation, any duty, responsibility or obligation as to the maintenance of such
control, the effect of such arrangement or the establishment of such perfection)
except as set forth in the last sentence of this Section 3.02(b)), including by
having control of such Shared First Lien Account on behalf of the Revolving
Facility Agent and the other Revolving Facility Secured Parties as contemplated
by Section 9-104(5) of the New York UCC. Unless the Junior Liens on such Shared
First Lien Collateral shall have been or concurrently are released, after the
occurrence of Discharge of Senior Secured Debt Obligations with respect to the
Shared Obligations, the Shared Obligations Agents shall, at the request of the
Revolving Facility Agent, cooperate with the Grantors and the Revolving Facility
Agent (at the expense of the Grantors) in permitting control of such account to
be transferred to the Revolving Facility Agent (or for other arrangements with
respect to each such account reasonably satisfactory to the Revolving Facility
Agent to be made).

 

31



--------------------------------------------------------------------------------

SECTION 3.03. Rights under Permits and Licenses. Each Shared Obligations Agent
agrees that if the Revolving Facility Agent shall require rights available under
any permit or license controlled by such Shared Obligations Agent (as certified
to the Designated Shared First Lien Representative by the Revolving Facility
Agent, upon which the Designated Shared First Lien Representative and each
Shared Obligations Agent may rely) in order to realize on any Revolving Facility
First Lien Collateral, the Designated Shared First Lien Representative shall
(subject to the terms of the the Term Facility Credit Agreement, the Notes
Indenture or the applicable Future Term Facility Credit Agreement or Future
Indenture, including such Shared Obligations Agent’s rights to indemnification
thereunder) take all such actions as shall be available to it (at the sole
expense of the Grantors), consistent with applicable law and reasonably
requested by the Revolving Facility Agent in writing, to make such rights
available to the Revolving Facility Agent, subject to the Shared Obligations
Liens. The Revolving Facility Agent agrees that if the Designated Shared First
Lien Representative or any other Shared Obligations Agent shall require rights
available under any permit or license controlled by the Revolving Facility Agent
(as certified to the Revolving Facility Agent by the Designated Shared First
Lien Representative or such other Shared Obligations Agent, upon which the
Revolving Facility Agent may rely) in order to realize on any Shared First Lien
Collateral, the Revolving Facility Agent shall take all such actions as shall be
available to it (at the sole expense of the Grantors), consistent with
applicable law and reasonably requested by the Designated Shared First Lien
Representative in writing, to make such rights available to the Designated
Shared First Lien Representative or such other Shared Obligations Agent, subject
to the Revolving Facility Liens.

SECTION 3.04. Grantors’ Actions Regarding Collateral. To the extent any Secured
Document requires any Grantor to deliver any certificate, instrument, promissory
note, chattel paper, control agreement or proceeds or to take any other action
with respect to the perfection of (or the realization of benefits on) the
Revolving Facility Liens or the Shared Obligations Liens on any item of
Collateral, and to the extent such delivery or other action is of such nature
that it may not be made or taken with respect to both the Senior Liens and the
Junior Liens concurrently (for example, the granting of exclusive control (as
defined in the New York UCC) to one but not both Representatives with respect to
bank accounts), such Grantor shall make such delivery or take such other action
so required under the applicable Senior Document with respect to such item of
Collateral and the Senior Representative shall comply with this Article III and
other applicable provisions of this Agreement with respect to such item of
Collateral (which delivery or other action by such Grantor will be deemed to
satisfy any such requirement under the applicable Junior Documents). To the
extent any covenants, representations or warranties set forth in any Secured
Document are untrue or incorrect solely as a result of the delivery to, or grant
of possession or control to, one but not both Representatives by any Grantor,
such covenants, representation or warranty shall not be deemed to be untrue or
incorrect for purposes of such Secured Document.

 

32



--------------------------------------------------------------------------------

ARTICLE IV

Existence and Amounts of Liens and Obligations

Whenever a Representative shall be required, in connection with the exercise of
its rights or the performance of its obligations hereunder, to determine the
existence or amount of any Senior Secured Obligations (or the existence of any
commitment to extend credit that would constitute Senior Secured Obligations) or
Junior Secured Obligations, or the existence of any Lien securing any such
obligations, or the Collateral subject to any such Lien, it may request that
such information be furnished to it in writing by the other Representative and
shall be entitled to make such determination on the basis of the information so
furnished; provided, however, that if a Representative shall fail or refuse
reasonably promptly to provide the requested information, the requesting
Representative shall be entitled to make any such determination by such
customary method as it may, in the exercise of its good faith judgment,
determine, including by reliance upon a certificate of Holdings. Each
Representative may, absent manifest error, rely conclusively, and shall be fully
protected in so relying, on any determination made by it in accordance with the
provisions of the preceding sentence (or as otherwise directed by a court of
competent jurisdiction) and shall have no liability to Holdings or any of their
Subsidiaries, any Secured Party or any other person as a result of such
determination.

ARTICLE V

Consent of Grantors

Each Grantor hereby consents to the provisions of this Agreement and the
intercreditor arrangements provided for herein and agrees that the obligations
of the Grantors under the Security Documents will in no way be diminished or
otherwise affected by such provisions or arrangements (except as expressly
provided herein or therein).

ARTICLE VI

Representations and Warranties

SECTION 6.01. Representations and Warranties of Each Party. Each party hereto
represents and warrants to the other parties hereto as follows:

(a) Such party is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization and has all requisite power and
authority to enter into and perform its obligations under this Agreement.

(b) This Agreement has been duly executed and delivered by such party.

 

33



--------------------------------------------------------------------------------

(c) The execution, delivery and performance by such party of this Agreement
(i) do not require any consent or approval of, registration or filing with or
any other action by any governmental authority of which the failure to obtain
could reasonably be expected to have a Material Adverse Effect (as defined in
the Revolving Facility Credit Agreement), (ii) will not violate any applicable
law or regulation or any order of any governmental authority or any indenture,
agreement or other instrument binding upon such party which could reasonably be
expected to have a Material Adverse Effect and (iii) will not violate the
charter, by-laws or other organizational documents of such party.

SECTION 6.02. Representations and Warranties of Each Representative. Each of the
Original Term Facility Agent, the Original Notes Agent and the Revolving
Facility Agent represents and warrants to the other parties hereto that it is
authorized under the Term Facility Credit Agreement, the Notes Indenture and the
Revolving Facility Credit Agreement, as the case may be, to enter into this
Agreement.

ARTICLE VII

Miscellaneous

SECTION 7.01. Notices. All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by electronic transmission, as
follows:

(a) if to the Revolving Facility Agent, to it at Citibank, N.A., Citibank, N.A.,
1615 Brett Road, New Castle, DE 19720, Attn: ABTF Global Loans , Email:
glabfunitloansops@citi.com;

(b) if to the Original Term Facility Agent, to it at Citibank, N.A., Citibank,
N.A., 1615 Brett Road, New Castle, DE 19720, Attn: ABTF Global Loans, Email:
glabfunitloansops@citi.com;

(c) if to the Original Notes Agent, to it at Citibank, N.A., 388 Greenwich
Street, New York, NY 10013, Attn: SPAG Administration (e-mail:
cts.spag@citi.com; jenny.cheng@citi.com);

(d) if to the Notes Trustee, to it at U.S. Bank National Association, Global
Corporate Trust, One Federal Street, 3rd Floor, Boston, MA 02110, Attention:
Steven J. Gomes, Email: steven.gomes@usbank.com;

(e) if to Holdings, at: Joseph Abbott, Chief Financial Officer, Houghton Mifflin
Harcourt Company, 125 High Street, Boston, MA 02110-2777, (617) 249-1673, Email
Joe.Abbott@hmhco.com, with copies to William Bayers, Executive Vice-President &
General Counsel, Houghton Mifflin Harcourt Company, 125 High Street, Boston, MA
02110-2777, Tel: (617) 351-5125, Fax: (617) 249-2118, Email
Bill.Bayers@hmhco.com, Joseph Flaherty, Senior Vice-President & Treasurer,
Houghton Mifflin Harcourt Company, 125 High Street, Boston, MA 02110-2777, Tel:
(617) 351-5223, Fax: (617) 351-1104, Email Joe.Flaherty@hmhco.com and David
Mills, Assistant Treasurer, Houghton Mifflin Harcourt Company, 125 High Street,
Boston, MA 02110-2777, Tel: (617) 351-3766, Fax: (617) 933-7632, Email
David.Mills@hmhco.com; and

 

34



--------------------------------------------------------------------------------

(f) if to any other Grantor, to it in care of Holdings as provided in clause
(d) above.

Any party hereto may change its postal address or e-mail address for notices and
other communications hereunder by notice to the other parties hereto (and for
this purpose a notice to Holdings shall be deemed to be a notice to each
Grantor). All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt (if a business day) and on the next business day
thereafter (in all other cases) if delivered by hand or overnight courier
service or sent by electronic transmission. As agreed to in writing among
Holdings, the Notes Agents, the Term Facility Agents and the Revolving Facility
Agent from time to time, notices and other communications may also be delivered
by e-mail to the e-mail address of a representative of the applicable person
provided from time to time by such person.

SECTION 7.02. Waivers; Amendment. (a) No failure or delay on the part of any
party hereto in exercising any right or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the parties hereto are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any party therefrom shall in any event be effective unless the same
shall be permitted by paragraph (b) of this Section, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. No notice or demand on any party hereto in any case shall entitle
such party to any other or further notice or demand in similar or other
circumstances.

(b) Neither this Agreement nor any provision hereof may be terminated, waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by each Representative and, if such termination, waiver, amendment
or modification which by the terms of this Agreement requires a Grantor’s
consent, or which adversely affects the rights of the Grantors under the Secured
Documents or increases the obligations or reduces the rights of any Grantor or
any Subsidiary of Holdings, then the written consent of Holdings will be
required prior to such termination, waiver, amendment or modification; provided,
however, that an executed copy of any such termination, waiver, amendment or
modification shall be provided to Holdings upon the effectiveness thereof;
provided, further, however, that this Agreement may be amended from time to time
(x) as provided in Section 2.10 and (y) at the sole request and expense of
Holdings, and without the consent of either Representative, to add, pursuant to
the Intercreditor Agreement Joinder, additional Grantors whereupon such Person
will be bound by the terms hereof to the same extent as if it had executed and
delivered this Agreement as of the date hereof. Any amendment of this Agreement
that is proposed to be effected without the consent of a Representative as
permitted by the proviso to the preceding sentence shall be submitted to such
Representative for its review at least 5 business days prior to the proposed
effectiveness of such amendment.

 

35



--------------------------------------------------------------------------------

SECTION 7.03. Parties in Interest. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, as well as the other Secured Parties, all of whom are intended to be
bound by, and to be third party beneficiaries of, this Agreement.

SECTION 7.04. Survival of Agreement. This is a continuing agreement of lien
subordination and may not be revoked. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement, including in any Insolvency or Liquidation
Proceeding.

SECTION 7.05. Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed signature page to this
Agreement by facsimile transmission shall be as effective as delivery of a
manually signed counterpart of this Agreement.

SECTION 7.06. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 7.07. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the
laws of the State of New York (and to the extent applicable prior to the Exit
Facility Conversion Date (as defined in the Revolving Facility Credit Agreement)
the Bankruptcy Code).

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that any party hereto may otherwise have to bring any action or
proceeding relating to this Agreement in the courts of any jurisdiction.

 

36



--------------------------------------------------------------------------------

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 7.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 7.08. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 7.09. Headings. Article, Section and Annex headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

SECTION 7.10. Conflicts. In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of any Secured Documents,
the Other Secured Agreements, in each case whether as defined in the Notes
Indenture, the Term Facility Credit Agreement or the Revolving Facility Credit
Agreement, the provisions of this Agreement shall control.

(a) The parties hereto acknowledge, authorize and consent to the entry by each
Shared Obligations Agent acting on behalf of the relevant Shared Obligations
Secured Parties that are or shall be secured by a Lien on Shared Collateral into
the Pari Passu Intercreditor Agreement. In the event of any conflict or
inconsistency between the provisions of this Agreement and the provisions of the
Pari Passu Intercreditor Agreement with respect to the Shared Collateral, the
provisions of the Pari Passu Intercreditor Agreement shall govern and control.

 

37



--------------------------------------------------------------------------------

SECTION 7.11. Provisions Solely to Define Relative Rights. Except as otherwise
provided, the provisions of this Agreement are and are intended solely for the
purpose of defining the relative rights of the Revolving Facility Secured
Parties, on the one hand, and the Shared Obligations Secured Parties, as the
case may be, on the other hand. None of Holdings, any other Grantor or any other
creditor thereof shall have any rights or obligations hereunder, except as
expressly provided in this Agreement (provided that nothing in this Agreement
(other than Sections 2.05, 2.06, 2.10, 2.11 or Article VII) is intended to or
will amend, waive or otherwise modify the provisions of the Revolving Facility
Credit Agreement, the Notes Indenture, any Future Indentures, the Term Facility
Credit Agreement or any Future Term Facility Credit Agreement), and neither
Holdings nor any other Grantor may rely on the terms hereof (other than Sections
2.05, 2.06, 2.10, 2.11, Article VI and Article VII). Nothing in this Agreement
is intended to or shall impair the obligations of Holdings or any other Grantor,
which are absolute and unconditional, to pay the Obligations under the Secured
Documents as and when the same shall become due and payable in accordance with
their terms. Notwithstanding anything to the contrary herein or in any Secured
Document, the Grantors shall not be required to act or refrain from acting
(a) pursuant to this Agreement or any Shared Obligations Debt Document, the
Other Secured Agreements (as defined under the Term Facility Credit Agreement)
with respect to any Revolving Facility First Lien Collateral in any manner that
would cause a default under any Revolving Facility Debt Document, or
(b) pursuant to this Agreement or any Revolving Facility Debt Document or any
Other Secured Agreement (as defined in the Revolving Facility Credit Agreement)
with respect to any Shared First Lien Collateral in any manner that would cause
a default under any Shared Obligations Debt Document.

SECTION 7.12. Certain Terms Concerning Revolving Facility Agent and Shared
Obligations Agents. None of the Revolving Facility Agent nor any Shared
Obligations Agent shall have any liability or responsibility for the actions or
omissions of any other Secured Party, or for any other Secured Party’s
compliance with (or failure to comply with) the terms of this Agreement. None of
the Revolving Facility Agent nor any Shared Obligations Agent shall have
individual liability to any Person if it shall mistakenly pay over or distribute
to any Secured Party (or Holdings) any amounts in violation of the terms of this
Agreement, so long as the Revolving Facility Agent or such Shared Obligations
Agent, as the case may be, is acting in good faith.

SECTION 7.13. Subrogation. Each Junior Representative, on behalf of itself and
the Junior Secured Obligations Secured Parties, hereby waives any rights of
subrogation it may acquire as a result of any payment hereunder until the
Discharge of Senior Secured Debt Obligations has occurred.

SECTION 7.14. Conversion of Currencies.

(a) If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum owing hereunder in one currency into another currency, each party
hereto agrees, to the fullest extent that it may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures in the relevant jurisdiction the first currency could be purchased
with such other currency on the Business Day immediately preceding the day on
which final judgment is given.

 

38



--------------------------------------------------------------------------------

(b) The obligations of Holdings or other Grantors in respect of any sum due to
any party hereto or any holder of the obligations owing hereunder (the
“Applicable Creditor”) shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than the currency in which such sum is stated to be
due hereunder (the “Agreement Currency”), be discharged only to the extent that,
on the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, Holdings and other Grantors
agree, as a separate obligation and notwithstanding any such judgment, to
indemnify the Applicable Creditor against such loss, and if the amount of the
Agreement Currency so purchased exceeds the sum originally due to the Applicable
Creditor in the Agreement Currency, the Applicable Creditor shall refund the
amount of such excess to Holdings or such Grantor, as applicable. The
obligations of the parties contained in this Section 7.14 shall survive the
termination of this Agreement and the payment of all other amounts owing
hereunder.

SECTION 7.15. No Novation. This Agreement amends and restates the Existing ABL
Intercreditor Agreement. The execution and delivery of this Agreement shall not
serve to effect a novation of the Existing ABL Intercreditor Agreement.

SECTION 7.16. Agents. Notwithstanding any term herein to the contrary, it is
hereby expressly agreed and acknowledged that the agreements set forth herein by
the Shared Obligations Agents and the Revolving Facility Agent, as applicable,
are made solely in their capacity as collateral agents under the Shared
Obligations Debt Documents and Revolving Facility Debt Documents, as applicable,
and not in an individual capacity. In the case of any reference herein to the
giving of any consent, approval or direction by the Original Notes Agent it is
understood in all cases the Original Notes Agent shall only take such action
under this Agreement as directed in writing by the Notes Trustee as the relevant
Authorized Representative (as such term is defined in the Pari Passu
Intercreditor Agreement) in accordance with the terms of the Pari Passu
Intercreditor Agreement. The Shared Obligations Agents shall be entitled to all
of the rights, protections, immunities and indemnities set forth in the Pari
Passu Intercreditor Agreement and Shared Obligations Debt Documents as if
specifically set forth herein.

SECTION 7.17. Notes Trustee Not Fiduciary for other Secured Parties. The Notes
Trustee shall not be deemed to owe any fiduciary duty to any of the Secured
Parties (other than the Noteholders for which it is the Authorized
Representative, and then only to the extent, if any, set forth in the Notes
Indenture), and shall not be liable to any Secured Parties (other than the
Noteholders for which it is the Authorized Representative, and then only to the
extent, if any, set forth in the Notes Indenture), if the Notes Trustee shall in
good faith mistakenly pay over or distribute to any person cash, property or
securities to which any Secured Party shall be entitled by virtue of this

 

39



--------------------------------------------------------------------------------

Agreement or otherwise. The Notes Trustee undertakes to perform or to observe
only such of its covenants or obligations as are specifically set forth in the
Notes Indenture and this Agreement and no implied covenants or obligations shall
be read into this Agreement against the Notes Trustee.

[Remainder of this page intentionally left blank]

 

40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

CITIBANK, N.A., as Revolving Facility Agent

By    

Name:   Title:  

[Signature Page to Second Amended and Restated Term Loan Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A.,
as Original Term Facility Agent

By    

Name:   Title:  

[Signature Page to Second Amended and Restated Term Loan Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as Original Notes Agent

By    

Name:   Title:  

[Signature Page to Second Amended and Restated Term Loan Credit Agreement]



--------------------------------------------------------------------------------

U.S. Bank National Association,
as Notes Trustee

By    

Name:   Title:  

[Signature Page to Second Amended and Restated Term Loan Credit Agreement]



--------------------------------------------------------------------------------

HOUGHTON MIFFLIN HARCOURT COMPANY

By    

Name:   Title:  

 

HOUGHTON MIFFLIN HARCOURT PUBLISHERS INC.

By    

Name:   Title:  

 

HOUGHTON MIFFLIN HARCOURT PUBLISHING COMPANY

By    

Name:   Title:  

 

HMH PUBLISHERS LLC

By    

Name:   Title:  

 

EACH OF THE SUBSIDIARIES LISTED ON SCHEDULE I HERETO

By    

Name:   Title:  

[Signature Page to Second Amended and Restated Term Loan Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

 

Greenwood Publishing Group, LLC    Houghton Mifflin Company International, Inc.
  



--------------------------------------------------------------------------------

ANNEX I

Reference is made to the Second Amended and Restated Term Loan / Notes /
Revolving Facility Lien Subordination and Intercreditor Agreement dated as of
November 22, 2019, among Citibank, N.A., as agent for the Revolving Facility
Secured Parties referred to therein, Citibank, N.A., as agent for the Term
Facility Secured Parties referred to therein, Citibank, N.A., as agent for the
Notes Secured Parties referred to therein, Holdings, the Borrowers and the
Subsidiary Guarantors named therein (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “ABL Intercreditor
Agreement”). Notwithstanding any other provision contained herein, this
Agreement, the Liens created hereby and the rights, remedies, duties and
obligations provided for herein are subject in all respects to the provisions of
the Intercreditor Agreement and, to the extent provided therein, the applicable
Junior Secured Obligations Security Documents (as defined in the Intercreditor
Agreement).



--------------------------------------------------------------------------------

EXHIBIT A

to Intercreditor Agreement

[FORM OF]

INTERCREDITOR AGREEMENT JOINDER

The undersigned, _____________________, a _______________, hereby agrees to
become party as a Grantor under the Amended and Restated Term Loan / Notes /
Revolving Facility Lien Subordination and Intercreditor Agreement dated as of
November 22, 2019 (as amended, restated, supplemented, amended and restated or
otherwise modified, the “Intercreditor Agreement”) among Houghton Mifflin
Harcourt Company, the Grantors from time to time party thereto, Citibank, N.A.,
as agent for the Revolving Facility Secured Parties (as defined therein), [ ] as
agent for the Notes Secured Parties (as defined therein) and Citibank, N.A., as
agent for the Term Facility Secured Parties (as defined therein), for all
purposes thereof on the terms set forth therein, and to be bound by the terms of
the Intercreditor Agreement as fully as if the undersigned had executed and
delivered the Intercreditor Agreement as of the date thereof.

The provisions of Article 7 of the Intercreditor Agreement will apply with like
effect to this Joinder.

IN WITNESS WHEREOF, the parties hereto have caused this Intercreditor Agreement
Joinder to be executed by their respective officers or representatives as of
___________________, 20____.

 

[___________________________]

By:     Name:     Title:    

[Notice Address]



--------------------------------------------------------------------------------

EXHIBIT B

to Intercreditor Agreement

[FORM OF]

LIEN SHARING AND PRIORITY CONFIRMATION JOINDER

Reference is made to the Second Amended and Restated Term Facility / Notes /
Revolving Facility Lien Subordination and Intercreditor Agreement, dated as of
November 22, 2019 (as amended, supplemented, amended and restated or otherwise
modified and in effect from time to time, the “Intercreditor Agreement”) among
CITIBANK, N.A., as Agent for the Revolving Facility Secured Parties (as defined
therein), CITIBANK, N.A., as Agent for the Term Facility Secured Parties (as
defined therein), [ ], as Agent for the Notes Secured Parties (as defined
therein), Houghton Mifflin Harcourt Company (“Holdings”) and the Subsidiaries of
Holdings named therein.

Capitalized terms used but not otherwise defined herein shall have the meaning
set forth in the Intercreditor Agreement. This Lien Sharing and Priority
Confirmation Joinder is being executed and delivered pursuant to Section 2.10 of
the Intercreditor Agreement as a condition precedent to the debt for which the
undersigned is acting as representative being entitled to the rights and
obligations of being additional secured debt under the Intercreditor
Agreement.                

1. Joinder. The undersigned, [_________________], a [_______________], (the “New
Representative”) as [trustee] [collateral trustee] [administrative agent]
[collateral agent] under that certain [described applicable indenture, credit
agreement or other document governing the additional secured debt] hereby:

(a) represents that the New Representative has been authorized to become a party
to the Intercreditor Agreement on behalf of the [Revolving Facility Secured
Parties under a Revolving Substitute Facility][Term Facility Secured Parties
under a Term Substitute Facility] [Notes Secured Parties under a Notes
Substitute Indenture] as [a Revolving Facility Agent under a Revolving
Substitute Facility] [a First Lien Term Facility Agent under a Term Substitute
Facility] [a Second Lien Term Facility Agent under a Term Substitute Facility]
[a First Lien Notes Agent under a Notes Substitute Indenture] [a Second Lien
Notes Agent under a Notes Substitute Indenture] under the Intercreditor
Agreement for all purposes thereof on the terms set forth therein, and to be
bound by the terms of the Intercreditor Agreement as fully as if the undersigned
had executed and delivered the Intercreditor Agreement as of the date thereof;
and

(b) agrees that its address for receiving notices pursuant to the Intercreditor
Agreement shall be as follows:

[Address];



--------------------------------------------------------------------------------

2. Lien Sharing and Priority Confirmation.

[Option A: to be used if Additional Debt constitutes Revolving Facility
Obligations] The undersigned New Representative, on behalf of itself and each
holder of Revolving Facility Obligations for which the undersigned is acting as
[Revolving Facility Administrative Agent] hereby agrees, for the benefit of all
Secured Parties, and as a condition to having such Obligations being treated as
Revolving Facility Obligations under the Intercreditor Agreement, that the New
Representative is bound by the provisions of the Intercreditor Agreement,
including the provisions relating to the ranking of Revolving Facility Liens.
[or]

[Option B: to be used if Additional Debt constitutes Shared Obligations] The
undersigned New Representative, on behalf of itself and each holder of Shared
Obligations for which the undersigned is acting as [First Lien Term Facility
Agent] [Second Lien Term Facility Agent] [First Lien Notes Agent] [Second Lien
Notes Agent] hereby agrees, for the benefit of all Secured Parties, and as a
condition to having such Obligations being treated as Shared Obligations under
the Intercreditor Agreement, that the New Representative is bound by the
provisions of the Intercreditor Agreement, including the provisions relating to
the ranking of Shared Obligations Liens.

3. Governing Law and Miscellaneous Provisions. The provisions of Article 7 of
the Intercreditor Agreement will apply with like effect to this Lien Sharing and
Priority Confirmation Joinder.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the party hereto has caused this Lien Sharing and Priority
Confirmation Joinder to be executed by its officers or representatives as of
[___________________, 20____].

 

[insert name of New Representative]

By:    

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT C

to Intercreditor Agreement

SECURITY DOCUMENTS

PART A.

List of Revolving Facility Security Documents

 

1.

Second Amended and Restated Guaranty and Collateral Agreement dated as of
November 22, 2019, among the Grantors party thereto and the Revolving Facility
Agent, as amended, supplemented, restated, renewed, replaced, restructured or
otherwise modified from time to time.

 

2.

Trademark Security Agreement dated as of November 22, 2019 among the Grantors
party thereto and the Revolving Facility Agent, as amended, supplemented,
restated, renewed, replaced, restructured or otherwise modified from time to
time.

 

3.

Patent Security Agreement dated as of November 22, 2019 among the Grantors party
thereto and the Revolving Facility Agent, as amended, supplemented, restated,
renewed, replaced, restructured or otherwise modified from time to time.

 

4.

Copyright Security Agreement dated as of November 22, 2019 among the Grantors
party thereto and the Revolving Facility Agent, as amended, supplemented,
restated, renewed, replaced, restructured or otherwise modified from time to
time.

 

5.

One or more deposit account control agreements entered into among the Grantors
party thereto, the Term Facility Agent, the Revolving Facility Agent, the Notes
Agent and Citibank, N.A., as depository bank, as amended, supplemented,
restated, renewed, replaced, restructured or otherwise modified from time to
time.



--------------------------------------------------------------------------------

PART B.

List of Term Facility Security Documents

 

1.

Second Amended and Restated Guaranty and Collateral Agreement, dated as of
November 22, 2019, among the Grantors party thereto and the Term Facility Agent,
as amended, supplemented, restated, renewed, replaced, restructured or otherwise
modified from time to time.

 

2.

Trademark Security Agreement dated as of November 22, 2019 among the Grantors
party thereto and the Term Facility Agent, as amended, supplemented, restated,
renewed, replaced, restructured or otherwise modified from time to time.

 

3.

Patent Security Agreement dated as of November 22, 2019 among the Grantors party
thereto and the Term Facility Agent, as amended, supplemented, restated,
renewed, replaced, restructured or otherwise modified from time to time.

 

4.

Copyright Security Agreement dated as of November 22, 2019 among the Grantors
party thereto and the Term Facility Agent, as amended, supplemented, restated,
renewed, replaced, restructured or otherwise modified from time to time.

 

5.

Deed of Trust, Security Agreement, Assignment of Rents and Leases and Fixture
Filing (Missouri) dated as of July 13, 2012 among Houghton Mifflin Harcourt
Publishing Company and the Term Facility Agent, as amended, supplemented,
restated, renewed, replaced, restructured or otherwise modified from time to
time.

 

6.

Mortgage, Security Agreement, Assignment of Rents and Leases and Fixture Filing
(Indiana) dated as of July 13, 2012 among Houghton Mifflin Harcourt Publishing
Company and the Term Facility Agent, as amended, supplemented, restated,
renewed, replaced, restructured or otherwise modified from time to time.

 

7.

One or more deposit account control agreements entered into among the Grantors
party thereto, the Revolving Facility Agent, the Term Facility Agent, the Notes
Agent and Citibank, N.A., as depository bank, as amended, supplemented,
restated, renewed, replaced, restructured or otherwise modified from time to
time.



--------------------------------------------------------------------------------

PART C.

List of Notes Security Documents

 

1.

Collateral Agreement, dated as of November 22, 2019, among the Grantors party
thereto and the Notes Agent, as amended, supplemented, restated, renewed,
replaced, restructured or otherwise modified from time to time.

 

2.

Trademark Security Agreement dated as of November 22, 2019 among the Grantors
party thereto and the Notes Agent, as amended, supplemented, restated, renewed,
replaced, restructured or otherwise modified from time to time.

 

3.

Patent Security Agreement dated as of November 22, 2019 among the Grantors party
thereto and the Notes Agent, as amended, supplemented, restated, renewed,
replaced, restructured or otherwise modified from time to time.

 

4.

Copyright Security Agreement dated as of November 22, 2019 among the Grantors
party thereto and the Notes Agent, as amended, supplemented, restated, renewed,
replaced, restructured or otherwise modified from time to time.

 

5.

One or more deposit account control agreements entered into among the Grantors
party thereto, the Revolving Facility Agent, the Term Facility Agent, the Notes
Agent and Citibank, N.A., as depository bank, as amended, supplemented,
restated, renewed, replaced, restructured or otherwise modified from time to
time.



--------------------------------------------------------------------------------

Exhibit F

[Form of Mortgage]

(Refer to the following page)



--------------------------------------------------------------------------------

Exhibit F

Form of Mortgage

DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF RENTS

AND LEASES AND FIXTURE FILING ([STATE])

by and from

HOUGHTON MIFFLIN HARCOURT PUBLISHING COMPANY, “Grantor”

to

[_________________], “Trustee”

for the benefit of

CITIBANK, N.A., in its capacity as Agent, “Beneficiary”

Dated as of [_______________], 20___

 

  Location:    [____________]      Municipality:    [____________]      County:
   [____________]      State:    [____________]   

THE SECURED PARTY (BENEFICIARY) DESIRES THIS FIXTURE FILING

TO BE INDEXED AGAINST THE RECORD OWNER OF THE REAL ESTATE DESCRIBED HEREIN.

PREPARED BY, RECORDING REQUESTED BY,

AND WHEN RECORDED MAIL TO:

Shearman & Sterling LLP

599 Lexington Avenue

New York, New York 10022-6069

Attention: Malcolm K. Montgomery, Esq.

File #35609/33



--------------------------------------------------------------------------------

Exhibit F

DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF RENTS

AND LEASES AND FIXTURE FILING ([STATE])

THIS DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES AND
FIXTURE FILING ([STATE]) (this “Deed of Trust”) is dated as of [____________,
20___] by and from HOUGHTON MIFFLIN HARCOURT PUBLISHING COMPANY, a company
organized under the laws of the Commonwealth of Massachusetts (“Grantor”), whose
address is 222 Berkeley Street, Boston, MA 12116 to [______________]
(“Trustee”), with an address at [________________], for the benefit of CITIBANK,
N.A., as collateral agent (in such capacity, “Agent”) for the Secured Parties as
defined in the Credit Agreement (defined below), having an address 390 Greenwich
Street, 1st Floor, New York, NY 10014 (Agent, together with its successors and
assigns, “Beneficiary”).

WHEREAS, Houghton Mifflin Harcourt Company (“Holdings”), each of Houghton
Mifflin Harcourt Publishers Inc., HMH Publishers LLC and Grantor (collectively,
the “Borrowers”) the Subsidiary Guarantors (as defined therein), Citibank, N.A.,
as administrative agent (“Administrative Agent”), the Agent, as collateral
agent, each of the Lenders party thereto and the other parties thereto entered
into a Superpriority Senior Secured Debtor-in-Possession and Exit Revolving
Credit Agreement, dated as of May 22, 2012 (as amended and restated as of June [
], 2015, and as the same may be further amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
pursuant to which a revolving credit facility has been made available to the
Borrowers. All capitalized terms used herein without definition shall have the
respective meanings ascribed to them in the Credit Agreement.

WHEREAS, in connection with the Credit Agreement, Holdings, Borrowers, the
subsidiaries of Holdings party thereto from time to time, and the Agent, as
collateral agent, entered into that certain Revolving Facility Guarantee and
Collateral Agreement, dated as of May 22, 2012 (as amended and restated as of
June [ ], 2015, and as the same may be further amended, amended and restated,
supplemented or otherwise modified from time to time, the “Guarantee and
Collateral Agreement”). The obligations of the Lenders and the Issuing Bank to
continue to extend credit to the Borrowers are conditioned upon, among other
things, the execution and delivery of this Deed of Trust by the Grantor.

ARTICLE I

DEFINITIONS

SECTION 1.01. Definitions. As used herein, the following terms shall have the
following meanings:

(a) “Event of Default”: An Event of Default under and as defined in the Credit
Agreement.

(b) “First Lien Credit Agreement”: That certain Superpriority Senior Secured
Debtor-in-Possession and Exit Term Loan Credit Agreement, dated as of May 22,
2012, among Holdings, the Borrowers, the Subsidiary Guarantors and Lenders party
thereto, Citibank, N.A. as Administrative Agent and Citibank, N.A. as Collateral
Agent and the other parties thereto, as amended and restated on May 29, 2015,
and as the same may be amended, amended and restated, supplemented or otherwise
modified from time to time.



--------------------------------------------------------------------------------

(c) “Indebtedness”: (1) All indebtedness of Grantor to Beneficiary or any of the
other Secured Parties under the Credit Agreement or any other Loan Document,
including, without limitation, the sum of all (a) principal, interest and other
amounts owing under or evidenced or secured by the Loan Documents,
(b) principal, interest and other amounts which may hereafter be lent by
Beneficiary or any of the other Secured Parties under or in connection with the
Credit Agreement or any of the other Loan Documents, whether evidenced by a
promissory note or other instrument which, by its terms, is secured hereby, and
(c) obligations and liabilities of any nature now or hereafter existing under or
arising in connection with Letters of Credit and other extensions of credit
under the Credit Agreement or any of the other Loan Documents and reimbursement
obligations in respect thereof, together with interest and other amounts payable
with respect thereto, and (2) all other indebtedness, obligations and
liabilities now or hereafter existing of any kind of Grantor to Beneficiary or
any of the other Secured Parties under documents which recite that they are
intended to be secured by this Deed of Trust. The Indebtedness secured hereby
includes, without limitation, all interest and expenses accruing after the
commencement by or against Grantor or any of its affiliates of a proceeding
under the Bankruptcy Code (defined below) or any similar law for the relief of
debtors. The Credit Agreement contains a revolving credit facility which permits
Borrowers to borrow certain principal amounts, repay all or a portion of such
principal amounts, and reborrow the amounts previously paid to the Secured
Parties, all upon satisfaction of certain conditions stated in the Credit
Agreement. This Deed of Trust secures all advances and re-advances under the
Credit Agreement, including, without limitation, those under the revolving
credit facility contained therein.

(d) “Mortgaged Property”: The fee interest in the real property described in
Exhibit A attached hereto and incorporated herein by this reference, together
with any greater estate therein as hereafter may be acquired by Grantor (the
“Land”), and all of Grantor’s right, title and interest now or hereafter
acquired in and to (1) all improvements now owned or hereafter acquired by
Grantor, now or at any time situated, placed or constructed upon the Land (the
“Improvements”; the Land and Improvements are collectively referred to as the
“Premises”), (2) all materials, supplies, equipment, apparatus and other items
of personal property now owned or hereafter acquired by Grantor and now or
hereafter attached to, installed in or used in connection with any of the
Improvements or the Land, and water, gas, electrical, telephone, storm and
sanitary sewer facilities and all other utilities whether or not situated in
easements, and all equipment, inventory and other goods in which Grantor now has
or hereafter acquires any rights or any power to transfer rights and that are or
are to become fixtures (as defined in the UCC, defined below) related to the
Land (the “Fixtures”), (3) all goods, accounts, inventory, general intangibles,
instruments, documents, contract rights and chattel paper, including all such
items as defined in the UCC, now owned or hereafter acquired by Grantor and now
or hereafter affixed to, placed upon, used in connection with, arising from or
otherwise related to the Premises (the “Personalty”), (4) all reserves, escrows
or impounds required under the Credit Agreement or any of the other Loan
Documents and all deposit accounts maintained by Grantor with respect to the
Mortgaged Property (the “Deposit Accounts”), (5) all leases, licenses,
concessions, occupancy agreements or other agreements (written or oral, now or
at any time in effect) which grant to any Person a possessory interest in, or
the right to use, all or any part of the Mortgaged Property, together with all
related security and other deposits (the “Leases”), (6) all of the rents,
revenues, royalties, income, proceeds, profits, accounts receivable, security
and other types of deposits, and other benefits paid or payable by parties to
the Leases for using, leasing, licensing possessing, operating from, residing
in, selling or otherwise enjoying the Mortgaged Property (the “Rents”), (7) all
other agreements, such as construction contracts, architects’ agreements,
engineers’ contracts, utility contracts, maintenance agreements, management
agreements, service contracts, listing agreements, guaranties, warranties,
permits, licenses, certificates and entitlements in any way relating to the
construction, use, occupancy, operation, maintenance, enjoyment or ownership of
the Mortgaged Property (the “Property Agreements”), (8) all rights, privileges,
tenements, hereditaments, rights-of-way, easements, appendages and appurtenances
appertaining to the foregoing, (9) all property tax refunds payable with respect
to the Mortgaged Property (the “Tax Refunds”), (10) all accessions, replacements
and substitutions for any of the foregoing and all proceeds thereof (the
“Proceeds”), (11) all insurance policies, unearned premiums therefor and
proceeds from such policies covering any of the above property now or hereafter
acquired by Grantor (the “Insurance”), and (12) all awards, damages,
remunerations, reimbursements, settlements or compensation heretofore made or
hereafter to be made by any governmental authority pertaining to any
condemnation or

 

2



--------------------------------------------------------------------------------

other taking (or any purchase in lieu thereof) of all or any portion of the
Land, Improvements, Fixtures or Personalty (the “Condemnation Awards”).
Notwithstanding the foregoing, to the extent that the Mortgaged Property would
include any “Excluded Asset”, as such term is defined in the Guarantee and
Collateral Agreement, such Excluded Asset shall be deemed not to be a part of
the Mortgaged Property until such time as such property shall cease to be an
“Excluded Asset” under the Guarantee and Collateral Agreement and from and after
such time, such property shall be deemed to constitute Mortgaged Property. As
used in this Deed of Trust, the term “Mortgaged Property” shall mean all or,
where the context permits or requires, any portion of the above or any interest
therein.

(e) “Obligations”: All of the agreements, covenants, conditions, warranties,
representations and other obligations of Grantor under the Credit Agreement and
the other Loan Documents to which it is a party.

(f) “Permitted Liens”: Liens permitted under the Loan Documents.

(g) “UCC”: The Uniform Commercial Code of [________________] or, if the
creation, perfection and enforcement of any security interest herein granted is
governed by the laws of a state other than [___________________], then, as to
the matter in question, the Uniform Commercial Code in effect in that state.

ARTICLE II

GRANT; INTERCREDITOR AGREEMENT

SECTION 2.01. Grant. To secure the full and timely payment of the Indebtedness
and the full and timely performance of the Obligations, Grantor GRANTS,
BARGAINS, ASSIGNS, SELLS, CONVEYS and CONFIRMS, to Trustee the Mortgaged
Property, subject, however, only to the matters that are set forth on Exhibit B
attached hereto (the “Permitted Encumbrances”) and to Permitted Liens, TO HAVE
AND TO HOLD the Mortgaged Property, IN TRUST, WITH POWER OF SALE, and Grantor
does hereby bind itself, its successors and assigns to WARRANT AND FOREVER
DEFEND the title to the Mortgaged Property unto Trustee.

SECTION 2.02. Intercreditor Agreement. Reference is made to the Term Loan /
Revolving Facility Lien Subordination and Intercreditor Agreement dated as of
May 22, 2012, among Citibank, N.A., as administrative agent for the Term
Facility Secured Parties referred to therein, Citibank, N.A., as administrative
agent for the Revolving Facility Secured Parties referred to therein, Holdings,
the Borrowers, the Subsidiary Guarantors named therein (as amended and restated
on June [ ], 2015, and as further amended, supplemented or otherwise modified
from time to time, the “Intercreditor Agreement”). Notwithstanding any other
provision contained herein, this Deed of Trust, the Liens created hereby and the
rights, remedies, duties and obligations provided for herein are subject in all
respects to the provisions of the Intercreditor Agreement and, to the extent
provided therein, the applicable Senior Secured Obligations Security Documents
(as defined in the Intercreditor Agreement). In the event of any conflict or
inconsistency between the provisions of this Deed of Trust and the Intercreditor
Agreement, the provisions of the Intercreditor Agreement shall control.

ARTICLE III

WARRANTIES, REPRESENTATIONS AND COVENANTS

Grantor warrants, represents and covenants to Beneficiary as follows:

SECTION 3.01. Title to Mortgaged Property and Lien of this Instrument. Grantor
owns the Mortgaged Property free and clear of any liens, claims or interests,
except the Permitted

 

3



--------------------------------------------------------------------------------

Encumbrances and the Permitted Liens. Upon recordation in the official real
estate records in the county (or other applicable jurisdiction) in which the
Mortgaged Property is located, this Deed of Trust creates a valid, enforceable
lien and security interest against the Mortgaged Property, subject only to the
Permitted Encumbrances and the Permitted Liens.

SECTION 3.02. Lien Status. Grantor shall preserve and protect the lien and
security interest status of this Deed of Trust. Promptly upon being notified by
Beneficiary, or otherwise becoming aware, that any lien or security interest
other than a Permitted Encumbrance or a Permitted Lien is asserted against the
Mortgaged Property, Grantor shall promptly, and at its expense, (a) give
Beneficiary a detailed written notice of such lien or security interest
(including origin, amount and other terms), and (b) pay the underlying claim in
full or take such other action so as to cause it to be released or contest the
same, in each case in accordance with the requirements of the Credit Agreement
(including the requirement of providing a bond or other security satisfactory to
Beneficiary).

SECTION 3.03. Payment and Performance. Grantor shall pay the Indebtedness when
due under the Credit Agreement and the other Loan Documents and shall perform
the Obligations in full when they are required to be performed.

SECTION 3.04. Replacement of Fixtures and Personalty. Grantor shall not, without
the prior written consent of Beneficiary, permit any of the Fixtures or
Personalty owned or leased by Grantor to be removed at any time from the Land or
Improvements, unless the removed item (i) is removed temporarily for maintenance
or repair or, if removed permanently, is obsolete or unnecessary for the
then-current operations of the Premises or is replaced by an article of similar
or better suitability and value, owned by Grantor subject to the lien and
security interest of this Deed of Trust or (ii) is permitted to be removed by
the Credit Agreement.

SECTION 3.05. Inspection. Grantor shall permit Beneficiary and the other Secured
Parties and their respective agents, representatives and employees, upon
reasonable prior notice to Grantor, to inspect the Mortgaged Property and all
books and records of Grantor located thereon, and to conduct such environmental
and engineering studies as Beneficiary or the other Secured Parties may require,
provided that such inspections and studies shall not materially interfere with
the use and operation of the Mortgaged Property and shall be made in accordance
with, and to the extent permitted by the Credit Agreement. Costs of any such
inspections shall be paid as provided in the Credit Agreement.

SECTION 3.06. Other Covenants. All of the covenants in the Credit Agreement are
incorporated herein by reference and, together with covenants in this Article 3,
shall be covenants running with the Land.

SECTION 3.07. Insurance; Condemnation Awards and Insurance Proceeds.

(a) Insurance. Grantor shall maintain or cause to be maintained such insurance
as is required to be maintained under the Credit Agreement.

(b) Condemnation Awards. Grantor assigns all Condemnation Awards to Beneficiary
and authorizes Beneficiary to collect and receive such Condemnation Awards and
to give proper receipts and acquittances therefor, subject to the terms of the
Credit Agreement.

(c) Insurance Proceeds. Grantor assigns to Beneficiary all proceeds of any
insurance policies insuring against loss or damage to the Mortgaged Property
(the “Insurance Proceeds”). Subject to the terms of the Credit Agreement,
Grantor authorizes Beneficiary to collect and receive such proceeds and
authorizes and directs the issuer of each of such insurance policies to make
payment for all such losses directly to Beneficiary, instead of to Grantor and
Beneficiary jointly.

 

4



--------------------------------------------------------------------------------

(d) Repairs, Restoration etc. Notwithstanding clauses (b) and (c) of this
Section 3.07, to the extent that Grantor is not required by the terms of the
Credit Agreement or other Loan Documents to apply Condemnation Awards or
Insurance Proceeds received by it to repayment of the Indebtedness, and provided
that no Event of Default shall have occurred and be continuing, Grantor shall
diligently apply such Condemnation Awards or Insurance Proceeds to the repair,
restoration and/or replacement of the Mortgaged Property that has been damaged
or subject to a taking or condemnation. Until such amounts are so applied,
Grantor shall hold such amounts in trust for the benefit of the Secured Parties.

ARTICLE IV

[Intentionally Omitted]

ARTICLE V

DEFAULT AND FORECLOSURE

SECTION 5.01. Remedies. Upon the occurrence and during the continuance of an
Event of Default, Beneficiary may, at Beneficiary’s election and by or through
Trustee or otherwise, exercise any or all of the following rights, remedies and
recourses:

(a) Acceleration. Subject to any provisions of the Loan Documents providing for
the automatic acceleration of the Indebtedness upon the occurrence of certain
Events of Default, declare the Indebtedness to be immediately due and payable,
without further notice, presentment, protest, notice of intent to accelerate,
notice of acceleration, demand or action of any nature whatsoever (each of which
hereby is expressly waived by Grantor), whereupon the same shall become
immediately due and payable.

(b) Entry on Mortgaged Property. Enter the Mortgaged Property and take exclusive
possession thereof and of all books, records and accounts relating thereto or
located thereon. If Grantor remains in possession of the Mortgaged Property
following the occurrence and during the continuance of an Event of Default and
without Beneficiary’s prior written consent, Beneficiary may invoke any legal
remedies to dispossess Grantor.

(c) Operation of Mortgaged Property. Hold, lease, develop, manage, operate or
otherwise use the Mortgaged Property upon such terms and conditions as
Beneficiary may deem reasonable under the circumstances (making such repairs,
alterations, additions and improvements and taking other actions, from time to
time, as Beneficiary deems necessary or desirable), and apply all Rents and
other amounts collected by Trustee or Beneficiary in connection therewith in
accordance with the provisions of Section 5.07.

(d) Foreclosure and Sale. Institute proceedings for the complete foreclosure of
this Deed of Trust by judicial action or by power of sale, in which case the
Mortgaged Property may be sold for cash or credit in one or more parcels as
Beneficiary may determine. With respect to any notices required or permitted
under the UCC, Grantor agrees that ten (10) days’ prior written notice shall be
deemed commercially reasonable. At any such sale by virtue of any judicial
proceedings, power of sale, or any other legal right, remedy or recourse, the
title to and right of possession of any such property shall pass to the
purchaser thereof, and to the fullest extent permitted by law, Grantor shall be
completely and irrevocably divested of all of its right, title, interest, claim,
equity, equity of redemption, and demand whatsoever, either at law or in equity,
in and to the property sold and such sale shall be a perpetual bar both at law
and in equity against Grantor, and against all other Persons claiming or to
claim the property sold or any part thereof, by, through or under Grantor.
Beneficiary or any of the other Secured Parties may be a purchaser

 

5



--------------------------------------------------------------------------------

at such sale. If Beneficiary or such other Secured Party is the highest bidder,
Beneficiary or such other Secured Party may credit the portion of the purchase
price that would be distributed to Beneficiary or such other Secured Party
against the Indebtedness in lieu of paying cash. In the event this Deed of Trust
is foreclosed by judicial action, appraisement of the Mortgaged Property is
waived.

(e) Receiver. Make application to a court of competent jurisdiction for, and
obtain from such court as a matter of strict right and without notice to Grantor
or regard to the adequacy of the Mortgaged Property for the repayment of the
Indebtedness, the appointment of a receiver of the Mortgaged Property, and
Grantor irrevocably consents to such appointment. Any such receiver shall have
all the usual powers and duties of receivers in similar cases, including the
full power to rent, maintain and otherwise operate the Mortgaged Property upon
such terms as may be approved by the court, and shall apply such Rents in
accordance with the provisions of Section 5.07.

(f) Other. Exercise all other rights, remedies and recourses granted under the
Loan Documents or otherwise available at law or in equity.

SECTION 5.02. Separate Sales. The Mortgaged Property may be sold in one or more
parcels and in such manner and order as Trustee in its sole discretion may
elect. The right of sale arising out of any Event of Default shall not be
exhausted by any one or more sales.

SECTION 5.03. Remedies Cumulative, Concurrent and Nonexclusive. Trustee,
Beneficiary and the other Secured Parties shall have all rights, remedies and
recourses granted in the Loan Documents and available at law or equity
(including the UCC), which rights (a) shall be cumulative and concurrent,
(b) may be pursued separately, successively or concurrently against Grantor or
others obligated under the Loan Documents, or against the Mortgaged Property, or
against any one or more of them, at the sole discretion of Trustee, Beneficiary
or such other Secured Party, as the case may be, (c) may be exercised as often
as occasion therefor shall arise, and the exercise or failure to exercise any of
them shall not be construed as a waiver or release thereof or of any other
right, remedy or recourse, and (d) are intended to be, and shall be,
nonexclusive. No action by Trustee, Beneficiary or any other Secured Party in
the enforcement of any rights, remedies or recourses under the Loan Documents or
otherwise at law or equity shall be deemed to cure any Event of Default.

SECTION 5.04. Release of and Resort to Collateral. Beneficiary may release,
regardless of consideration and without the necessity for any notice to or
consent by the holder of any subordinate lien on the Mortgaged Property, any
part of the Mortgaged Property without, as to the remainder, in any way
impairing, affecting, subordinating or releasing the lien or security interest
created in or evidenced by the Loan Documents or their status as a prior lien
and security interest in and to the Mortgaged Property. For payment of the
Indebtedness, Beneficiary may resort to any other security in such order and
manner as Beneficiary may elect.

SECTION 5.05. Waiver of Redemption, Notice and Marshalling of Assets. To the
fullest extent permitted by law, Grantor hereby irrevocably and unconditionally
waives and releases (a) all benefit that might accrue to Grantor by virtue of
any present or future statute of limitations or law or judicial decision
exempting the Mortgaged Property from attachment, levy or sale on execution or
providing for any stay of execution, exemption from civil process, redemption or
extension of time for payment, (b) all notices of any Event of Default or of any
election by Trustee or Beneficiary to exercise or the actual exercise of any
right, remedy or recourse provided for under the Loan Documents, and (c) any
right to a marshalling of assets or a sale in inverse order of alienation.

 

6



--------------------------------------------------------------------------------

SECTION 5.06. Discontinuance of Proceedings. If Trustee, Beneficiary or any
other Secured Party shall have proceeded to invoke any right, remedy or recourse
permitted under the Loan Documents and shall thereafter elect to discontinue or
abandon it for any reason, Trustee, Beneficiary or such other Secured Party, as
the case may be, shall have the unqualified right to do so and, in such an
event, Grantor, Trustee, Beneficiary and the other Secured Parties shall be
restored to their former positions with respect to the Indebtedness, the
Obligations, the Loan Documents, the Mortgaged Property and otherwise, and the
rights, remedies, recourses and powers of Trustee, Beneficiary and the other
Secured Parties shall continue as if the right, remedy or recourse had never
been invoked, but no such discontinuance or abandonment shall waive any Event of
Default which may then exist or the right of Trustee, Beneficiary or any other
Secured Party thereafter to exercise any right, remedy or recourse under the
Loan Documents for such Event of Default.

SECTION 5.07. Application of Proceeds. If an Event of Default has occurred and
is continuing, the proceeds of any sale of, and the Rents and other amounts
generated by the holding, leasing, management, operation or other use of the
Mortgaged Property, shall be applied by Beneficiary or Trustee (or the receiver,
if one is appointed) in accordance with Section 7.01 of the Credit Agreement.

SECTION 5.08. Occupancy After Foreclosure. Any sale of the Mortgaged Property or
any part thereof in accordance with Section 5.01(d) will divest all right, title
and interest of Grantor in and to the property sold. Subject to applicable law,
any purchaser at a foreclosure sale will receive immediate possession of the
property purchased. If Grantor retains possession of such property or any part
thereof subsequent to such sale, Grantor will be considered a tenant at
sufferance of the purchaser, and will, if Grantor remains in possession after
demand to remove, be subject to eviction and removal, forcible or otherwise,
with or without process of law.

SECTION 5.09. Additional Advances and Disbursements; Costs of Enforcement.

(a) Upon the occurrence and during the continuance of any Event of Default,
Beneficiary and each of the other Secured Parties shall have the right, but not
the obligation, to cure such Event of Default in the name and on behalf of
Grantor. All sums advanced and expenses incurred at any time by Beneficiary or
any other Secured Party under this Section 5.09, or otherwise under this Deed of
Trust or any of the other Loan Documents or applicable law, shall bear interest
from the date that such sum is advanced or expense incurred, to and including
the date of reimbursement, computed at the interest rate payable under
Section 2.07 of the Credit Agreement, and all such sums, together with interest
thereon, shall be secured by this Deed of Trust.

(b) Grantor shall pay all reasonable out-of-pocket expenses (including
reasonable attorneys’ fees and expenses) of or incidental to the perfection and
enforcement of this Deed of Trust and the other Loan Documents, or the
enforcement, compromise or settlement of the Indebtedness or any claim under
this Deed of Trust and the other Loan Documents, and for the curing thereof, or
for defending or asserting the rights and claims of Beneficiary in respect
thereof, by litigation or otherwise.

SECTION 5.10. No Mortgagee in Possession. Neither the enforcement of any of the
remedies under this Article 5, the assignment of the Rents and Leases under
Article 6, the security interests under Article 7, nor any other remedies
afforded to Beneficiary under the Loan Documents, at law or in equity shall
cause Trustee, Beneficiary or any other Secured Party to be deemed or construed
to be a mortgagee in possession of the Mortgaged Property, to obligate Trustee,
Beneficiary or any other Secured Party to lease the Mortgaged Property or
attempt to do so, or to take any action, incur any expense, or perform or
discharge any obligation, duty or liability whatsoever under any of the Leases
or otherwise.

 

7



--------------------------------------------------------------------------------

ARTICLE VI

ASSIGNMENT OF RENTS AND LEASES

SECTION 6.01. Assignment. In furtherance of and in addition to the assignment
made by Grantor in Section 2.01 of this Deed of Trust, Grantor hereby absolutely
and unconditionally assigns, sells, transfers and conveys to Trustee (for the
benefit of Beneficiary) and to Beneficiary all of its right, title and interest
in and to all Leases, whether now existing or hereafter entered into, and all of
its right, title and interest in and to all Rents. This assignment is an
absolute assignment and not an assignment for additional security only. So long
as no Event of Default shall have occurred and be continuing, Grantor shall have
a revocable license from Trustee and Beneficiary to exercise all rights extended
to the landlord under the Leases, including the right to receive and collect all
Rents and to hold the Rents in trust for use in the payment and performance of
the Obligations and to otherwise use the same. The foregoing license is granted
subject to the conditional limitation that no Event of Default shall have
occurred and be continuing. Upon the occurrence and during the continuance of an
Event of Default, whether or not legal proceedings have commenced, and without
regard to waste, adequacy of security for the Obligations or solvency of
Grantor, the license herein granted shall automatically expire and terminate,
without notice to Grantor by Trustee or Beneficiary (any such notice being
hereby expressly waived by Grantor to the extent permitted by applicable law).

SECTION 6.02. Perfection Upon Recordation. Grantor acknowledges that Beneficiary
and Trustee have taken all actions necessary to obtain, and that upon
recordation of this Deed of Trust Beneficiary and Trustee shall have, to the
extent permitted under applicable law, a valid and fully perfected, present
assignment of the Rents arising out of the Leases and all security for such
Leases. Grantor acknowledges and agrees that upon recordation of this Deed of
Trust Trustee’s and Beneficiary’s interest in the Rents shall be deemed to be
fully perfected, “choate” and enforced as to Grantor and to the extent permitted
under applicable law, all third parties, including, without limitation, any
subsequently appointed trustee in any case under Title 11 of the United States
Code (the “Bankruptcy Code”), without the necessity of commencing a foreclosure
action with respect to this Deed of Trust, making formal demand for the Rents,
obtaining the appointment of a receiver or taking any other affirmative action.

SECTION 6.03. Bankruptcy Provisions. Without limitation of the absolute nature
of the assignment of the Rents hereunder, Grantor, Trustee and Beneficiary agree
that (a) this Deed of Trust shall constitute a “security agreement” for purposes
of Section 552(b) of the Bankruptcy Code, (b) the security interest created by
this Deed of Trust extends to property of Grantor acquired before the
commencement of a case in bankruptcy and to all amounts paid as Rents and
(c) such security interest shall extend to all Rents acquired by the estate
after the commencement of any case in bankruptcy.

SECTION 6.04. No Merger of Estates. So long as part of the Indebtedness and the
Obligations secured hereby remain unpaid and undischarged, the fee and leasehold
estates to the Mortgaged Property shall not merge, but shall remain separate and
distinct, notwithstanding the union of such estates either in Grantor,
Beneficiary, any tenant or any third party by purchase or otherwise.

ARTICLE VII

SECURITY AGREEMENT

SECTION 7.01. Security Interest. This Deed of Trust constitutes a “security
agreement” on personal property within the meaning of the UCC and other
applicable law and with respect to the Personalty, Fixtures, Leases, Rents,
Deposit Accounts, Property Agreements, Tax Refunds, Proceeds, Insurance and
Condemnation Awards. To this end, Grantor grants to Beneficiary a security
interest in the Personalty, Fixtures, Leases, Rents, Deposit Accounts, Property
Agreements, Tax Refunds, Proceeds, Insurance, Condemnation Awards and all other
Mortgaged Property which is personal property to secure

 

8



--------------------------------------------------------------------------------

the payment of the Indebtedness and performance of the Obligations, subject, in
each case, to the Permitted Liens and the Permitted Encumbrances, and agrees
that Beneficiary shall have all the rights and remedies of a secured party under
the UCC with respect to such property. Any notice of sale, disposition or other
intended action by Beneficiary with respect to the Personalty, Fixtures, Leases,
Rents, Deposit Accounts, Property Agreements, Tax Refunds, Proceeds, Insurance
and Condemnation Awards sent to Grantor at least ten (10) days prior to any
action under the UCC shall constitute reasonable notice to Grantor. In the event
of any conflict or inconsistency between the terms of this Deed of Trust and the
terms of the Guarantee and Collateral Agreement with respect to the collateral
covered both therein and herein, the Guarantee and Collateral Agreement shall
control and govern to the extent of any such conflict or inconsistency.

SECTION 7.02. Financing Statements. Grantor shall prepare and deliver to
Beneficiary such financing statements, and shall execute and deliver to
Beneficiary such other documents, instruments and further assurances, in each
case in form and substance satisfactory to Beneficiary, as Beneficiary may, from
time to time, reasonably consider necessary to create, perfect and preserve
Beneficiary’s security interest hereunder. Grantor hereby irrevocably authorizes
Beneficiary to cause financing statements (and amendments thereto and
continuations thereof) and any such documents, instruments and assurances to be
recorded and filed, at such times and places as may be required or permitted by
law to so create, perfect and preserve such security interest. Grantor
represents and warrants to Beneficiary that Grantor’s jurisdiction of
organization is the State of Delaware. After the date of this Deed of Trust,
Grantor shall not change its name, type of organization, organizational
identification number (if any), jurisdiction of organization or location (within
the meaning of the UCC) without giving at least thirty (30) days’ prior written
notice to Beneficiary.

SECTION 7.03. Fixture Filing. This Deed of Trust shall also constitute a
“fixture filing” for the purposes of the UCC against all of the Mortgaged
Property which is or is to become fixtures. The information provided in this
Section 7.03 is provided so that this Deed of Trust shall comply with the
requirements of the UCC for a mortgage instrument to be filed as a financing
statement. Grantor is the “Debtor” and its name and mailing address are set
forth in the preamble of this Deed of Trust immediately preceding Article 1.
Beneficiary is the “Secured Party” and its name and mailing address from which
information concerning the security interest granted herein may be obtained are
also set forth in the preamble of this Deed of Trust immediately preceding
Article 1. A statement describing the portion of the Mortgaged Property
comprising the fixtures hereby secured is set forth in Section 1.1(c) of this
Deed of Trust. Grantor represents and warrants to Beneficiary that Grantor is
the record owner of the Mortgaged Property, the employer identification number
of Grantor is [_____________] and the organizational identification number of
Grantor is [____________].

ARTICLE VIII

[CONCERNING THE TRUSTEE

SECTION 8.01. Certain Rights. With the approval of Beneficiary, Trustee shall
have the right to select, employ and consult with counsel. Trustee shall have
the right to rely on any instrument, document or signature authorizing or
supporting any action taken or proposed to be taken by it hereunder, believed by
it in good faith to be genuine. Trustee shall be entitled to reimbursement for
actual, reasonable expenses incurred by it in the performance of its duties and
to reasonable compensation for Trustee’s services hereunder as shall be
rendered. Grantor shall, from time to time, pay the compensation due to Trustee
hereunder and reimburse Trustee for, and indemnify, defend and save Trustee
harmless against, all liability and reasonable expenses which may be incurred by
it in the performance of its duties, including those arising from joint,
concurrent, or comparative negligence of Trustee; provided, however, that
Grantor shall not be liable under such indemnification to the extent such
liability or expenses result solely from Trustee’s gross negligence or willful
misconduct. Grantor’s obligations under this Section 8.01 shall not be reduced
or impaired by principles of comparative or contributory negligence.

 

9



--------------------------------------------------------------------------------

SECTION 8.02. Retention of Money. All moneys received by Trustee shall, until
used or applied as herein provided, be held in trust for the purposes for which
they were received, but need not be segregated in any manner from any other
moneys (except to the extent required by law), and Trustee shall be under no
liability for interest on any moneys received by Trustee hereunder.

SECTION 8.03. Successor Trustees. If Trustee or any successor Trustee shall die,
resign or become disqualified from acting in the execution of this trust, or
Beneficiary shall desire to appoint a substitute Trustee, Beneficiary shall have
full power to appoint one or more substitute Trustees and, if preferred, several
substitute Trustees in succession who shall succeed to all the estates, rights,
powers and duties of Trustee. Such appointment may be executed by any authorized
agent of Beneficiary and as so executed, such appointment shall be conclusively
presumed to be executed with authority, valid and sufficient, without further
proof of any action.

SECTION 8.04. Perfection of Appointment. Should any deed, conveyance or
instrument of any nature be required from Grantor by any successor Trustee to
more fully and certainly vest in and confirm to such successor Trustee such
estates, rights, powers and duties, then, upon request by such Trustee, all such
deeds, conveyances and instruments shall be made, executed, acknowledged and
delivered and shall be caused to be recorded and/or filed by Grantor.

SECTION 8.05. Trustee Liability. In no event or circumstance shall Trustee or
any substitute Trustee hereunder be personally liable under or as a result of
this Deed of Trust, either as a result of any action by Trustee (or any
substitute Trustee) in the exercise of the powers hereby granted or otherwise.]1

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Notices. Any notice required or permitted to be given under this
Deed of Trust shall be given in accordance with Section 9.01 of the Credit
Agreement.

SECTION 9.02. Covenants Running with the Land. All Obligations contained in this
Deed of Trust are intended by Grantor, Beneficiary and Trustee to be, and shall
be construed as, covenants running with the Land. As used herein, “Grantor”
shall refer to the party named in the first paragraph of this Deed of Trust and
to any subsequent owner of all or any portion of the Mortgaged Property. All
Persons who may have or acquire an interest in the Mortgaged Property shall be
deemed to have notice of, and be bound by, the terms of the Credit Agreement and
the other Loan Documents; provided, however, that no such party shall be
entitled to any rights thereunder without the prior written consent of
Beneficiary.

SECTION 9.03. Attorney-in-Fact. Grantor hereby irrevocably appoints Beneficiary
as its attorney-in-fact, which agency is coupled with an interest and with full
power of substitution, with full authority in the place and stead of Grantor and
in the name of Grantor or otherwise (a) to execute and/or record any notices of
completion, cessation of labor or any other notices that Beneficiary deems
appropriate to protect Beneficiary’s interest, if Grantor shall fail to do so
within ten (10) days after written request by Beneficiary, (b) upon the issuance
of a deed pursuant to the foreclosure of this Deed of Trust or the delivery of a
deed in lieu of foreclosure, to execute all instruments of assignment,
conveyance or further assurance with respect to the Leases, Rents, Deposit
Accounts, Property Agreements, Tax Refunds, Proceeds, Insurance and Condemnation
Awards in favor of the grantee of any such deed and as may be necessary or
desirable for such purpose, (c) to prepare and file or record financing
statements and continuation

 

1 

To be included only if a deed of trust or trust deed.

 

10



--------------------------------------------------------------------------------

statements, and to prepare, execute and file or record applications for
registration and like papers necessary to create, perfect or preserve
Beneficiary’s security interests and rights in or to any of the Mortgaged
Property, and (d) after the occurrence and during the continuance of any Event
of Default, to perform any obligation of Grantor hereunder; provided, however,
that (1) Beneficiary shall not under any circumstances be obligated to perform
any obligation of Grantor; (2) any sums advanced by Beneficiary in such
performance shall be added to and included in the Indebtedness and shall bear
interest at the rate at which interest is then computed on any portion of the
Indebtedness; (3) Beneficiary as such attorney-in-fact shall only be accountable
for such funds as are actually received by Beneficiary; and (4) Beneficiary
shall not be liable to Grantor or any other person or entity for any failure to
take any action which it is empowered to take under this Section 9.03.

SECTION 9.04. Successors and Assigns. This Deed of Trust shall be binding upon
and inure to the benefit of Beneficiary, the other Secured Parties, Trustee and
Grantor and their respective successors and assigns. Grantor shall not, without
the prior written consent of Beneficiary, assign any rights, duties or
obligations hereunder, except as permitted under the Credit Agreement.

SECTION 9.05. No Waiver. Any failure by Beneficiary, the other Secured Parties
or Trustee to insist upon strict performance of any of the terms, provisions or
conditions of the Loan Documents shall not be deemed to be a waiver of same, and
Beneficiary, the other Secured Parties and Trustee shall have the right at any
time to insist upon strict performance of all of such terms, provisions and
conditions.

SECTION 9.06. Credit Agreement. If any conflict or inconsistency exists between
this Deed of Trust and the Credit Agreement, the Credit Agreement shall control
and govern to the extent of any such conflict or inconsistency.

SECTION 9.07. Release or Reconveyance. At any time and to the extent that the
liens and security interests created by this Deed of Trust are permitted to be
released pursuant to the terms of the Credit Agreement and the Intercreditor
Agreement, at Grantor’s request and expense, Beneficiary shall release the liens
and security interests created by this Deed of Trust or reconvey the Mortgaged
Property to Grantor, in each case, to the extent so permitted. In connection
therewith, Beneficiary shall promptly deliver to Grantor such documents as
Grantor shall reasonably request to evidence the termination of the lien and
security interest created hereunder. Notwithstanding the foregoing, if requested
by Grantor, Beneficiary shall, at Grantor’s expense, assign the liens and
security interests created herein in lieu of terminating or releasing such liens
and security interests pursuant to this Section 9.07. Upon the release of any
Mortgaged Property pursuant to this Section 9.07, none of the Secured Parties
shall have any continuing right or interest in such Mortgaged Property pursuant
to this Deed of Trust.

SECTION 9.08. Waiver of Stay, Moratorium and Similar Rights. Grantor agrees, to
the full extent that it may lawfully do so, that it will not at any time insist
upon or plead or in any way take advantage of any stay, marshalling of assets,
extension, redemption or moratorium law now or hereafter in force and effect so
as to prevent or hinder the enforcement of the provisions of this Deed of Trust
or the Indebtedness or Obligations secured hereby, or any agreement between
Grantor and Beneficiary or any rights or remedies of Trustee, Beneficiary or any
other Secured Party.

SECTION 9.09. Applicable Law. The provisions of this Deed of Trust regarding the
creation, perfection and enforcement of the liens and security interests herein
granted shall be governed by and construed under the laws of the state in which
the Mortgaged Property is located. All other provisions of this Deed of Trust
shall be governed by the laws of the State of New York (including, without
limitation, Section 5-1401 of the General Obligations Law of the State of New
York).

 

11



--------------------------------------------------------------------------------

SECTION 9.10. Headings. The Article, Section and Subsection titles hereof are
inserted for convenience of reference only and shall in no way alter, modify or
define, or be used in construing, the text of such Articles, Sections or
Subsections.

SECTION 9.11. Severability. If any provision of this Deed of Trust shall be held
by any court of competent jurisdiction to be unlawful, void or unenforceable for
any reason, such provision shall be deemed severable from and shall in no way
affect the enforceability and validity of the remaining provisions of this Deed
of Trust.

SECTION 9.12. Entire Agreement. This Deed of Trust and the other Loan Documents
embody the entire agreement and understanding between Grantor and Beneficiary
relating to the subject matter hereof and thereof and supersede all prior
agreements and understandings between such parties relating to the subject
matter hereof and thereof. Accordingly, the Loan Documents may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties. There are no unwritten oral agreements between the parties.

SECTION 9.13. Beneficiary as Agent; Successor Agents.

(a) Agent has been appointed to act as Agent hereunder by the other Secured
Parties. Agent shall have the right hereunder to make demands, to give notices,
to exercise or refrain from exercising any rights, and to take or refrain from
taking any action (including, without limitation, the release or substitution of
the Mortgaged Property) in accordance with the terms of the Credit Agreement,
any related agency agreement among Agent and the other Secured Parties
(collectively, as amended, amended and restated, supplemented or otherwise
modified or replaced from time to time, the “Agency Documents”) and this Deed of
Trust. Grantor and all other Persons shall be entitled to rely on releases,
waivers, consents, approvals, notifications and other acts of Agent, without
inquiry into the existence of required consents or approvals of the Secured
Parties therefor.

(b) Beneficiary shall at all times be the same Person that is Agent under the
Agency Documents. Written notice of resignation by Agent pursuant to the Agency
Documents shall also constitute notice of resignation as Agent under this Deed
of Trust. Removal of Agent pursuant to any provision of the Agency Documents
shall also constitute removal as Agent under this Deed of Trust. Appointment of
a successor Agent pursuant to the Agency Documents shall also constitute
appointment of a successor Agent under this Deed of Trust. Upon the acceptance
of any appointment as Agent by a successor Agent under the Agency Documents,
that successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Agent as the
Beneficiary under this Deed of Trust, and the retiring or removed Agent shall
promptly (i) assign and transfer to such successor Agent all of its right, title
and interest in and to this Deed of Trust and the Mortgaged Property, and
(ii) execute and deliver to such successor Agent such assignments and amendments
and take such other actions, as may be necessary or appropriate in connection
with the assignment to such successor Agent of the liens and security interests
created hereunder, whereupon such retiring or removed Agent shall be discharged
from its duties and obligations under this Deed of Trust. After any retiring or
removed Agent’s resignation or removal hereunder as Agent, the provisions of
this Deed of Trust and the Agency Documents shall inure to its benefit as to any
actions taken or omitted to be taken by it under this Deed of Trust while it was
Agent hereunder.

SECTION 9.14. Subrogation. If any or all of the proceeds of the Indebtedness are
used to extinguish, extend or renew any indebtedness heretofore existing against
the Mortgaged Property, then, to the extent of the funds so used, Beneficiary
and the other Secured Parties shall be subrogated to all of the rights, claims,
liens, titles, and interests existing against the Mortgaged Property heretofore
held by, or in favor of, the holder of such indebtedness and such former rights,
claims, liens, titles, and interests, if any, are not waived but rather are
continued in full force and effect in favor of Beneficiary and the other Secured
Parties and are merged with the lien and security interest created herein as
cumulative security for the repayment of the Indebtedness and the performance of
the Obligations.

 

12



--------------------------------------------------------------------------------

ARTICLE X

LOCAL LAW PROVISIONS

[To Come]

ARTICLE XI

SUBORDINATION

The liens and security interests created by this Deed of Trust shall be, until
such time as all Senior Secured Obligations (as defined in the Intercreditor
Agreement) have been satisfied in full, a second priority lien (subject to
Permitted Encumbrances and Permitted Liens), subordinate in all respects
(including the exercise of remedies with respect to the Mortgaged Property
covered hereby) to the prior lien of the applicable Mortgage (as defined in the
First Lien Credit Agreement) on and subject to the terms and conditions set
forth in the Intercreditor Agreement.

[The remainder of this page has been intentionally left blank]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has on the date set forth in the acknowledgement
hereto, effective as of the date first above written, caused this instrument to
be duly EXECUTED AND DELIVERED by authority duly given.

 

GRANTOR:   HOUGHTON MIFFLIN HARCOURT PUBLISHING COMPANY, a company organized
under the laws of the Commonwealth of Massachusetts   By:  

 

    Name:     Title:

 

S-1



--------------------------------------------------------------------------------

STATE OF                     )    ) ss.: COUNTY OF                     )

On this _____ day of _____________, 20___, before me appeared _________________,
to me personally known, who being by me duly sworn did say that [he/she] is the
_____________ of HOUGHTON MIFFLIN HARCOURT PUBLISHING COMPANY, a company
organized under the laws of the Commonwealth of Massachusetts, [and that the
seal affixed to the foregoing instrument is the corporate seal of said
corporation] and that said instrument was signed and sealed on behalf of said
corporation by authority of its Board of Directors, and said ______________
acknowledged said instrument to be the free act and deed of said corporation,
[and that said corporation has no corporate seal].

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal at
my office in ______________ the day and year last above written.

[Notary Seal]

 

                                                                   

Notary Public in and for said State: Print
Name:                                                 Commissioned
in                           County

 

My Commission Expires:  

 

 

 

N-1



--------------------------------------------------------------------------------

EXHIBIT A TO FORM OF MORTGAGE

LEGAL DESCRIPTION

Legal Description of premises located at [_______________________________]:

[See Attached Page(s) For Legal Description]

 

Exh. A-1



--------------------------------------------------------------------------------

EXHIBIT B TO FORM OF MORTGAGE

PERMITTED ENCUMBRANCES

Those exceptions set forth in Schedule B of that certain policy of title
insurance issued to Beneficiary by [___________________] on or about the date
hereof pursuant to commitment number [________].

 

2



--------------------------------------------------------------------------------

Exhibit G

Form of Incremental Facility Joinder Agreement

This [First] Incremental Facility Joinder Agreement, dated _______, 20__ (this
“Incremental Joinder”) made by HOUGHTON MIFFLIN HARCOURT COMPANY, a corporation
organized under the laws of the State of Delaware (“Holdings”), HOUGHTON MIFFLIN
HARCOURT PUBLISHERS INC., a corporation incorporated under the laws of the State
of Delaware (“HMHP”), HMH PUBLISHERS LLC, a limited liability company organized
under the laws of the State of Delaware (“Publishers”), HOUGHTON MIFFLIN
HARCOURT PUBLISHING COMPANY, a corporation organized under the laws of the
Commonwealth of Massachusetts (“HMCo”, and together with HMHP and Publishers,
collectively, the “Borrowers”), the LENDERS identified on the signature pages
hereto (the “New [Revolving Loan][Term Loan] Lenders”), and CITIBANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), is entered
into pursuant to Section 2.24 of that certain Second Amended and Restated Term
Loan Credit Agreement dated as of November 22, 2019 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Holdings, the Borrowers, the lenders party thereto
from time to time, the entities listed as subsidiary guarantors thereto, the
Administrative Agent and CITIBANK, N.A., as collateral agent (in such capacity,
the “Collateral Agent”). Unless otherwise defined herein, capitalized terms used
herein shall have the respective meanings set forth in the Credit Agreement.

(a) [Each party hereto listed on the signature page as a “New Term Loan Lender”
shall be a New Term Loan Lender, Term Lender and Lender for the purposes of the
Credit Agreement and the other Loan Documents and hereby agrees to establish the
New Term Loan Commitment set forth on its signature page hereto pursuant to and
in accordance with Section 2.24(a) of the Credit Agreement.] [Each party hereto
listed on the signature page as a “New Revolving Loan Lender” shall be a New
Revolving Loan Lender and Lender for the purposes of the Credit Agreement and
the other Loan Documents and hereby agrees to establish the New Revolving Loan
Commitment set forth on its signature page hereto pursuant to and in accordance
with Section 2.24(a) of the Credit Agreement.]

(b) The [New Term Loan Lenders] / [New Revolving Loan Lenders], the Borrowers
and the Administrative Agent acknowledge and agree that the [New Term Loan
Commitments and New Term Loans] / [New Revolving Loan Commitments and New
Revolving Loans] provided pursuant to this Incremental Joinder shall constitute
[Term Loan Commitments and Term Loans] / [Commitments and Loans] for all
purposes of the Credit Agreement and the other applicable Loan Documents. The
[New Term Loan Lenders] / [New Revolving Loan Lenders] party to this Incremental
Joinder shall be subject to all of the terms in the Credit Agreement and the
other Loan Documents, and shall be entitled to all the benefits afforded by the
Credit Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from the Guarantee and Collateral
Agreement and the security interests created by the Security Documents.



--------------------------------------------------------------------------------

(c) Each [New Term Loan Lender] / [New Revolving Loan Lender] (i) confirms that
it has received a copy of the Credit Agreement, together with any other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Incremental Joinder and to become a
Lender under the Credit Agreement; (ii) agrees that it will, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement; (iii) appoints and authorizes the Administrative Agent and
the Collateral Agent to take such action as agents on its behalf and to exercise
such powers and discretion under the Credit Agreement and the other Loan
Documents as are delegated to the Administrative Agent or the Collateral Agent
by the terms thereof, together with such powers and discretion as are reasonably
incidental thereto; and (iv) agrees that it will perform in accordance with
their terms all of the obligations that by the terms of the Credit Agreement and
the other Loan Documents are required to be performed by it as a Lender.

(d) Conditions Precedent. The obligations of the [New Term Loan Lenders] / [New
Revolving Loan Lenders] to make [New Term Loans] / [New Revolving Loans] are
subject to the satisfaction (or waiver in accordance with Section 9.08 of the
Credit Agreement) of the following conditions (collectively, the “Conditions
Precedent”): (i) the execution of a counterpart of this Incremental Joinder by
each of the parties hereto; (ii) the delivery to the Administrative Agent of a
fully executed counterpart (including by way of facsimile or other electronic
transmission) hereof pursuant to which the Administrative Agent shall record
such new commitments in the Register subject to the requirements set forth in
Section 2.24 of the Credit Agreement; (iii) [each Borrower certifies that the
representations and warranties set forth in Article III of the Credit Agreement
and in each other Loan Document shall be true and correct (or true and correct
in all material respects, in the case of any such representation or warranty
that is not qualified as to materiality) on and as of the date hereof (except to
the extent such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties shall be true and
correct (or true and correct in all material respects, in the case of any such
representation or warranty that is not qualified as to materiality) as of such
earlier date);]1 (iv) [no Event of Default shall exist on the date hereof before
or after giving effect to the [New Term Loan Commitments] / [New Revolving Loan
Commitments] established hereunder and the Loans to be made thereunder on the
date hereof and the application of the proceeds therefrom;]2 (v) the Borrowers
shall make any payments required pursuant to Section 2.16 of the Credit
Agreement; (vi) the Borrowers have provided the Administrative Agent at least
five Business Days’ notice in advance of the effectiveness of the [New Term Loan
Commitments] / [New Revolving Loan Commitments]3 and (vii) the Borrowers has
delivered or has caused to be delivered any other documents reasonably requested
by Administrative Agent in connection with any such transaction.

 

1 

To be updated in the case of a provision of any New Loan used to consummate a
Permitted Acquisition or an Acquisition that is a Limited Condition Transaction.

2 

Condition to be omitted / amended in the case of a provision of any New Loan in
connection with a Permitted Acquisition or an Acquisition that is a Limited
Condition Transaction.



--------------------------------------------------------------------------------

Upon the satisfaction of the Conditions Precedent, each undersigned [New Term
Loan Lender] / [New Revolving Loan Lender] shall have the [New Term Loan
Commitment] / [New Revolving Loan Commitment] set forth on its signature page
hereto, and such commitments shall be effective as of the date set forth in the
notice provided pursuant to clause (g) below.

(e) Representations and Warranties. Each Borrower hereby represents and warrants
that:

(i) immediately after giving effect to the [New Term Loan Commitments] / [New
Revolving Loan Commitments] referenced herein, the aggregate amount of New
Commitments incurred pursuant to Section 2.24 on and prior to the date hereof,
(i) does not exceed the Incremental Amount and (ii) are individually not less
than $20,000,000 (or any lesser amount that is approved by the Administrative
Agent) and integral multiples of $5,000,000 in excess of that amount, or equal
to the remaining Incremental Amount (or any lesser amount that is approved by
the Administrative Agent);

(ii) [the representations and warranties set forth in Article III of the Credit
Agreement and in each other Loan Document are true and correct (or true and
correct in all material respects, in the case of any such representation or
warranty that is not qualified as to materiality) on and as of the date hereof
(except to the extent such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties are true and
correct (or true and correct in all material respects, in the case of any such
representation or warranty that is not qualified as to materiality) as of such
earlier date);]4

(iii) [as of the date hereof, no Event of Default exists both before and after
giving effect to the [New Term Loan Commitments] / [New Revolving Loan
Commitments] established hereunder and the Loans to be made thereunder on the
date hereof (including the application of proceeds therefrom);]5 and

(iv) the Administrative Agent has consented to the [New Term Loan Lenders] /
[New Revolving Lenders] party hereto in accordance with Section 2.24(a) of the
Credit Agreement.

 

3 

Administrative Agent to notify other Lenders of the New Loan Date in accordance
with Section 2.24(a) of the Credit Agreement.

4 

To be updated in the case of a provision of any New Loan used to consummate a
Permitted Acquisition or an Acquisition that is a Limited Condition Transaction.

5 

Representation to be omitted / amended in the case of a provision of any New
Loan in connection with a Permitted Acquisition or an Acquisition that is a
Limited Condition Transaction.



--------------------------------------------------------------------------------

(f) Certain Terms.

(i) Interest Rate. [The interest rate for the [New Term Loans] shall be: [equal
to the interest rate applicable to the Term Loans under the Credit Agreement (as
modified from time to time in accordance with the terms of the Credit
Agreement)] OR [_____%]6;] / [The interest rate for the New Revolving Loans
shall be [_____%];] and

(ii) Maturity Date. [The Term Loan Maturity Date applicable to the New Term
Loans established hereunder shall be: [the same as the Term Loan Maturity Date
applicable to the Term Loans under the Credit Agreement (as modified from time
to time in accordance with the terms of the Credit Agreement)] OR [_________,
20__].7 [The maturity date applicable to the New Revolving Loans established
hereunder shall be [_________, 20__].8

(g) After the execution and delivery to the Administrative Agent of a fully
executed copy of this Incremental Joinder (including by way of facsimile or
other electronic transmission) by the parties hereto, this Incremental Joinder
may only be changed, modified or varied by written instrument in accordance with
the requirements for the modification of Loan Documents pursuant to
Section 9.08(b) of the Credit Agreement.

(h) This Incremental Joinder shall be deemed a Loan Document under the Credit
Agreement.

(i) This Incremental Joinder may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original but all of which when taken together shall constitute a single
contract, and shall become effective as provided in Section 9.03 of the Credit
Agreement. Delivery of an executed signature page to this Incremental Joinder by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Incremental Joinder.

(j) THIS INCREMENTAL JOINDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK.

[Signature Page Follows]

 

6 

If the interest rate in respect of any New Term Loans exceeds the Yield with
respect to the Term Loans and/or the previously incurred New Term Loans by more
than 50 basis points, the interest rate with respect to the Term Loans and
previously incurred New Term Loan shall be automatically increased on the New
Loan Date with respect to such New Term Loan so that the Yield for the Term Loan
and/or the previously incurred New Term Loan is equal to the Yield with respect
to such New Term Loan minus 50 basis points; provided that the foregoing shall
not apply to any New Term Loan with a final maturity date that occurs 24 months
after the Term Loan Maturity Date or later or any New Term Loan that ranks
junior in right of security to the Term Loan Facility.

7 

The final maturity date of any New Term Loan shall be no earlier than the Term
Loan Maturity Date.

8 

The final maturity date of any New Revolving Loan shall be no earlier than the
loans provided under the Revolving Credit Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Incremental Joinder to be duly
executed on the date first above written.

 

HOUGHTON MIFFLIN HARCOURT COMPANY

HOUGHTON MIFFLIN HARCOURT PUBLISHERS INC.

HMH PUBLISHERS LLC
HOUGHTON MIFFLIN HARCOURT PUBLISHING COMPANY

By:    

Name:   Title:  

Signature Page to Incremental Facility Joinder Agreement



--------------------------------------------------------------------------------

[________], as a New Term Loan Lender By:       Name:   Title:

 

[________], as a New Revolving Lender By:       Name:   Title:

Signature Page to Incremental Facility Joinder Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A.,
as Administrative Agent

By:    

Name:   Title:  

Signature Page to Incremental Facility Joinder Agreement



--------------------------------------------------------------------------------

Exhibit H-1

Form of U.S. Tax Compliance Certificate

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Second Amended and Restated Term Loan Credit Agreement
dated as of November 22, 2019 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Houghton Mifflin Harcourt Company, Houghton Mifflin Harcourt Publishers,
Inc., HMH Publishers LLC, and Houghton Mifflin Harcourt Publishing Company
(collectively, the “Borrowers”), the financial institutions from time to time
parties thereto (the “Lenders”), the entities listed as subsidiary guarantors
thereto, and Citibank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders and Citibank, N.A. as Collateral Agent
for the Lenders.

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loans in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of any of the Borrowers within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to any of the Borrowers as described in Section 881(c)(3)(C)
of the Code.

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Borrowers
and the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrowers and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:       Name:   Title:

Date: ________ __, 20[ ]



--------------------------------------------------------------------------------

Exhibit H-2

Form of U.S. Tax Compliance Certificate

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Second Amended and Restated Term Loan Credit Agreement
dated as of November 22, 2019 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Houghton Mifflin Harcourt Company, Houghton Mifflin Harcourt Publishers,
Inc., HMH Publishers LLC, and Houghton Mifflin Harcourt Publishing Company
(collectively, the “Borrowers”), the financial institutions from time to time
parties thereto (the “Lenders”), the entities listed as subsidiary guarantors
thereto, and Citibank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders and Citibank, N.A. as Collateral Agent
for the Lenders.

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in the Loans in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Code, (iii) it is not a ten percent shareholder of any of the Borrowers
within the meaning of Section 871(h)(3)(B) of the Code, and (iv) it is not a
controlled foreign corporation related to any of the Borrowers as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lenders with a certificate of
its non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lenders
in writing, and (2) the undersigned shall have at all times furnished such
Lenders with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:       Name:   Title:

Date: ________ __, 20[ ]



--------------------------------------------------------------------------------

Exhibit H-3

Form of U.S. Tax Compliance Certificate

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Second Amended and Restated Term Loan Credit Agreement
dated as of November 22, 2019 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Houghton Mifflin Harcourt Company, Houghton Mifflin Harcourt Publishers,
Inc., HMH Publishers LLC, and Houghton Mifflin Harcourt Publishing Company
(collectively, the “Borrowers”), the financial institutions from time to time
parties thereto (the “Lenders”), the entities listed as subsidiary guarantors
thereto, and Citibank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders and Citibank, N.A. as Collateral Agent
for the Lenders.

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in the Loans in respect of which it is providing this certificate,
(ii) its direct or indirect partners/members are the sole beneficial owners of
such participation, (iii) with respect such participation, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of any of the Borrowers within the meaning of Section 871(h)(3)(B)
of the Code and (v) none of its direct or indirect partners/members is a
controlled foreign corporation related to any of the Borrowers as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lenders with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN, (ii) an
IRS Form W-8BEN-E, or (iii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN
or IRS Form W-8BEN-E from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lenders and (2) the
undersigned shall have at all times furnished such Lenders with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:       Name:  

Title:

Date: ________ __, 20[ ]



--------------------------------------------------------------------------------

Exhibit H-4

Form of U.S. Tax Compliance Certificate

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to the Second Amended and Restated Term Loan Credit Agreement
dated as of November 22, 2019 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Houghton Mifflin Harcourt Company, Houghton Mifflin Harcourt Publishers,
Inc., HMH Publishers LLC, and Houghton Mifflin Harcourt Publishing Company
(collectively, the “Borrowers”), the financial institutions from time to time
parties thereto (the “Lenders”), the entities listed as subsidiary guarantors
thereto, and Citibank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders and Citibank, N.A. as Collateral Agent
for the Lenders.

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loans
in respect of which it is providing this certificate, (ii) its direct or
indirect partners/members are the sole beneficial owners of such Loans,
(iii) with respect to the extension of credit pursuant to this Credit Agreement
or any other Loan Document, neither the undersigned nor any of its direct or
indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members is a ten percent shareholder of any of the Borrowers
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to any of the Borrowers as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN, (ii) an IRS Form W-8BEN-E, or (iii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrowers and the Administrative Agent, and (2) the undersigned shall have
at all times furnished the Borrowers and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:       Name:   Title:

Date: ________ __, 20[ ]



--------------------------------------------------------------------------------

Exhibit I

FORM OF

SOLVENCY CERTIFICATE

[DATE]

This Solvency Certificate is delivered pursuant to clause (e) of Article IV of
the Second Amended and Restated Term Loan Agreement dated as of November 22,
2019, among Houghton Mifflin Harcourt Company, Houghton Mifflin Harcourt
Publishers Inc., HMH Publishers LLC, Houghton Mifflin Harcourt Publishing
Company, the entities listed on the signature pages thereto as subsidiary
guarantors, the Lenders party thereto, Citibank, N.A., as Administrative Agent
for the Lenders, and Citibank, N.A. as Collateral Agent for the Lenders. (the
“Credit Agreement”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.

The undersigned hereby certifies, solely in his capacity as an officer of
Holdings and not in his individual capacity, as follows:

1. I am the [Chief Financial Officer] of Holdings. I am familiar with the
Transactions, and have reviewed the Credit Agreement, the most recent financial
statements of Holdings and its subsidiaries and such documents and made such
investigation as I have deemed relevant for the purposes of this Solvency
Certificate.

2. As of the date hereof, immediately after giving effect to the consummation of
the Transactions, on and as of such date (i) the fair value of the assets of
Holdings and its subsidiaries on a consolidated basis, at a fair valuation, will
exceed the debts and liabilities, direct, subordinated, contingent or otherwise,
of Holdings and its subsidiaries on a consolidated basis; (ii) the present fair
saleable value of the property of Holdings and its subsidiaries on a
consolidated basis will be greater than the amount that will be required to pay
the probable liability of Holdings and its subsidiaries on a consolidated basis
on their debts and other liabilities, direct, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii) Holdings and its subsidiaries on a consolidated basis will be able to pay
their debts and liabilities, direct, subordinated, contingent or otherwise, as
such debts and liabilities become absolute and matured; and (iv) Holdings and
its subsidiaries on a consolidated basis will not have unreasonably small
capital with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Closing Date.

3. As of the date hereof, immediately after giving effect to the consummation of
the Transactions, Holdings does not intend to, and Holdings does not believe
that it or any of its subsidiaries will, incur debts beyond its ability to pay
such debts as they mature, taking into account the timing and amounts of cash to
be received by it or any such subsidiary and the timing and amounts of cash to
be payable on or in respect of its debts or the debts of any such subsidiary.



--------------------------------------------------------------------------------

This Solvency Certificate is being delivered by the undersigned officer only in
his capacity as [Chief Financial Officer] of Holdings and not individually and
the undersigned shall have no personal liability to the Administrative Agent or
the Lenders with respect thereto.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate on
the date first written above.

 

HOUGHTON MIFFLIN HARCOURT COMPANY By:       Name:   Title: [Chief Financial
Officer]



--------------------------------------------------------------------------------

Exhibit J

[Form of Pari Passu Intercreditor Agreement]

(Refer to the following page)



--------------------------------------------------------------------------------

Execution Version

 

 

PARI PASSU INTERCREDITOR AGREEMENT

among

HOUGHTON MIFFLIN HARCOURT COMPANY,

as Holdings

HOUGHTON MIFFLIN HARCOURT PUBLISHERS INC.,

HMH PUBLISHERS LLC, and

HOUGHTON MIFFLIN HARCOURT PUBLISHING COMPANY,

as Borrowers

AND

THE OTHER SUBSIDIARIES OF HOLDINGS FROM TIME TO TIME PARTY HERETO

CITIBANK, N.A.,

as Administrative Agent and Collateral Agent for the Credit Agreement Secured
Parties,

U.S. BANK NATIONAL ASSOCIATION,

as the Notes Trustee,

CITIBANK, N.A.,

as Notes Collateral Agent and the Initial Additional Collateral Agent

and

each additional Authorized Representative from time to time party hereto

dated as of November 22, 2019

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I

DEFINITIONS

 

 

Section 1.01

   Certain Defined Terms      1  

Section 1.02

   Terms Generally      10  

Section 1.03

   Impairments      10  

ARTICLE II

PRIORITIES AND AGREEMENTS WITH RESPECT TO SHARED COLLATERAL

 

 

Section 2.01

   Priority of Claims      11  

Section 2.02

   Actions with Respect to Shared Collateral; Prohibition on Contesting Liens   
  12  

Section 2.03

   No Interference; Payment Over      14  

Section 2.04

   Automatic Release of Liens      15  

Section 2.05

   Certain Agreements with Respect to Bankruptcy or Insolvency Proceedings     
15  

Section 2.06

   Reinstatement      16  

Section 2.07

   Insurance      16  

Section 2.08

   Refinancings      16  

Section 2.09

   Possessory Collateral Agent as Gratuitous Bailee for Perfection      17  

Section 2.10

   Amendments to Security Documents      17  

Section 2.11

   ABL Intercreditor Agreement      18  

ARTICLE III

EXISTENCE AND AMOUNTS OF LIENS AND OBLIGATIONS

 

 

Section 3.01

   Determinations with Respect to Amounts of Liens and Obligations      18  

ARTICLE IV

THE APPLICABLE COLLATERAL AGENT

 

 

Section 4.01

   Authority      18  

Section 4.02

   Rights as a Secured Party      19  

Section 4.03

   Exculpatory Provisions      20  

Section 4.04

   Collateral and Guaranty Matters      22  

Section 4.05

   Delegation of Duties      22  

Section 4.06

   Instruction Required      23  

Section 4.07

   Reliance      23  

Section 4.08

   Non-Reliance on Collateral Agents      23  

Section 4.09

   Rights of Collateral Agents      24  

 

i



--------------------------------------------------------------------------------

ARTICLE V

MISCELLANEOUS

 

 

Section 5.01

   Notices      24  

Section 5.02

   Waivers; Amendment; Joinder Agreements      25  

Section 5.03

   Parties in Interest      25  

Section 5.04

   Survival of Agreement      25  

Section 5.05

   Counterparts      26  

Section 5.06

   Severability      26  

Section 5.07

   GOVERNING LAW      26  

Section 5.08

   Submission to Jurisdiction Waivers; Consent to Service of Process      26  

Section 5.09

   WAIVER OF JURY TRIAL      27  

Section 5.10

   Headings      27  

Section 5.11

   Conflicts      27  

Section 5.12

   Provisions Solely to Define Relative Rights      28  

Section 5.13

   Additional Senior Debt      28  

Section 5.14

   Agent Capacities      29  

Section 5.15

   Integration      30  

Section 5.16

   Conversion of Currencies      30  

Section 5.17

   Further Assurances      30  

Section 5.18

   Notes Trustee Not Fiduciary for other Secured Parties      31  

 

ii



--------------------------------------------------------------------------------

Execution Version

This PARI PASSU INTERCREDITOR AGREEMENT, dated as of November 22, 2019 (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time, this “Agreement”), among Houghton Mifflin Harcourt
Company (the “Company” or “Holdings”), Houghton Mifflin Harcourt Publishers Inc.
(“HMHP”), HMH Publishers LLC (“Publishers”), Houghton Mifflin Harcourt
Publishing Company (“HMCo” and, together with HMHP and Publishers, the
“Borrowers”), the other Grantors from time to time party hereto, Citibank, N.A.,
as collateral agent for the Credit Agreement Secured Parties (as defined below)
(in such capacity and together with its successors in such capacity, the “Credit
Agreement Collateral Agent”), Citibank, N.A., as Administrative Agent and
Authorized Representative for the Credit Agreement Secured Parties (as each such
term is defined below), Citibank, N.A., in its capacity as “Notes Collateral
Agent” under (and as defined in) the Notes Indenture (as defined below) (in such
capacity and together with its successors in such capacity, the “Notes
Collateral Agent”) and solely in its capacity as Notes Collateral Agent (the
“Initial Additional Collateral Agent”), U.S. Bank National Association, solely
in its capacity as “Trustee” under (and as defined in) the Notes Indenture, as
Authorized Representative for the Notes Secured Parties (in such capacity and
together with its successors in such capacity, the “Notes Trustee”), and each
additional Authorized Representative from time to time party hereto for the
other Additional Secured Parties of the Series (as defined below) with respect
to which it is acting in such capacity.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Credit Agreement Collateral Agent, the Administrative Agent (for
itself and on behalf of the Credit Agreement Secured Parties), the Notes Trustee
(for itself and on behalf of the Notes Secured Parties), the Notes Collateral
Agent and each additional Authorized Representative (for itself and on behalf of
the Additional Secured Parties of the applicable Series) agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Certain Defined Terms. Capitalized terms used but not otherwise
defined herein have the meanings set forth in the Credit Agreement or, if
defined in the New York UCC, the meanings specified therein. As used in this
Agreement, the following terms have the meanings specified below:

“ABL Intercreditor Agreement” means the Second Amended and Restated Term
Loan/Senior Notes/Revolving Facility Lien Subordination and Intercreditor
Agreement, dated as of the date hereof, among the Credit Agreement Collateral
Agent, the Notes Collateral Agent, Citibank, N.A., as administrative agent and
collateral agent under the ABL Credit Agreement, and the representatives for
purposes thereof for holders of one or more other classes of Indebtedness, the
Borrowers and the other parties thereto, as amended, restated, supplemented or
otherwise modified from time to time.

“Additional Collateral Agent” means, the Initial Additional Collateral Agent for
so long as the Notes constitute the largest outstanding principal amount of any
then outstanding Series of Additional Obligations, then, at any time, the
Collateral Agent for the Series of Additional Obligations that constitutes the
largest outstanding principal amount of any then outstanding Series of
Additional Obligations.



--------------------------------------------------------------------------------

“Additional Documents” means, with respect to the Notes Obligations or any
Series of Additional Senior Class Debt, the notes, indentures, security
documents and other operative agreements evidencing or governing such
indebtedness and liens securing such indebtedness, including the Notes Documents
and the Additional Security Documents and each other agreement entered into for
the purpose of securing the Notes Obligations or any Series of Additional Senior
Class Debt; provided that, in each case, the Indebtedness thereunder (other than
the Notes Obligations) has been designated as Additional Obligations pursuant to
Section 5.13 hereto.

“Additional Obligations” means all amounts owing to any Additional Secured Party
(including the Notes Secured Parties) pursuant to the terms of any Additional
Document (including the Notes Documents), including, without limitation, all
amounts in respect of any principal, premium, interest (including any interest
and fees accruing subsequent to the commencement of a Bankruptcy Case at the
rate provided for in the respective Additional Document, whether or not such
interest and fees are an allowed claim under any such proceeding or under
applicable state, federal or foreign law), penalties, fees, expenses,
indemnifications, reimbursements, damages, letter of credit commissions, and
other liabilities, and Guarantees of the foregoing amounts. For the avoidance of
doubt, Additional Obligations shall include the Notes Obligations.

“Additional Secured Party” means the holders of any Additional Obligations and
any Authorized Representative with respect thereto, and shall include the Notes
Secured Parties.

“Additional Security Documents” means any collateral agreement, security
agreement or any other document now existing or entered into after the date
hereof that create Liens on any assets or properties of any Grantor to secure
the Additional Obligations.

“Additional Senior Class Debt” has the meaning assigned to such term in
Section 5.13.

“Additional Senior Class Debt Parties” has the meaning assigned to such term in
Section 5.13.

“Additional Senior Class Debt Representative” has the meaning assigned to such
term in Section 5.13.

“Administrative Agent” has the meaning assigned to such term in the definition
of “Credit Agreement.”

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Agreement Currency” has the meaning assigned to such term in Section 5.16.

 

2



--------------------------------------------------------------------------------

“Applicable Authorized Representative” means, with respect to any Shared
Collateral, (i) until the earliest of (x) the Discharge of Credit Agreement
Obligations, (y) the Credit Agreement Reduction Date and (z) the Non-Controlling
Authorized Representative Enforcement Date, the Administrative Agent and
(ii) from and after the earliest of (x) the Discharge of Credit Agreement
Obligations, (y) the Credit Agreement Reduction Date and (z) the Non-Controlling
Authorized Representative Enforcement Date, the Major Non-Controlling Authorized
Representative.

“Applicable Collateral Agent” means (i) until the earliest of (x) the Discharge
of Credit Agreement Obligations, (y) the Credit Agreement Reduction Date and
(z) the Non-Controlling Authorized Representative Enforcement Date, the Credit
Agreement Collateral Agent and (ii) from and after the earliest of (x) the
Discharge of Credit Agreement Obligations, (y) the Credit Agreement Reduction
Date and (z) the Non-Controlling Authorized Representative Enforcement Date, the
Additional Collateral Agent.

“Applicable Creditor” has the meaning assigned to such term in Section 5.16.

“Authorized Representative” means, at any time, (i) in the case of any Credit
Agreement Obligations or the Credit Agreement Secured Parties, the
Administrative Agent, (ii) in the case of the Notes Obligations or the Notes
Secured Parties, the Notes Trustee, and (iii) in the case of any other Series of
Additional Obligations or Additional Secured Parties that become subject to this
Agreement after the date hereof, the Authorized Representative named for such
Series in the applicable Joinder Agreement.

“Bankruptcy Case” has the meaning assigned to such term in Section 2.05(b).

“Bankruptcy Code” means Title 11 of the United States Code, as amended, or any
similar federal or state law for the relief of debtors.

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

“Borrowers” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Collateral” means all assets and properties subject to Liens created pursuant
to any Security Document to secure one or more Series of Obligations.

“Collateral Agent” means (i) in the case of any Credit Agreement Obligations,
the Credit Agreement Collateral Agent, (ii) in the case of the Notes
Obligations, the Notes Collateral Agent and (iii) in the case of the Additional
Obligations, the Additional Collateral Agent.

“Controlling Secured Parties” means, with respect to any Shared Collateral,
(i) at any time when the Credit Agreement Collateral Agent is the Applicable
Collateral Agent, the Credit Agreement Secured Parties and (ii) at any other
time, the Series of Secured Parties whose Authorized Representative is the
Applicable Authorized Representative for such Shared Collateral.

 

3



--------------------------------------------------------------------------------

“Credit Agreement” means that certain Second Amended and Restated Term Loan
Credit Agreement, dated as of November 22, 2019, among Holdings, the Borrowers,
the subsidiary guarantors named therein, the lenders from time to time party
thereto, Citibank, N.A., as administrative agent (in such capacity and together
with its successors in such capacity, the “Administrative Agent”), and the other
parties thereto, as amended, restated, amended and restated, extended,
refinanced, replaced, supplemented or otherwise modified from time to time.

“Credit Agreement Collateral Agent” has the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Credit Agreement Collateral Documents” means the Guarantee and Collateral
Agreement, the other Security Documents (as defined in the Credit Agreement) and
each other agreement entered into in favor of the Credit Agreement Collateral
Agent for the purpose of securing any Credit Agreement Obligations.

“Credit Agreement Obligations” means all “Obligations” as defined in the Credit
Agreement.

“Credit Agreement Reduction Date” means any date on which (1) the aggregate
principal amount of the loans outstanding under the Credit Agreement plus the
aggregate principal amount of any unused commitments under the Credit Agreement
is less than $50 million and (2) the principal amount of any Series of
Additional Obligations is greater than the amount described in clause (1) as of
such date.

“Credit Agreement Secured Parties” means the “Secured Parties” as defined in the
Credit Agreement.

“Credit Agreement Security Agreement” means the Guarantee and Collateral
Agreement (as defined in the Credit Agreement), as amended, restated, amended
and restated, extended, supplemented or otherwise modified from time to time.

“DIP Financing” has the meaning assigned to such term in Section 2.05(b).

“DIP Financing Liens” has the meaning assigned to such term in Section 2.05(b).

“DIP Lenders” has the meaning assigned to such term in Section 2.05(b).

“Discharge” means, with respect to any Shared Collateral and any Series of
Obligations, the date on which such Series of Obligations is no longer secured
by such Shared Collateral. The term “Discharged” shall have a corresponding
meaning.

“Discharge of Credit Agreement Obligations” means, the occurrence of all of the
following:

(a) termination or expiration of all commitments to extend credit that would
constitute Credit Agreement Obligations;

 

4



--------------------------------------------------------------------------------

(b) payment in full in cash of the principal of and interest and premium (if
any) on all such Credit Agreement Obligations (other than any undrawn letters of
credit or Other Secured Obligations);

(c) termination, expiration, cash collateralization or other credit support
including by backstopping with other letters of credit (at the lower of (i) 105%
of the aggregate undrawn amount, and (ii) the percentage of the aggregate
undrawn amount required for release of liens under the terms of the applicable
Loan Documents), or other arrangements reasonably satisfactory to the relevant
issuing bank having been made, in each case with respect to all outstanding
letters of credit constituting Credit Agreement Obligations;

(d) termination or expiration of all Other Secured Obligations, the Obligations
under which would constitute Credit Agreement Obligations or arrangements with
respect thereto reasonably satisfactory to the applicable Other Secured Parties
(as defined in the Term Facility Credit Agreement or the Revolving Facility
Credit Agreement, as applicable) having been made; and

(e) payment in full in cash of all other such Credit Agreement Obligations that
are outstanding and unpaid at the time the other events described in clauses
(a) through (d) above occur (other than any letters of credit or Other Secured
Obligations described in clauses (c) and (d) above, or contingent
indemnification obligations which are not then due and payable; provided that in
the case of any such contingent indemnification obligations as to which the
applicable Authorized Representative or any applicable Secured Party has made a
claim which has not been satisfied, such obligations have been cash
collateralized in an amount sufficient in the reasonable judgment of such
Authorized Representative or Secured Party to satisfy such claim); provided that
the Discharge of Credit Agreement Obligations shall not be deemed to have
occurred in connection with a Refinancing of such Credit Agreement Obligations
with additional Obligations secured by Shared Collateral under an Additional
Document which has been designated in writing by the Administrative Agent (under
the Credit Agreement so Refinanced) or by the Borrowers, in each case, to the
Additional Collateral Agent and each other Authorized Representative as the
“Credit Agreement” for purposes of this Agreement.

“Event of Default” means an “Event of Default” (or similarly defined term) as
defined in any Secured Credit Document.

“Grantors” means Holdings and each Subsidiary Guarantor which has granted,
pledged or charged a security interest pursuant to any Security Document to
secure any Series of Obligations. The Grantors existing on the date hereof are
set forth in Annex I hereto.

“HMCo” has the meaning assigned to such term in the introductory paragraph of
this Agreement.

“HMHP” has the meaning assigned to such term in the introductory paragraph of
this Agreement.

 

5



--------------------------------------------------------------------------------

“Holdings” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Impairment” has the meaning assigned to such term in Section 1.03.

“Initial Additional Collateral Agent” has the meaning assigned to such term in
the introductory paragraph of this Agreement.

“Insolvency or Liquidation Proceeding” means:

 

  (1)

any case commenced by or against Holdings or any other Grantor under any
Bankruptcy Law, any other proceeding for the reorganization, recapitalization or
adjustment or marshalling of the assets or liabilities of Holdings or any other
Grantor, any receivership or assignment for the benefit of creditors relating to
Holdings or any other Grantor or any similar case or proceeding relative to
Holdings or any other Grantor or its creditors, as such, in each case whether or
not voluntary;

 

  (2)

any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to Holdings or any other Grantor, in each case whether
or not voluntary and whether or not involving bankruptcy or insolvency;

 

  (3)

any proceeding seeking the appointment of any trustee, receiver, liquidator,
custodian or other insolvency official with similar powers with respect to
Holdings or any other Grantor or any of its assets, in each case to the extent
not permitted under the Loan Documents and the Notes Documents; or

 

  (4)

any other proceeding of any type or nature in which substantially all claims of
creditors of Holdings or any other Grantor are determined and any payment or
distribution is or may be made on account of such claims.

“Intervening Creditor” has the meaning assigned to such term in Section 2.01(a).

“Joinder Agreement” means a joinder to this Agreement in the form of Annex II
hereto required to be delivered by an Authorized Representative to each
Collateral Agent and each Authorized Representative pursuant to Section 5.13
hereof in order to establish an additional Series of Additional Obligations,
designate the applicable Authorized Representative with respect thereto, and add
Additional Secured Parties hereunder.

“Judgment Currency” has the meaning assigned to such term in Section 5.16.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law, including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any agreement to give a security interest therein and any filing of or
agreement to give any financing statement under the Uniform Commercial Code (or
equivalent statutes of any jurisdiction).

 

6



--------------------------------------------------------------------------------

“Loan Documents” has the meaning assigned to such term in the Credit Agreement.

“Major Non-Controlling Authorized Representative” means, with respect to any
Shared Collateral, the Authorized Representative of the Series of Additional
Obligations that constitutes the largest outstanding principal amount of any
then outstanding Series of Obligations with respect to such Shared Collateral.
For the avoidance of doubt, if at any time the Notes constitute the largest
outstanding principal amount of any then outstanding Series of Additional
Obligations, the Major Non-Controlling Authorized Representative shall be the
Notes Trustee.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Non-Controlling Authorized Representative” means, at any time with respect to
any Shared Collateral, any Authorized Representative that is not the Applicable
Authorized Representative at such time with respect to such Shared Collateral.

“Non-Controlling Authorized Representative Enforcement Date” means, with respect
to any Non-Controlling Authorized Representative, the date which is 180 days
(throughout which 180-day period such Non-Controlling Authorized Representative
was the Major Non-Controlling Authorized Representative) after the occurrence of
both (i) an Event of Default (under and as defined in the Additional Document
under which such Non-Controlling Authorized Representative is the Authorized
Representative) and (ii) each Collateral Agent’s and each other Authorized
Representative’s receipt of written notice from such Non-Controlling Authorized
Representative certifying that (x) such Non-Controlling Authorized
Representative is the Major Non-Controlling Authorized Representative and that
an Event of Default (under and as defined in the Additional Document under which
such Non-Controlling Authorized Representative is the Authorized Representative)
has occurred and is continuing and (y) the Additional Obligations of the Series
with respect to which such Non-Controlling Authorized Representative is the
Authorized Representative are currently due and payable in full (whether as a
result of acceleration thereof or otherwise) in accordance with the terms of the
applicable Additional Document; provided that, such Event of Default (under and
as defined in the Additional Document under which such Non-Controlling
Authorized Representative is the Authorized Representative) shall be continuing
at the end of such 180-day period; provided, further that the Non-Controlling
Authorized Representative Enforcement Date shall be stayed and shall not occur
and shall be deemed not to have occurred with respect to any Shared Collateral
(1) at any time the Administrative Agent or the Credit Agreement Collateral
Agent has commenced and is diligently pursuing any enforcement action with
respect to such Shared Collateral (other than Revolving Facility First Lien
Collateral with respect to which the Administrative Agent or Credit Agreement
Collateral Agent is prohibited by the terms of the ABL Intercreditor Agreement
from taking such enforcement action against) or (2) at any time the Grantor
which has granted a security interest in such Shared Collateral is then a debtor
under or with respect to (or otherwise subject to) any Insolvency or Liquidation
Proceeding.

 

7



--------------------------------------------------------------------------------

“Non-Controlling Secured Parties” means, with respect to any Shared Collateral,
the Secured Parties which are not Controlling Secured Parties with respect to
such Shared Collateral.

“Notes Collateral Agent” has the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Notes Documents” means the Notes Indenture, the debt securities issued pursuant
thereto, the Notes Security Agreement, the Notes Security Documents and any
security documents and other operative agreements evidencing or governing the
Indebtedness thereunder, and the Liens securing such Indebtedness, including any
agreement entered into for the purpose of securing the Notes Obligations.

“Notes Indenture” means the indenture dated November 22, 2019 as amended,
restated, adjusted, waived, renewed, extended, refinanced, supplemented or
otherwise modified from time to time (including without limitation to add new
series of notes thereunder or increase the amount of notes thereunder).

“Notes Obligations” means the “Secured Obligations” as such term is defined in
the Notes Security Agreement.

“Notes Secured Parties” means the Additional Collateral Agent, the Notes
Trustee, the Notes Collateral Agent and the holders of the Notes Obligations
issued pursuant to the Notes Indenture.

“Notes Security Agreement” means the Notes Security Agreement, dated as of the
date hereof, among Holdings, the other Grantors, the Notes Collateral Agent and
the other parties thereto, as amended, restated, amended and restated, extended,
supplemented or otherwise modified from time to time.

“Notes Security Documents” means the Notes Security Agreement and each other
agreement entered into in favor of the Notes Collateral Agent for the purpose of
securing any Notes Obligations.

“Notes Trustee” has the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Obligations” means, collectively, (i) the Credit Agreement Obligations and
(ii) each Series of Additional Obligations.

“Possessory Collateral” means any Shared Collateral in the possession of a
Collateral Agent (or its agents or bailees), to the extent that possession
thereof perfects a Lien thereon under the Uniform Commercial Code of any
jurisdiction. Possessory Collateral includes, without limitation, any
Certificated Securities, Promissory Notes, Instruments and Chattel Paper, in
each case, delivered to or in the possession of the Collateral Agent under the
terms of the Security Documents.

 

8



--------------------------------------------------------------------------------

“Post-Petition Interest” means any interest or entitlement to fees or expenses
or other charges that accrue after the commencement of any Insolvency or
Liquidation Proceeding whether or not allowed or allowable as a claim in any
such Insolvency or Liquidation Proceeding.

“Proceeds” has the meaning assigned to such term in Section 2.01(a).

“Publishers” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Refinance” means, in respect of any indebtedness of a Restricted Subsidiary,
any indebtedness (other than any Indebtedness incurred under the Credit
Agreement or Notes) of a Restricted Subsidiary, issued in exchange for, or the
net cash proceeds of which are used to extend, refinance, renew, replace,
defease or refund such indebtedness. “Refinanced” and “Refinancing” have
correlative meanings.

“Responsible Officer” has the meaning assigned to such term in the Credit
Agreement.

“Revolving Facility Agent” has the meaning assigned to such term in the ABL
Intercreditor Agreement.

“Revolving Facility First Lien Collateral” has the meaning set forth in the ABL
Intercreditor Agreement.

“Revolving Facility Secured Parties” has the meaning set forth in the ABL
Intercreditor Agreement.

“Secured Credit Document” means (i) the Credit Agreement and each Loan Document,
(ii) each Notes Document, and (iii) each Additional Document.

“Secured Parties” means (i) the Credit Agreement Secured Parties, (ii) the Notes
Secured Parties and (iii) the Additional Secured Parties with respect to each
Series of Additional Obligations.

“Security Documents” means, collectively, (i) the Credit Agreement Collateral
Documents, (ii) the Notes Security Documents and (iii) the Additional Security
Documents.

“Series” means (a) with respect to the Secured Parties, each of (i) the Credit
Agreement Secured Parties (in their capacities as such), (ii) the Notes Secured
Parties (in their capacities as such), and (iii) the Additional Secured Parties
that become subject to this Agreement after the date hereof that are represented
by a common Authorized Representative (in its capacity as such for such
Additional Secured Parties) and (b) with respect to any Obligations, each of
(i) the Credit Agreement Obligations, (ii) the Notes Obligations, and (iii) the
Additional Obligations incurred pursuant to any Additional Document, which
pursuant to any Joinder Agreement are to be represented hereunder by a common
Authorized Representative (in its capacity as such for such Additional
Obligations).

 

9



--------------------------------------------------------------------------------

“Shared Collateral” means, at any time, Collateral in which the holders of two
or more Series of Obligations hold a valid and perfected security interest at
such time. If more than two Series of Obligations are outstanding at any time
and the holders of less than all Series of Obligations hold a valid and
perfected security interest in any Collateral at such time, then such Collateral
shall constitute Shared Collateral for those Series of Obligations that hold a
valid security interest in such Collateral at such time and shall not constitute
Shared Collateral for any Series which does not have a valid and perfected
security interest in such Collateral at such time.

Section 1.02 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument, other document, statute or regulation herein shall be
construed as referring to such agreement, instrument, other document, statute or
regulation as from time to time amended, supplemented or otherwise modified,
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, but shall not be deemed to include the
subsidiaries of such Person unless express reference is made to such
subsidiaries, (iii) the words “herein,” “hereof” and “hereunder,” and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections and Annexes shall be construed to refer to Articles, Sections
and Annexes of this Agreement, (v) unless otherwise expressly qualified herein,
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, and
(vi) the term “or” is not exclusive.

Section 1.03 Impairments. It is the intention of the Secured Parties of each
Series that the holders of Obligations of such Series (and not the Secured
Parties of any other Series) bear the risk of (i) any determination by a court
of competent jurisdiction that (x) any of the Obligations of such Series are
unenforceable under applicable law or are subordinated to any other obligations
(other than another Series of Obligations), (y) any of the Obligations of such
Series do not have an enforceable security interest in any of the Collateral
securing any other Series of Obligations and/or (z) any intervening security
interest exists securing any other obligations (other than another Series of
Obligations) on a basis ranking prior to the security interest of such Series of
Obligations but junior to the security interest of any other Series of
Obligations or (ii) the existence of any Collateral for any other Series of
Obligations that is not Shared Collateral (any such condition referred to in the
foregoing clause (i) or (ii) with respect to any Series of Obligations, an
“Impairment” of such Series); provided that the existence of a maximum claim
with respect to any Mortgaged Property (as defined in the Credit Agreement)
which applies to all Obligations shall not be deemed to be an Impairment of any
Series of Obligations. In the event of any Impairment

 

10



--------------------------------------------------------------------------------

with respect to any Series of Obligations, the results of such Impairment shall
be borne solely by the holders of such Series of Obligations, and the rights of
the holders of such Series of Obligations (including, without limitation, the
right to receive distributions in respect of such Series of Obligations pursuant
to Section 2.01) set forth herein shall be modified to the extent necessary so
that the effects of such Impairment are borne solely by the holders of the
Series of such Obligations subject to such Impairment. Additionally, in the
event the Obligations of any Series are modified pursuant to applicable law
(including, without limitation, pursuant to Section 1129 of the Bankruptcy
Code), any reference to such Obligations or the Security Documents governing
such Obligations shall refer to such obligations or such documents as so
modified.

ARTICLE II

PRIORITIES AND AGREEMENTS WITH RESPECT TO SHARED COLLATERAL

Section 2.01 Priority of Claims.

(a) Anything contained herein or in any of the Secured Credit Documents to the
contrary notwithstanding (but subject to Section 1.03), if an Event of Default
has occurred and is continuing, and the Applicable Collateral Agent or any
Secured Party is taking action to enforce rights or remedies in respect of any
Shared Collateral, or any distribution is made in respect of any Shared
Collateral in any Bankruptcy Case of Holdings or any other Grantor or any
Secured Party receives any payment pursuant to the ABL Intercreditor Agreement
or any other intercreditor agreement (other than this Agreement) with respect to
any Shared Collateral, the proceeds of any sale, collection or other liquidation
of any such Shared Collateral by any Secured Party on account of such
enforcement rights or remedies or received by the Applicable Collateral Agent or
any Secured Party pursuant to such ABL Intercreditor Agreement or any other such
intercreditor agreement with respect to such Shared Collateral and proceeds of
any such distribution or payment (subject, in the case of any such distribution,
payment or proceeds to the sentence immediately following) to which the
Obligations are entitled under the ABL Intercreditor Agreement or any other
intercreditor agreement (other than this Agreement) (all insurance proceeds, all
proceeds of any sale, collection, or other liquidation of any Shared Collateral
and all proceeds of any such distribution being collectively referred to as
“Proceeds”) shall be applied, subject to the ABL Intercreditor Agreement,
(i) FIRST, to the payment of all amounts owing to each Collateral Agent and each
Authorized Representative (in its capacity as such) on a ratable basis pursuant
to the terms of any Secured Credit Document, (ii) SECOND, subject to
Section 1.03, to the payment in full of the Obligations of each Series on a
ratable basis, with such Proceeds to be applied to the Obligations of a given
Series in accordance with the terms of the applicable Secured Credit Documents;
provided, that following the commencement of any Insolvency or Liquidation
Proceeding with respect to Holdings or any other Grantor, solely for purposes of
this Section 2.01(a) and not any other documents governing Obligations, in the
event the value of the Shared Collateral is not sufficient for the entire amount
of Post-Petition Interest on the Obligations to be allowed under Section 506(a)
and (b) of the Bankruptcy Code or any other applicable provision of the
Bankruptcy Code or other Bankruptcy Law in such Insolvency or Liquidation
Proceeding, the amount of Obligations of each Series of Obligations shall
include only the maximum amount of Post-Petition Interest allowable under
Section 506(a) and (b) of the Bankruptcy Code or any other applicable provision
of the Bankruptcy Code or other Bankruptcy Law in such Insolvency or Liquidation
Proceedings; and (iii) THIRD, after payment of all Obligations, to Holdings and
the other Grantors or their successors or assigns, as their interests

 

11



--------------------------------------------------------------------------------

may appear, or to whosoever may be lawfully entitled to receive the same, or as
a court of competent jurisdiction may direct. If, despite the provisions of the
Section 2.01(a), any Secured Party shall receive any payment or other recovery
in excess of its portion of payments on account of the Obligations to which it
is then entitled in accordance with this Section 2.01(a), such Secured Party
shall hold such payment or recovery in trust for the benefit of all Secured
Parties for distribution in accordance with this Section 2.01(a).
Notwithstanding the foregoing, with respect to any Shared Collateral upon which
a third party (other than a Secured Party) has a lien or security interest that
is junior in priority to the security interest of any Series of Obligations but
senior (as determined by appropriate legal proceedings in the case of any
dispute) to the security interest of any other Series of Obligations (such third
party, an “Intervening Creditor”), the value of any Shared Collateral or
Proceeds which are allocated to such Intervening Creditor shall be deducted on a
ratable basis solely from the Shared Collateral or Proceeds to be distributed in
respect of the Series of Obligations with respect to which such Impairment
exists.

(b) It is acknowledged that the Obligations of any Series may, subject to the
limitations set forth in the then extant Secured Credit Documents, be increased,
extended, renewed, replaced, restated, supplemented, restructured, repaid,
refunded, Refinanced or otherwise amended or modified from time to time, all
without affecting the priorities set forth in Section 2.01(a) or the provisions
of this Agreement defining the relative rights of the Secured Parties of any
Series.

(c) Notwithstanding the date, time, method, manner or order of grant, attachment
or perfection of any Liens securing any Series of Obligations granted on the
Shared Collateral and notwithstanding any provision of the Uniform Commercial
Code of any jurisdiction, or any other applicable law or the Secured Credit
Documents or any defect or deficiencies in the Liens securing the Obligations of
any Series or any other circumstance whatsoever (but, in each case, subject to
Section 1.03), each Secured Party hereby agrees that the Liens securing each
Series of Obligations on any Shared Collateral shall be of equal priority.

(d) Notwithstanding anything in this Agreement or any other Security Documents
to the contrary, Collateral consisting of cash and cash equivalents pledged to
secure Credit Agreement Obligations consisting of reimbursement obligations in
respect of letters of credit or otherwise held by the Administrative Agent or
the Credit Agreement Collateral Agent pursuant to the provisions of the Credit
Agreement as amended by an Incremental Facility Joinder Agreement establishing a
New Revolving Loan Commitment shall be applied as specified in such Incremental
Facility Joinder Agreement and will not constitute Shared Collateral.

Section 2.02 Actions with Respect to Shared Collateral; Prohibition on
Contesting Liens.

(a) Only the Applicable Collateral Agent shall act or refrain from acting with
respect to any Shared Collateral (including with respect to the ABL
Intercreditor Agreement or any other intercreditor agreement with respect to any
Shared Collateral). At any time when the Credit Agreement Collateral Agent is
the Applicable Collateral Agent, no Additional Secured Party shall, or shall
instruct any Collateral Agent to, and neither the Additional Collateral Agent
nor any other Collateral Agent that is not the Applicable Collateral Agent
shall, commence any judicial or nonjudicial foreclosure proceedings with respect
to, seek to have a trustee, receiver, liquidator or similar official appointed
for or over, attempt any action to take possession of,

 

12



--------------------------------------------------------------------------------

exercise any right, remedy or power with respect to, or otherwise take any
action to enforce its security interest in or realize upon, or take any other
action available to it in respect of, any Shared Collateral (including with
respect to the ABL Intercreditor Agreement or any other intercreditor agreement
with respect to any Shared Collateral), whether under any Additional Security
Document, applicable law or otherwise, it being agreed that only the Credit
Agreement Collateral Agent, acting in accordance with the Credit Agreement
Collateral Documents (or any Person authorized by it), shall be entitled to take
any such actions or exercise any such remedies with respect to Shared Collateral
at such time.

(b) With respect to any Shared Collateral at any time when the Additional
Collateral Agent is the Applicable Collateral Agent, (i) the Applicable
Collateral Agent shall act only on the written instructions of the Applicable
Authorized Representative, (ii) the Applicable Collateral Agent shall not follow
any instructions with respect to such Shared Collateral (including with respect
to the ABL Intercreditor Agreement or any other intercreditor agreement with
respect to any Shared Collateral) from any Non-Controlling Authorized
Representative (or any other Secured Party other than the Applicable Authorized
Representative) and (iii) no Non-Controlling Authorized Representative or other
Secured Party (other than the Applicable Authorized Representative) shall, or
shall instruct the Applicable Collateral Agent to, commence any judicial or
non-judicial foreclosure proceedings with respect to, seek to have a trustee,
receiver, liquidator or similar official appointed for or over, attempt any
action to take possession of, exercise any right, remedy or power with respect
to, or otherwise take any action to enforce its security interest in or realize
upon, or take any other action available to it in respect of, any Shared
Collateral (including with respect to the ABL Intercreditor Agreement or any
other intercreditor agreement with respect to any Shared Collateral), whether
under any Security Document, applicable law or otherwise, it being agreed that
only the Applicable Collateral Agent, acting on the instructions of the
Applicable Authorized Representative and in accordance with the Additional
Security Documents, shall be entitled to take any such actions or exercise any
such remedies with respect to Shared Collateral.

(c) Notwithstanding the equal priority of the Liens securing each Series of
Obligations, the Applicable Collateral Agent (in the case of the Additional
Collateral Agent, acting on the instructions of the Applicable Authorized
Representative), may deal with the Shared Collateral as if such Applicable
Collateral Agent had a senior Lien on such Collateral. No Non-Controlling
Authorized Representative or Non-Controlling Secured Party will contest, protest
or object to any foreclosure proceeding or action brought by the Applicable
Collateral Agent, the Applicable Authorized Representative or the Controlling
Secured Party or any other exercise by the Applicable Collateral Agent, the
Applicable Authorized Representative or the Controlling Secured Party of any
rights and remedies relating to the Shared Collateral, or cause the Applicable
Collateral Agent to do so. The foregoing shall not be construed to limit the
rights and priorities of any Secured Party, the Applicable Collateral Agent or
any Authorized Representative with respect to any Collateral not constituting
Shared Collateral. The Applicable Collateral Agent (in the case of the
Additional Collateral Agent, acting on the instructions of the Applicable
Authorized Representative) shall have the right, but not the obligation, to
bring suit or take any other available enforcement action in its own name to
enforce the Shared Collateral and, if the Applicable Collateral Agent shall
commence any such suit or take any such action, each other Collateral Agent
shall, at the request of the Applicable Collateral Agent, do any and all lawful
acts and execute any and all proper documents reasonably required by the
Applicable Collateral Agent in aid of such enforcement.

 

13



--------------------------------------------------------------------------------

(d) Each of the Secured Parties agrees that it will not (and hereby waives any
right to) question or contest or support any other Person in contesting, in any
proceeding (including any Insolvency or Liquidation Proceeding), the perfection,
priority, validity, attachment or enforceability of a Lien held by or on behalf
of any of the Secured Parties on all or any part of the Collateral, or the
provisions of this Agreement; provided that nothing in this Agreement shall be
construed to prevent or impair the rights of any Collateral Agent or any
Authorized Representative to enforce this Agreement.

Section 2.03 No Interference; Payment Over.

(a) Each Secured Party agrees that (i) it will not challenge or question in any
proceeding the validity or enforceability of any Obligations of any Series or
any Security Document or the validity, attachment, perfection or priority of any
Lien under any Security Document or the validity or enforceability of the
priorities, rights or duties established by or other provisions of this
Agreement or the ABL Intercreditor Agreement, (ii) it will not take or cause to
be taken any action the purpose or intent of which is, or could be, to
interfere, hinder or delay, in any manner, whether by judicial proceedings or
otherwise, any sale, transfer or other disposition of the Shared Collateral by
the Applicable Collateral Agent, (iii) except as provided in Section 2.02, it
shall have no right to (A) direct the Applicable Collateral Agent or any other
Secured Party to exercise, and shall not exercise, any right, remedy or power
with respect to any Shared Collateral (including pursuant to the ABL
Intercreditor Agreement or any other intercreditor agreement) or (B) consent to
the exercise by the Applicable Collateral Agent or any other Secured Party of
any right, remedy or power with respect to any Shared Collateral, (iv) it will
not institute any suit or assert in any suit, bankruptcy, insolvency or other
proceeding any claim against the Applicable Collateral Agent or any other
Secured Party seeking damages from or other relief by way of specific
performance, instructions or otherwise with respect to any Shared Collateral,
and none of the Applicable Collateral Agent, any Applicable Authorized
Representative or any other Secured Party shall be liable for any action taken
or omitted to be taken by the Applicable Collateral Agent, such Applicable
Authorized Representative or other Secured Party with respect to any Shared
Collateral in accordance with the provisions of this Agreement, (v) it will not
seek, and hereby waives any right, to have any Shared Collateral or any part
thereof marshaled upon any foreclosure or other disposition of such Collateral
and (vi) it will not attempt, directly or indirectly, whether by judicial
proceedings or otherwise, to challenge the enforceability of any provision of
this Agreement; provided that nothing in this Agreement shall be construed to
prevent or impair the rights of the Applicable Collateral Agent or any other
Secured Party to enforce this Agreement.

(b) Each Secured Party hereby agrees that if it shall obtain possession of any
Shared Collateral or shall realize any proceeds or payment in respect of any
such Shared Collateral, pursuant to any Security Document or by the exercise of
any rights available to it under applicable law or in any Insolvency or
Liquidation Proceeding or through any other exercise of remedies (including
pursuant to the ABL Intercreditor Agreement or any other intercreditor
agreement), at any time prior to the Discharge of each of the Obligations, then
it shall hold such Shared Collateral, proceeds or payment in trust for the other
Secured Parties and promptly transfer such Shared Collateral, proceeds or
payment, as the case may be, to the Applicable Collateral Agent, to be
distributed in accordance with the provisions of Section 2.01.

 

14



--------------------------------------------------------------------------------

Section 2.04 Automatic Release of Liens.

(a) If at any time the Applicable Authorized Representative or Applicable
Collateral Agent forecloses upon or otherwise exercises remedies against any
Shared Collateral resulting in a sale or disposition thereof, then (whether or
not any Insolvency or Liquidation Proceeding is pending at the time) the Liens
in favor of the other Collateral Agents for the benefit of each Series of
Secured Parties upon such Shared Collateral will automatically be released and
discharged as and when, but only to the extent, such Liens of the Applicable
Collateral Agent on such Shared Collateral are released and discharged; provided
that any proceeds of any Shared Collateral realized therefrom shall be applied
pursuant to Section 2.01.

(b) Each Collateral Agent and Authorized Representative agrees to execute and
deliver (at the sole cost and expense of the Grantors) all such authorizations
and other instruments as shall reasonably be requested by the Applicable
Collateral Agent to evidence and confirm any release of Shared Collateral
provided for in this Section.

(c) Each Authorized Representative and each Collateral Agent agrees to release,
and to execute and deliver all such authorizations and other instruments as
shall reasonably be requested by the Applicable Collateral Agent to evidence and
confirm any release, of Revolving Facility First Lien Collateral as required by
the ABL Intercreditor Agreement and shall amend any Security Document as
required by the ABL Intercreditor Agreement, in each case, at the sole cost and
expense of the Grantors.

Section 2.05 Certain Agreements with Respect to Bankruptcy or Insolvency
Proceedings.

(a) This Agreement shall continue in full force and effect notwithstanding the
commencement and continuance of any proceeding under the Bankruptcy Code or any
other federal, state or foreign bankruptcy, insolvency, receivership or similar
law by or against Holdings or any of its Subsidiaries. The relative rights as to
the Shared Collateral and proceeds thereof shall continue after the commencement
of any Insolvency or Liquidation Proceeding on the same basis as prior to the
date of the petition therefor. All references herein to any Grantor shall
include such Grantor as a debtor-in-possession and any receiver or trustee for
such Grantor.

(b) If Holdings and/or any other Grantor shall become subject to a case (a
“Bankruptcy Case”) under the Bankruptcy Code and shall, as
debtor(s)-in-possession, move for approval of financing (“DIP Financing”) to be
provided by one or more lenders (the “DIP Lenders”) under Section 364 of the
Bankruptcy Code or any equivalent provision of any other Bankruptcy Law or the
use of cash collateral under Section 363 of the Bankruptcy Code or any
equivalent provision of any other Bankruptcy Law, each Secured Party (other than
any Controlling Secured Party or Authorized Representative of any Controlling
Secured Party) agrees that it will not raise, join or support any objection to,
and will waive any claim it may have with respect to, any such financing or to
the Liens on the Shared Collateral securing the same (“DIP Financing Liens”) or
to any use of cash collateral that constitutes Shared Collateral, unless the
Authorized

 

15



--------------------------------------------------------------------------------

Representative of any Controlling Secured Party with respect to such Shared
Collateral shall then oppose or object (or join in any objection) to such DIP
Financing or such DIP Financing Liens or use of cash collateral (and (i) to the
extent that such DIP Financing Liens are senior to the Liens on any such Shared
Collateral for the benefit of the Controlling Secured Parties, each
Non-Controlling Secured Party will subordinate its Liens with respect to such
Shared Collateral on the same terms as the Liens of the Controlling Secured
Parties (other than any Liens of any Secured Parties constituting DIP Financing
Liens) are subordinated thereto, and (ii) to the extent that such DIP Financing
Liens rank pari passu with the Liens on any such Shared Collateral granted to
secure the Obligations of the Controlling Secured Parties, each Non-Controlling
Secured Party will confirm the priorities with respect to such Shared Collateral
as set forth herein), in each case so long as (A) the Secured Parties of each
Series retain the benefit of their Liens on all such Shared Collateral pledged
to the DIP Lenders, including proceeds thereof arising after the commencement of
such proceeding, with the same priority vis-à-vis all the other Secured Parties
(other than any Liens of the Secured Parties constituting DIP Financing Liens)
as existed prior to the commencement of the Bankruptcy Case, (B) the Secured
Parties of each Series are granted Liens on any additional collateral pledged to
any Secured Parties as adequate protection or otherwise in connection with such
DIP Financing or use of cash collateral, with the same priority vis-à-vis the
Secured Parties as set forth in this Agreement, (C) if any amount of such DIP
Financing or cash collateral is applied to repay any of the Obligations, such
amount is applied pursuant to Section 2.01, and (D) if any Secured Parties are
granted adequate protection, including in the form of periodic payments, in
connection with such DIP Financing or use of cash collateral, the proceeds of
such adequate protection are applied pursuant to Section 2.01; provided that the
Secured Parties of each Series shall have a right to object to the grant of a
Lien to secure the DIP Financing over any Collateral subject to Liens in favor
of the Secured Parties of such Series or their Authorized Representative that
shall not constitute Shared Collateral; and provided, further, that the Secured
Parties receiving adequate protection shall not object to any other Secured
Party receiving adequate protection comparable to any adequate protection
granted to such Secured Parties in connection with a DIP Financing or use of
cash collateral.

Section 2.06 Reinstatement. In the event that any of the Obligations shall be
paid in full and such payment or any part thereof shall subsequently, for
whatever reason (including an order or judgment for disgorgement of a preference
or other avoidance action under the Bankruptcy Code, or any similar law, or the
settlement of any claim in respect thereof), be required to be returned or
repaid, the terms and conditions of this Article II shall be fully applicable
thereto until all such Obligations shall again have been paid in full in cash.

Section 2.07 Insurance. As between the Secured Parties, the Applicable
Collateral Agent (and in the case of the Additional Collateral Agent, acting at
the written direction of the Applicable Authorized Representative) shall have
the right to adjust or settle any insurance policy or claim covering or
constituting Shared Collateral in the event of any loss thereunder and to
approve any award granted in any condemnation or similar proceeding affecting
the Shared Collateral.

Section 2.08 Refinancings. The Obligations of any Series may be Refinanced, in
whole or in part, in each case, without notice to, or the consent (except to the
extent a consent is otherwise required to permit the Refinancing transaction
under any Secured Credit Document) of, any Secured Party of any other Series,
all without affecting the priorities provided for herein or the other provisions
hereof; provided that the Authorized Representative of the holders of any such
Refinancing indebtedness shall have executed a Joinder Agreement on behalf of
the holders of such Refinancing indebtedness.

 

16



--------------------------------------------------------------------------------

Section 2.09 Possessory Collateral Agent as Gratuitous Bailee for Perfection.

(a) The Possessory Collateral shall be delivered to the Credit Agreement
Collateral Agent and the Credit Agreement Collateral Agent agrees to hold any
Shared Collateral constituting Possessory Collateral that is part of the Shared
Collateral in its possession or control (or in the possession or control of its
agents or bailees) as gratuitous bailee for the benefit of each other Secured
Party and any assignee solely for the purpose of perfecting the security
interest granted in such Possessory Collateral, if any, pursuant to the
applicable Security Documents, in each case, subject to the terms and conditions
of this Section 2.09; provided that at any time the Credit Agreement Collateral
Agent is not the Applicable Collateral Agent, the Credit Agreement Collateral
Agent shall promptly deliver all Possessory Collateral to the Additional
Collateral Agent together with any necessary endorsements (or otherwise allow
the Additional Collateral Agent to obtain control of such Possessory
Collateral). Holdings shall take such further action as is required to
effectuate the transfer contemplated hereby and shall indemnify each Collateral
Agent for loss or damage suffered by such Collateral Agent as a result of such
transfer except for loss or damage suffered by such Collateral Agent as a result
of its own willful misconduct or gross negligence as determined by a court of
competent jurisdiction in a final, non-appealable judgment.

(b) The Applicable Collateral Agent agrees to hold any Shared Collateral
constituting Possessory Collateral, from time to time in its possession, as
gratuitous bailee for the benefit of each other Secured Party and any assignee,
solely for the purpose of perfecting the security interest granted in such
Possessory Collateral, if any, pursuant to the applicable Security Documents, in
each case, subject to the terms and conditions of this Section 2.09.

(c) The duties or responsibilities of each Collateral Agent under this
Section 2.09 shall be limited solely to holding any Shared Collateral
constituting Possessory Collateral as gratuitous bailee for the benefit of each
other Secured Party for purposes of perfecting the Lien held by such Secured
Parties thereon.

Section 2.10 Amendments to Security Documents.

(a) Without the prior written consent of the Credit Agreement Collateral Agent,
the Additional Collateral Agent agrees that no Additional Security Document may
be amended, supplemented or otherwise modified or entered into to the extent
such amendment, supplement or modification, or the terms of any new Additional
Security Document, would be prohibited by, or would require any Grantor to act
or refrain from acting in a manner that would violate, any of the terms of this
Agreement.

(b) Without the prior written consent of the Additional Collateral Agent, the
Credit Agreement Collateral Agent agrees that no Credit Agreement Collateral
Document may be amended, supplemented or otherwise modified or entered into to
the extent such amendment, supplement or modification, or the terms of any new
Credit Agreement Collateral Document, would be prohibited by, or would require
any Grantor to act or refrain from acting in a manner that would violate, any of
the terms of this Agreement.

 

17



--------------------------------------------------------------------------------

(c) In making determinations required by this Section 2.10, each Collateral
Agent may conclusively rely on an officer’s certificate of Holdings.

Section 2.11 ABL Intercreditor Agreement. Each Authorized Representative, on
behalf of itself and the relevant Secured Parties acknowledges and agrees that:

(a) the ABL Intercreditor Agreement shall govern the relationship between the
Secured Parties collectively, and the Revolving Facility Secured Parties;

(b) certain Collateral intended to secure the Obligations shall be the subject
of a Lien granted to the Revolving Facility Agent for the benefit of the
Revolving Facility Secured Parties; and

(c) each Collateral Agent shall be bound by the terms of the ABL Intercreditor
Agreement, the terms of which are ratified and approved by the applicable
Secured Parties in all respects, and Revolving Facility First Lien Collateral
may be released in accordance with and upon the terms of the ABL Intercreditor
Agreement.

ARTICLE III

EXISTENCE AND AMOUNTS OF LIENS AND OBLIGATIONS

Section 3.01 Determinations with Respect to Amounts of Liens and Obligations.
Whenever a Collateral Agent or any Authorized Representative shall be required,
in connection with the exercise of its rights or the performance of its
obligations hereunder, to determine the existence or amount of any Obligations
of any Series, or the Shared Collateral subject to any Lien securing the
Obligations of any Series, it may request that such information be furnished to
it in writing by each other Authorized Representative or Collateral Agent and
shall be entitled to make such determination or not make any determination on
the basis of the information so furnished; provided, however, that if an
Authorized Representative or a Collateral Agent shall fail or refuse reasonably
promptly to provide the requested information, the requesting Collateral Agent
or Authorized Representative shall be entitled to make any such determination by
such method as it may, in the exercise of its good faith judgment, determine,
including by reliance upon a certificate of Holdings. Each Collateral Agent and
each Authorized Representative may rely conclusively, and shall be fully
protected in so relying, on any determination made by it in accordance with the
provisions of the preceding sentence (or as otherwise directed by a court of
competent jurisdiction) and shall have no liability to any Grantor, any Secured
Party or any other Person as a result of such determination.

ARTICLE IV

THE APPLICABLE COLLATERAL AGENT

Section 4.01 Authority.

(a) Notwithstanding any other provision of this Agreement, nothing herein shall
be construed to impose any fiduciary or other duty on any Applicable Collateral
Agent to any Non-Controlling Secured Party or give any Non-Controlling Secured
Party the right to direct any Applicable Collateral Agent, except that each
Applicable Collateral Agent shall be obligated to distribute proceeds of any
Shared Collateral in accordance with Section 2.01.

 

18



--------------------------------------------------------------------------------

(b) In furtherance of the foregoing, each Non-Controlling Secured Party
acknowledges and agrees that the Applicable Collateral Agent shall be entitled,
for the benefit of the Secured Parties, to sell, transfer or otherwise dispose
of or deal with any Shared Collateral as provided herein and in the Security
Documents, as applicable, pursuant to which the Applicable Collateral Agent is
the collateral agent for such Shared Collateral, without regard to any rights to
which the Non-Controlling Secured Parties would otherwise be entitled as a
result of the Obligations held by such Non-Controlling Secured Parties. Without
limiting the foregoing, each Non-Controlling Secured Party agrees that none of
the Applicable Collateral Agent, the Applicable Authorized Representative or any
other Secured Party shall have any duty or obligation first to marshal or
realize upon any type of Shared Collateral (or any other Collateral securing any
of the Obligations), or to sell, dispose of or otherwise liquidate all or any
portion of such Shared Collateral (or any other Collateral securing any
Obligations), in any manner that would maximize the return to the
Non-Controlling Secured Parties, notwithstanding that the order and timing of
any such realization, sale, disposition or liquidation may affect the amount of
proceeds actually received by the Non-Controlling Secured Parties from such
realization, sale, disposition or liquidation. Each of the Secured Parties
waives any claim it may now or hereafter have against any Collateral Agent or
the Authorized Representative of any other Series of Obligations or any other
Secured Party of any other Series arising out of (i) any actions which any
Collateral Agent, Authorized Representative or the Secured Parties take or omit
to take (including actions with respect to the creation, perfection or
continuation of Liens on any Collateral, actions with respect to the foreclosure
upon, sale, release or depreciation of, or failure to realize upon, any of the
Collateral and actions with respect to the collection of any claim for all or
any part of the Obligations from any account debtor, guarantor or any other
party) in accordance with the Security Documents or any other agreement related
thereto or to the collection of the Obligations or the valuation, use,
protection or release of any security for the Obligations, (ii) any election by
any Applicable Authorized Representative or any holders of Obligations, in any
proceeding instituted under the Bankruptcy Code, of the application of
Section 1111(b) of the Bankruptcy Code or (iii) subject to Section 2.05, any
borrowing by, or grant of a security interest or administrative expense priority
under Section 364 of the Bankruptcy Code or any equivalent provision of any
other Bankruptcy Law, Holdings or any of its Subsidiaries, as
debtor-in-possession. Notwithstanding any other provision of this Agreement, the
Applicable Collateral Agent shall not accept any Shared Collateral in full or
partial satisfaction of any Obligations pursuant to Section 9-620 of the Uniform
Commercial Code of any jurisdiction, without the consent of each Authorized
Representative representing holders of Obligations for which such Collateral
constitutes Shared Collateral.

Section 4.02 Rights as a Secured Party.

The Person serving as the Applicable Authorized Representative and/or Applicable
Collateral Agent hereunder shall have the same rights and powers in its capacity
as a Secured Party under any Series of Obligations that it holds as any other
Secured Party of such Series and may exercise the same as though it were not the
Applicable Authorized Representative and/or Applicable Collateral Agent and the
term “Secured Party” or “Secured Parties” or (as applicable)

 

19



--------------------------------------------------------------------------------

“Credit Agreement Secured Party”, “Credit Agreement Secured Parties,” “Notes
Secured Party,” “Notes Secured Parties,” “Additional Secured Party” or
“Additional Secured Parties” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as the
Applicable Authorized Representative and/or Applicable Collateral Agent
hereunder in its individual capacity. Such Person and its Affiliates may but is
not required to accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Grantors or any Subsidiary or other Affiliate thereof as if
such Person were not the Applicable Authorized Representative hereunder and
without any duty to account therefor to any other Secured Party.

Section 4.03 Exculpatory Provisions. The Applicable Authorized Representative
and each Applicable Collateral Agent shall not have any duties or obligations
except those expressly set forth herein, in the ABL Intercreditor Agreement and,
with respect to the Additional Collateral Agent, in the Notes Indenture (subject
in each case to the benefits, immunities, indemnities, privileges, protections
and rights of such Additional Collateral Agent pursuant to the Notes Indenture).
Without limiting the generality of the foregoing, the Applicable Authorized
Representative and each Applicable Collateral Agent:

(a) shall not be subject to any fiduciary duties and/or any implied duties,
regardless of whether an Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers (including providing any request, consent, approval waiver
or authorization); provided that the Applicable Authorized Representative and
each Applicable Collateral Agent shall not be required to take any action that,
in its opinion or the opinion of its counsel, may expose the Applicable
Authorized Representative to liability or that is contrary to this Agreement or
applicable law;

(c) shall not, except as expressly set forth herein, have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
a Grantor or any of its Affiliates that is communicated to or obtained by the
Person serving as the Applicable Authorized Representative and/or Applicable
Collateral Agent or any of its Affiliates in any capacity;

(d) shall not be liable for any action taken or not taken by it (1) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction in a final, non-appealable judgment or (2) in
reliance on a certificate of an authorized officer of Holdings stating that such
action is permitted by the terms of this Agreement. The Applicable Authorized
Representative and each Applicable Collateral Agent shall be deemed not to have
knowledge of any Event of Default under any Series of Obligations unless and
until written notice describing such Event of Default and referencing applicable
agreement is given to the Applicable Authorized Representative and Applicable
Collateral Agent at its address as provided in Section 5.01;

(e) shall not be liable under or in connection with this Agreement or any
Secured Credit Document for indirect, special, incidental, punitive, or
consequential losses or damages of any kind whatsoever, including, but not
limited to, lost profits, whether or not foreseeable, even if the Applicable
Authorized Representative or Applicable Collateral Agent has been advised of the
possibility thereof and regardless of the form of action;

 

20



--------------------------------------------------------------------------------

(f) shall not be responsible for or have any duty to ascertain or inquire into
(1) any statement, warranty or representation made in or in connection with this
Agreement or any other Security Document, (2) the contents of any certificate,
opinion, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (3) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default or Event of Default, (4) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other
Security Document or any other agreement, instrument or document, or the
creation, perfection or priority of any Lien purported to be created by the
Security Documents (including the preparation or filing of financing
statements), (5) the value or the sufficiency of any Collateral for any Series
of Obligations, or (6) the satisfaction of any condition set forth in any
Secured Credit Document, other than to confirm receipt of items expressly
required to be delivered to such Applicable Authorized Representative or
Applicable Collateral Agent;

(g) shall not be required to expend or risk any of its own funds or otherwise
incur any liability, financial or otherwise, in the performance of any of its
duties hereunder or under any Secured Credit Document to which it is a party
unless and until it has received indemnity and/or security satisfactory to it
form the applicable holders of the Series of Obligations against such risk or
liability, or be required to take any action that is contrary to this Agreement,
any Secured Credit Document or applicable law;

(h) shall in no event be responsible or liable for any failure or delay in the
performance of its obligations hereunder arising out of or caused by, directly
or indirectly, forces beyond its control, including, without limitation,
strikes, work stoppages, accidents, acts of war or terrorism, civil or military
disturbances, nuclear or natural catastrophes, or acts of God, and
interruptions, loss or malfunctions of utilities, communications or computer
(software and hardware) services; and

(i) need not segregate money held hereunder from other funds except to the
extent required by law. The Applicable Authorized Representative and each
Applicable Collateral Agent shall be under no liability for interest on any
money received by it hereunder except as otherwise agreed in writing.

Notwithstanding anything else to the contrary herein, whenever reference is made
in this Agreement, to any discretionary action by, consent, designation,
specification, requirement or approval of, notice, request or other
communication from, or other direction given or action to be undertaken or to be
(or not to be) suffered or omitted by the Applicable Collateral Agent or to any
election, decision, opinion, acceptance, use of judgment, expression of
satisfaction or other exercise of discretion, rights or remedies to be made (or
not to be made) by the Applicable Collateral Agent, it is understood that in all
cases the Applicable Collateral Agent shall be fully justified in declining or
refusing to take any such discretionary action if it shall not have received
written instruction, advice or concurrence of the Applicable Authorized
Representative in respect of such action (in each case as

 

21



--------------------------------------------------------------------------------

applicable). The Applicable Collateral Agent shall have no liability for any
failure or delay in taking any actions contemplated above as a result of a
failure or delay on the part of the applicable Secured Parties to provide such
instruction, advice or concurrence. The Applicable Collateral Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement and the Secured Credit Documents in accordance with a request of the
Applicable Authorized Representative, and such request and any action taken or
failure to act pursuant thereto shall be binding upon all Secured Parties
including all Additional Secured Parties. This provision is intended solely for
the benefit of the Applicable Collateral Agent and its successors and permitted
assigns and is not intended to and will not entitle the other parties hereto to
any defense, claim or counterclaim, or confer any rights or benefits on any
party hereto.

Section 4.04 Collateral and Guaranty Matters. Each of the Secured Parties
irrevocably authorizes the Applicable Collateral Agent to release any Lien on
any property granted to or held by such Collateral Agent under any Security
Document in accordance with Section 2.04. The Applicable Collateral Agent shall
not be responsible for the existence, genuineness or value of any of the
Collateral or for the validity, perfection, priority or enforceability of the
Liens in any of the Collateral, whether impaired by operation of law or by
reason of any action or omission to act on its part hereunder for the validity
or sufficiency of the Collateral or any agreement or assignment contained
therein, for insuring the Collateral or for the payment of taxes, charges,
assessments or Liens upon the Collateral or otherwise as to the maintenance of
the Collateral; nor shall the Applicable Collateral Agent have any duty (i) to
see to any recording, filing or depositing of any financing statement or
continuation statement evidencing a security interest, or to see to the
maintenance of any such recordings or filing or depositing or to any
rerecording, refiling or redepositing of any thereof or (ii) to see to the
payment or discharge of any tax, assessment or other governmental charge or any
lien or encumbrance of any kind; provided, however, that, without limiting the
foregoing, pursuant to Section 9-509(d)(i) of the UCC, each Authorized
Representative (as instructed by relevant Secured Parties), on behalf of itself
and the relevant Secured Parties, irrevocably directs the Applicable Collateral
Agent to authorize the filing by any Applicable Authorized Representative (but
without imposing an obligation on such Controlling Authorized Representative to
do so) of any amendment to any financing statement (which authorization is
hereby deemed given by the Applicable Collateral Agent).

Section 4.05 Delegation of Duties. The Applicable Authorized Representative
and/or the Applicable Collateral Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Security Document by
or through any one or more sub-agents appointed by the Applicable Authorized
Representative and/or Applicable Collateral Agent, and such Applicable
Authorized Representative or Applicable Collateral Agent shall not be
responsible to any other Secured Party for any misconduct or negligence on the
part of such sub-agent appointed with due care. The Applicable Authorized
Representative and/or Applicable Collateral Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Affiliates. The exculpatory provisions of this Article
shall apply to any such sub-agent and to the Affiliates of the Applicable
Authorized Representative and/or Applicable Collateral Agent and any such
sub-agent; provided, however that in no event shall any Applicable Authorized
Representative or Applicable Collateral Agent be responsible or liable to any
other Secured Party for any misconduct or negligence on the part of any such
sub-agent appointed with due care.

 

22



--------------------------------------------------------------------------------

Section 4.06 Instruction Required. Any action hereunder on the part of any
Additional Collateral Agent to be exercised or performed shall only be exercised
or performed if the Additional Collateral Agent receives written instructions
from the Applicable Authorized Representative acting on behalf of the applicable
Additional Secured Parties in accordance with and subject to the terms of the
Notes Indenture.

No Additional Collateral Agent shall be under any obligation to exercise any of
the rights or powers vested in it by the Notes Indenture or this Agreement at
the request or direction of any of the Applicable Authorized Representative
acting on behalf of the applicable Secured Parties pursuant to this Agreement or
the Notes Indenture, unless the applicable Secured Parties shall have offered to
such Collateral Agent security and/or indemnity satisfactory to such Additional
Collateral Agent against the costs, expenses and liabilities which might be
incurred by it in compliance with such request or direction.

Section 4.07 Reliance. The Applicable Collateral Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Applicable Collateral Agent
also may (but shall not be obligated to) rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. The Applicable
Collateral Agent may consult with legal counsel (who may be counsel for the
Company), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in reliance upon the
advice of any such counsel, accountants or experts.

Section 4.08 Non-Reliance on Collateral Agents. Each Authorized Representative
(as instructed (or deemed instructed) by the relevant Secured Parties)
acknowledges that the Collateral Agents have not made any representation or
warranty to it, and that no act by a Collateral Agent hereafter taken, shall be
deemed to constitute any representation or warranty by such Collateral Agent to
any Authorized Representative or to any Secured Party. Each Authorized
Representative (as instructed (or deemed instructed) by relevant Secured
Parties) on behalf of each relevant Secured Parties acknowledges that it has,
independently and without reliance upon the applicable Collateral Agent or any
of its Affiliates and based on such documents and information as it has deemed
appropriate, made its own appraisal of, and investigation into, the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Company, the value of and title to any Collateral, and
all applicable laws relating to the transactions contemplated hereby, and made
its own decision to enter into this Agreement and the Security Documents to
which it is a party. Each Authorized Representative (as instructed (or deemed
instructed) by the relevant Secured Parties) also acknowledges that it will,
independently and without reliance upon a Collateral Agent or any of its
Affiliates and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, the Security Documents or any
related agreement or any document furnished hereunder or thereunder.

 

23



--------------------------------------------------------------------------------

Section 4.09 Rights of Collateral Agents. In acting hereunder, each Collateral
Agent shall be entitled to the same rights, privileges, immunities, and
indemnities granted to the Applicable Collateral Agent under the terms of this
Article IV. Notwithstanding anything in this Agreement to the contrary, in the
event any claim of inconsistency between this Agreement, on the one hand, and
the terms of the ABL Intercreditor Agreement or any Security Document, on the
other hand, arises with respect to the duties, liabilities and rights of any
Collateral Agent, the terms of this Agreement shall control.    

ARTICLE V

MISCELLANEOUS

Section 5.01 Notices. All notices and other communications provided for herein
(including, but not limited to, all the direction and instructions to be
provided to the Applicable Authorized Representative and/or Applicable
Collateral Agent herein by the Secured Parties) shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by electronic transmission, as follows:

(a) if to the Credit Agreement Collateral Agent or the Administrative Agent, to
it at Citibank, N.A., 1615 Brett Road, New Castle, DE 19720, Attention of ABTF
Global Loans (e-mail: glabfunitloansops@citi.com);

(b) if to the Additional Collateral Agent, to it at Citibank, N.A., 388
Greenwich St., New York, NY 10013, Attn: SPAG Administration (e-mail:
cts.spag@citi.com; jenny.cheng@citi.com);

(c) if to the Notes Trustee, to it at U.S. Bank National Association, Global
Corporate Trust, One Federal Street, 3rd Floor, Boston, MA 02110, Attention:
Steven J. Gomes, Email: steven.gomes@usbank.com;

(d) if to the Notes Collateral Agent, to it at Citibank, N.A., 388 Greenwich
St., New York, NY 10013, Attn: SPAG Administration (e-mail: cts.spag@citi.com;
jenny.cheng@citi.com);

(e) if to any other additional Authorized Representative, to it at the address
set forth in the applicable Joinder Agreement; and

(f) if to the Holdings and/or any of the Grantors, to the applicable party at
Joseph Abbott, Chief Financial Officer, Houghton Mifflin Harcourt Company, 125
High Street, Boston, MA 02110-2777, (617) 249-1673, Email Joe.Abbott@hmhco.com,
with copies to William Bayers, Executive Vice-President & General Counsel,
Houghton Mifflin Harcourt Company, 125 High Street, Boston, MA 02110-2777, Tel:
(617) 351-5125, Fax: (617) 249-2118, Email Bill.Bayers@hmhco.com, Joseph
Flaherty, Senior Vice-President & Treasurer, Houghton Mifflin Harcourt Company,
125 High Street, Boston, MA 02110-2777, Tel: (617) 351-5223, Fax: (617)
351-1104, Email Joe.Flaherty@hmhco.com and David Mills, Assistant Treasurer,
Houghton Mifflin Harcourt Company, 125 High Street, Boston, MA 02110-2777, Tel:
(617) 351-3766, Fax: (617) 933-7632, Email David.Mills@hmhco.com.

 

24



--------------------------------------------------------------------------------

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. Notices and
other communications sent by electronic transmission, hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received.

Section 5.02 Waivers; Amendment; Joinder Agreements.

(a) No failure or delay on the part of any party hereto in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by Section 5.02(b), and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. No notice or demand on any party hereto in any
case shall entitle such party to any other or further notice or demand in
similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be terminated, waived,
amended or modified (other than pursuant to any Joinder Agreement) except
pursuant to an agreement or agreements in writing entered into by each
Authorized Representative and each Collateral Agent (and with respect to any
such termination, waiver, amendment or modification which by the terms of this
Agreement requires Holdings’ consent, adversely affects the rights of the
Grantors under the Secured Credit Documents, or which increases the obligations
or reduces the rights of Holdings or any other Grantor, with the consent of
Holdings); provided, that an executed copy of any such termination, waiver,
amendment or modification shall be provided to Holdings upon the effectiveness
thereof.

(c) Notwithstanding the foregoing, without the consent of any Secured Party, any
Authorized Representative may become a party hereto by execution and delivery of
a Joinder Agreement in accordance with Section 5.13 and upon such execution and
delivery, such Authorized Representative and the Additional Secured Parties and
Additional Obligations of the Series for which such Authorized Representative is
acting shall be subject to the terms hereof and the terms of the Additional
Security Documents applicable thereto.

(d) Notwithstanding the foregoing, without the consent of any other Authorized
Representative or Secured Party, the Collateral Agents may effect amendments and
modifications to this Agreement to the extent necessary to reflect any
incurrence of any Additional Obligations in compliance with the Credit Agreement
and the other Secured Credit Documents.

Section 5.03 Parties in Interest. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, as well as the other Secured Parties, all of which are intended to be
bound by, and to be third party beneficiaries of, this Agreement.

Section 5.04 Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

 

25



--------------------------------------------------------------------------------

Section 5.05 Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
electronic mail of a PDF, facsimile or other electronic transmission shall be as
effective as delivery of a manually executed counterpart hereof.

Section 5.06 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

Section 5.07 GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

Section 5.08 Submission to Jurisdiction Waivers; Consent to Service of Process.
Each party hereto, on behalf of itself and, as applicable, the Secured Parties
of the Series for which it is acting, irrevocably and unconditionally:

(a) submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement and the Credit Agreement Collateral Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement and/or the Credit
Agreement Collateral Documents shall affect any right that any representative
may otherwise have to bring any action or proceeding relating to any Loan
Document against any Guarantor or its respective properties in the courts of any
jurisdiction;

(b) waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement and/or the
Credit Agreement Collateral Documents in any court referred to in paragraph
(a) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court;

 

26



--------------------------------------------------------------------------------

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Authorized Representative) at the address set forth in Section 5.01;

(d) as it relates to any Grantor, such Grantor designates, appoints and empowers
Holdings as its designee, appointee and agent to receive, accept and acknowledge
for and on its behalf, and in respect of its property, service of any and all
legal process, summons, notices and documents that may be served in any such
action or proceeding and Holdings hereby accepts such designation and
appointment; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 5.08 any special, exemplary, punitive or consequential damages; provided
that the foregoing waiver shall not apply to claims or recoveries resulting from
a third party’s claim for special, exemplary, punitive or consequential damages
in connection with which indemnity obligations of the Company are otherwise
owing to the (i) Notes Collateral Agent pursuant to Section 7.07 of the Notes
Indenture and (ii) the Credit Agreement Collateral Agent pursuant to
Section 9.08 of the Credit Agreement.

Section 5.09 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY EXPRESSLY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING
UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO
THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN
DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 5.09 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

Section 5.10 Headings. Article, Section and Annex headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

Section 5.11 Conflicts.

(a) In the event of any conflict or inconsistency between the provisions of this
Agreement and the provisions of any of the Security Documents or any of the
other Secured Credit Documents, the provisions of this Agreement shall control.

(b) The parties hereto acknowledge, authorize and consent to the entry by each
Collateral Agent acting on behalf of the relevant Secured Parties that are or
shall be secured by a Lien on Revolving Facility First Lien Collateral into the
ABL Intercreditor Agreement. In the event of any conflict or inconsistency
between the provisions of this Agreement and the provisions of the ABL
Intercreditor Agreement with respect to the Revolving Facility First Lien
Collateral, the provisions of the ABL Intercreditor Agreement shall govern and
control.

 

27



--------------------------------------------------------------------------------

Section 5.12 Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the Secured Parties in relation to one another. None of Holdings, any
other Grantor or any creditor thereof shall have any rights or obligations
hereunder, except as expressly provided in this Agreement, and none of Holdings
or any other Grantor may rely on the terms hereof (other than Sections 2.04,
2.05, 2.08, 2.09 and Article V). Notwithstanding anything in this Agreement to
the contrary (other than Section 2.04, 2.05, 2.08, 2.09 or Article V), nothing
in this Agreement is intended to or will (a) amend, waive or otherwise modify
the provisions of the Credit Agreement, any other Security Document, or permit
Holdings or any Grantor to take any action, or fail to take any action, to the
extent such action or failure would otherwise constitute a breach of, or default
under, the Credit Agreement or any other Security Document or (b) obligate
Holdings or any Grantor to take any action, or fail to take any action, that
would otherwise constitute a breach of, or default under, the Credit Agreement
or any other Security Document. Nothing in this Agreement is intended to or
shall impair the obligations of any Grantor, which are absolute and
unconditional, to pay the Obligations as and when the same shall become due and
payable in accordance with their terms.

Section 5.13 Additional Senior Debt. To the extent, but only to the extent,
permitted by the provisions of the Secured Credit Documents, the Borrowers may
incur additional indebtedness after the date hereof that is permitted by the
Secured Credit Documents to be incurred and secured on an equal and ratable
basis by the Liens securing the Obligations (such indebtedness referred to as
“Additional Senior Class Debt”). Any such Additional Senior Class Debt may be
secured by a Lien and may be guaranteed by the Grantors on a senior basis, in
each case under and pursuant to the Additional Documents, if and subject to the
condition that the Authorized Representative of any such Additional Senior
Class Debt (each, an “Additional Senior Class Debt Representative”), acting on
behalf of the holders of such Additional Senior Class Debt (such Authorized
Representative and holders in respect of any Additional Senior Class Debt being
referred to as the “Additional Senior Class Debt Parties”), becomes a party to
this Agreement by satisfying the conditions set forth in clauses (i) through
(iv) of the immediately succeeding paragraph.

In order for an Additional Senior Class Debt Representative to become a party to
this Agreement,

(a) such Additional Senior Class Debt Representative and each Grantor shall have
executed and delivered an instrument substantially in the form of Annex II (with
such changes as may be reasonably approved by such Additional Senior Class Debt
Representative) pursuant to which such Additional Senior Class Debt
Representative becomes an Authorized Representative hereunder, and the
Additional Senior Class Debt in respect of which such Additional Senior
Class Debt Representative is the Authorized Representative and the related
Additional Senior Class Debt Parties become subject hereto and bound hereby;

 

28



--------------------------------------------------------------------------------

(b) Holdings shall have (x) delivered to each Collateral Agent true and complete
copies of each of the Additional Documents relating to such Additional Senior
Class Debt, certified as being true and correct by a Responsible Officer of
Holdings, and (y) identified in a certificate of an authorized officer the
obligations to be designated as Additional Obligations and the initial aggregate
principal amount or face amount thereof;

(c) all filings, recordations and/or amendments or supplements to the Security
Documents necessary or desirable as determined by the Additional Collateral
Agent for such Additional Senior Class Debt to confirm and perfect the Liens
securing the relevant obligations relating to such Additional Senior Class Debt
shall have been made, executed and/or delivered (or, with respect to any such
filings or recordations, acceptable provisions to perform such filings or
recordations shall have been taken as determined by such Additional Collateral
Agent), and all fees and taxes in connection therewith shall have been paid (or
acceptable provisions to make such payments shall have been taken as determined
by such Additional Collateral Agent). Notwithstanding anything in this
Section 5.13(c) to the contrary, at any time when the Notes Collateral Agent is
the Additional Collateral Agent for such Additional Senior Class Debt, any
determination required to be made by the Notes Collateral Agent in such capacity
under this Section 5.13(c) shall be made by the Notes Collateral Agent in such
capacity based upon and at the written direction of the Notes Trustee (acting
behalf of the Notes Secured Parties); and

(d) the Additional Documents, as applicable, relating to such Additional Senior
Class Debt shall provide, in a manner reasonably satisfactory to each Collateral
Agent, that each Additional Senior Class Debt Party with respect to such
Additional Senior Class Debt will be subject to and bound by the provisions of
this Agreement in its capacity as a holder of such Additional Senior Class Debt.

Each Authorized Representative acknowledges and agrees that upon execution and
delivery of a Joinder Agreement substantially in the form of Annex II by an
Additional Senior Class Debt Representative and each Grantor in accordance with
this Section 5.13, the Additional Collateral Agent will continue to act in its
capacity as Additional Collateral Agent in respect of the then existing
Authorized Representatives (other than the Administrative Agent) and such
additional Authorized Representative.

Section 5.14 Agent Capacities. Except as expressly provided herein or in the
Credit Agreement Collateral Documents, Citibank, N.A., is acting in the
capacities of Administrative Agent and Credit Agreement Collateral Agent solely
for the Credit Agreement Secured Parties. Except as expressly provided herein or
in the Additional Security Documents, U.S. Bank National Association is acting
in the capacity of Notes Trustee solely for the Notes Secured Parties. Except as
expressly provided herein or in the Additional Security Documents, Citibank,
N.A., acting through its Agency & Trust division is acting in the capacity of
Notes Collateral Agent solely for the Notes Secured Parties and Initial
Additional Collateral Agent solely for the Additional Secured Parties. Except as
expressly set forth herein, none of the Administrative Agent, the Credit
Agreement Collateral Agent, the Notes Trustee, each Additional Collateral Agent
or the Notes Collateral Agent shall have any duties or obligations in respect of
any of the Collateral, all of such duties and obligations, if any, being subject
to and governed by the applicable Secured Credit Documents. Each of the
Administrative Agent, the Credit Agreement Collateral Agent, the Notes
Collateral Agent, the Notes Trustee and each Additional Collateral Agent and
Additional Authorized Representative shall be entitled to the rights,
privileges, immunities and indemnities granted to it, respectively, under its
applicable Secured Credit Documents.

 

29



--------------------------------------------------------------------------------

Section 5.15 Integration. This Agreement together with the other Secured Credit
Documents and the Security Documents represents the agreement of each of the
Grantors and the Secured Parties with respect to the subject matter hereof and
there are no promises, undertakings, representations or warranties by any
Grantor, the Credit Agreement Collateral Agent or any other Secured Party
relative to the subject matter hereof not expressly set forth or referred to
herein or in the other Secured Credit Documents or the Security Documents.

Section 5.16 Conversion of Currencies.

(a) If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum owing hereunder in one currency into another currency, each party
hereto agrees, to the fullest extent that it may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures in the relevant jurisdiction the first currency could be purchased
with such other currency on the Business Day immediately preceding the day on
which final judgment is given.

(b) The obligations of Holdings or other Grantors in respect of any sum due to
any party hereto or any holder of the obligations owing hereunder (the
“Applicable Creditor”) shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than the currency in which such sum is stated to be
due hereunder (the “Agreement Currency”), be discharged only to the extent that,
on the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, Holdings and other Grantors
agree, as a separate obligation and notwithstanding any such judgment, to
indemnify the Applicable Creditor against such loss, and if the amount of the
Agreement Currency so purchased exceeds the sum originally due to the Applicable
Creditor in the Agreement Currency, the Applicable Creditor shall refund the
amount of such excess to Holdings or such Grantor, as applicable. The
obligations of the parties contained in this Section 5.16 shall survive the
termination of this Agreement and the payment of all other amounts owing
hereunder.

Section 5.17 Further Assurances. The Credit Agreement Collateral Agent, on
behalf of itself in such capacity and the Credit Agreement Secured Parties for
whom it acts as collateral agent under the Loan Documents, the Notes Collateral
Agent, on behalf of itself in such capacity and the Notes Secured Parties for
whom it acts as collateral agent under the applicable Notes Documents and each
Additional Collateral Agent, on behalf of itself in such capacity and the
Additional Secured Parties for whom it acts as collateral agent under the
Additional Documents, severally agrees that each of them shall take such further
action and shall execute and deliver such additional documents and instruments
(in recordable form, if requested) as the other parties hereto may reasonably
request to effectuate the terms of and the priorities contemplated by this
Agreement.

 

30



--------------------------------------------------------------------------------

Section 5.18 Notes Trustee Not Fiduciary for other Secured Parties. The Notes
Trustee shall not be deemed to owe any fiduciary duty to any of the Secured
Parties (other than the Noteholders for which it is the Authorized
Representative, and then only to the extent, if any, set forth in the Notes
Indenture), and shall not be liable to any Secured Parties (other than the
Noteholders for which it is the Authorized Representative, and then only to the
extent, if any, set forth in the Notes Indenture), if the Notes Trustee shall in
good faith mistakenly pay over or distribute to any person cash, property or
securities to which any Secured Party shall be entitled by virtue of this
Agreement or otherwise. The Notes Trustee undertakes to perform or to observe
only such of its covenants or obligations as are specifically set forth in the
Notes Indenture and this Agreement and no implied covenants or obligations shall
be read into this Agreement against the Notes Trustee.

[Remainder of page intentionally left blank]

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

CITIBANK, N.A., as Credit Agreement Collateral Agent By:  

 

  Name:   Title: By:  

 

  Name:   Title: CITIBANK, N.A., as Authorized Representative for the Credit
Agreement Secured Parties By:  

 

  Name:   Title: By:  

 

  Name:   Title: CITIBANK, N.A., solely in its capacity as Notes Collateral
Agent under the Notes Indenture, as the Initial Additional Collateral Agent By:
 

 

  Name:   Title:

[Signature Page – Pari Passu Intercreditor Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, solely in its capacity as Notes Trustee, as
Additional Authorized Representative By:  

 

  Name:   Title: HOUGHTON MIFFLIN HARCOURT COMPANY By  

 

Name:   Title:   HOUGHTON MIFFLIN HARCOURT PUBLISHERS INC. By  

 

Name:   Title:   HOUGHTON MIFFLIN HARCOURT PUBLISHING COMPANY By  

 

Name:   Title:   HMH PUBLISHERS LLC By  

 

Name:   Title:  

[Signature Page – Pari Passu Intercreditor Agreement]



--------------------------------------------------------------------------------

GREENWOOD PUBLISHING GROUP, LLC

By  

 

Name:   Title:  

 

HOUGHTON MIFFLIN COMPANY INTERNATIONAL, INC.

By  

 

Name:   Title:  

[Signature Page – Pari Passu Intercreditor Agreement]



--------------------------------------------------------------------------------

ANNEX I

Grantors

Houghton Mifflin Harcourt Company

Houghton Mifflin Harcourt Publishers Inc.

Houghton Mifflin Harcourt Publishing Company

HMH Publishers LLC

Greenwood Publishing Group, LLC

Houghton Mifflin Company International, Inc.



--------------------------------------------------------------------------------

ANNEX II

[FORM OF] JOINDER NO. [ ] dated as of [ ], 20[ ] to the FIRST LIEN INTERCREDITOR
AGREEMENT dated as of November 22, 2019 (the “Intercreditor Agreement”), (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time, this “Agreement”), among Houghton Mifflin Harcourt
Company (“Holdings”), Houghton Mifflin Harcourt Publishers Inc. (“HMHP”), HMH
Publishers LLC (“Publishers”), Houghton Mifflin Harcourt Publishing Company
(“HMCo” and, together with HMHP and Publishers, the “Borrowers”), the other
Grantors from time to time party thereto and Citibank, N.A., as collateral agent
for the Credit Agreement Secured Parties (in such capacity and together with its
successors in such capacity, the “Credit Agreement Collateral Agent”), Citibank
N.A., as Administrative Agent and Authorized Representative for the Credit
Agreement Secured Parties and, the Additional Collateral Agent, Citibank, N.A.,
as Notes Collateral Agent (in such capacity, the “Notes Collateral Agent”), and
as the Additional Collateral Agent as of the date hereof, U.S. Bank National
Association, as Notes Trustee and as Authorized Representative for the Notes
Secured Parties and each additional Authorized Representative from time to time
party thereto.

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Intercreditor Agreement.

B. As a condition to the ability of the Borrowers to incur Additional
Obligations and to secure such Additional Senior Class Debt with the liens and
security interests created by the Additional Security Documents, the Additional
Senior Class Debt Representative in respect of such Additional Senior Class Debt
is required to become an Authorized Representative, and such Additional Senior
Class Debt and the Additional Senior Class Debt Parties in respect thereof are
required to become subject to and bound by the Intercreditor Agreement.
Section 5.13 of the Intercreditor Agreement provides that such Additional Senior
Class Debt Representative may become an Authorized Representative, and such
Additional Senior Class Debt and such Additional Senior Class Debt Parties may
become subject to and bound by the Intercreditor Agreement, upon the execution
and delivery by the Additional Senior Class Debt Representative of an instrument
in the form of this Joinder Agreement and the satisfaction of the other
conditions set forth in Section 5.13 of the Intercreditor Agreement. The
undersigned Additional Senior Class Debt Representative (the “New
Representative”) is executing this Joinder Agreement in accordance with the
requirements of the Intercreditor Agreement and the Security Documents.

Accordingly, the New Representative agrees as follows:

SECTION 1 In accordance with Section 5.13 of the Intercreditor Agreement, the
New Representative by its signature below becomes an Authorized Representative
under, and the related Additional Senior Class Debt and Additional Senior
Class Debt Parties become subject to and bound by, the Intercreditor Agreement
with the same force and effect as if the New Representative had originally been
named therein as an Authorized Representative and the New Representative, on its
behalf and on behalf of such Additional Senior Class Debt Parties, hereby agrees
to all the terms and provisions of the Intercreditor Agreement applicable to it
as Authorized Representative and to the Additional Senior Class Debt Parties
that it represents as Additional Secured Parties. Each reference to an
“Authorized Representative” in the Intercreditor Agreement shall be deemed to
include the New Representative. The Intercreditor Agreement is hereby
incorporated herein by reference.



--------------------------------------------------------------------------------

ANNEX II

SECTION 2 The New Representative represents and warrants to each Collateral
Agent, each Authorized Representative and the other Secured Parties,
individually, that (i) it has full power and authority to enter into this
Joinder Agreement, in its capacity as [agent] [trustee] under [describe new debt
facility], (ii) this Joinder has been duly authorized, executed and delivered by
it and constitutes its legal, valid and binding obligation, enforceable against
it in accordance with its terms, and (iii) the Additional Documents relating to
such Additional Senior Class Debt provide that, upon the New Representative’s
entry into this Joinder Agreement, the Additional Senior Class Debt Parties in
respect of such Additional Senior Class Debt will be subject to and bound by the
provisions of the Intercreditor Agreement as Additional Secured Parties.

SECTION 3 This Joinder may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Joinder shall become effective when each Collateral Agent
shall have received a counterpart of this Joinder that bears the signatures of
the New Representative. Delivery of an executed signature page to this Joinder
by facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Joinder.

SECTION 4 Except as expressly supplemented hereby, the Intercreditor Agreement
shall remain in full force and effect.

SECTION 5 THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.

SECTION 6 In case any one or more of the provisions contained in this Joinder
should be held invalid, illegal or unenforceable in any respect, no party hereto
shall be required to comply with such provision for so long as such provision is
held to be invalid, illegal or unenforceable, but the validity, legality and
enforceability of the remaining provisions contained herein and in the
Intercreditor Agreement shall not in any way be affected or impaired. The
parties hereto shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 7 All communications and notices hereunder shall be in writing and given
as provided in Section 5.01 of the Intercreditor Agreement. All communications
and notices hereunder to the New Representative shall be given to it at its
address set forth below its signature hereto.

SECTION 8 Holdings agrees to reimburse each Collateral Agent and each Authorized
Representative for its reasonable out-of-pocket expenses in connection with this
Joinder Agreement, including the reasonable fees, other charges and
disbursements of counsel, in each case as required by the applicable Secured
Credit Documents.



--------------------------------------------------------------------------------

ANNEX II

IN WITNESS WHEREOF, the New Representative has duly executed this Joinder to the
Intercreditor Agreement as of the day and year first above written.

 

[NAME OF NEW REPRESENTATIVE], as [•] for the holders of [•],

By:  

 

  Name:   Title:

 

Address for notices:

Attention of:    

Telecopy:   Acknowledged by:  

 

[GRANTORS]1

By:  

 

  Name:   Title:

 

THE OTHER GRANTORS LISTED ON SCHEDULE I HERETO,

By:  

 

  Name:   Title:

 

1 

To conform with Credit Agreement.



--------------------------------------------------------------------------------

Schedule I to the

Supplement to the

First Lien Intercreditor Agreement

Grantors